Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

TO

SECOND AMENDED AND RESTATED

SENIOR SECURED SYNDICATED FACILITY AGREEMENT

This AMENDMENT NO. 3, dated as of June 5, 2018 (this “Amendment”), to the SECOND
AMENDED AND RESTATED SENIOR SECURED SYNDICATED FACILITY AGREEMENT is entered
into among GENESEE & WYOMING INC., a Delaware corporation (“GWI”) and RP
ACQUISITION COMPANY TWO, a Delaware corporation (“RP” and, together with GWI,
collectively, the “Domestic Borrowers”), QUEBEC GATINEAU RAILWAY INC., a
corporation constituted under the laws of Quebec, Canada (the “Canadian
Borrower”), GWI UK ACQUISITION COMPANY LIMITED, a company incorporated under the
laws of England and Wales (the “UK Borrower”), GWI HOLDING B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands with its statutory seat in
Amsterdam, the Netherlands (“Euro Holdings”) and ROTTERDAM RAIL FEEDING B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid)) incorporated under the laws of the Netherlands with its
statutory seat in Dordrecht, the Netherlands (“Rotterdam Rail Feeding” and
together with Euro Holdings, the “European Borrowers” and, together with the
Domestic Borrowers, the Canadian Borrower and the UK Borrower, the “Borrowers”),
the Guarantors, the Lenders, BANK OF AMERICA, N.A., acting as Administrative
Agent, Canadian Agent, European Agent and UK Agent (collectively in such
capacities and including any successors in such capacities, the “Agents”), the
Additional Term Lenders (as defined below) party hereto with respect to the
Additional Term Loan Commitments (as defined below) and the Additional Revolving
Lenders (as defined below) party hereto with respect to the Additional Revolving
Loan Commitments (as defined below), and amends and restates the Second Amended
and Restated Senior Secured Syndicated Facility Agreement, dated as of March 20,
2015 (as amended to the date hereof and as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrowers, the institutions from time to time party thereto as
Lenders (the “Lenders”), the Agents and the Guarantors. Capitalized terms used
herein and not otherwise defined herein have the meanings ascribed to them in
the Credit Agreement.

W I T N E S S E T H:

WHEREAS, §27 of the Credit Agreement provides that the Loan Parties may amend
the Credit Agreement or any other Loan Document with the consent of the Required
Lenders or Lenders, as applicable;

WHEREAS, on the date hereof, the Borrowers, the Agents, each existing Required
Lender under the Credit Agreement who has executed a Consent (as defined below),
the Additional Term Lenders and the Additional Revolving Lenders desire to amend
and restate the Credit Agreement to, among other things, (i) refinance the
Domestic Term Loans thereunder with new term loans (including any Additional
Domestic Term Loans, the “Tranche B Domestic Term Loans”; each such commitment
(including any Additional Domestic Term Loan Commitments) to make such Tranche B
Domestic Term Loans, a “Tranche B Domestic Term Loan Commitment” and each such
lender of Tranche B Domestic Term Loans, a “Tranche B Domestic Term Lender”) in
an aggregate principal amount listed on Schedule II (the “Commitment Schedule”)
to the Third Amended and Restated Credit Agreement (as defined below), (ii)
refinance the UK Term Loans thereunder with new term loans (including any
Additional UK Term Loans, the “Tranche B UK Term Loans” and, collectively with
the Tranche B Domestic Term Loans, the “Tranche B Term Loans”; each such
commitment to make such Tranche B UK Term Loans (including any Additional UK
Term Loan Commitments, a “Tranche B UK Term Loan Commitment” and, collectively
with the Tranche B Domestic Term Loan Commitments, the “Tranche B Term Loan



--------------------------------------------------------------------------------

Commitments”; each such lender of Tranche B UK Term Loans, a “Tranche B UK Term
Lender” and, collectively with the Tranche B Domestic Term Lenders (including
any Additional Term Lenders), the “Tranche B Term Lenders”) in an aggregate
principal amount listed on the Commitment Schedule, (iii) refinance and
reallocate the aggregate principal amount of Domestic Revolving Loans thereunder
with new revolving credit loans (the “Tranche B Domestic Revolving Loans”; each
such commitment to make such Tranche B Domestic Revolving Loans, a “Tranche B
Domestic Revolving Loan Commitment” and each such lender of such Tranche B
Domestic Revolving Loans, a “Tranche B Domestic Revolving Lender”) in an
aggregate principal amount listed on the Commitment Schedule, (iv) refinance and
reallocate the aggregate principal amount of Canadian Revolving Loans thereunder
with new revolving credit loans (the “Tranche B Canadian Revolving Loans”; each
such commitment to make such Tranche B Canadian Revolving Loans, a “Tranche B
Canadian Revolving Loan Commitment” and each such lender of such Tranche B
Canadian Revolving Loans, a “Tranche B Canadian Revolving Lender”) in an
aggregate principal amount listed on the Commitment Schedule, (v) refinance and
reallocate the European Revolving Loans thereunder with new revolving credit
loans (the “Tranche B European Revolving Loans”; each such commitment to make
such Tranche B European Revolving Loans, a “Tranche B European Revolving Loan
Commitment” and each such lender of such Tranche B European Revolving Loans, a
“Tranche B European Revolving Lender”) in an aggregate principal amount listed
on the Commitment Schedule and (vi) refinance and reallocate the aggregate
principal amount of UK Revolving Loans thereunder with new revolving credit
loans (the “Tranche B UK Revolving Loans”, and collectively with the Tranche B
Domestic Revolving Loans, Tranche B Canadian Revolving Loans and Tranche B
European Revolving Loans (including any Additional Revolving Loans), the
“Tranche B Revolving Loans; each such commitment to make such Tranche B UK
Revolving Loans, a “Tranche B UK Revolving Loan Commitment” and, collectively
with the Tranche B Domestic Revolving Loan Commitments, Tranche B Canadian
Revolving Loan Commitments and Tranche B European Revolving Loan Commitments
(including any Additional Revolving Loan Commitments), the “Tranche B Revolving
Loan Commitments”; each such lender of such Tranche B UK Revolving Loans, a
“Tranche B UK Revolving Lender” and, collectively with the Tranche B Domestic
Revolving Lenders, the Tranche B Canadian Revolving Lenders and the Tranche B
European Revolving Lenders (including any Additional Revolving Lenders), the
“Tranche B Revolving Lenders”) in an aggregate principal amount of listed on the
Commitment Schedule, in each case, on terms and conditions set forth herein and
in the Third Amended and Restated Credit Agreement;

WHEREAS, upon the effectiveness of this Amendment, each Domestic Term Lender
that shall have executed and delivered a signature page to this Amendment (a
“Consent”) under the Cashless Settlement Option described below (each, a
“Cashless Option Domestic Term Lender”) shall be deemed to have exchanged all
(or such lesser amount as the Administrative Agent may allocate) of its Domestic
Term Loans under the Credit Agreement (which existing Domestic Term Loans shall
thereafter no longer be deemed to be outstanding) for Tranche B Domestic Term
Loans (such Tranche B Domestic Term Loans to be classified as Term Loans under
the Third Amended and Restated Credit Agreement) in the same aggregate principal
amount as such Domestic Term Lender’s Domestic Term Loans under the Credit
Agreement (or such lesser amount as the Administrative Agent may allocate) (the
“Exchanged Domestic Term Loans”), and such Domestic Term Lender shall thereafter
be a Term Lender under the Third Amended and Restated Credit Agreement;

WHEREAS, upon the effectiveness of this Amendment, each Domestic Term Lender
that shall have executed and delivered a Consent under the Post-Closing
Settlement Option described below shall acquire by novation the principal amount
of Tranche B Domestic Term Loans under the Third Amended and Restated Credit
Agreement committed to separately by such Domestic Term Lender (or such lesser
amount as the Administrative Agent may allocate), each Domestic Lender that
shall not have executed a Consent shall be repaid in full, and the Domestic
Borrowers shall pay to each such Domestic Term Lender all accrued and unpaid
interest on the Domestic Term Loans to, but not including, the date of
effectiveness of the Amendment;

 

2



--------------------------------------------------------------------------------

WHEREAS, upon the effectiveness of this Amendment, the Domestic Borrowers will
prepay the Domestic Term Loans outstanding immediately prior to the Restatement
Effective Date of each Domestic Lender, other than the Cashless Option Domestic
Term Lenders, and the Domestic Borrowers shall enter into new Tranche B Domestic
Term Loan Commitments to (i) replace such prepaid Domestic Term Loans and
(ii) increase the aggregate principal amount of Domestic Term Loans (such new
Tranche B Domestic Term Loan Commitments, the “Additional Domestic Term Loan
Commitments”);

WHEREAS, upon the effectiveness of this Amendment, each UK Lender that shall
have executed and delivered a Consent under the Cashless Settlement Option
described below (each, a “Cashless Option UK Term Lender” and with the Cashless
Option Domestic Term Lenders, each a “Cashless Option Term Lender”) shall be
deemed to have exchanged all (or such lesser amount as the Administrative Agent
may allocate) of its UK Term Loans under the Credit Agreement (which existing UK
Term Loans shall thereafter no longer be deemed to be outstanding) for Tranche B
UK Term Loans (such Tranche B UK Term Loans to be classified as Term Loans under
the Third Amended and Restated Credit Agreement) in the same aggregate principal
amount as such UK Lender’s UK Term Loans under the Credit Agreement (or such
lesser amount as the Administrative Agent may allocate) (the “Exchanged UK Term
Loans”, and collectively with the Exchanged Domestic Term Loans, the “Exchanged
Term Loans”), and such UK Lender shall thereafter be a Term Lender under the
Third Amended and Restated Credit Agreement;

WHEREAS, upon the effectiveness of this Amendment, each UK Lender that shall
have executed and delivered a Consent under the Post-Closing Settlement Option
described below shall acquire by novation the principal amount of Tranche B UK
Term Loans under the Third Amended and Restated Credit Agreement committed to
separately by such UK Lender (or such lesser amount as the Administrative Agent
may allocate), each UK Lender that shall not have executed a Consent shall be
repaid in full, and the UK Borrower shall pay to each such UK Lender all accrued
and unpaid interest on the UK Term Loans to, but not including, the date of
effectiveness of the Amendment;

WHEREAS, upon the effectiveness of this Amendment, the UK Borrower will prepay
the UK Term Loans outstanding immediately prior to the Restatement Effective
Date of each UK Lender, other than the Cashless Option UK Term Lenders, and the
UK Borrower shall enter into new Tranche B UK Term Loan Commitments to
(i) replace such prepaid UK Term Loans and (ii) increase the aggregate principal
amount of UK Term Loans (such new Tranche B UK Term Loan Commitments, the
“Additional UK Term Loan Commitments” and, collectively with the Additional
Domestic Term Loan Commitments, the “Additional Term Loan Commitments” and any
Lender holding such Commitments, an “Additional Term Lender”);

WHEREAS, the Additional Term Lenders have agreed to (i) make Tranche B Domestic
Term Loans to the Domestic Borrowers on the Restatement Effective Date in an
amount equal to the Additional Domestic Term Loan Commitments (such Domestic
Term Loans, the “Additional Domestic Term Loans”) and (ii) make Tranche B UK
Term Loans to the UK Borrowers on the Restatement Effective Date in an amount
equal to the Additional UK Term Loan Commitments (such Tranche B UK Term Loans,
the “Additional UK Term Loans”, and, collectively with the Additional Domestic
Term Loans, the “Additional Term Loans”);

WHEREAS, each Domestic Revolving Lender that executes and delivers a Consent
(each, a “Cashless Option Domestic Revolving Lender”) agrees upon effectiveness
of this Amendment to

 

3



--------------------------------------------------------------------------------

have its existing Domestic Revolving Loan Commitment and its outstanding
Domestic Revolving Loans thereunder (if any) exchanged into a Tranche B Domestic
Revolving Loan Commitment (each Tranche B Domestic Revolving Loan Commitment, an
“Exchanged Domestic Revolving Commitment”) and Tranche B Domestic Revolving
Loans, respectively (or such lesser amount(s) as the Administrative Agent may
allocate) (such Domestic Revolving Loans, the “Exchanged Domestic Revolving
Loans), effective as of the Restatement Effective Date;

WHEREAS, upon the effectiveness of this Amendment, the Domestic Borrowers will
(x) terminate the Domestic Revolving Loan Commitments outstanding immediately
prior to the Restatement Effective Date of each Domestic Lender other than a
Cashless Option Domestic Revolving Lender, in which case, the Domestic Borrowers
shall pay to each such Domestic Lender all accrued fees and interest related to
such Domestic Lender’s Domestic Revolving Loan Commitments to, but not
including, the Restatement Effective Date and (y) enter into new Tranche B
Domestic Revolving Loan Commitments to replace such terminated Domestic
Revolving Loan Commitments (such new Tranche B Domestic Revolving Loan
Commitments, the “Additional Domestic Revolving Loan Commitments”);

WHEREAS, each Canadian Lender that executes and delivers a Consent (each, a
“Cashless Option Canadian Revolving Lender”) agrees upon effectiveness of this
Amendment to have its existing Canadian Revolving Loan Commitment and its
outstanding Canadian Revolving Loans thereunder (if any) exchanged into a
Tranche B Canadian Revolving Loan Commitment (each Canadian Revolving Loan
Commitment, an “Exchanged Canadian Revolving Commitment”) and Tranche B Canadian
Revolving Loans, respectively (or such lesser amount(s) as the Administrative
Agent may allocate) (such Canadian Revolving Loans, the “Exchanged Canadian
Revolving Loans), effective as of the Restatement Effective Date;

WHEREAS, upon the effectiveness of this Amendment, the Canadian Borrower will
(x) terminate the Canadian Revolving Loan Commitments outstanding immediately
prior to the Restatement Effective Date of each Canadian Lender other than a
Cashless Option Canadian Revolving Lender, in which case, the Canadian Borrower
shall pay to each such Canadian Lender all accrued fees and interest related to
such Canadian Lender’s Canadian Revolving Loan Commitments to, but not
including, the Restatement Effective Date and (y) enter into new Tranche B
Canadian Revolving Loan Commitments to replace such terminated Canadian
Revolving Loan Commitments (such new Tranche B Canadian Revolving Loan
Commitments, the “Additional Canadian Revolving Loan Commitments”);

WHEREAS, each European Lender that executes and delivers a Consent (each, a
“Cashless Option European Revolving Lender”) agrees upon effectiveness of this
Amendment to have its existing European Commitment and its outstanding European
Loans thereunder (if any) exchanged into a Tranche B European Revolving Loan
Commitment (each European Revolving Loan Commitment, an “Exchanged European
Revolving Commitment”) and Tranche B European Revolving Loans, respectively (or
such lesser amount(s) as the Administrative Agent may allocate) (such European
Loans, the “Exchanged European Revolving Loans), effective as of the Restatement
Effective Date;

WHEREAS, upon the effectiveness of this Amendment, each European Borrower will
(x) terminate the European Commitments outstanding immediately prior to the
Restatement Effective Date of each European Lender other than a Cashless Option
European Revolving Lender, in which case, such European Borrower shall pay to
each such European Lender all accrued fees and interest related to such European
Lender’s European Commitments to, but not including, the Restatement Effective
Date and (y) enter into new Tranche B European Revolving Loan Commitments to
replace such terminated European Commitments (such new Tranche B European
Revolving Loan Commitments, the “Additional European Revolving Loan
Commitments”);

 

4



--------------------------------------------------------------------------------

WHEREAS, each UK Revolving Lender that executes and delivers a Consent (each, a
“Cashless Option UK Revolving Lender”, and together with Cashless Option
Domestic Revolving Lender, the Cashless Option Canadian Revolving Lender and the
Cashless Option European Revolving Lender, the “Cashless Option Revolving
Lenders”) agrees upon effectiveness of this Amendment to have its existing UK
Revolving Loan Commitment exchanged into a Tranche B UK Revolving Loan
Commitment (each UK Revolving Loan Commitment, an “Exchanged UK Revolving
Commitment” and collectively with the Exchanged Domestic Revolving Commitments,
the Exchanged Canadian Revolving Commitments and the Exchanged European
Revolving Commitments, the “Exchanged Revolving Commitments”) and Tranche B UK
Revolving Loans, respectively (or such lesser amount(s) as the Administrative
Agent may allocate) (such UK Revolving Loans, the “Exchanged UK Revolving Loans”
and collectively with the Exchanged European Revolving Loans, the Exchanged
Domestic Revolving Loans and the Exchanged Canadian Revolving Loans, the
“Exchanged Revolving Loans), effective as of the Restatement Effective Date;

WHEREAS, upon the effectiveness of this Amendment, the UK Borrower will
(x) terminate the UK Revolving Loan Commitments outstanding immediately prior to
the Restatement Effective Date of each UK Lender other than a Cashless Option UK
Revolving Lender, in which case the UK Borrower shall pay to each such UK Lender
all accrued fees and interest related to such UK Lender’s UK Revolving Loan
Commitments to, but not including, the Restatement Effective Date and (y) enter
into new Tranche B UK Revolving Loan Commitments to replace such terminated UK
Revolving Loan Commitments (such new Tranche B UK Revolving Loan Commitments,
the “Additional UK Revolving Loan Commitments,” and, together with the
Additional Domestic Revolving Loan Commitments, the Additional Canadian
Revolving Loan Commitments and the Additional European Revolving Loan
Commitments, the “Additional Revolving Loan Commitments,” and any Lender holding
such Commitments, an “Additional Revolving Lender,” and, together with the
Additional Term Lenders, the “Additional Lenders”);

WHEREAS, the Additional Revolving Lenders have agreed to (i) provide the
Additional Domestic Revolving Loan Commitments to the Domestic Borrowers on the
Restatement Effective Date, (ii) provide the Additional UK Revolving Loan
Commitments to the UK Borrower on the Restatement Effective Date, (iii) provide
the Additional European Revolving Loan Commitments to the European Borrowers on
the Restatement Effective Date and (iv) provide the Additional Canadian
Revolving Loan Commitments to the Canadian Borrower on the Restatement Effective
Date;

WHEREAS, the Borrower has requested, and the Lenders are willing to agree that
after the Restatement Effective Date (i) all Rail Equipment (as defined in the
U.S. Security Agreement) shall constitute Excluded Property (as defined in and
for purposes of the U.S. Security Agreement) and (ii) no Surface Transportation
Board Filings (as defined in the U.S. Security Agreement) shall be required in
connection with the acquisition or disposition of any Rail Equipment. For the
avoidance of doubt, the Loan Parties shall not be required pursuant to
Section 9.14 of the Credit Agreement or pursuant to Section 4.6 of the U.S.
Security Agreement to notify the Administrative Agent of the acquisition of Rail
Equipment;

WHEREAS, the Borrower has requested, and the Lenders are willing to agree that,
after the Restatement Effective Date, no Loan Party shall be required to take
any action under the laws of any jurisdiction other than a Specified Collateral
Jurisdiction (as defined in the Third Amended and Restated Credit Agreement) to
create or perfect a security interest in any Collateral;

WHEREAS, the Borrower has requested, and the Lenders are willing to consent to
the Release (as defined below);

 

5



--------------------------------------------------------------------------------

WHEREAS, the Agents, the Borrowers, the Additional Term Lenders, the Additional
Revolving Lenders and the other Lenders signatory hereto are willing to so agree
pursuant to §27 of the Credit Agreement, subject to the conditions set forth
herein; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.    Amendment and Restatement.

(a)    Effective as of the Restatement Effective Date, and subject to the terms
and conditions set forth herein, the Credit Agreement is hereby amended and
restated in the form of Annex A hereto (as so amended and restated, the “Third
Amended and Restated Credit Agreement”).

(b)    Effective on and as of the Restatement Effective Date, and subject to the
terms and conditions set forth herein, (i) each Foreign Subsidiary listed on
Schedule 16.11(a) to the Third Amended and Restated Credit Agreement (which for
the avoidance of doubt, are all of the Foreign Guarantors (other than Borrowers
and Genesee & Wyoming C.V.) organized in jurisdictions that are not Required
Guarantor Jurisdictions (as defined in the Third Amended and Restated Credit
Agreement)) (collectively, the “Released Foreign Guarantors”) shall be
automatically released and discharged from their obligations under the Loan
Documents (including the Guaranty), (ii) the Released Foreign Guarantors shall
cease to be Loan Parties, (iii) the Liens on the Collateral granted to the
Administrative Agent under the Collateral Documents by the Released Foreign
Guarantors shall be automatically released and discharged, other than with
respect to the Liens granted by the Released Foreign Guarantors pursuant to the
Collateral Documents governed by applicable foreign law, which Liens will be
released and discharged pursuant to the documentation set forth on Schedule
16.11(b) (the “Released Foreign Guarantor Collateral”), (iv) the Administrative
Agent shall be, and hereby is, authorized to (x) deliver the release documents
described on Schedule 16.11(b) to the Third Amended and Restated Credit
Agreement to the Loan Parties and take such actions as are contemplated thereby
and (y) execute and deliver such additional releases, terminations and other
documents (including amendments to the Collateral Documents) and take such
actions and make such filings (in each applicable jurisdiction) as the Loan
Parties may reasonably request to give effect to the foregoing (collectively,
the “Release”).

SECTION 2.    Term Lenders. Each Cashless Option Term Lender and each Additional
Term Lender hereby agrees, after the effectiveness of this Amendment and on the
terms and conditions set forth herein, to make or exchange, as applicable, its
Domestic Term Loan and/or UK Term Loan under the Credit Agreement in accordance
with §3.1 of the Third Amended and Restated Credit Agreement. Subject to and
upon the terms and conditions set forth herein, each applicable Additional Term
Lender agrees to make, after the effectiveness of this Amendment, (i) a Term
Loan to the Domestic Borrowers (which shall replace the Domestic Term Loans
existing prior to such date and be considered Tranche B Domestic Term Loans for
all purposes hereunder), in an amount indicated on the Commitment Schedule minus
the aggregate amount of Exchanged Domestic Term Loans (or such lesser amount as
the Administrative Agent may allocate) and (ii) a Term Loan to the UK Borrower
(which shall replace the UK Term Loans existing prior to such date and be
considered Tranche B UK Term Loans for all purposes hereunder), in an amount
indicated on the Commitment Schedule minus the aggregate amount of Exchanged UK
Term Loans (or such lesser amount as the Administrative Agent may allocate).
Each such party shall, effective on the Restatement Effective Date,
automatically become a party to the Third Amended and Restated Credit Agreement
as a Term Lender. Each Tranche B Term Lender and each Additional Term Lender
hereby consents to such Lender’s applicable Commitment Percentage as set forth
on Schedule II of the Third Amended and Restated Credit Agreement (the
“Commitment Schedule”).

 

6



--------------------------------------------------------------------------------

SECTION 3.    Revolving Lenders.

(a)    Each Cashless Option Revolving Lender below hereby agrees, after the
effectiveness of this Amendment and on the terms and conditions set forth
herein, to exchange (i) its existing Domestic Revolving Loan Commitment into a
Tranche B Domestic Revolving Loan Commitment in the amount allocated to such
Domestic Lender under the Commitment Schedule (and, in the case of any Domestic
Revolving Loan that is outstanding on the Restatement Effective Date, such
Domestic Revolving Loan shall be cashlessly repaid with the proceeds of a
Tranche B Domestic Revolving Loan in equal amount made under the Tranche B
Domestic Revolving Loan Commitment), (ii) its existing Canadian Revolving Loan
Commitment into a Tranche B Canadian Revolving Loan Commitment in the amount
allocated to such Canadian Lender under the Commitment Schedule (and, in the
case of any Canadian Revolving Loan that is outstanding on the Restatement
Effective Date, such Canadian Revolving Loan shall be cashlessly repaid with the
proceeds of a Tranche B Canadian Revolving Loan in equal amount made under the
Tranche B Canadian Revolving Loan Commitment), (iii) its existing European
Commitment into a Tranche B European Revolving Loan Commitment in the amount
allocated to such European Lender under the Commitment Schedule (and, in the
case of any European Revolving Loan that is outstanding on the Restatement
Effective Date, such European Revolving Loan shall be cashlessly repaid with the
proceeds of a Tranche B European Revolving Loan in equal amount made under the
Tranche B European Revolving Loan Commitment) and (iv) its existing UK Revolving
Loan Commitment into a Tranche B UK Revolving Loan Commitment in the amount
allocated to such UK Lender under the Commitment Schedule (and, in the case of
any UK Revolving Loan that is outstanding on the Restatement Effective Date,
such UK Revolving Loan shall be cashlessly repaid with the proceeds of a
Tranche B UK Revolving Loan in equal amount made under the Tranche B UK
Revolving Loan Commitment);

(b)    Subject to and upon the terms and conditions set forth herein, each
applicable Additional Revolving Lender agrees to extend, after effectiveness of
this Amendment, (i) new Domestic Revolving Loan Commitments to the Domestic
Borrowers (which shall replace certain Domestic Revolving Loan Commitments
existing prior to such date and be considered Tranche B Domestic Revolving Loan
Commitments for all purposes hereunder), in an amount indicated on the
Commitment Schedule minus the aggregate amount of Exchanged Domestic Revolving
Loans (or such lesser amount as the Administrative Agent may allocate), (ii) new
UK Revolving Loan Commitments to the UK Borrower (which shall replace certain UK
Revolving Loan Commitments existing prior to such date and be considered
Tranche B UK Revolving Loan Commitments for all purposes hereunder), in an
amount indicated on the Commitment Schedule minus the aggregate amount of
Exchanged UK Revolving Loans (or such lesser amount as the Administrative Agent
may allocate), (iii) new European Revolving Loan Commitments to the European
Borrowers (which shall replace certain European Revolving Loan Commitments
existing prior to such date and be considered Tranche B European Revolving Loan
Commitments for all purposes hereunder), in an amount indicated on the
Commitment Schedule minus the aggregate amount of Exchanged European Revolving
Loans (or such lesser amount as the Administrative Agent may allocate) and
(iv) new Canadian Revolving Loan Commitments to the Canadian Borrower (which
shall replace certain Canadian Revolving Loan Commitments existing prior to such
date and be considered Tranche B Canadian Revolving Loan Commitments for all
purposes hereunder), in an amount indicated on the Commitment Schedule minus the
aggregate amount of Exchanged Canadian Revolving Loans (or such lesser amount as
the Administrative Agent may allocate);

(c)    Each Tranche B Revolving Lender shall, effective on the Restatement
Effective Date, automatically become party to the Third Amended and Restated
Credit Agreement as a Revolving Lender; and

 

7



--------------------------------------------------------------------------------

(d)    Each Tranche B Revolving Lender and each Additional Revolving Lender
hereby consents to such Tranche B Revolving Lender’s applicable Commitment
Percentage as set forth on the Commitment Schedule.

SECTION 4.    Conditions of Effectiveness. This Amendment and the amendment and
restatement of the Credit Agreement as set forth in §1 hereof shall become
effective as of the date first written above when, and only when, each of the
following conditions precedent shall have been satisfied by the Borrowers or
waived by the Agents (the “Restatement Effective Date”):

(a)    The Administrative Agent shall have received this Amendment, duly
executed and delivered by (i) the Loan Parties, (ii) the Required Lenders,
(iii) each Cashless Option Term Lender, (iv) each Cashless Option Revolving
Lender and (v) each Additional Lender;

(b)    The Administrative Agent shall have received, on behalf of itself, the
other Agents, the Issuing Lenders and the Lenders, a usual and customary opinion
of (i) Simpson Thacher & Bartlett LLP, counsel to the Domestic Borrowers and the
U.S. Guarantors and (ii) local counsels to the other Loan Parties (and
additionally, with respect to the UK Borrower and UK Guarantors and the European
Borrowers and European Guarantors, local counsels to the Administrative Agent)
pertaining to the jurisdictions indicated on Schedule 4(b) attached hereto
(other than the opinions set forth in section (iii) of such Schedule 4(b)), in
each case in form and substance satisfactory to the Administrative Agent;

(c)    The Administrative Agent shall have received payment of all fees and
expenses due to the Administrative Agent (as agreed to in writing between the
Administrative Agent and the Borrowers) (including, without limitation, fees and
reasonable and documented out-of-pocket expenses of Cahill Gordon & Reindel LLP,
counsel to the Administrative Agent, invoiced to the Borrowers at least one
Business Day prior to the Restatement Effective Date), in each case required to
be paid on the Restatement Effective Date. Substantially simultaneously with the
effectiveness of this Amendment (i) the Term Lenders under the Credit Agreement
(including all Cashless Option Term Lenders) shall have been paid all accrued
principal (other than the principal amount of Exchanged Term Loans) and interest
(other than interest on term loans that are exchanged into Exchanged Term Loans)
on their Term Loans to, but not including, the Restatement Effective Date and
(ii) the Revolving Lenders under the Credit Agreement shall have been paid all
accrued principal (other than the principal amount of Exchanged Revolving
Loans), fees (other than fees on revolving loan commitments that are exchanged
into Exchanged Revolving Commitments) and interest (other than interest on
revolving loans that are exchanged into Exchanged Revolving Loans) related to
their Revolving Loan Commitments to, but not including, the Restatement
Effective Date;

(d)    The Administrative Agent shall have received for the account of each
Cashless Option Term Lender, Cashless Option Revolving Lender, Additional Term
Lender and Additional Revolving Lender such fees as otherwise agreed between the
Borrower and the Administrative Agent;

(e)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing, either on the date hereof or on the
Restatement Effective Date;

(f)    The representations and warranties of the Borrowers and their
Subsidiaries contained in §8 of the Third Amended and Restated Credit Agreement
shall be true and correct in all material respects at and as of the Restatement
Effective Date; provided, however, that references therein to the “Credit
Agreement” shall be deemed to refer to the Third Amended and Restated Credit
Agreement attached hereto as Annex A;

 

8



--------------------------------------------------------------------------------

(g)    GWI shall have provided a certificate signed by an authorized officer of
GWI certifying as to the satisfaction of the conditions set forth in paragraphs
(e) and (f) of this Section 4;

(h)    The Administrative Agent shall have received, on behalf of each Loan
Party hereto, an officer’s certificate, dated the Restatement Effective Date,
substantially in the form delivered at the Closing Date or such other form as
may be acceptable to the Administrative Agent, including as attachments, (i) a
copy, certified by a duly authorized officer of such Person to be true and
complete and in full force and effect on the Restatement Effective Date, of each
of the Governing Documents (and, with respect to the UK Loan Parties, each of
the documents listed in 4(i) below) as in effect on such date of certification
(or in lieu of a copy of such Governing Documents, certification by such Person
that such Governing Documents have not been amended since previously delivered
to the Administrative Agent), (ii) other than in respect of the European
Borrowers and the UK Loan Parties, certificates of good standing, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel and (iii) evidence of corporate or other action necessary for the valid
execution, delivery and performance by each of the Borrowers and each of the
Guarantors of this Amendment, which shall have been duly and effectively taken;

(i)    With respect to each of the UK Loan Parties, the following documents
shall have been delivered:

(i)    a certificate signed by an authorized director (or equivalent) of each of
the UK Loan Parties confirming that borrowing or guaranteeing or securing, as
appropriate, the Tranche B UK Term Loan Commitments and the Tranche B UK
Revolving Loan Commitments would not cause any borrowing, guarantee, security or
similar limit binding on such UK Loan Party to be exceeded;

(ii)    a specimen signature of each person authorized by the resolution
referred to in clause (i) of Section 4(h) above;

(iii)    a copy of a resolution of the board of directors of each corporate
shareholder of each of the UK Loan Parties approving the terms of any
shareholders resolution delivered pursuant to clause (i) of Section 4(h) above;

(iv)    a copy of a letter signed by each of the UK Loan Parties appointing GWI
as their respective agent for service of process in relation to any proceedings
before the courts of the State of New York in connection with this Amendment and
the Third Amended and Restated Credit Agreement and evidence that such process
agent has accepted its appointment;

(v)    an executed copy of the supplemental share charge between Euro Holdings,
GWI UK Holding Limited, GWI UK Acquisition Company Limited, RailInvest Holding
Company Limited, RailInvest Acquisitions Limited, Freightliner Group Limited,
Freightliner Acquisitions Limited, Management Consortium Bid Limited,
Freightliner Limited and Pentalver Transport Limited (as chargors) and the
Administrative Agent in relation to the shares charged pursuant to (i) the share
charge dated 9 July 2015 between the Chargors (as defined therein) and the
Administrative Agent, (ii) the share charge dated 23 June 2017 between Pentalver
Transport Limited and the Administrative Agent (the “UK Confirmation Pledge”);
and

 

9



--------------------------------------------------------------------------------

(vi)    with respect to Euro Holdings only, corporate authorizations from the
board of directors, shareholders and supervisory board, in each case, to the
extent applicable and required for entering into the UK Confirmation Pledge; and

(j)    The Administrative Agent shall have received from each Borrower so
requested by the Administrative Agent, a certification regarding beneficial
ownership as required by 31 C.F.R. § 1010.230.

(k)    The Administrative Agent shall have received from GWI a completed form
reasonably acceptable to the Administrative Agent representing that no Mortgaged
Property includes any “Buildings” or “Manufactured (Mobile) Homes” (in each
case, as defined in the Credit Agreement), and that there is no present intent
to construct or place any Buildings or Manufactured (Mobile) Homes on the
property that would constitute Mortgaged Property under the Credit Agreement.

(l)    The Administrative Agent shall have received a Loan Request, Swingline
Loan Request or Letter of Credit Application, as applicable, in a form
reasonably acceptable to the Administrative Agent.

SECTION 5.    Fees and Expenses.

Each of the Borrowers agrees to pay in accordance with the terms of §17 of the
Third Amended and Restated Credit Agreement all reasonable out-of-pocket costs
and expenses of the Agents in connection with the preparation, reproduction,
execution and delivery of this Amendment (including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of counsel for the
Agents with respect thereto). Each Lender agrees to waive any amount to which it
may be entitled under §6.9 of the Third Amended and Restated Credit Agreement in
connection with the transactions contemplated by this Amendment.

SECTION 6.    Post-Closing Covenant. Each of the Borrowers covenants and agrees
that, (x) within 180 days of the Restatement Effective Date, the Borrowers shall
have satisfied the requirements of §9.16(b) of the Third Amended and Restated
Credit Agreement in connection with this Amendment, (y) within 30 days of the
Restatement Effective Date, each Loan Party organized in the State of Alabama
shall deliver to the Administrative Agent a Certificate of Compliance from the
Alabama Department of Revenue and (z) the Borrowers shall, or shall cause each
European Borrower or other applicable Loan Party to, and each such European
Borrower and other applicable Loan Party covenants and agrees to, provide the
following documents to the Administrative Agent within 30 days (unless extended
by the Administrative Agent in its sole discretion) of the Restatement Effective
Date:

(a)    corporate authorizations from the board of directors, shareholders and
supervisory board, in each case, to the extent applicable and required for
entering into the applicable Dutch Security Agreements;

(b)    an executed copy of the third ranking deed of pledge of shares in the
capital of Euro Holdings between GWI International LLC as general partner of
Genesee & Wyoming C.V. (the “Partnership”) as pledgor, the Administrative Agent
as pledgee and Euro Holdings as company;

(c)    an executed copy of the third ranking deed of pledge of shares in the
capital of the Rotterdam Rail Feeding between Euro Holdings as pledgor, the
Administrative Agent as pledgee and the Rotterdam Rail Feeding as company;

 

10



--------------------------------------------------------------------------------

(d)    an executed copy of the third ranking deed of pledge of receivables among
the European Borrowers and the Partnership as pledgors and the Administrative
Agent as pledgee;

(e)    an executed copy of the third ranking deed of pledge of bank among
between the European Borrowers and the Partnership as pledgors and the
Administrative Agent as pledgee;

(f)    an executed copy of the third ranking deed of pledge of movables among
the European Borrowers and the Partnership as pledgors and the Administrative
Agent as pledgee; and

(g)    the opinion(s) set forth in section (iii) of Schedule 4(b), in each case
in form and substance satisfactory to the Administrative Agent.

SECTION 7.    [Reserved].

SECTION 8.    Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a)    On and after the Restatement Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Amendment (i.e., the Third Amended and Restated
Credit Agreement). Each of the table of contents and lists of Exhibits, as
applicable, shall be amended mutatis mutandis (other than (i) Exhibits A-3, B-2
and B-3, which are being removed, (ii) Exhibits A-1, A-2, B-1, B-4, C-1 and F,
which are amended and restated hereby and set forth in Annex A and
(iii) Exhibit Q, which is set forth in Annex A de novo) to reflect the changes
made in this Amendment as of the Restatement Effective Date. The schedules to
the Credit Agreement shall be amended and restated as set forth in Annex A.
Schedule 16.11(a) and (b) hereto shall constitute Schedule 16.11(a) and (b) of
the Third Amended and Restated Credit Agreement.

(b)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents,
are and shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, other than the
Collateral Documents and all of the Collateral described therein which are
released and discharged pursuant to the terms of this Amendment or (as
applicable) pursuant to the documentation set forth on Schedule 16.11(b), the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case, as amended by this Amendment and each Loan Party
confirms and reaffirms its prior grant of security interests and liens under the
Collateral Documents, which shall continue in full force and effect and secure
the Obligations, after giving effect to this Amendment.

(c)    This Amendment shall not constitute a novation of the Credit Agreement or
any other Loan Documents.

(d)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrowers, the Co-Lead Arrangers or the Agents under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein. On and after the effectiveness of this Amendment, this
Amendment shall for all purposes constitute a Loan Document.

 

11



--------------------------------------------------------------------------------

(e)    The Tranche B Term Lenders and Tranche B Revolving Lenders shall each be
a “Lender” for purposes of the Loan Documents.

(f)    On and after the Restatement Effective Date, the Tranche B Term Loan
Commitments and Additional Term Loan Commitments shall constitute “Term Loan
Commitments” and the Tranche B Term Loans (including Additional Term Loans) made
under §6.20 of the Third Amended and Restated Credit Agreement shall constitute
“Term Loans” for purposes of the Loan Documents (and the Tranche B Term Loans
(including Additional Term Loans) shall also constitute “Term Loans” for
purposes of the Loan Documents). The Tranche B Revolving Loan Commitments and
Additional Revolving Loan Commitments shall constitute “Revolving Loan
Commitments” and any (x) Tranche B Revolving Loans drawn under any Tranche B
Revolving Loan Commitment and (y) loans drawn under any Additional Revolving
Loan Commitment (“Additional Revolving Loans”) shall in each case, constitute
“Revolving Loans” for purposes of the Loan Documents (and the Tranche B
Revolving Loan Commitments and Additional Revolving Loan Commitments shall also
constitute “Revolving Loan Commitments” for purposes of the Loan Documents).

SECTION 9.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by facsimile or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Amendment.

SECTION 10.    Governing Law.

THIS AMENDMENT IS A CONTRACT UNDER THE LAW OF THE STATE OF NEW YORK AND SHALL,
PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 11.    Section Titles. The section titles contained in this Amendment
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement among the parties hereto, except when used
to reference a section. Any reference to the number of a clause, subclause or
subsection of any Loan Document immediately followed by a reference in
parenthesis to the title of the section of such Loan Document containing such
clause, subclause or subsection is a reference to such clause, sub-clause or
subsection and not to the entire section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such section, the reference to the title shall govern absent manifest
error. If any reference to the number of a section (but not to any clause,
sub-clause or subsection thereof) of any Loan Document is followed immediately
by a reference in parenthesis to the title of a section of any Loan Document,
the title reference shall govern in case of direct conflict absent manifest
error.

SECTION 12.    Notices. All communications and notices hereunder shall be given
as provided in the Third Amended and Restated Credit Agreement.

SECTION 13.    Severability. The fact that any term or provision of this
Amendment is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity, enforceability or
legality of the remaining terms or provisions hereof or the validity,
enforceability or legality of such offending term or provision in any other
situation or jurisdiction or as applied to any person.

 

12



--------------------------------------------------------------------------------

SECTION 14.    Successors. The terms of this Amendment shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 15.    Jurisdiction; Waiver of Jury Trial. The jurisdiction and waiver
of right to trial by jury provisions in §§22 and 26 of the Third Amended and
Restated Credit Agreement are incorporated herein by reference mutatis mutandis.

SECTION 16.    Effect of the Exchange of Revolving Loan Commitments.

(a)    Upon the exchange of the Domestic Revolving Loan Commitments as
contemplated hereby, (i) each Tranche B Domestic Revolving Lender shall make
Tranche B Domestic Revolving Loans to the Domestic Borrowers and the Domestic
Borrowers shall prepay outstanding Domestic Revolving Loans with the proceeds
thereof in an amount such that, after giving effect to such prepayment, the
percentage of the Tranche B Domestic Revolving Loans held by each Tranche B
Domestic Revolving Lender will equal the percentage of the aggregate Tranche B
Domestic Revolving Loan Commitments of all Tranche B Domestic Revolving Lenders
represented by such Tranche B Domestic Revolving Lender’s Tranche B Domestic
Revolving Loan Commitment after giving effect to the exchange of the Domestic
Revolving Loan Commitments as contemplated hereby and (ii) each Domestic Lender
immediately prior to such exchange will automatically and without further act be
deemed to have assigned to each Tranche B Domestic Revolving Lender, and the
Tranche B Domestic Revolving Lenders will automatically and without further act
be deemed to have assumed, a pro rata portion of such Domestic Lenders’
participations under the Credit Agreement in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(A) participations under the Third Amended and Restated Credit Agreement in
Letters of Credit and (B) participations under the Third Amended and Restated
Credit Agreement in Swingline Loans held by each Tranche B Domestic Revolving
Lender will equal the percentage of the aggregate Tranche B Domestic Revolving
Loan Commitments held by such Tranche B Domestic Revolving Lender after giving
effect to the exchange of the Domestic Revolving Loan Commitments as
contemplated hereby. The Domestic Borrowers shall pay accrued interest on the
Domestic Revolving Loans being prepaid and any other amounts payable to any
Lender in accordance with §§6.4 through 6.7 of the Credit Agreement.

(b)    Upon the exchange of the Canadian Revolving Loan Commitments as
contemplated hereby, (i) each Tranche B Canadian Revolving Lender shall make
Tranche B Canadian Revolving Loans to the Canadian Borrower and the Canadian
Borrower shall prepay outstanding Canadian Revolving Loans with the proceeds
thereof in an amount such that, after giving effect to such prepayment, the
percentage of the Tranche B Canadian Revolving Loans held by each Tranche B
Canadian Revolving Lender will equal the percentage of the aggregate Tranche B
Canadian Revolving Loan Commitments of all Tranche B Canadian Lenders
represented by such Tranche B Canadian Lender’s Tranche B Canadian Revolving
Loan Commitment after giving effect to the exchange of the Canadian Revolving
Loan Commitments as contemplated hereby and (ii) each Canadian Lender
immediately prior to such exchange will automatically and without further act be
deemed to have assigned to each Tranche B Canadian Revolving Lender, and the
Tranche B Canadian Revolving Lenders will automatically and without further act
be deemed to have assumed, a pro rata portion of such Canadian Lenders’
participations under the Credit Agreement in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(A) participations under

 

13



--------------------------------------------------------------------------------

the Third Amended and Restated Credit Agreement in Letters of Credit and
(B) participations under the Third Amended and Restated Credit Agreement in
Swingline Loans held by each Tranche B Canadian Revolving Lender will equal the
percentage of the aggregate Tranche B Canadian Revolving Loan Commitments held
by such Tranche B Canadian Lender after giving effect to the exchange of the
Canadian Revolving Loan Commitments as contemplated hereby. The Canadian
Borrower shall pay accrued interest on the Canadian Revolving Loans being
prepaid and any other amounts payable to any Lender in accordance with §§6.4
through 6.7 of the Credit Agreement; and

(c)    Each UK Loan Party confirms for the benefit of the Secured Parties that
with effect from the Restatement Effective Date:

(i)    all the Foreign Guaranteed Obligations shall (x) remain in full force and
effect notwithstanding the designation of any new document as a Loan Document or
any additions, amendments, novation, substitution or supplements of or to the
Loan Documents and the imposition of any amended, new or more onerous
obligations under the Loan Documents in relation to any UK Loan Party or
otherwise and (y) extend to all new obligations assumed by any UK Loan Party
under each amended Loan Document as a result of this Amendment (including, but
not limited to, under the Third Amended and Restated Credit Agreement, and in
respect of the Exchange Term Loans, the Additional Term Loan Commitments, the
Exchange Revolving Commitments and the Additional Revolving Loan Commitments);
and

(ii)    the security interests granted by it pursuant to each UK Pledge
Agreement to which it is a party shall (x) remain in full force and effect
(including, to the extent applicable, the perfection and priority thereof)
notwithstanding the designation of any new document as a Loan Document or any
additions, amendments, novation, substitution or supplements of or to the Loan
Documents and the imposition of any amended, new or more onerous obligations
under the Loan Documents and (y) secure the Foreign Obligations, as amended as a
result of this Amendment (including, but not limited to, under the Third Amended
and Restated Credit Agreement, and in respect of the Exchange Term Loans, the
Additional Term Loan Commitments, the Exchange Revolving Commitments and the
Additional Revolving Loan Commitments),

in each case subject to the limitations set out in the Third Amended and
Restated Credit Agreement and the relevant Instrument of Adherence (Guaranty) or
UK Pledge Agreement.

(d)    Upon the exchange of the European Revolving Loan Commitments as
contemplated hereby, (i) each Tranche B European Revolving Lender shall make
Tranche B European Revolving Loans to the European Borrowers and the European
Borrowers shall prepay outstanding European Revolving Loans with the proceeds
thereof in an amount such that, after giving effect to such prepayment, the
percentage of the Tranche B European Revolving Loans held by each Tranche B
European Revolving Lender will equal the percentage of the aggregate Tranche B
European Revolving Loan Commitments of all Tranche B European Revolving Lenders
represented by such Tranche B European Revolving Lender’s Tranche B European
Revolving Loan Commitment after giving effect to the exchange of the European
Revolving Loan Commitments as contemplated hereby and (ii) each European Lender
immediately prior to such exchange will automatically and without further act be
deemed to have assigned to each Tranche B European Revolving Lender, and the
Tranche B European Revolving Lenders will automatically and without further act
be deemed to have assumed, a pro rata portion of such European Lenders’
participations under the Credit Agreement in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(A) participations under the Third Amended and Restated Credit Agreement in
Letters of Credit and (B) participations under the Third Amended and Restated
Credit Agreement in Swingline

 

14



--------------------------------------------------------------------------------

Loans held by each Tranche B European Revolving Lender will equal the percentage
of the aggregate Tranche B European Revolving Loan Commitments held by such
Tranche B European Revolving Lender after giving effect to the exchange of the
European Revolving Loan Commitments as contemplated hereby. The European
Borrowers shall pay accrued interest on the European Revolving Loans being
prepaid and any other amounts payable to any Lender in accordance with §§6.4
through 6.7 of the Credit Agreement.

(e)    Upon the exchange of the UK Revolving Loan Commitments as contemplated
hereby, (i) each Tranche B UK Revolving Lender shall make Tranche B UK Revolving
Loans to the UK Borrower and the UK Borrower shall prepay outstanding UK
Revolving Loans with the proceeds thereof in an amount such that, after giving
effect to such prepayment, the percentage of the Tranche B UK Revolving Loans
held by each Tranche B UK Revolving Lender will equal the percentage of the
aggregate Tranche B UK Revolving Loan Commitments of all Tranche B UK Revolving
Lenders represented by such Tranche B UK Revolving Lender’s Tranche B UK
Revolving Loan Commitment after giving effect to the exchange of the UK
Revolving Loan Commitments as contemplated hereby and (ii) each UK Lender
immediately prior to such exchange will automatically and without further act be
deemed to have assigned to each Tranche B UK Revolving Lender, and the Tranche B
UK Revolving Lenders will automatically and without further act be deemed to
have assumed, a pro rata portion of such UK Lenders’ participations under the
Credit Agreement in outstanding Letters of Credit and Swingline Loans such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
under the Third Amended and Restated Credit Agreement in Letters of Credit and
(B) participations under the Third Amended and Restated Credit Agreement in
Swingline Loans held by each Tranche B UK Revolving Lender will equal the
percentage of the aggregate Tranche B UK Revolving Loan Commitments held by such
Tranche B UK Revolving Lender after giving effect to the exchange of the UK
Revolving Loan Commitments as contemplated hereby. The UK Borrower shall pay
accrued interest on the UK Revolving Loans being prepaid and any other amounts
payable to any Lender in accordance with §§6.4 through 6.7 of the Credit
Agreement.

SECTION 17.    Tax Matters.

(a)    For purposes of Foreign Account Tax Compliance Act (FATCA), the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Third Amended and Restated Credit Agreement
and the Loans (including the Tranche B Term Loans and any Tranche B Revolving
Loans) as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

(b)    For U.S. federal income tax purposes, (i) the Tranche B Domestic Term
Loans (including the Exchanged Domestic Term Loans) shall be treated as
fungible, and (ii) the Tranche B UK Term Loans (including the Exchanged UK Term
Loans) shall be treated as fungible.

[The remainder of this page is intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

  BORROWERS:     GENESEE & WYOMING INC.       By:   /s/ Thomas D. Savage        
Name: Thomas D. Savage         Title: Senior Vice President, Corporate
Development and Treasurer       RP ACQUISITION COMPANY TWO       By:   /s/
Hoffman Lijeron         Name: Hoffman Lijeron         Title: Vice President and
Treasurer       QUEBEC GATINEAU RAILWAY INC.       By:   /s/ Thomas D. Savage  
      Name: Thomas D. Savage         Title: Vice President       GWI UK
ACQUISITION COMPANY LIMITED       By:   /s/ Matthew O. Walsh         Name:
Matthew O. Walsh         Title: Director       GWI HOLDING B.V.       By:   /s/
Matthew O. Walsh         Name: Matthew O. Walsh         Title: Managing Director
A       By:   /s/ Ronald Volder         Name: Ronald Volder         Title:
Managing Director B

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

ROTTERDAM RAIL FEEDING B.V. By:   /s/ Matthew O. Walsh   Name: Matthew O. Walsh
  Title: Director

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

U.S. GUARANTORS:     ALABAMA & GULF COAST RAILWAY LLC     AN RAILWAY, L.L.C.    
ARIZONA & CALIFORNIA RAILROAD COMPANY     ARIZONA EASTERN RAILWAY COMPANY    
ARKANSAS LOUISIANA & MISSISSIPPI RAILROAD COMPANY     ARKANSAS MIDLAND RAILROAD
COMPANY, INC.     ATLANTIC AND WESTERN RAILWAY, LIMITED PARTNERSHIP     ATLANTIC
WESTERN TRANSPORTATION, INC.     ATLAS RAILROAD CONSTRUCTION, LLC     BAUXITE &
NORTHERN RAILWAY COMPANY     BUFFALO & PITTSBURGH RAILROAD, INC.     CAGY
INDUSTRIES, INC.     CALIFORNIA NORTHERN RAILROAD COMPANY     CASCADE AND
COLUMBIA RIVER RAILROAD COMPANY     CENTRAL OREGON & PACIFIC RAILROAD, INC.    
CENTRAL RAILROAD COMPANY OF INDIANAPOLIS     CHATTAHOOCHEE BAY RAILROAD, INC.  
  CHATTAHOOCHEE INDUSTRIAL RAILROAD     CHATTOOGA & CHICKAMAUGA RAILWAY CO.    
CLINTON PROPERTIES, INC.     COLUMBUS & CHATTAHOOCHEE RAILROAD, INC.    
COLUMBUS AND GREENVILLE RAILWAY COMPANY     COMMONWEALTH RAILWAY, INCORPORATED  
  CONECUH VALLEY RAILWAY, L.L.C.     CONNECTICUT SOUTHERN RAILROAD, INC.    
CORPUS CHRISTI TERMINAL RAILROAD, INC.     DALLAS, GARLAND & NORTHEASTERN
RAILROAD, INC.     DELPHOS TERMINAL COMPANY, INC.     EAST TENNESSEE RAILWAY,
L.P.    

EASTERN ALABAMA RAILWAY, LLC

EMONS INDUSTRIES, INC.

        EMONS RAILROAD GROUP, INC.     EMONS TRANSPORTATION GROUP, INC.    
FIRST COAST RAILROAD INC.     FORDYCE AND PRINCETON R.R. CO.     GALVESTON
RAILROAD, L.P.     GENESEE & WYOMING RAILROAD SERVICES, INC.     By:   /s/
Hoffman Lijeron     Name: Hoffman Lijeron     Title: Vice President and
Treasurer

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

U.S. GUARANTORS:       (CONTINUED)           GENESEE AND WYOMING RAILROAD
COMPANY     GEORGIA CENTRAL RAILWAY, L.P.     GEORGIA SOUTHWESTERN RAILROAD,
INC.     GOLDEN ISLES TERMINAL RAILROAD, INC.     GRANITE STATE TRANSLOADING
INC.     GRIZZARD TRANSFER COMPANY, INC.     GWI CANADA, INC.     GWI
INTERNATIONAL LLC     GWI LEASING CORPORATION     GWI RAIL MANAGEMENT
CORPORATION     HEART OF GEORGIA RAILROAD, INC.     HILTON & ALBANY RAILROAD,
INC.     HURON AND EASTERN RAILWAY COMPANY, INC.     ILLINOIS & MIDLAND
RAILROAD, INC.     INDIANA & OHIO RAIL CORP.     INDIANA & OHIO RAILWAY COMPANY
    INDIANA SOUTHERN RAILROAD, LLC     KIAMICHI RAILROAD COMPANY L.L.C.     KWT
RAILWAY, INC.     KYLE RAILROAD COMPANY     KYLE RAILWAYS, LLC     LITTLE ROCK &
WESTERN RAILWAY, L.P.     LOUISIANA & DELTA RAILROAD, INC.     LUXAPALILA VALLEY
RAILROAD, INC.     MAINE INTERMODAL TRANSPORTATION, INC.     MARQUETTE RAIL, LLC
    MARYLAND MIDLAND RAILWAY, INC.     MERIDIAN & BIGBEE RAILROAD, L.L.C.    
MID-MICHIGAN RAILROAD, INC.     MISSOURI & NORTHERN ARKANSAS RAILROAD COMPANY,
INC.     NEW ENGLAND CENTRAL RAILROAD, INC.     NEW STATESRAIL HOLDINGS, LLC    
NORTH CAROLINA & VIRGINIA RAILROAD COMPANY, LLC     OHIO AND PENNSYLVANIA
RAILROAD COMPANY     OHIO CENTRAL RAILROAD, INC.     OHIO SOUTHERN RAILROAD,
INC.     OLYMPIA & BELMORE RAILROAD, INC.     OTTER TAIL VALLEY RAILROAD
COMPANY, INC.     PALM BEACH RAIL HOLDING, INC.     PAWNEE TRANSLOADING COMPANY,
INC.     By:   /s/ Hoffman Lijeron     Name: Hoffman Lijeron     Title: Vice
President and Treasurer

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

U.S. GUARANTORS:       (CONTINUED)           PHOENIX LOGISTICS LTD.    
PLAINVIEW TERMINAL COMPANY     POINT COMFORT & NORTHERN RAILWAY COMPANY    
PORTLAND & WESTERN RAILROAD, INC.     PROVIDENCE AND WORCESTER RAILROAD COMPANY
    PUGET SOUND & PACIFIC RAILROAD     RAIL LINE HOLDINGS #1, INC.     RAIL
LINK, INC.     RAIL PARTNERS, L.P.     RAIL SWITCHING SERVICES, LLC     RAIL
TRANSPORTATION SOLUTIONS INC.     RAILAMERICA AUSTRALIA II, LLC     RAILAMERICA
CONTRACT SWITCHING SERVICES, INC.     RAILAMERICA EQUIPMENT CORP.    
RAILAMERICA HOLDING SERVICES, INC.     RAILAMERICA OPERATIONS SHARED SERVICES,
INC.     RAILAMERICA OPERATIONS SUPPORT GROUP, INC.     RAILAMERICA
TRANSPORTATION CORP.     RAILAMERICA, INC.     RAILINK ACQUISITION, INC.    
RAILROAD DISTRIBUTION SERVICES, INC.     RAILTEX DISTRIBUTION SERVICES, INC.    
RAILTEX, INC.     RAPID CITY, PIERRE & EASTERN RAILROAD, INC.     RICEBORO
SOUTHERN RAILWAY, LLC     ROCHESTER & SOUTHERN RAILROAD, INC.     ROCHESTER
SWITCHING SERVICES INC.     ROCKDALE, SANDOW & SOUTHERN RAILROAD COMPANY     RP
ACQUISITION COMPANY ONE     SALT LAKE CITY SOUTHERN RAILROAD COMPANY, INC.    
SAN DIEGO & IMPERIAL VALLEY RAILROAD COMPANY, INC.     SAN JOAQUIN VALLEY
RAILROAD CO.     SAN PEDRO TRAILS, INC.     SAVANNAH PORT TERMINAL RAILROAD,
INC.     SOUTH BUFFALO RAILWAY COMPANY     SOUTH CAROLINA CENTRAL RAILROAD
COMPANY, LLC     SOUTH EAST RAIL, INC.     ST. LAWRENCE & ATLANTIC RAILROAD
COMPANY     STATESRAIL II RAILROAD, LLC
    STATESRAIL, LLC     SUMMIT VIEW, INC.     SWKR OPERATING CO., INC.     By:  
/s/ Hoffman Lijeron     Name: Hoffman Lijeron     Title: Vice President and
Treasurer

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

U.S. GUARANTORS:       (CONTINUED)           TALLEYRAND TERMINAL RAILROAD
COMPANY, INC.     TAZEWELL & PEORIA RAILROAD, INC.     THE ALIQUIPPA & OHIO
RIVER RAILROAD CO.     THE BAY LINE RAILROAD, L.L.C.     THE CENTRAL RAILROAD
COMPANY OF INDIANA     THE COLUMBUS & OHIO RIVER RAIL ROAD COMPANY     THE
MAHONING VALLEY RAILWAY COMPANY     THE MASSENA TERMINAL RAILROAD COMPANY    
THE PITTSBURGH & OHIO CENTRAL RAILROAD COMPANY     THE PRESCOTT AND NORTHWESTERN
RAILROAD COMPANY     THE WARREN & TRUMBULL RAILROAD COMPANY     THE YOUNGSTOWN
BELT RAILROAD COMPANY     THREE NOTCH RAILWAY, L.L.C.     TOLEDO, PEORIA &
WESTERN RAILWAY CORP.     TOMAHAWK RAILWAY, LIMITED PARTNERSHIP     TRANSRAIL
HOLDINGS, LLC     TRANSRAIL NORTH AMERICA, LLC     UTAH RAILWAY COMPANY    
VALDOSTA RAILWAY, L.P.     VENTURA COUNTY RAILROAD COMPANY     WARREN & SALINE
RIVER RAILROAD COMPANY     WELLSBORO & CORNING RAILROAD, LLC     WESTERN
KENTUCKY RAILWAY, L.L.C.     WILLAMETTE & PACIFIC RAILROAD, INC.     WILMINGTON
TERMINAL RAILROAD, LIMITED PARTNERSHIP     WIREGRASS CENTRAL RAILWAY, L.L.C.    
YORK RAIL LOGISTICS, INC.     YORK RAILWAY COMPANY     YOUNGSTOWN & AUSTINTOWN
RAILROAD, INC.     By:   /s/ Hoffman Lijeron     Name: Hoffman Lijeron     Title
Vice President and Treasurer

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

CANADIAN GUARANTORS:           GENESEE & WYOMING CANADA INC.     By:   /s/
Thomas D. Savage       Name: Thomas D. Savage       Title: Vice President    
HURON CENTRAL RAILWAY INC.     By:   /s/ Thomas D. Savage       Name: Thomas D.
Savage       Title: Vice President     KÉRAIL INC.     By:   /s/ Thomas D.
Savage       Name: Thomas D. Savage       Title: Vice President     ST.
LAWRENCE & ATLANTIC RAILROAD (QUEBEC) INC.     By:   /s/ Thomas D. Savage      
Name: Thomas D. Savage       Title: Vice President     MIRABEL RAILWAY INC.    
By:   /s/ Thomas D. Savage       Name: Thomas D. Savage       Title: Vice
President     SERVICES FERROVIAIRES DE L’ESTUAIRE INC.     By:   /s/ Thomas D.
Savage       Name: Thomas D. Savage       Title: Vice President     WESTERN
LABRADOR RAIL SERVICES INC.     By:   /s/ Thomas D. Savage       Name: Thomas D.
Savage       Title: Vice President

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

    WESTERN LABRADOR RAILWAY (2013) INC.     By:   /s/ Thomas D. Savage      
Name: Thomas D. Savage       Title: Vice President     CAPE BRETON & CENTRAL
NOVA SCOTIA RAILWAY LIMITED     By:   /s/ Thomas D. Savage       Name: Thomas D.
Savage       Title: Vice President     GODERICH-EXETER RAILWAY COMPANY LIMITED  
  By:   /s/ Thomas D. Savage       Name: Thomas D. Savage       Title: Vice
President     KNOB LAKE & TIMMINS RAILWAY COMPANY INC.     By:   /s/ Thomas D.
Savage       Name: Thomas D. Savage       Title: Vice President     RAILINK
CANADA LTD.     By:   /s/ Thomas D. Savage       Name: Thomas D. Savage      
Title: Vice President     RAILTEX CANADA, INC.     By:   /s/ Thomas D. Savage  
    Name: Thomas D. Savage       Title: Vice President     TROIS-RIVIÈRES
TRAILERS INC./REMORQUES TROIS-RIVIÈRES INC.     By:   /s/ Thomas D. Savage      
Name: Thomas D. Savage       Title: Vice President

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

    RAILCARE INC.     By:   /s/ Thomas D. Savage       Name: Thomas D. Savage  
    Title: Vice President

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

UK GUARANTORS:           GWI UK HOLDING LIMITED     By:   /s/ Thomas D. Savage  
    Name: Thomas D. Savage       Title: Director     FREIGHTLINER ACQUISITIONS
LIMITED     By:   /s/ Charles Noble       Name: Charles Noble       Title:
Director     FREIGHTLINER GROUP LIMITED     By:   /s/ Charles Noble       Name:
Charles Noble       Title: Director     FREIGHTLINER HEAVY HAUL LIMITED     By:
  /s/ Charles Noble       Name: Charles Noble       Title: Director    
FREIGHTLINER LIMITED     By:   /s/ Charles Noble       Name: Charles Noble      
Title: Director     FREIGHTLINER MAINTENANCE LIMITED     By:   /s/ Charles Noble
      Name: Charles Noble       Title: Director

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

    FREIGHTLINER MIDDLE EAST LIMITED     By:   /s/ Charles Noble       Name:
Charles Noble       Title: Director     FREIGHTLINER RAILPORTS LIMITED     By:  
/s/ Charles Noble       Name: Charles Noble       Title: Director     MANAGEMENT
CONSORTIUM BID LIMITED     By:   /s/ Charles Noble       Name: Charles Noble    
  Title: Director     RAILINVEST ACQUISITIONS LIMITED     By:   /s/ Charles
Noble       Name: Charles Noble       Title: Director     RAILINVEST HOLDING
COMPANY LIMITED     By:   /s/ Charles Noble       Name: Charles Noble      
Title: Director     UK BULK HANDLING SERVICES LIMITED     By:   /s/ Charles
Noble       Name: Charles Noble       Title: Director

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

    PENTALVER TRANSPORT LIMITED     By:   /s/ Charles Noble       Name: Charles
Noble       Title: Director     PENTALVER CANNOCK LIMITED     By:   /s/ Charles
Noble       Name: Charles Noble       Title: Director

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

EUROPEAN GUARANTOR:           GENESEE & WYOMING C.V.     By:   /s/ Richard
O’Donnell       Name: Richard O’Donnell       Title: Managing Director

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

AGENTS:    

BANK OF AMERICA, N.A., as

Administrative Agent, European Agent and

UK Agent

    By:   /s/ Ronaldo Naval       Name: Ronaldo Naval       Title: Vice
President    

BANK OF AMERICA, N.A., acting through its

Canada branch, as Canadian Agent

    By:   /s/ Medina Sales De Andrade       Name: Medina Sales De Andrade      
Title: Vice President

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

ADDITIONAL LENDER:          

BANK OF AMERICA, N.A., as Additional Revolving

Lender with respect to the Additional Domestic

Revolving Loan Commitments and as an Additional

Term Lender with respect to the Additional Domestic

Term Loan Commitments

    By:   /s/ Irene Bertozzi Bartenstein       Name: Irene Bertozzi Bartenstein
      Title: Director    

BANK OF AMERICA, N.A., acting through its Canada

branch, as Additional Revolving Lender with respect to

the Additional Canadian Revolving Loan Commitments

    By:   /s/ Medina Sales De Andrade       Name: Medina Sales De Andrade      
Title: Vice President    

BANK OF AMERICA, N.A., as Additional Revolving

Lender with respect to the Additional European

Revolving Loan Commitments and Tranche B UK

Revolving Loan Commitments and as an Additional

Term Lender with respect to the Tranche B UK Term

Loan Commitments

    By:   /s/ Irene Bertozzi Bartenstein       Name: Irene Bertozzi Bartenstein
      Title: Director

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

Additional Lenders (check one or both):

 

☐ As an Additional Revolving Lender

 

☐ As an Additional Term Lender

 

    ,

as a Lender (type name of the legal entity)

By:      

Name:

 

Title:

[If a second signature is necessary: By:      

Name:

 

Title:]

 

[Signature Page to GWI Amendment No. 3]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 3

CONSENT (this “Consent”) to Amendment No. 3 (“Amendment”) to the SECOND AMENDED
AND RESTATED SENIOR SECURED SYNDICATED FACILITY AGREEMENT, dated as of March 20,
2015, (as amended, amended and restated, or otherwise modified prior to the date
hereof, the “Credit Agreement” and as further amended and restated pursuant to
the Amendment, the “Third Amended and Restated Credit Agreement”), among
GENESEE & WYOMING INC., a Delaware corporation (“GWI”) and RP ACQUISITION
COMPANY TWO, a Delaware corporation (“RP” and, together with GWI, collectively,
the “Domestic Borrowers”), QUEBEC GATINEAU RAILWAY INC., a corporation
constituted under the laws of Quebec, Canada (the “Canadian Borrower”), GWI UK
ACQUISITION COMPANY LIMITED, a company incorporated under the laws of England
and Wales (the “UK Borrower”), GWI HOLDING B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands with its statutory seat in Amsterdam, the
Netherlands (“Euro Holdings”) and ROTTERDAM RAIL FEEDING B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands with its statutory seat in
Dordrecht, the Netherlands (the “Rotterdam Rail Feeding” and together with Euro
Holdings, the “European Borrowers” and, together with the Domestic Borrowers,
the Canadian Borrower and the UK Borrower, the “Borrowers”), the Guarantors, the
Lenders party thereto, BANK OF AMERICA, N.A., acting as Administrative Agent,
Canadian Agent, European Agent and UK Agent (collectively in such capacities and
including any successors in such capacities, the “Agents”).

Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Amendment.

 

  A. Existing Term Lenders

Existing Lenders of Domestic Term Loans

The undersigned Domestic Term Lender hereby irrevocably and unconditionally
approves the Amendment and consents as follows (check ONE option):

Cashless Settlement Option

 

  ☐ to convert 100% of the outstanding principal amount of the Domestic Term
Loans under the Credit Agreement held by such Domestic Term Lender (or such
lesser amount allocated to such Domestic Term Lender by the Administrative
Agent) into Tranche B Domestic Term Loans under the Third Amended and Restated
Credit Agreement in the principal amount set forth on the Commitment Schedule.
In the event a lesser amount is allocated, the difference between the current
amount and the allocated amount will be prepaid on the Restatement Effective
Date.

Post-Closing Settlement Option

 

  ☐ to have 100% of the outstanding principal amount of the Domestic Term Loans
under the Credit Agreement held by such Domestic Term Lender prepaid on the
Restatement Effective Date and acquire by novation the principal amount of Term
Loans under the Third Amended and Restated Credit Agreement committed to
separately by the undersigned (or such lesser amount allocated to such Domestic
Term Lender by the Administrative Agent).

Existing Lenders of UK Term Loans

The undersigned UK Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):

 

[Consent to GWI Amendment No. 3]



--------------------------------------------------------------------------------

Cashless Settlement Option

 

  ☐ to convert 100% of the outstanding principal amount of the UK Term Loans
under the Credit Agreement held by such UK Lender (or such lesser amount
allocated to such UK Lender by the Administrative Agent) into Tranche B UK Term
Loans under the Third Amended and Restated Credit Agreement in the principal
amount set forth on the Commitment Schedule. In the event a lesser amount is
allocated, the difference between the current amount and the allocated amount
will be prepaid on the Restatement Effective Date.

Post-Closing Settlement Option

 

  ☐ to have 100% of the outstanding principal amount of the UK Term Loans under
the Credit Agreement held by such UK Lender prepaid on the Restatement Effective
Date and acquire by novation the principal amount of Term Loans under the Third
Amended and Restated Credit Agreement committed to separately by the undersigned
(or such lesser amount allocated to such UK Lender by the Administrative Agent).

 

[Consent to GWI Amendment No. 3]



--------------------------------------------------------------------------------

  B. Existing Revolving Lenders

Existing Domestic Lenders

 

☐ The undersigned Domestic Lender hereby irrevocably and unconditionally
approves the Amendment and consents and agrees to exchange 100% of its Domestic
Revolving Loan Commitments (or such lesser amount allocated to such Domestic
Lender by the Administrative Agent) into Tranche B Domestic Revolving Loan
Commitments.

Existing Canadian Lenders

 

☐ The undersigned Canadian Lender hereby irrevocably and unconditionally
approves the Amendment and consents and agrees to exchange 100% of its Canadian
Revolving Loan Commitments (or such lesser amount allocated to such Canadian
Lender by the Administrative Agent) into Tranche B Canadian Revolving Loan
Commitments.

Existing European Lenders

 

☐ The undersigned European Lender hereby irrevocably and unconditionally
approves the Amendment and consents and agrees to exchange 100% of its European
Commitments (or such lesser amount allocated to such European Lender by the
Administrative Agent) into Tranche B European Revolving Loan Commitments.

Existing UK Lenders

 

☐ The undersigned UK Lender hereby irrevocably and unconditionally approves the
Amendment and consents and agrees to exchange 100% of its UK Revolving Loan
Commitments (or such lesser amount allocated to such UK Lender by the
Administrative Agent) into Tranche B UK Revolving Loan Commitments.

 

[Consent to GWI Amendment No. 3]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

    ,

as a Lender (type name of the legal entity)   By:       Name:   Title: [If a
second signature is necessary: By:       Name:   Title:]



--------------------------------------------------------------------------------

ANNEX A

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

ANNEX A

THIRD AMENDED AND RESTATED SENIOR SECURED

SYNDICATED FACILITY AGREEMENT

Dated as of June 5, 2018,

among

GENESEE & WYOMING INC. and RP ACQUISITION COMPANY TWO, as Domestic Borrowers

QUEBEC GATINEAU RAILWAY INC., as Canadian Borrower

GWI HOLDING B.V. and ROTTERDAM RAIL FEEDING B.V., as European Borrowers

GWI UK ACQUISITION COMPANY LIMITED, as UK Borrower

THE DESIGNATED SUBSIDIARIES REFERRED TO HEREIN,

THE GUARANTORS,

THE LENDING INSTITUTIONS PARTY HERETO,

as Lenders

BANK OF AMERICA, N.A.,

as Administrative Agent, Domestic Swingline Lender, Issuing Lender,

European Agent and UK Agent,

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,

as European Swingline Lender and UK Swingline Lender and

BANK OF AMERICA, N.A., acting through its Canada branch,

as Canadian Swingline Lender and Canadian Agent

with

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC,

JPMORGAN CHASE BANK, N.A. and

MUFG BANK, LTD,

as Co-Lead Arrangers and Co-Bookrunning Managers

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC. and

MUFG BANK, LTD., as Co-Syndication Agents

BRANCH BANKING AND TRUST COMPANY,

BMO HARRIS BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION,

TD BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

CAPITAL ONE, N.A.,

CITIZENS BANK, NATIONAL ASSOCIATION,

FIFTH THIRD BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

PNC BANK, N.A.,

SANTANDER BANK, N.A.,

SUNTRUST BANK and

U.S. BANK NATIONAL ASSOCIATION, as Senior Managing Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

 

DEFINITIONS AND RULES OF INTERPRETATION.

     2    

1.1

 

Definitions

     2    

1.2

 

Rules of Interpretation

     53    

1.3

 

Accounting Terms

     55    

1.4

 

GWI as Agent of Borrowers and Guarantors

     55    

1.5

 

Exchange Rates; Currency Equivalents

     56    

1.6

 

Additional Alternative Currencies

     56  

2.

 

THE REVOLVING CREDIT FACILITIES.

     57    

2.1

 

Commitment to Lend

     57    

2.2

 

Commitment Fee

     57    

2.3

 

Reduction of Applicable Commitments

     58    

2.4

 

Evidence of Debt

     58    

2.5

 

Interest on the Revolving Loans

     59    

2.6

 

Requests for Loans

     60    

2.7

 

The Swinglines

     60    

2.8

 

Borrowers’ Conversion Options; Continuation of Loans

     64    

2.9

 

Funds for Loans

     65    

2.10

 

Reallocation of Commitments

     66    

2.11

 

Sharing of Payments by Lenders

     68  

3.

 

THE TERM LOANS.

     69    

3.1

 

Commitment to Lend

     69    

3.2

 

Term Notes

     70    

3.3

 

Schedule of Installment Payments of Principal of the Term Loans

     71    

3.4

 

Interest on the Term Loans

     71    

3.5

 

Notification of Term Loans

     72    

3.6

 

Interest Periods

     72  

4.

 

MANDATORY REPAYMENT OF LOANS.

     72    

4.1

 

Maturity of Loans

     72    

4.2

 

Mandatory Repayments of Loans

     72    

4.3

 

Optional Repayments of Loans

     73  

5.

 

LETTERS OF CREDIT.

     75    

5.1

 

Letter of Credit Commitments

     75    

5.2

 

[Reserved]

     78    

5.3

 

Letter of Credit Payments

     78    

5.4

 

Obligations Absolute

     80    

5.5

 

Role of Issuing Lender

     81    

5.6

 

Addition of an Issuing Lender

     81    

5.7

 

Applicability of International Standby Practices and Uniform Customs

     81  

 

-i-



--------------------------------------------------------------------------------

             Page    

5.8

 

Letter of Credit Amounts

     81    

5.9

 

Letters of Credit Issued for Subsidiaries

     82    

5.10

 

Letter of Credit Fee

     82    

5.11

 

Conflict with Issuer Documents

     82    

5.12

 

Letter of Credit Reports

     82  

6.

 

CERTAIN GENERAL PROVISIONS.

     82    

6.1

 

Fees

     82    

6.2

 

Funds for Payments

     83    

6.3

 

Computations

     85    

6.4

 

Inability to Determine Applicable Offered Rate

     86    

6.5

 

Illegality

     87    

6.6

 

Additional Costs, Etc.

     87    

6.7

 

Capital Adequacy

     88    

6.8

 

Certificate

     89    

6.9

 

Compensation for Losses

     89    

6.10

 

Interest After Default

     89    

6.11

 

Replacement of Lenders

     89    

6.12

 

Taxes

     90    

6.13

 

Interest Limitation

     98    

6.14

 

Subordination Agreements of the Borrowers

     98    

6.15

 

Indirect Tax

     99    

6.16

 

Cash Collateral

     99    

6.17

 

Defaulting Lenders

     100    

6.18

 

Incremental Facilities

     101    

6.19

 

Extension Offers

     105    

6.20

 

Refinancing Amendments

     107    

6.21

 

Payments Generally; Administrative Agent’s Clawback

     108    

6.22

 

Parallel Debt

     110    

6.23

 

Designated Subsidiaries

     111  

7.

 

GUARANTY.

     113    

7.1

 

Guaranty

     113    

7.2

 

Guarantors Agreement to Pay Enforcement Costs, Etc.

     113    

7.3

 

Effectiveness; Enforcement

     114    

7.4

 

Waivers

     114    

7.5

 

Expenses

     114    

7.6

 

Concerning Joint and Several Liability of the Guarantors

     115    

7.7

 

Indemnity

     117    

7.8

 

Keepwell

     118  

8.

 

REPRESENTATIONS AND WARRANTIES.

     118    

8.1

 

Corporate Authority

     118    

8.2

 

Governmental Approvals

     119    

8.3

 

Title to Properties; Leases

     119    

8.4

 

Financial Statements and Projections

     120    

8.5

 

No Material Changes, Etc.; Solvency

     120    

8.6

 

Franchises, Patents, Copyrights, Etc.

     120  

 

-ii-



--------------------------------------------------------------------------------

             Page    

8.7

 

Litigation

     120    

8.8

 

Compliance with Other Instruments, Laws, Etc.

     121    

8.9

 

Tax Status

     121    

8.10

 

No Event of Default

     121    

8.11

 

Investment Company Act

     121    

8.12

 

Certain Transactions

     121    

8.13

 

ERISA and Employee Benefit Plan Compliance

     121    

8.14

 

Use of Proceeds; Regulations U and X

     123    

8.15

 

Environmental Compliance

     123    

8.16

 

Subsidiaries, Etc.

     125    

8.17

 

Capitalization

     125    

8.18

 

Fiscal Year

     125    

8.19

 

Operation of Railroads

     125    

8.20

 

Disclosure

     125    

8.21

 

Registration or Stamp Tax

     125    

8.22

 

Representations as to Foreign Obligors

     126    

8.23

 

Trustee

     126    

8.24

 

Code of Banking Practice

     127    

8.25

 

OFAC, Patriot Act and FCPA

     127    

8.26

 

EEA Financial Institution

     127    

8.27

 

Collateral Documents

     127  

9.

 

AFFIRMATIVE COVENANTS OF THE BORROWERS.

     128    

9.1

 

Punctual Payment

     128    

9.2

 

Maintenance of Office

     129    

9.3

 

Records and Accounts

     129    

9.4

 

Financial Statements, Certificates and Information

     130    

9.5

 

Notices

     131    

9.6

 

Preservation of Existence; Maintenance of Properties

     133    

9.7

 

Insurance

     133    

9.8

 

Taxes

     133    

9.9

 

Inspection of Properties and Books, Etc.

     134    

9.10

 

Compliance with Laws, Contracts, Licenses, and Permits

     134    

9.11

 

[Reserved]

     134    

9.12

 

Use of Proceeds

     134    

9.13

 

Further Assurances

     134    

9.14

 

Additional Subsidiaries; Additional Collateral

     134    

9.15

 

Notice to Dutch Central Bank

     138    

9.16

 

Collateral Further Assurances

     138    

9.17

 

Information Regarding Collateral

     139    

9.18

 

UK Pensions Matters

     140  

10.

 

CERTAIN NEGATIVE COVENANTS OF THE BORROWERS.

     140    

10.1

 

Restrictions on Indebtedness

     140    

10.2

 

Restrictions on Liens

     142    

10.3

 

Restrictions on Investments

     145    

10.4

 

Distributions and Restricted Payments

     146    

10.5

 

Merger, Permitted Acquisitions and Disposition of Assets

     147  

 

-iii-



--------------------------------------------------------------------------------

             Page    

10.6

 

Sale and Leaseback

     150    

10.7

 

Compliance with Environmental Laws

     150    

10.8

 

[Reserved]

     150    

10.9

 

Business Activities

     150    

10.10

 

Capitalization

     150    

10.11

 

Fiscal Year

     150    

10.12

 

Restrictions on Negative Pledges and Upstream Limitations

     151    

10.13

 

Transactions with Affiliates

     151  

11.

 

FINANCIAL COVENANTS OF THE BORROWERS.

     151    

11.1

 

Total Leverage Ratio

     151    

11.2

 

Interest Coverage Ratio

     151    

11.3

 

Senior Secured Leverage Ratio.

     151  

12.

 

[RESERVED].

     152  

13.

 

CONDITIONS TO ALL BORROWINGS AFTER THE CLOSING DATE.

     152    

13.1

 

Representations True; No Event of Default

     152    

13.2

 

Borrowing Request

     152    

13.3

 

Initial Borrowing of Designated Subsidiaries

     152  

14.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

     153    

14.1

 

Events of Default and Acceleration

     153    

14.2

 

Remedies Upon Event of Default

     156    

14.3

 

Application of Funds

     157  

15.

 

SETOFF.

     159  

16.

 

THE AGENTS.

     159    

16.1

 

Appointment and Authority

     159    

16.2

 

Rights as a Lender

     160    

16.3

 

Exculpatory Provisions

     161    

16.4

 

Reliance by Agents

     161    

16.5

 

Delegation of Duties

     162    

16.6

 

Resignation of Agents

     162    

16.7

 

Non-Reliance on Agents and Other Lenders

     163    

16.8

 

No Other Duties, Etc.

     163    

16.9

 

Agents May File Proofs of Claim

     163    

16.10

 

Closing Documentation, Etc.

     164    

16.11

 

Guaranty and Collateral Matters

     164    

16.12

 

Payments

     165    

16.13

 

Indemnity

     166    

16.14

 

Withholding Taxes

     166    

16.15

 

Security in the Province of Québec

     166    

16.16

 

Lender ERISA Representation.

     167  

17.

 

EXPENSES.

     168  

 

-iv-



--------------------------------------------------------------------------------

             Page  

18.

 

INDEMNIFICATION.

     169  

19.

 

SURVIVAL OF COVENANTS, ETC.

     170  

20.

 

SUCCESSORS AND ASSIGNS.

     170    

20.1

 

General Conditions

     170    

20.2

 

Assignments

     171    

20.3

 

Register

     173    

20.4

 

Participations

     174    

20.5

 

Resignation as Issuing Lender After Assignment

     175    

20.6

 

New Notes

     176    

20.7

 

Special Purpose Funding Vehicle

     176    

20.8

 

Assignment to GWI

     177  

21.

 

NOTICES, ETC.

     178    

21.1

 

Notices Generally

     178    

21.2

 

Electronic Communications

     178    

21.3

 

Change of Address, Etc.

     179    

21.4

 

Reliance by Agents, Issuing Lender and Lenders

     179  

22.

 

GOVERNING LAW.

     179  

23.

 

HEADINGS.

     180  

24.

 

COUNTERPARTS.

     180  

25.

 

ENTIRE AGREEMENT, ETC.

     180  

26.

 

WAIVER OF JURY TRIAL, ETC.

     180  

27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

     181  

28.

 

SEVERABILITY.

     183  

29.

 

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

     183  

30.

 

USA PATRIOT ACT.

     183  

31.

 

PARI PASSU TREATMENT.

     184  

32.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

     185  

33.

 

[Reserved].

     186  

34.

 

ATTORNEYS.

     186  

35.

 

AMENDMENT AND RESTATEMENT.

     186  

 

-v-



--------------------------------------------------------------------------------

             Page  

36.

 

Electronic Execution of Assignments and Certain Other Documents.

     187  

37.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     187  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

  

Form of Domestic Revolving Note

Exhibit A-2

  

Form of European Note

Exhibit A-3

  

[Reserved]

Exhibit A-4

  

Form of Canadian Revolving Note

Exhibit A-5

  

Form of UK Revolving Note

Exhibit B-1

  

Form of Domestic Term Note

Exhibit B-2

  

[Reserved]

Exhibit B-3

  

[Reserved]

Exhibit B-4

  

Form of UK Term Note

Exhibit C-1

  

Form of Loan Request

Exhibit C-2

  

Form of Swingline Loan Request

Exhibit D

  

Form of Compliance Certificate

Exhibit E

  

Form of Instrument of Adherence (Guaranty)

Exhibit F

  

Form of Assignment and Assumption

Exhibit G-1

  

Form of Perfection Certificate

Exhibit G-2

  

Form of Perfection Certificate Supplement

Exhibit G-3

  

Form of Canadian Perfection Certificate

Exhibit H-1

  

Form of U.S. Security Agreement

Exhibit H-2

  

Form of Canadian Security Agreement

Exhibit H-3

  

[Reserved]

Exhibit H-4

  

Form of Dutch Security Agreement

Exhibit H-5

  

[Reserved]

Exhibit I

  

Form of Pari Passu Intercreditor Agreement

Exhibit J

  

Form of Second Lien Intercreditor Agreement

Exhibit K

  

Form of Solvency Certificate

Exhibit L

  

Form of U.S. Tax Compliance Certificate

Exhibit M

  

Form of Local Counsel Opinion

Exhibit N

  

Form of Election to Participate

Exhibit O

  

Form of Election to Terminate

Exhibit P

  

Form of Letter of Credit Report

Exhibit Q

  

Form of Beneficial Ownership Certification Form

Schedule I

  

Guarantors

Schedule II

  

Lenders and Commitments

Schedule III

  

Existing Letters of Credit

Schedule IV

  

Mortgaged Property

Schedule 1.1(a)

  

Restatement Effective Date Cash Management Banks

Schedule 1.1(b)

  

Restatement Effective Date Hedge Banks

Schedule 1.1(c)

  

Mandatory Cost Formulae

Schedule 6.12(g)

  

Treaty Lenders

Schedule 8.2

  

Governmental Approvals

Schedule 8.3

  

Titles to Properties; Leases

Schedule 8.12

  

Certain Transactions

Schedule 8.13

  

ERISA

Schedule 8.15

  

Environmental Compliance

Schedule 8.16(a)

  

Subsidiaries

Schedule 8.16(b)

  

Joint Ventures

Schedule 9.7

  

Insurance

 

-vii-



--------------------------------------------------------------------------------

Schedule 10.1

  

Existing Indebtedness

Schedule 10.2

  

Existing Liens

Schedule 10.3

  

Existing Investments

Schedule 10.13

  

Transactions with Affiliates

Schedule 16.11(a)

  

Released Foreign Guarantors

Schedule 16.11(b)

  

Foreign Release Documents

Schedule 21

  

Agents’ Offices; Certain Addresses for Notices

 

-viii-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED SENIOR SECURED SYNDICATED

FACILITY AGREEMENT

This THIRD AMENDED AND RESTATED SENIOR SECURED SYNDICATED FACILITY AGREEMENT
(this “Credit Agreement”) is made as of June 5, 2018 by and among (a) GENESEE &
WYOMING INC., a Delaware corporation (“GWI”), and RP ACQUISITION COMPANY TWO, a
Delaware corporation (“RP” and, together with GWI and any Designated Domestic
Subsidiary (as defined below), collectively, the “Domestic Borrowers”), (b)
QUEBEC GATINEAU RAILWAY INC., a corporation constituted under the laws of
Quebec, Canada (the “Canadian Borrower”), (c) GWI HOLDING B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands with its statutory seat in
Amsterdam, the Netherlands (“Euro Holdings”) and ROTTERDAM RAIL FEEDING B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands with its
statutory seat in Dordrecht, the Netherlands (“Rotterdam Rail Feeding” and
together with Euro Holdings, the “European Borrowers”), (d) GWI UK ACQUISITION
COMPANY LIMITED, a company incorporated in England and Wales whose registered
office is at 5th Floor, 6 St. Andrew Street, London EC4A 3AE, United Kingdom
(the “UK Borrower”), (e) the Subsidiaries of GWI listed on Schedule I and any
other Person which may become a guarantor of the U.S. Obligations in accordance
with §9.14 (the “U.S. Guarantors”), (f) each Canadian Guarantor (as defined
below), (g) each UK Guarantor (as defined below), (h) each European Guarantor
(as defined below), (i) any other Person which may become a guarantor of the
Foreign Obligations in accordance with §9.14 (together with the Canadian
Guarantors, the UK Guarantors and the European Guarantors, the “Foreign
Guarantors”), (j) each Designated Subsidiary (as defined below), (k) BANK OF
AMERICA, N.A., a national banking association and the other lending institutions
listed on Schedule II, (l) BANK OF AMERICA, N.A., as administrative agent for
itself and such lending institutions (acting in such capacity, the
“Administrative Agent”), Domestic Swingline Lender and Issuing Lender, (m) BANK
OF AMERICA, N.A., acting through its Canada branch, as Canadian Swingline Lender
and Canadian Agent, (n) BANK OF AMERICA, N.A., as European Agent and UK Agent,
(o) BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as European Swingline
Lender and UK Swingline Lender, (p) the Co-Lead Arrangers (as defined below),
(q) JPMORGAN CHASE BANK, N.A., CITIGROUP GLOBAL MARKETS INC. and MUFG BANK,
LTD., as co-syndication agents (the “Co-Syndication Agents”), (r) BRANCH BANKING
AND TRUST COMPANY, BMO HARRIS BANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC.,
SUMITOMO MITSUI BANKING CORPORATION, TD BANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as co-documentation agents (the “Co-Documentation Agents”)
and (s) CAPITAL ONE, N.A., CITIZENS BANK, NATIONAL ASSOCIATION, FIFTH THIRD
BANK, HSBC BANK USA, NATIONAL ASSOCIATION, PNC BANK, N.A., SANTANDER BANK, N.A.,
SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as senior managing agents (the
“Senior Managing Agents”).

WHEREAS, the Borrowers, the Guarantors party thereto, certain lenders, the
Administrative Agent, and the other parties thereto entered into the Amended and
Restated Senior Secured Syndicated Facility Agreement, dated as of May 27, 2014
(the “Original Credit Agreement”), as amended by Amendment No. 1 to the Amended
and Restated Senior Secured Syndicated Facility Agreement (“Amendment No. 1”)
and replaced in its entirety by the Second Amended and Restated Senior Secured
Syndicated Facility Agreement, dated March 20, 2015 (as amended from time to
time prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, pursuant to Amendment No. 3 to Second Amended and Restated Senior
Secured Syndicated Facility Agreement, dated as of June 5, 2018 (“Amendment
No. 3”) the parties thereto have agreed to amend and restate in its entirety the
Existing Credit Agreement and to replace it in its entirety with this Credit
Agreement; and



--------------------------------------------------------------------------------

WHEREAS, in furtherance of the foregoing, the Borrowers have requested that the
Lenders (as defined below) provide Term Loans and Revolving Loan Commitments,
and the Lenders have indicated their willingness to lend and the Issuing Lender
(as defined below) has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby covenant and agree as follows:

1.    DEFINITIONS AND RULES OF INTERPRETATION.

1.1    Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:

“Acquired Business”. See definition of Consolidated EBITDA.

“Adjustment Date”. Each April 1, May 16, August 15 and November 15.

“Administrative Agent”. See preamble.

“Administrative Agent’s Office”. With respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 21 (as may be updated from time to time with notice to GWI and the
Lenders) with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify GWI and the Lenders, which office may include any Affiliate of the
Administrative Agent or any domestic or foreign branch of the Administrative
Agent or such Affiliate. Unless the context otherwise requires each reference to
the Administrative Agent shall include its applicable Administrative Agent’s
Office.

“Administrative Questionnaire”. An Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender”. See §6.11.

“Affiliate”. Any Person that would be considered to be an affiliate of another
Person under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such other Person were
issuing securities.

“Agent Parties”. See §21.2(b).

“Agents”. Collectively, the Administrative Agent, the Canadian Agent, the
European Agent and the UK Agent and any additional agent appointed pursuant to
the terms hereof.

“Agent’s Fees”. All fees payable to the Agents pursuant to the Fee Letter.

“Aggregate Canadian Revolving Loan Commitments”. The Canadian Revolving Loan
Commitments of all the Canadian Lenders.

“Aggregate Designated Subsidiary Commitments”. With respect to any applicable
Designated Subsidiary, the Designated Subsidiary Commitments of all the
Designated Subsidiary Lenders to such Designated Subsidiary.

“Aggregate Domestic Revolving Loan Commitments”. The Domestic Revolving Loan
Commitments of all the Domestic Lenders.

 

-2-



--------------------------------------------------------------------------------

“Aggregate European Commitments”. The European Commitments of all the European
Lenders.

“Aggregate Foreign Currency Revolving Loan Commitments”. Collectively, the
Aggregate Canadian Revolving Loan Commitments, the Aggregate European
Commitments, the Aggregate UK Revolving Loan Commitments and the Aggregate
Designated Subsidiary Commitments to Designated Foreign Subsidiaries.

“Aggregate Other Designated Subsidiary Commitments”. With respect to any
applicable Designated Subsidiary, the Other Designated Subsidiary Commitments of
all the Other Designated Subsidiary Lenders to such Designated Subsidiary.

“Aggregate UK Revolving Loan Commitments”. The UK Revolving Loan Commitments of
all the UK Lenders.

“Alternative Currency”. Each of Euro, Canadian Dollars and GBP, together with
each other currency (other than Dollars) that is approved in accordance with
§1.6.

“Amendment No. 1”. See preamble.

“Amendment No. 2”. Amendment No. 2 to this Credit Agreement, dated October 20,
2016.

“Amendment No. 2 Effective Date”. October 20, 2016.

“Amendment No. 3”. See preamble.

“Amendment No. 3 Effective Date”. June 5, 2018.

“Annex”. See §8.25.

“Applicable Agent”. The Administrative Agent, the Canadian Agent, the European
Agent, the UK Agent or any other applicable Agent, as the context requires.

“Applicable Agent’s Office”. The Administrative Agent’s Office, the Canadian
Agent’s Office, the European Agent’s Office, the UK Agent’s Office or any other
Applicable Agent’s Office, as the context requires.

“Applicable Borrower”. Any Domestic Borrower, any European Borrower, the
Canadian Borrower, the UK Borrower or any Designated Borrower (if any), as the
context requires.

“Applicable Commitment”. Each Lender’s Domestic Revolving Loan Commitment,
Canadian Revolving Loan Commitment, European Commitment, UK Revolving Loan
Commitment or Designated Subsidiary Commitments (if any), as applicable.

“Applicable Floating Rate”. The Base Rate, Canadian Base Rate, Euro Base Rate or
UK Overnight Rate, as the context requires.

“Applicable Floating Rate Loans”. Base Rate Loans, Canadian Base Rate Loans,
Euro Base Rate Loans or UK Overnight Rate Loans, as the context requires.

“Applicable Foreign Loan Party Documents”. See §8.22(a).

 

-3-



--------------------------------------------------------------------------------

“Applicable Lenders”. The Domestic Lenders, the Canadian Lenders, the European
Lenders, the UK Lenders or the Other Designated Subsidiary Lenders, as the
context requires.

“Applicable Margin”. For each period commencing on an Adjustment Date through
the date immediately preceding the next Adjustment Date (each, a “Rate
Adjustment Period”), the Applicable Margin shall be the applicable margin set
forth below with respect to the Total Leverage Ratio, as determined for the
fiscal period ending immediately prior to the applicable Rate Adjustment Period
(except for any Rate Adjustment Period beginning on April 1 of any calendar year
for which the Applicable Margin will be determined by reference to the Total
Leverage Ratio for the fiscal period ending on the immediately preceding
December 31).

 

Level

  

Total Leverage Ratio

   Applicable
Floating Rate
(other than UK
Overnight Rate)
Applicable
Margin     Applicable
Offered Rate,
UK Overnight
Rate,
Letter of Credit
Applicable
Margin     Commitment
Fee Rate  

I

  

Greater than or equal to 4.25 to 1.00

     1.000 %      2.000 %      0.300 % 

II

  

Greater than or equal to 3.75 to 1.00 but less than 4.25 to 1.00

     0.750 %      1.750 %      0.300 % 

III

  

Greater than or equal to 2.50 to 1.00 but less than 3.75 to 1.00

     0.500 %      1.500 %      0.250 % 

IV

  

Greater than or equal to 2.00 but less than 2.50 to 1.00

     0.250 %      1.250 %      0.200 % 

V

  

Less than 2.00 to 1.00

     0.000 %      1.000 %      0.200 % 

Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to §9.4(e), then, for the period commencing on the date
such Compliance Certificate was due pursuant to §9.4(e) through the date such
Compliance Certificate is actually delivered to the Lenders, the Applicable
Margin shall be the highest Applicable Margin set forth above.

“Applicable Offered Rate”. In the case of (a) Domestic Loans, European Loans and
UK Loans, the LIBOR Rate or (b) Canadian Revolving Loans, the BA Rate.

“Applicable Offered Rate Loans”. In the case of (a) Domestic Loans, European
Loans and UK Loans, LIBOR Rate Loans or (b) Canadian Revolving Loans, the BA
Rate.

“Applicable Register”. The Domestic Register, the European Register, the
Canadian Register, the UK Register or, with respect to any applicable Designated
Subsidiary, any Designated Subsidiary Register, as applicable.

“Applicable Required Lenders”. The Required Domestic Lenders, the Required
Canadian Lenders, the Required European Lenders, the Required UK Lenders and/or,
with respect to any applicable Designated Subsidiary, the Required Designated
Subsidiary Lenders, as the context requires.

 

-4-



--------------------------------------------------------------------------------

“Applicable Swingline Lender”. The Domestic Swingline Lender, the European
Swingline Lender, the Canadian Swingline Lender or the UK Swingline Lender, as
the context requires.

“Approved Fund”. Any Fund that is administered or managed by (a) a Lender, (b) a
Lender Affiliate or (c) an entity or an Affiliate of an entity that administers
or manages a Lender.

“Assignee Group”. Two or more assignees that are Affiliates of one another or
two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption”. An assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by §20.2), and accepted by the Administrative Agent, in substantially the form
of Exhibit F or any other form approved by the Administrative Agent.

“Auditor’s Determination”. See §7.1(g).

“Australian Dollars or AUD”. The lawful currency of the Commonwealth of
Australia.

“Aus Intercompany Loan”. A senior or subordinated unsecured loan from a Domestic
Borrower and/or the Co-Investor or any Affiliate thereof to either the Aus JV or
any subsidiary thereof in an initial aggregate principal amount of up to the
aggregate amount of net cash proceeds of the Incremental Term Loans that may be
incurred pursuant to the Aus Reorganization Incremental Commitments (or other
indebtedness permitted to be incurred hereunder); provided that (i) such Aus
Intercompany Loan shall be senior to any subordinated shareholder loans and
(ii) any obligations owed by the Aus JV and its Subsidiaries under any Aus
Intercompany Loan may be loaned by or assigned to the Co-Investor (or any
affiliate thereof) in a proportion not to exceed the pro rata share of the
Capital Stock of the Aus JV held by the Co-Investor (or any Affiliate thereof).
For the avoidance of doubt, an Aus Qualified Intercompany Loan is an Aus
Intercompany Loan.

“Aus JV”.    GWALP; provided that such entity shall be a direct or indirect
Subsidiary of GWI and GWI shall directly or indirectly control not less than a
majority of the voting and economic interests of such entity.

“Aus Local Financing”. Has the meaning assigned to such term in the Existing
Credit Agreement.

“Aus Qualified Intercompany Loan”. A senior or subordinated unsecured loan from
a Domestic Borrower and/or the Co-Investor or any Affiliate thereof to either
the Aus JV or any Subsidiary thereof in an initial aggregate principal amount of
up to the aggregate amount of net cash proceeds of the Incremental Term Loans
that may be incurred pursuant to the Aus Reorganization Incremental Commitments
(or other indebtedness permitted to be incurred hereunder); provided that
(x) the Aus JV and its Subsidiaries shall have no Indebtedness for borrowed
money other than (i) the Aus Qualified Intercompany Loan (it being understood
and agreed that any obligations owed by the Aus JV and its Subsidiaries under
the Aus Qualified Intercompany Loan may be loaned by or assigned to the
Co-Investor (or any Affiliate thereof) in a proportion not to exceed the pro
rata share of the Capital Stock of the Aus JV held by the Co-Investor (or any
Affiliate thereof) and such Aus Qualified Intercompany Loan held by the
Co-Investor shall be on the terms not materially less favorable (taken as a
whole) to the Aus JV than the terms (taken as a whole) of the Aus Qualified
Intercompany Loan held by a Domestic Borrower), (ii) any outstanding
subordinated shareholder loans as of the Restatement Effective Date, (iii) the
GWA (North) Debt and (iv) the Aus Local Financing and (y) such Aus Qualified
Intercompany Loan shall be senior to any subordinated shareholder loans.

 

-5-



--------------------------------------------------------------------------------

“Aus Reorganization Incremental Commitments”. Has the meaning assigned to such
term in the Existing Credit Agreement.

“AustralAsia”. AustralAsia Railway Corporation (ABN 48 839 400 411), a statutory
body corporate constituted under the AustralAsia Railway Corporation Act 1996
(NT).

“Auto-Extension Letter of Credit”. See §5.1.2(b).

“Bail-In Action”. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”. With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BA Rate”. For any day, the simple average of the annual rates applicable to
Canadian Dollar bankers’ acceptances displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as of approximately 10:00 a.m. (Toronto time)
on such day (or, if such day is not a Business Day, as of 10:00 a.m. (Toronto
time) on the immediately preceding Business Day), provided that if such rates do
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole basis
point) as of 10:00 a.m. (Toronto time) on such day at which the Canadian Agent
is offering to purchase Canadian Dollar bankers’ acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such
specified term). If the BA Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Bank of America”. Bank of America, N.A., a national banking association.

“Bank of America-Canada Branch”. Bank of America, N.A., acting through its
Canada branch, together with its successors.

“Bank of America-London Branch”. Bank of America, N.A., acting through its
London branch, together with its successors.

“Bank of Canada Rate”. The “Bank Rate” as set by the Bank of Canada, as quoted
on the applicable Bloomberg screen page, or, if no such rate is so published,
the Bank Rate shall be the “Bank Rate” set by the Bank of Canada as determined
by the Canadian Agent.

“Base Rate”. For any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the LIBOR Rate for a one-month Interest Period plus 1%; and
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loans”. All or any portion of any Domestic Revolving Loans and all or
any portion of the Domestic Term Loan bearing interest calculated by reference
to the Base Rate.

 

-6-



--------------------------------------------------------------------------------

“Beneficial Ownership Certification”. A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in substantially
the form of Exhibit Q or any other form approved by the Administrative Agent.

“Beneficial Ownership Regulation”. 31 C.F.R. § 1010.230.

“Benefit Amount”. See §7.6(f).

“Benefit Plan”. Any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Borrower DTTP Filing”. An H.M. Revenue & Customs’ Form DTTP2 duly completed and
filed by the UK Borrower, which: (i) where it relates to a Treaty Lender that
becomes a Lender in respect of a UK Loan on or before the Restatement Effective
Date, contains the scheme reference number and jurisdiction of tax residence
stated opposite that Lender’s name in schedule §6.12(g) and is filed with H.M.
Revenue & Customs within 30 days of the Restatement Effective Date; or
(ii) where it relates to a Treaty Lender that becomes a Lender in respect of a
UK Loan after the Restatement Effective Date, contains the scheme reference
number and jurisdiction of tax residence stated in respect of that Lender in the
applicable Assignment and Assumption and is filed with H.M. Revenue & Customs
within 30 days of the date of that Assignment and Assumption.

“Borrowers”. Collectively, the Domestic Borrowers, the European Borrowers, the
Canadian Borrower, the UK Borrower and each Designated Subsidiary that shall
become a party to this Credit Agreement pursuant to §6.23, and the term Borrower
shall apply to each of them individually.

“Borrowers Materials”. See §9.4.

“Building”. See §8.27(b).

“Business Day”. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, as applicable, (i) New York, (ii) London, (iii) the state where the
Administrative Agent’s Office with respect to Obligations denominated in Dollars
is located, (iv) the province where the Canadian Agent’s Office with respect to
Obligations denominated in Canadian Dollars is located or (v) the country where
the European Agent’s Office with respect to Obligations denominated in Euro is
located and:

(a)    if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Credit Agreement in respect of any such LIBOR
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

(b)    if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Credit Agreement in respect of any such LIBOR Rate
Loan, means a TARGET Day;

 

-7-



--------------------------------------------------------------------------------

(c)    if such day relates to any interest rate settings as to an Applicable
Offered Rate Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of an Applicable
Offered Rate Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Credit Agreement in respect of any such Applicable Offered Rate
Loan (other than any interest rate settings), means any such day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.

“Canadian Agent”. With respect to local funding procedures described herein,
Bank of America-Canada Branch in its capacity as Canadian agent under any of the
Loan Documents, and with respect to any other provisions set forth herein, Bank
of America, and in each case, any successor Canadian Agent.

“Canadian Agent’s Office”. With respect to Canadian Dollars, Bank of
America-Canada Branch’s address and, as appropriate, account as set forth on
Schedule 21 (as may be updated from time to time with notice to the Canadian
Borrower) with respect to such currency, or such other address or account with
respect to such currency as the Canadian Agent may from time to time notify the
Canadian Borrower and the Lenders, which office may include any Affiliate of the
Canadian Agent or any domestic or foreign branch of the Canadian Agent or such
Affiliate. Unless the context otherwise requires each reference to the Canadian
Agent shall include its applicable Canadian Agent’s Office.

“Canadian Base Rate”. The greater of (a) the rate of interest per annum
announced by the Canadian Agent (or its successors) from time to time as its
prime rate in effect for Canadian Dollar loans in Canada at its principal office
in Toronto, Ontario, and (b) the thirty (30) day BA Rate plus  1⁄2 of 1% per
annum. The “prime rate” is a rate set by Bank of America – Canada Branch based
upon various factors including Bank of America – Canada Branch’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America –
Canada Branch shall take effect at the opening of business on the day specified
in the public announcement of such change; provided that in no event shall the
Canadian Base Rate be deemed less than zero.

“Canadian Base Rate Loans”. All or any portion of any Canadian Revolving Loan
bearing interest calculated by reference to the Canadian Base Rate.

“Canadian Borrower”. See preamble.

“Canadian Dollar Equivalent”. At any time, (a) with respect to any amount
denominated in Canadian Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Canadian Dollars, the equivalent amount
thereof in Canadian Dollars as determined by the Applicable Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Canadian Dollars with such other currency.

“Canadian Dollars” or “Cdn. $”. Lawful currency of Canada.

“Canadian Guarantors”. The Subsidiaries of GWI listed on Schedule I as “Canadian
Guarantors” and any other Restricted Subsidiary organized under the laws of any
province or territory of Canada or the federal laws of Canada that has executed
an Instrument of Adherence (Guaranty) in accordance with §§9.14 or 9.16.

 

-8-



--------------------------------------------------------------------------------

“Canadian Lenders”. The Lenders listed on Schedule II, acting in their role as
lenders of the Canadian Revolving Loans and any other Person who becomes an
assignee of any rights and obligations of a Canadian Lender pursuant to §20.

“Canadian Obligations”. All indebtedness, obligations and liabilities of the
Canadian Borrower to the Canadian Lenders, the Canadian Swingline Lender, the
Issuing Lender, any Hedge Bank and the Canadian Agent, individually or
collectively at any time existing (a) under or in respect of or in connection
with any of the Canadian Revolving Notes, Letters of Credit or Letter of Credit
Applications in respect of the Canadian Borrower, or Canadian Revolving Loans or
Canadian Swingline Loans made, or Reimbursement Obligations incurred and
including any interest thereon, Canadian Revolving Loan Commitment Fees or other
fees or expenses in respect thereof, (b) under any Hedging Agreement between the
Canadian Borrower and any Hedge Bank, and (c) under the Loan Documents.

“Canadian Perfection Certificate”. A certificate in the form of Exhibit G-3 or
any other form approved by the Canadian Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Canadian Plans”. All the employee benefit, fringe benefit, supplemental
unemployment benefit, bonus, incentive, profit sharing, termination, change of
control, pension, retirement, stock option, stock purchase, stock appreciation,
health, welfare, medical, dental, disability, life insurance and similar plans,
programmes, arrangements or practices relating to the current or former
employees, officers or directors of the Canadian Borrower and the Canadian
Guarantors maintained, sponsored or funded by the Canadian Borrower or the
Canadian Guarantors (as the case may be), whether written or oral, funded or
unfunded, insured or self-insured, registered or unregistered.

“Canadian Register”. See §20.3(d).

“Canadian Restricted Subsidiary”. Each Canadian Guarantor and any other
Restricted Subsidiary organized under the laws of any province or territory of
Canada or the federal laws of Canada that has not executed an Instrument of
Adherence (Guaranty) in accordance with §9.14 as a result of a legal impediment
or a material adverse tax impact to GWI and its Subsidiaries with respect to
such Restricted Subsidiary providing a Guaranty as reasonably determined by the
Borrowers and any Agent.

“Canadian Revolving Loan”. The revolving credit loans made or to be made by the
Canadian Lenders to the Canadian Borrower pursuant to §2.1.

“Canadian Revolving Loan Commitment”. As to each Canadian Lender, its obligation
to make a Canadian Revolving Loan or to participate in Canadian Swingline Loans
to the Canadian Borrower pursuant to §2.1 in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Canadian Lender’s name on Schedule II, as such Schedule may be updated from time
to time pursuant to §§2.10, 6.23(a) or 20, or in the Assignment and Assumption
pursuant to which a Canadian Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Canadian Revolving Loan Commitment Fee”. See §2.2(c).

“Canadian Revolving Notes”. See §2.4.

 

-9-



--------------------------------------------------------------------------------

“Canadian Security Agreement”. Collectively, each security agreement and
hypothec, in substantially the form of Exhibit H-2 (together with each other
security agreement, hypothec and security agreement supplement or hypothec
supplement delivered pursuant to §9.14 or §9.16).

“Canadian Swingline Lender”. Bank of America-Canada Branch in its capacity as
lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan”. Any loan made by the Canadian Swingline Lender to the
Canadian Borrower pursuant to §2.7.1.

“Canadian Swingline Sublimit”. $15,000,000. The Canadian Swingline Sublimit is
part of, and not in addition to, the Aggregate Canadian Revolving Loan
Commitments.

“Cape Breton”. Cape Breton & Central Nova Scotia Railway Limited, a company
constituted under the laws of Nova Scotia, Canada.

“Capital Assets”. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

“Capital Expenditures”. Amounts paid or indebtedness incurred (without
duplication) by the Borrowers or their Restricted Subsidiaries in connection
with the purchase or lease by any of the Borrowers or any of their Restricted
Subsidiaries of Capital Assets that would be required to be capitalized and
shown on the balance sheet of such Person in accordance with GAAP, less amounts
reimbursed by third parties.

“Capital Impairment”. See §7.1(g).

“Capital Stock”. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Leases”. Leases by form or implication, under which any of the
Borrowers or any of their Restricted Subsidiaries is the lessee, lessor or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee, lessor or obligor
in accordance with GAAP; provided that all obligations of any Person that are or
would be characterized as operating lease obligations in accordance with GAAP on
the Closing Date (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as obligations in respect of Capitalized Leases) for purposes of this
Credit Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as obligations in
respect of Capitalized Leases.

“Cash Collateralize”. To pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Agents, Issuing Lender or any
Swingline Lender (as applicable) and the Lenders, as collateral for Letter of
Credit Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Issuing Lender or any Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

-10-



--------------------------------------------------------------------------------

“Cash Equivalents”. (a) Marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government, the Canadian
government, the government of the European Union, the government of the
Netherlands or the Australian government, or issued by any agency thereof and
backed by the full faith and credit of the United States, Canada, the European
Union, the Netherlands or Australia in each case maturing within one year from
the date of acquisition; (b) certificates of deposit, time deposits, eurodollar
time deposits or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States, Canada, the European Union, the
Netherlands or Australia or any state or province thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government, the Canadian government, the government of the European Union, the
government of the Netherlands or the Australian government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States, Canada, the European Union, the Netherlands or Australia, by any
political subdivision or taxing authority of any such state, province,
commonwealth or territory or by any other foreign government, the securities of
which state, province, commonwealth, territory, political subdivision, taxing
authority or other foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Cash Management Agreement”. Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.

“Cash Management Bank”. Any Person (x) that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent or a Lender or an Affiliate of
the Administrative Agent or a Lender, in its capacity as a party to such Cash
Management Agreement or (y) that is listed on Schedule 1.1(a) and, in the case
of this clause (y), any Affiliate of such Person.

“CERCLA”. See §8.15.

“CFC”. A Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco”. A Subsidiary that is a corporation, partnership, or disregarded
entity for United States federal income tax purposes and has no material assets
other than Capital Stock of one or more CFCs.

 

-11-



--------------------------------------------------------------------------------

“Change in Law”. The occurrence, after the date of this Credit Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
implemented or issued.

“Class”. When used in reference to (a) any Loan, refers to whether such Loan or
Loans are Revolving Loans, Incremental Revolving Loans, Extended Revolving Loans
(and related swingline loans thereunder), Term Loans made on the Restatement
Effective Date, Incremental Term Loans, Extended Term Loans or Swingline Loans,
(b) any Commitment, refers to whether such Commitment is a Revolving Loan
Commitment made on the Restatement Effective Date, Incremental Revolving Loan
Commitment (of the same series and any related swingline commitments
thereunder), Extended Revolving Loan Commitment (of the same series and any
related swingline commitments thereunder), or Incremental Term Commitment and
(c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments. Incremental Term Loans,
Extended Term Loans, Incremental Revolving Loans (and Incremental Revolving Loan
Commitments made pursuant thereto) and Extended Revolving Loan Commitments (and
Extended Revolving Loans made pursuant thereto) that have different terms and
conditions shall be construed to be in different Classes.

“Closing Date”. October 1, 2012.

“Code”. The U.S. Internal Revenue Code of 1986, as amended.

“Co-Bookrunning Manager”. Each of Bank of America, N.A., Citigroup Global
Markets Inc.,    J.P. Morgan Securities LLC and MUFG Bank, Ltd.

“Co-Documentation Agents”. See preamble.

“Co-Investor”. An investor reasonably acceptable to GWI.

“Co-Lead Arranger”. Each of Bank of America, N.A., Citigroup Global Markets
Inc., JPMorgan Chase Bank, N.A. and MUFG Bank, Ltd.

“Collateral”. Collectively, all of the property pledged or granted as collateral
pursuant to the Collateral Documents, the Mortgaged Property and all other
property of whatever kind and nature subject or purported to be subject from
time to time to a Lien under any Collateral Document. Notwithstanding anything
to the contrary herein or in the Security Agreement, “Collateral” shall not
include (i) any Excluded Property (as defined in any Security Agreement), (ii)
the Aus Intercompany Loan and (iii) the Capital Stock of the Aus JV.

“Collateral Documents”. Collectively, the Security Agreements, the Intellectual
Property Security Agreements, the Mortgages, each of the collateral assignments,
Security Agreement supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to §§9.14 and
9.16 hereof, §§9.14 and 9.16 of the Existing Credit

 

-12-



--------------------------------------------------------------------------------

Agreement and §9.19 of the Original Credit Agreement and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment Fee”. Collectively, the Domestic Revolving Loan Commitment Fee, the
European Commitment Fee, the Canadian Revolving Loan Commitment Fee and the UK
Revolving Loan Commitment Fee.

“Commitment Fee Rate”. The Commitment Fee Rate set forth in accordance with the
definition of Applicable Margin hereof.

“Commitment Percentage”. With respect to each Lender, the percentage set forth
next to such Lender’s name on Schedule II as such Lender’s applicable percentage
of the Aggregate Domestic Revolving Loan Commitments, Aggregate Canadian
Revolving Loan Commitments, Aggregate European Commitments, Aggregate UK
Revolving Loan Commitments and, with respect to each applicable Designated
Subsidiary (if any), Aggregate Designated Subsidiary Commitments and with
respect to the Term Loans, such Lender’s applicable percentage of the
outstanding Domestic Term Loan, UK Term Loan and, with respect to any applicable
Designated Subsidiary, Designated Subsidiary Term Loan, as applicable, as the
same may be adjusted in accordance with §§2.10, 6.17, 6.23(a) or 20.

“Commitments”. Collectively, or individually, the Domestic Revolving Loan
Commitment, the European Commitment, the Canadian Revolving Loan Commitment, the
UK Revolving Loan Commitment and/or Incremental Revolving Loan Commitments.

“Commodity Exchange Act”. The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Company Assignment”. See §20.8.

“Compliance Certificate”. See §9.4(e).

“Consolidated” or “consolidated”. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrowers and their
Restricted Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA”. For any fiscal period of the Borrowers and their
Restricted Subsidiaries, an amount equal to the sum of (a) Consolidated Net
Income for such fiscal period, provided that the net amount of any increase in
Consolidated EBITDA pursuant to this clause (a) as a result of any equity in the
net income (loss) of any equity investment of any Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary, minority equity investment,
unincorporated joint venture or contractual joint venture and including, for the
avoidance of doubt, any voting trust substantially similar to the voting trust
entered into on the Closing Date (such net increase, if any, the “Non-Restricted
Subsidiary Net Income”), when aggregated with amounts calculated pursuant to
clause (Y) of the next succeeding paragraph and clause (h) of this definition,
shall not exceed 17.5% of Consolidated EBITDA for the relevant Test Period
(calculated prior to giving effect to the Non-Restricted Subsidiary Net Income
and adjustments pursuant to clause (Y) of the next succeeding paragraph and
clause (h) of this definition), plus in each case, to the extent reducing
Consolidated Net Income and without duplication, (b) Consolidated Total Interest
Expense for such fiscal period, plus (c) income tax expense for such fiscal
period, plus (d) the aggregate amount of depreciation and amortization for such
fiscal period, plus (e) all losses from the sale of assets of the Borrowers and
their Restricted Subsidiaries (except to the extent the losses from sales of
assets are related to sales of assets purchased during the fiscal period), plus
(f) the amount of dividends or

 

-13-



--------------------------------------------------------------------------------

distributions or other payments paid in cash from the Aus JV to the Borrowers
and their Restricted Subsidiaries (including any payments to the Borrowers and
their Restricted Subsidiaries in respect of any Aus Intercompany Loan); provided
that if the Aus Qualified Intercompany Loan is outstanding in an amount in
excess of $50,000,000 and the Aus JV is a direct or indirect Subsidiary of GWI,
all Consolidated EBITDA of the Aus JV and its Subsidiaries shall be added back
pursuant to this clause (f); provided further that if a portion of the Aus
Qualified Intercompany Loan is owned by Co-Investor, Consolidated EBITDA of the
Aus JV and its Subsidiaries for the purposes of this clause (f) shall equal
Consolidated EBITDA of the Aus JV multiplied by the percentage of the Aus
Qualified Intercompany Loan owned by GWI and its Restricted Subsidiaries, plus
(g) for any such fiscal period that includes any fiscal quarter ending within 12
months of the closing date of any Permitted Acquisition, transaction costs in
connection with such Permitted Acquisition in an aggregate amount as may be
certified in a certificate by an authorized officer of GWI delivered to the
Administrative Agent, plus (h) the amount of cost savings, operating and expense
reductions and synergistic benefits projected by the Borrowers in good faith as
being (x) reasonably identifiable and factually supportable and certified as
such in a certificate of an authorized officer of GWI delivered to the
Administrative Agent and (y) reasonably anticipated to be realized within twelve
months after the closing date of any Permitted Acquisition or other Investment;
provided that the amount calculated pursuant to this clause (h), when aggregated
with the Non-Restricted Subsidiary Net Income calculated pursuant to clause
(a) above and the amount calculated pursuant to clause (Y) of the next
succeeding paragraph, shall not exceed 17.5% of Consolidated EBITDA for the
relevant fiscal period (calculated prior to giving effect to any adjustment
pursuant to clause (Y) of the next succeeding paragraph, this clause (h) and the
Non-Restricted Subsidiary Net Income), plus (i) Non-Cash Charges, plus (j)
[Reserved], minus (k) to the extent included in computing Consolidated Net
Income, all gains from the sale of assets of the Borrowers and their Restricted
Subsidiaries (except to the extent the gains from sales of assets are related to
sales of assets purchased during such fiscal period), minus (l) non-cash income
in connection with Hedging Agreements incurred in the ordinary course of
business. Notwithstanding the foregoing the Consolidated EBITDA of the Aus JV
and its Subsidiaries shall be excluded from Consolidated EBITDA except as
provided in clause (f) above.

Notwithstanding anything to the contrary herein, Consolidated EBITDA shall
(X) be calculated (other than for purposes of the definition of Interest
Coverage Ratio and §11.2) on a pro forma basis in accordance with GAAP to give
effect to any Permitted Acquisition and any disposition of assets (other than
any dispositions in the ordinary course of business) consummated at any time on
or after the first day of the relevant fiscal period and prior to the date of
determination as if each such Permitted Acquisition had been effected on the
first day of such period and as if each such disposition had been consummated on
the day prior to the first day of such period; provided that (i) such
calculations shall be made with reference to the audited financial statements of
the businesses acquired by the Borrowers or any of their Restricted Subsidiaries
through Permitted Acquisitions during such fiscal period (each, an “Acquired
Business”) or the Restricted Subsidiaries acquired or formed during such fiscal
period (each, a “New Subsidiary”) for the most recent fiscal year ended of such
Acquired Businesses or New Subsidiaries and any unaudited quarterly statements
which have been received since the most recent fiscal year ended of such
Acquired Business or New Subsidiaries, or (ii) in the event that there are only
unaudited financial results or no financial results available with respect to
such Acquired Businesses or New Subsidiaries, such calculations shall be made
with reference to other acceptable financial statements or reasonable estimates
of such past performance made by the Borrowers based on existing data and other
available information, such financial statements or, as the case may be,
estimates to be agreed upon by the Borrowers and the Administrative Agent and
(Y) include the amount of “run-rate” add-backs projected by the Borrowers in
good faith as being (i) reasonably identifiable and factually supportable and
certified as such in a certificate of an authorized officer of GWI delivered to
the Administrative Agent and (ii) reasonably anticipated to be realized within
twelve months and attributable to purchased assets that are purchased in
connection with a take-or-pay contract during such Test Period and Consolidated
EBITDA attributable to purchased assets that are part of a program to replace
substantially similar assets that were

 

-14-



--------------------------------------------------------------------------------

previously leased by GWI or its subsidiaries prior to such purchase; provided
that the amount calculated pursuant to this clause (Y), when aggregated with the
Non-Restricted Subsidiary Net Income calculated pursuant to clause (a) above and
with the amount calculated pursuant to clause (h) above, shall not exceed 17.5%
of Consolidated EBITDA for the relevant fiscal period (calculated prior to
giving effect to any adjustment pursuant to this clause (Y), the Non-Restricted
Subsidiary Net Income and clause (h) above).

Subject to the adjustments provided under the preceding paragraph, Consolidated
EBITDA shall be deemed to be $144,411,000, $157,074,000, $146,537,000 and
$127,143,000 for the fiscal quarters ended June 30, 2017, September 30, 2017,
December 31, 2017 and March 31, 2018, respectively.

“Consolidated Funded Debt”. As at any date of determination, an amount equal to
the aggregate amount of Indebtedness of the Borrowers and their Restricted
Subsidiaries, determined on a consolidated basis, related to the borrowing of
money, the obtaining of credit or any outstanding contingent acquisition
purchase price amounts (which the parties hereto agree for the purposes of this
definition does not include Indebtedness permitted under §§10.1(b), (c), (d),
(e), (h), (i) and (j)), whether absolute or contingent and including, to the
extent not included in Indebtedness, all Indebtedness guaranteed by any of the
Borrowers or any of their Restricted Subsidiaries. Consolidated Funded Debt
shall not include any committed purchase amounts for the acquisition of railroad
and railroad-related material, equipment or supplies.

“Consolidated Net Income”. The consolidated net income of the Borrowers and
their Restricted Subsidiaries, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, after eliminating therefrom
all extraordinary nonrecurring items of income or loss; plus principal payments
received by the Borrowers and their Restricted Subsidiaries during such period
with respect to Capitalized Leases.

“Consolidated Total Assets”. The total assets of the Borrowers and their
Subsidiaries, on a consolidated basis, as shown on GWI’s financial statements
prepared in accordance with GAAP determined as of the last day of each fiscal
quarter.

“Consolidated Total Interest Expense”. For any period, the aggregate amount of
interest required to be paid or accrued by the Borrowers and their Restricted
Subsidiaries during such period on all Indebtedness of the Borrowers and their
Restricted Subsidiaries related to the borrowing of money or the obtaining of
credit outstanding during all or any part of such period, including payments
consisting of interest in respect of any Capitalized Lease and including
commitment fees, agency fees, facility fees, balance deficiency fees and similar
fees or expenses in connection with the borrowing of money (other than non-cash
interest or fees) solely to the extent that such fees are properly included as
interest expense in accordance with GAAP.

“Consolidated Total Tangible Assets”. Consolidated Total Assets less intangible
assets as defined by GAAP.

“Conversion Request”. A notice given by the Domestic Borrowers, European
Borrowers, Canadian Borrower, UK Borrower or Designated Subsidiary to the
Applicable Agent of such Borrower’s or Designated Subsidiary’s election to
convert or continue a Domestic Loan, European Loan, Canadian Revolving Loan, UK
Loan, Designated Subsidiary Revolving Loan or Designated Subsidiary Term Loan in
accordance with §2.8 or §3.5, as applicable.

“Corporate Restructuring”. The moving of (a) any direct or indirect domestic
Subsidiary to become a Subsidiary of GWI or a Subsidiary of any other domestic
Subsidiary of GWI, (b) any direct or indirect European, Canadian or UK
Subsidiary of GWI to become a Subsidiary of any other European, Canadian or UK
Subsidiary of GWI; provided, however, that no Restricted Subsidiary shall become
an

 

-15-



--------------------------------------------------------------------------------

Unrestricted Subsidiary as a result of such restructuring and (c) any Subsidiary
to become a Subsidiary of GWI or any other Subsidiary in connection with bona
fide tax planning activities; provided, however, that (w) a Restricted
Subsidiary may become an Unrestricted Subsidiary as a result of such activities
only so long as Consolidated Total Assets of GWI and its Restricted Subsidiaries
after giving pro forma effect thereto are not less than 80% of Consolidated
Total Assets of GWI and its Restricted Subsidiaries reflected on the most recent
consolidated balance sheet of GWI delivered before the Restatement Effective
Date, (x) a Guarantor may become a non-Guarantor as a result of such activities
only so long as the Consolidated Total Assets of GWI and its Restricted
Subsidiaries attributable to Loan Parties after giving pro forma effect thereto
are not less than 80% of Consolidated Total Assets of GWI and its Restricted
Subsidiaries attributable to Loan Parties reflected on the most recent
consolidated balance sheet of GWI delivered before the Restatement Effective
Date, (y) taken as a whole, the value of the Collateral securing the Obligations
is not materially reduced and (z) the security interests of the Lenders in the
Collateral, taken as a whole, are not materially impaired.

“Co-Syndication Agents”. See preamble.

“Credit Agreement”. This Third Amended and Restated Senior Secured Syndicated
Facility Agreement, as amended, amended and restated, modified or supplemented
and in effect from time to time, including the Schedules and Exhibits.

“Credit Agreement Refinancing Indebtedness”. (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans or existing Revolving Loans (or unused Revolving Loan
Commitments), or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness has a later maturity
and a Weighted Average Life to Maturity equal to or greater than the Refinanced
Debt, (ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and reasonable fees and expenses associated with the
refinancing, (iii) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged on a dollar-for-dollar basis, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained and (iv) the
aggregate unused revolving commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the unused Revolving Loan Commitments being
replaced.

“Creditors”. See §7.7.

“CTA”. The United Kingdom Corporation Tax Act 2009.

“Debtor Relief Laws”. The Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-up and Restructuring Act (Canada), the Canada Transportation Act,
the Bankruptcy Act (Netherlands), the English Insolvency Act 1986 (as amended)
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, administration, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada, the Netherlands, the European Union, England and Wales or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

-16-



--------------------------------------------------------------------------------

“Debtor Relief Reservations”. (a) The event that not every obligation will be
enforced by a court in accordance with its terms in every circumstance, the
enforcement being subject, inter alia, to the nature of the available remedies,
(b) any limitation by bankruptcy, moratorium, fraudulent conveyance (Actio
Pauliana) or similar laws affecting creditor’s rights generally, (c) the
time-barring of claims under applicable statutes of limitation, (d) rules
against penalties and similar principles and (e) any other generally accepted
limitations of law, including those which are set out as qualifications as to
matters of law in the legal opinions delivered to the Applicable Agent under
this Credit Agreement.

“Default”. See §14.1.

“Defaulting Lender”. Subject to §6.17(b), any Applicable Lender that, as
determined by the Administrative Agent in its reasonable judgment, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and GWI in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified GWI or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable Default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by GWI or the
Administrative Agent, to confirm in a manner satisfactory to GWI and the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
GWI), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and as of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to §6.17(b)) as of the date established therefor
by the Administrative Agent in a written notice of such determination, which
shall be delivered by the Administrative Agent to the Borrowers, the Issuing
Lender, the Swingline Lenders and each other Lender promptly following such
determination.

“Derivatives Counterparty”. See definition of Restricted Payments.

“Designated Domestic Subsidiary”. Any Designated Subsidiary that is not a
Foreign Subsidiary.

 

-17-



--------------------------------------------------------------------------------

“Designated Domestic Subsidiary Obligations”. All indebtedness, obligations and
liabilities of any Designated Domestic Subsidiary now or hereafter existing
under this Credit Agreement, whether for principal, interest, fees, expenses or
otherwise.

“Designated Foreign Subsidiary”. Any Designated Subsidiary that is a Foreign
Subsidiary.

“Designated Foreign Subsidiary Obligations”. All indebtedness, obligations and
liabilities of the Designated Subsidiary to the Lenders and the Administrative
Agent, individually or collectively at any time existing (a) under or in respect
of or in connection with any notes executed by the Designated Subsidiary or
Loans made to the Designated Subsidiary, including any interest thereon, or fees
or expenses in respect thereof, and (b) under the Loan Documents.

“Designated Subsidiary”. Any Subsidiary of GWI that GWI owns directly or
indirectly a majority of the Voting Stock therein and is designated for
borrowing privileges under this Credit Agreement pursuant to §6.23.

“Designated Subsidiary Alternative Currency”. See §6.23(a).

“Designated Subsidiary Commitment”. As to each Lender, its obligation to make
Loans to any applicable Designated Subsidiary pursuant to §6.23, or in the
Assignment and Assumption pursuant to which a Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement.

“Designated Subsidiary Revolving Loans”. Any Loans made pursuant to a Designated
Subsidiary Commitment.

“Designated Subsidiary Term Loans”. Any Term Loans made to a Designated
Subsidiary in accordance with the terms hereof.

“Designated Subsidiary Lenders”. See §6.23(f).

“Designated Subsidiary Register”. See §20.3(f).

“Designation”. See §6.23(a).

“Disposition” or “Dispose”. The sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, condemnation,
casualty event or other taking) of any property by any Person (or the granting
of any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any capital
stock, notes or accounts receivable or any rights and claims associated
therewith. Notwithstanding the foregoing, any Disposition with an aggregate fair
value of less than $100,000,000 per transaction or series of related
transactions shall not be deemed to be a Disposition.

“Distribution”. The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of any Person, other than dividends
payable solely in shares of common stock or similar non-preferred equity
interests of such Person; the purchase, redemption, or other retirement of any
shares of any class of Capital Stock of any Person, directly or indirectly
through a Subsidiary of such Person or otherwise; the return of capital by any
Person to its shareholders or equity holders as such; or any other distribution
on or in respect of any shares of any class of Capital Stock of any Person.

 

-18-



--------------------------------------------------------------------------------

“Dollar Equivalent”. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
currency other than Dollars, the equivalent amount thereof in Dollars as
determined by the Applicable Agent or the Issuing Lender, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such other currency.

“Dollars” or “$”. Dollars in lawful currency of the United States of America.

“Domestic Borrowers”. See preamble.

“Domestic Lenders”. The Lenders listed on Schedule II, acting in their role as
lenders of the the Domestic Loans and any other Person who becomes an assignee
of any rights and obligations of a Domestic Lender pursuant to §20.

“Domestic Loans”. The Domestic Revolving Loans and the Domestic Term Loans.

“Domestic Notes”. The Domestic Revolving Notes and the Domestic Term Notes.

“Domestic Register”. See §20.3(a).

“Domestic Revolving Loan Commitment”. With respect to each Domestic Lender, the
amount set forth on Schedule II, as such Schedule may be updated from time to
time pursuant to §§2.10(c), 6.23(a) or 20, or in the Assignment and Assumption
pursuant to which a Domestic Lender becomes a party hereto, as applicable, as
the amount of such Lender’s commitment to make Domestic Revolving Loans to, to
participate in Domestic Swingline Loans to, and to participate in the issuance
and extension of Letters of Credit for the account of, the Domestic Borrowers
(and, in the case of Letters of Credit, the Canadian Borrower and the European
Borrowers), as such amount may be adjusted from time to time in accordance with
this Credit Agreement.

“Domestic Revolving Loan Commitment Fee”. See §2.2(a).

“Domestic Revolving Loans”. The revolving credit loans to be made by the
Domestic Lenders to the Domestic Borrowers pursuant to §2.1.

“Domestic Revolving Notes”. See §2.4.

“Domestic Swingline Lender”. Bank of America in its capacity as lender of
Domestic Swingline Loans hereunder.

“Domestic Swingline Loan”. Any loan made by the Domestic Swingline Lender to the
Domestic Borrowers pursuant to §2.7.1.

“Domestic Swingline Sublimit”. $50,000,000. The Domestic Swingline Sublimit is
part of, and not in addition to, the Aggregate Domestic Revolving Loan
Commitments.

“Domestic Term Lender”. A Lender of Domestic Term Loans.

“Domestic Term Loans”. See §3.1(a).

“Domestic Term Note”. See §3.2(a).

 

-19-



--------------------------------------------------------------------------------

“Do not have Unreasonably Small Capital”. For the period from the Restatement
Effective Date through the Maturity Date of the Loans, GWI and its Subsidiaries
taken as a whole after consummation of the transactions occurring on the
Restatement Effective Date and contemplated herein is and will be a going
concern and has and will have sufficient capital to reasonably ensure that it
will continue to be a going concern for such period.

“Drawdown Date”. The date on which any Loan is made or is to be made, and the
date on which all or any portion of any Loan is converted or continued in
accordance with §2.8 or 3.5, as applicable; provided that, solely for purpose of
calculating interest hereunder, the Drawdown Date with respect to the Loans
exchanged pursuant to Amendment No. 3 shall be the Drawdown Date for the Loans
under the Existing Credit Agreement from which such Loans have been exchanged
from.

“Dutch Security Agreements”. Collectively, each deed of pledge, in substantially
the forms set out in Exhibit H-4 (together with each other security document
delivered pursuant to §§9.14 or 9.16).

“EDGAR”. See §9.5.3.

“EEA Financial Institution”. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effect”. Any change, event, effect, development or circumstance.

“Election to Participate”. An Election to Participate substantially in the form
of Exhibit N.

“Election to Terminate”. An Election to Terminate substantially in the form of
Exhibit O.

“Eligible Assignee”. Any Person that meets the requirements to be an assignee
under §§20.2(c), (d) and (f) and §20.8 (subject to such consents, if any, as may
be required under §20.2(d)).

“EMU Legislation”. The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws”. See §8.15(a).

“EPA”. See §8.15(b).

“ERISA”. The Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder.

 

-20-



--------------------------------------------------------------------------------

“ERISA Affiliate”. Any Subsidiary of GWI and any trade or business (whether or
not incorporated) that, together with GWI or any Subsidiary of GWI, is treated
as a single employer within the meaning of §414(b) or (c) of the Code (or under
§§414(m) and (o) of the Code solely for purposes of provisions relating to §412
of the Code).

“ERISA Event”. (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of GWI or any ERISA Affiliate from a Multiple Employer Plan pursuant
to §4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in §4001(a)(2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under §4062(e) of ERISA; (c) a complete or
partial withdrawal by GWI or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination under §4041 of ERISA, or
the termination of a Multiemployer Plan under §4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under §4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an “at-risk” plan
within the meaning of §430 of the Code or §303 of ERISA; (h) receipt of notice
that the PBGC has instituted proceedings to terminate a Multiemployer Plan or
that a Multiemployer Plan has been determined to be in “endangered” or
“critical” status within the meaning of §432 of the Code or §305 of ERISA; or
(i) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under §4007 of ERISA, upon GWI or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule”. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro” and “EUR”. The lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Base Rate”. For any day, the rate of interest per annum equal to the
higher of (i) the rate of interest per annum at which overnight deposits in
Euro, in an amount approximately equal to the amount with respect to which such
rate is being determined, would be offered for such day by Bank of
America-London Branch to major banks in the local market or other applicable
offshore interbank market, and (ii) the cost of funds to Bank of America-London
Branch with respect to such amount for such day, expressed as a rate of interest
per annum; provided that in no event shall the Euro Base Rate be deemed less
than zero.

“Euro Base Rate Loan”. All or any portion of a European Loan bearing interest
calculated by reference to the Euro Base Rate.

“Euro Equivalent”. At any time, (a) with respect to any amount denominated in
Euro, such amount, and (b) with respect to any amount denominated in any
currency other than Euro, the equivalent amount thereof in Euro as determined by
the Applicable Agent or the Issuing Lender, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euro with such other currency.

“Eurocurrency Interbank Market”. Any lawful recognized market in which deposits
of Dollars, Euro, GBP, Australian Dollars, Canadian Dollars or any other
Alternative Currency are offered by international banking units of United States
banking institutions and by foreign banking institutions to each other and in
which foreign currency and exchange operations or eurocurrency funding
operations are customarily conducted.

 

-21-



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage”. For any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The LIBOR Rate
for each outstanding LIBOR Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

“European Agent”. With respect to local funding procedures described herein,
Bank of America in its capacity as European agent under any of the Loan
Documents, and with respect to any other provisions set forth herein, Bank of
America, and in each case, any successor European Agent.

“European Agent’s Office”. With respect to Euro, Bank of America’s address and,
as appropriate, account as set forth on Schedule 21 (as may be updated from time
to time with notice to the European Borrowers) with respect to such currency, or
such other address or account with respect to such currency as the European
Agent may from time to time notify the European Borrowers and the Lenders, which
office may include any Affiliate of the European Agent or any domestic or
foreign branch of the European Agent or such Affiliate. Unless the context
otherwise requires each reference to the European Agent shall include its
applicable European Agent’s Office.

“European Borrowers”. The “European Borrowers” as defined in the preamble and
any Designated Subsidiary organized under the laws of any country in the
European Union (other than the United Kingdom) that has executed an Election to
Participate and Designated Subsidiary Joinder in accordance with §6.23 and,
subject to the second sentence of §6.23(b), until such European Borrower or
Designated Subsidiary, as applicable, delivers an Election to Terminate.

“European Commitment”. As to each European Lender, its obligation to make
European Loans or to participate in European Swingline Loans to the European
Borrowers pursuant to §2.1 in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such European
Lender’s name on Schedule II, as such Schedule may be updated from time to time
pursuant to §§2.10(c) or 20, or in the Assignment and Assumption pursuant to
which a European Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

“European Commitment Fee”. See §2.2(b).

“European Guarantors”. The Subsidiaries of GWI listed on Schedule I as “European
Guarantors” and any other Restricted Subsidiary organized under the laws of any
country in the European Union (other than England and Wales) that has executed
an Instrument of Adherence (Guaranty) in accordance with §9.14.

“European Lenders”. The Lenders listed on Schedule II, acting in their role as
lenders of the European Loans and any other Person who becomes an assignee of
any rights and obligations of a European Lender pursuant to §20.

“European Loan Parties”. The European Borrowers and European Guarantors.

“European Loans”. The revolving credit loans made or to be made by the European
Lenders to the European Borrowers pursuant to §2.1.

“European Notes”. See §2.4.

 

-22-



--------------------------------------------------------------------------------

“European Obligations”. All indebtedness, obligations and liabilities of the
European Borrowers to the European Lenders, the European Swingline Lender, the
Issuing Lender, any Hedge Bank and the European Agent, individually or
collectively at any time existing (a) under or in respect of or in connection
with any of the European Notes, Letters of Credit or Letter of Credit
Applications in respect of the European Borrowers, or European Loans or European
Swingline Loans made, or Reimbursement Obligations incurred and including any
interest thereon, European Commitment Fees or other fees or expenses in respect
thereof, (b) under any Hedging Agreement between the European Borrowers, any
Hedge Bank, and (c) under the Loan Documents.

“European Register”. See §20.3(b).

“European Restricted Subsidiary”. Each European Guarantor and any other
Restricted Subsidiary organized under the laws of any country in the European
Union that has not executed an Instrument of Adherence (Guaranty) in accordance
with §9.14 as a result of a legal impediment or a material adverse tax impact to
GWI and its Subsidiaries with respect to such Restricted Subsidiary providing a
Guaranty as reasonably determined by the Borrowers and any Agent.

“European Swingline Lender”. Bank of America Merrill Lynch International Limited
in its capacity as lender of European Swingline Loans hereunder.

“European Swingline Loan”. Any loan made by the European Swingline Lender to the
European Borrowers pursuant to §2.7.1.

“European Swingline Sublimit”. $20,000,000. The European Swingline Sublimit is
part of, and not in addition to, the Aggregate European Commitments.

“Event of Default”. See §14.1.

“Excluded Subsidiary”. (a) the UK Borrower, (b) RailInvest, (c) any Subsidiary
of RailInvest organized under the laws of England and Wales and (d) any
Immaterial Foreign Subsidiary.

“Excluded Swap Obligation”. With respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant”, as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to §7.8 and any other
applicable keepwell, support, or other agreement for the benefit of such
Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations by other Loan Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity”, as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and hedge bank applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
Swap for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

-23-



--------------------------------------------------------------------------------

“Excluded Taxes”. With respect to any Agent, any Lender, any Swingline Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on or measured by its net income (however denominated), and
franchise Taxes imposed on it (in lieu of net income Taxes), by a jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or by any
jurisdiction as a result of any other present or former connection between such
recipient and the jurisdiction imposing such Tax (or any political subdivision
thereof), other than any such connection arising solely from such recipient
having executed, delivered or performed its obligations, received or perfected a
security interest or received a payment under, or enforced, or engaged in any
other transaction pursuant to, any other Loan Document, (b) any branch profits
Tax imposed by the United States, or any similar Tax, imposed by any
jurisdiction described above in clause (a), (c) in the case of any Lender (other
than a Lender that is an assignee pursuant to a request by a Borrower under
§6.11), (i) with respect to any U.S. Obligation, any United States federal
withholding Tax, with respect to any Canadian Obligation, any Canadian
withholding Tax and with respect to any European Obligation, any Dutch
withholding Tax, in each case that is required to be imposed on amounts payable
to a Lender pursuant to the laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office) or, if later, the Restatement
Effective Date, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such United States federal withholding Tax, Canadian withholding Tax
or Dutch withholding Tax, respectively, pursuant to §6.12(a)(ii) or (c) or (ii)
any withholding Tax that is attributable to such Lender’s failure to comply with
§6.12(e)(ii), (d) any United States federal withholding Tax imposed on such
recipient under FATCA, (e) [Reserved], (f) with respect to any U.S. Obligation,
any backup withholding Tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to deliver the form described in
clause (A) of §6.12(e)(ii) and (g) with respect to any UK Loan, any withholding
or deductions on account of United Kingdom Taxes imposed on amounts payable to a
UK Lender (which, for the avoidance of doubt, shall be subject to the gross-up
and indemnification provisions of §6.12(g)).

“Existing Credit Agreement”. See preamble.

“Existing Letters of Credit”. Those letters of credit issued by Bank of America
for the account of GWI or any of its Restricted Subsidiaries prior to the
Closing Date and listed on Schedule III.

“Extended Loans”. Collectively, Extended Revolving Loans and/or Extended Term
Loans.

“Extended Revolving Loan Commitment”. See §6.19(a).

“Extended Revolving Loan Facility”. See §6.19(a).

“Extended Revolving Loans”. See §6.19(a).

“Extended Term Loan Facility”. See §6.19(a).

“Extended Term Loans”. See §6.19(a).

“Extending Lender”. An Extending Term Lender or an Extending Revolving Loan
Lender.

“Extending Revolving Loan Lender”. See §6.19(a).

“Extending Term Lender”. See §6.19(a).

 

-24-



--------------------------------------------------------------------------------

“Extension”. See §6.19(a).

“Extension Offer”. See §6.19(a).

“Facility”. See §6.19(a).

“FASB ASC”. The Accounting Standards Codification of the Financial Accounting
Standards Board.

“Fair Value”. The amount at which the assets (both tangible and intangible), in
their entirety, of GWI and its Subsidiaries taken as a whole would change hands
between a willing buyer(s) and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

“FATCA”. §§1471 through 1474 of the Code (including, for the avoidance of doubt,
any agreements entered into pursuant to §1471(b)(1) of the Code) as of the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations (whether temporary or proposed) that are issued thereunder or
official governmental interpretations thereof and any intergovernmental
agreements implementing the foregoing.

“Federal Funds Rate”. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent; provided further that in no event shall the Federal Funds
Rate be deemed less than zero.

“Fee Letter”. The amended and restated fee letter dated as of August 9, 2012
among MLPF&S, J.P. Morgan Securities LLC, Citigroup Global Markets, Inc. and
GWI.

“Finance Party”. A Co-Lead Arranger, a Co-Bookrunning Manager, a Co-Syndication
Agent, a Co-Documentation Agent, an Agent or a Lender.

“Financial Covenant Election”. (i) The incurrence by the Borrowers or their
Restricted Subsidiaries of unsecured indebtedness in an amount in excess of
$250,000,000 since the Restatement Effective Date shall have occurred and
(ii) the delivery of written notice to the Administrative Agent by GWI of its
election to make a Financial Covenant Election.

“Foreign Borrowers”. Collectively, the Canadian Borrower, the European
Borrowers, the UK Borrower and each Designated Foreign Subsidiary.

“Foreign Government Scheme or Arrangement”. See §8.13(f).

“Foreign Guaranteed Obligations”. See §7.1(a).

“Foreign Guarantors”. See preamble.

 

-25-



--------------------------------------------------------------------------------

“Foreign Lender”. Any Lender that is not a “United States Person” within the
meaning of §7701(a)(30) of the Code.

“Foreign Loan Party”. Collectively, the Foreign Borrowers and the Foreign
Guarantors.

“Foreign Obligations”. Collectively, the Canadian Obligations, the European
Obligations, the UK Obligations and the Designated Foreign Subsidiary
Obligations. Foreign Obligations shall in no event include any Excluded Swap
Obligations.

“Foreign Plan”. See §8.13(f).

“Foreign Subsidiary”. Any Subsidiary that is not organized under the laws of the
United States, any state thereof or the District of Columbia.

“FRA”. The United States of America, represented by the Secretary of
Transportation acting through the Administrator of the Federal Railroad
Administration or the Federal Railroad Administrator’s designee.

“Fronting Exposure”. At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lenders, such Defaulting Lender’s
Commitment Percentage of the applicable Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund”. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funding Currency”. See §31(c).

“GAAP” or “generally accepted accounting principles”. Principles that are
(i) consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time,
and (ii) consistently applied with past financial statements of the Borrowers
adopting the same principles or (iii) generally accepted accounting principles
in the relevant entity’s jurisdiction of incorporation.

“GBP Equivalent”. At any time, (a) with respect to any amount denominated in
GBP, such amount, and (b) with respect to any amount denominated in any currency
other than GBP, the equivalent amount thereof in GBP as determined by the
Applicable Agent or the Issuing Lender, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of GBP with such other currency.

“GBP” or “£”. The lawful currency of the United Kingdom.

“Goderich”. Goderich-Exeter Railway Company Limited, a corporation constituted
under the laws of Ontario, Canada.

 

-26-



--------------------------------------------------------------------------------

“Governing Documents”. With respect to any Person, its certificate or articles
of incorporation, its by-laws or, as the case may be, its certificate of
formation, its operating agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.

“Government Grants”. Those certain agreements entered into in the ordinary
course of business pursuant to which a governmental body will pay for a certain
portion of a capital project associated with a railroad located in that
governmental body’s jurisdiction.

“Governmental Authority”. Any foreign, federal, state, provincial, regional,
local, municipal or other government, or any department, commission, board,
bureau, agency, public authority or instrumentality thereof, or any court or
arbitrator (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Granting Lender”. See §20.7.

“Guaranteed Obligations”. Collectively, the U.S. Guaranteed Obligations and the
Foreign Guaranteed Obligations.

“Guarantors”. Collectively, GWI, RP, the Canadian Borrower, the European
Borrowers, the UK Borrower, the Foreign Guarantors and the U.S. Guarantors, each
of which guaranty certain Obligations pursuant to §7.

“Guaranty”. The guaranty of certain Obligations by each of the Guarantors set
forth in §7 of this Credit Agreement.

“GWA (North)”. GWA (North) Pty Ltd (ACN 144 081 774), a proprietary limited
liability company incorporated under the laws of the Commonwealth of Australia.

“GWA (North) Debt”. Indebtedness of GWA (North) in favor of AustralAsia due in
the year 2054 in a principal amount not to exceed AUD50,000,000 in the aggregate
at any time outstanding or any Indebtedness incurred as a refinancing in respect
thereof and any obligations in respect of any guarantee thereof by any Loan
Party; provided that with respect to any refinancing of such Indebtedness (and
any obligations in respect of any such guarantee thereof) (i) there shall be no
increase in the principal amount of Indebtedness thereof and (ii) the maturity
of the principal amount of Indebtedness thereof may not be shortened.

“GWALP”. G&W Australia Holdings LP, a limited partnership formed under the laws
of Australia.

“GWI”. See preamble.

“GWI Audited Financial Statements”. See §8.4.1(a).

“GWI Historical Financial Statements”. See §8.4.1(a).

“GWI Unaudited Financial Statements”. See §8.4.1(a).

 

-27-



--------------------------------------------------------------------------------

“Hazardous Substances”. See §8.15(b).

“Hedge Bank”. (a) Any Person that (x) at the time it enters into a Hedging
Agreement is a Lender or Agent or an Affiliate of a Lender or Agent, or (y) at
any time after it enters into a Hedging Agreement it becomes a Lender or Agent
or an Affiliate of a Lender or Agent or (b) with respect to any Hedging
Agreement that is in effect on the Restatement Effective Date, any Person that
(x) is a Lender or Agent or an Affiliate of a Lender or Agent on the Restatement
Effective Date or in connection with the initial syndication of the Loans or
(y) is listed on Schedule 1.1(b) and, in the case of this clause (y), any
Affiliate of such Person.

“Hedging Agreement”. Any and all rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, credit protection transactions, credit swaps, credit default
swaps, credit default options, total return swaps, credit spread transactions,
forward purchases or sales of a security, commodity or other financial
instrument or interest, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing);
provided that the term “Hedging Agreement” shall not include any Purchase
Contract.

“Honor Date”. See §5.3(a).

“Huron”. Huron Central Railway Inc., a corporation constituted under the laws of
Ontario, Canada.

“Identified Contingent Liabilities”. The maximum estimated amount of liabilities
reasonably likely to result from pending litigation, asserted claims and
assessments, guaranties, uninsured risks and other contingent liabilities of GWI
and its Subsidiaries taken as a whole after giving effect to the transactions
occurring on the Restatement Effective Date and contemplated herein (including
all fees and expenses related thereto but exclusive of such contingent
liabilities to the extent also reflected in Stated Liabilities), as identified
and explained in terms of their nature and estimated magnitude by authorized
officers of GWI.

“Immaterial Foreign Subsidiary”. Any Foreign Subsidiary or Foreign Subsidiaries
with respect to which, either individually or collectively, (a) the aggregate
book value of such Foreign Subsidiary’s or Foreign Subsidiaries’ assets
constitutes less than 5.0% of Consolidated Total Assets, and (b) the aggregate
Consolidated EBITDA of such Foreign Subsidiary or Foreign Subsidiaries
constitute less than 7.5% of the Consolidated EBITDA of GWI and its Restricted
Subsidiaries; provided that a Designated Subsidiary shall not be an Immaterial
Foreign Subsidiary.

“Immaterial Restricted Subsidiary”. Any Restricted Subsidiary or Restricted
Subsidiaries with respect to which, either individually or collectively, (a) the
aggregate book value of such Restricted Subsidiary’s or Restricted Subsidiaries’
assets constitutes less than 5% of Consolidated Total Assets, (b) the aggregate
revenues of such Restricted Subsidiary or Restricted Subsidiaries constitute
less than 5% of the consolidated revenues of GWI and its Restricted
Subsidiaries, and (c) that portion of Consolidated EBITDA attributable to such
Restricted Subsidiary or Restricted Subsidiaries, if deducted from the
calculation of Consolidated EBITDA, would not result in an Event of Default, in
each case, on any applicable date.

“Increase Effective Date”. See §6.18.1.

 

-28-



--------------------------------------------------------------------------------

“Increase Joinder”. See §6.18.3.

“Incremental Commitments”. Collectively, the Incremental Revolving Loan
Commitments and/or the Incremental Term Commitments.

“Incremental Loans”. Collectively, Incremental Revolving Loans and/or the
Incremental Term Loans.

“Incremental Revolving Loan Commitment”. See §6.18.1.

“Incremental Revolving Loans”. Any loans made pursuant to any Incremental
Revolving Loan Commitments.

“Incremental Term Commitments”. See §6.18.1.

“Incremental Term Lender”. A Lender of Incremental Term Loans.

“Incremental Term Loans”. Any loans made pursuant to any Incremental Term
Commitment.

“Indebtedness”. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

(a)    every obligation of such Person for money borrowed,

(b)    every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments,

(c)    every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

(d)    every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not more than 90 days overdue or
which are being contested in good faith),

(e)    every obligation of such Person as an obligor or lessee under any
Capitalized Lease,

(f)    every obligation of such Person under any Hedging Agreement,

(g)    every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law, and

(h)    every obligation, contingent or otherwise, of such Person guarantying, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (g) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for

 

-29-



--------------------------------------------------------------------------------

the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation. For the avoidance of doubt, (i) Government Grants and (ii) any
committed purchase amounts for the acquisition of railroad and railroad related
material, equipment or supplies shall not constitute “Indebtedness” hereunder.

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (w) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (x) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (y) any Hedging Agreement
shall be the maximum amount of any termination or loss payment required to be
paid by such Person if such Hedging Agreement were, at the time of
determination, to be terminated by reason of any event of default or early
termination event thereunder, whether or not such event of default or early
termination event has in fact occurred, and (z) any guaranty or other contingent
liability referred to in clause (h) shall be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
or other contingent obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. Notwithstanding anything to the contrary herein, “Indebtedness” for
purposes of §11.1 only, shall include any Capital Stock or any obligations
pursuant to any Capital Stock having debt-like features (such as mandatory cash
dividends, mandatory redemption provisions or other provisions which create
monetary obligations on such Borrower payable in cash during a period when Loans
may be outstanding) in respect of equity of any non-wholly-owned Subsidiary
acquired in connection with any Minor Permitted Acquisition, Permitted
Acquisition or other Investment permitted under §10.3.

“Indemnified Party”. See §16.13.

“Indemnified Person”. See §18.

“Indemnified Taxes”. Taxes imposed on or with respect to any payment made by or
on account of any Obligation of any Loan Party, other than (i) Excluded Taxes
and (ii) Other Taxes.

“Indirect Tax”. Any goods and services Tax, consumption Tax, value added Tax or
any Tax of a similar nature.

“Instrument of Adherence (Guaranty)”. See §9.14(a).

“Intellectual Property Security Agreement”. The Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement (as each such term is
defined in the U.S. Security Agreement and to the extent applicable) (together
with each other intellectual property security agreement delivered pursuant to
§9.14 or §9.16), in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Interest Coverage Ratio”. As of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
then most recently ended for which financial statements have been delivered
pursuant to §9.4 to (b) Consolidated Total Interest Expense for such period.

 

-30-



--------------------------------------------------------------------------------

“Interest Payment Date”. (a) As to any Applicable Floating Rate Loan, the last
day of the calendar quarter; (b) as to any Applicable Offered Rate Loan in
respect of which the Interest Period is (i) 3 months or less, the last day of
such Interest Period and (ii) more than 3 months, the date that is 3 months from
the first day of such Interest Period and on the last day of the Interest
Period; and (c) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid.

“Interest Period”. With respect to each Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by a Borrower in a Loan Request or
resulting from a conversion under §§2.8 or 3.5 (i) for any Applicable Floating
Rate Loan, the last day of the calendar quarter; and (ii) for any Applicable
Offered Rate Loan, 1, 2, 3 or 6 (or, if agreed to by all Lenders 12) months; and
(b) thereafter, each period commencing on the last day of the preceding Interest
Period applicable to such Loan and ending on the last day of one of the periods
set forth above, as selected by the Applicable Borrower; provided that (i) all
of the foregoing provisions relating to Interest Periods are subject to the
following: if any Interest Period with respect to an Applicable Offered Rate
Loan would otherwise end on a day that is not a Business Day, that Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding Business Day; if any Interest Period with respect to an Applicable
Floating Rate Loan would end on a day that is not a Business Day, that Interest
Period shall end on the next succeeding Business Day; if any Borrower shall fail
to give notice as provided in §§2.8 or 3.5, such Borrower shall be deemed to
have requested a conversion of the affected Applicable Offered Rate Loan or
Applicable Floating Rate Loan to a one month Applicable Offered Rate Loan, on
the last day of the then current Interest Period with respect thereto; any
Interest Period relating to any Applicable Offered Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; any Interest
Period that would otherwise extend beyond the Maturity Date shall end on the
Maturity Date; and interest shall accrue for the first day of each Interest
Period and each day thereafter up to but (provided that interest is timely paid)
not including the last day of such Interest Period and (ii) the initial Interest
Period with respect to the Loans exchanged pursuant to Amendment No. 3 shall be
the Interest Period for the Loans under the Existing Credit Agreement from which
such Loans have been exchanged from.

“International Standby Practices”. With respect to any standby Letter of Credit,
International Standby Practices (ISP98) as promulgated by the Institute of
International Banking Law & Practice, Inc., or any successor code of standby
letter of credit practices among banks adopted by the Issuing Lender in the
ordinary course of its business as a standby letter of credit issuer and in
effect at the time of issuance of such Letter of Credit.

“Investments”. All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to (other than
dispositions of property permitted by §10.5.3), or in respect of any guaranties
(or other commitments as described under Indebtedness), or obligations of, any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (b) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (c) there shall be deducted in respect
of each such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (d) without duplication there shall be deducted in
respect of any Investment any amounts received as cash earnings on such
Investment, whether as dividends, interest or otherwise; and (e) there shall not
be deducted from the aggregate amount of Investments any decrease in the value
thereof.

 

-31-



--------------------------------------------------------------------------------

“Issuer Document”. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the Issuing Lender and Applicable Borrower (or any Subsidiary) or in favor of
the Issuing Lender and relating to any such Letter of Credit.

“Issuing Lender”. (i) Bank of America (or any subsidiary or Affiliate of Bank of
America designated by Bank of America) in its capacity as issuer of Letters of
Credit pursuant to §5, (ii) any other Lender that agrees to so act and is
appointed by the Borrower with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) pursuant to §5.6 or
(iii) any successor issuer of Letters of Credit hereunder.

“ITA”. The United Kingdom Income Tax Act 2007.

“Latest Maturity Date”. At any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan or any
Incremental Term Commitment, in each case as extended in accordance with this
Credit Agreement from time to time.

“Laws”. Collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Affiliate”. With respect to any Lender, (a) an Affiliate of such Lender
or (b) any Approved Fund.

“Lenders”. The Domestic Lenders, the European Lenders, the Canadian Lenders and
the UK Lenders party hereto and any other Person who becomes an assignee of any
rights and obligations of a Lender pursuant to §20. In addition, unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders,
the Issuing Lender, any Extending Lender and any Incremental Term Lender.

“Lending Office”. As to any Lender, initially the office or offices of such
Lender designated as such in Schedule II; thereafter, such other office or
offices as a Lender may from time to time notify GWI and the Administrative
Agent, which office may include any Affiliate of such Lender or any domestic or
foreign branch of such Lender or such Affiliate. Unless the context otherwise
requires each reference to a Lender shall include its applicable Lending Office.

“Letter of Credit”. See §5.1.1(a).

“Letter of Credit Advance”. With respect to each Lender, such Lender’s funding
of its participation in any Letter of Credit Borrowing in accordance with its
Commitment Percentage.

“Letter of Credit Application”. See §5.1.1(a).

“Letter of Credit Borrowing”. An extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Domestic Revolving Loan, European Loan, Canadian Revolving
Loan or UK Revolving Loan.

“Letter of Credit Borrowing Date”. See §5.3(a).

 

-32-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date”. The day that is seven days prior to the
latest Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day) of the applicable Revolving Loan Commitment.

“Letter of Credit Fee”. See §5.10.

“Letter of Credit Obligations”. As of any date, the sum of the Maximum Drawing
Amount as of such date and all Unpaid Reimbursement Obligations as of such date.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with §5.8. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standby Practices, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Participation”. See §5.1.4.

“LIBOR Rate”. For any Interest Period with respect to a LIBOR Rate Loan, a rate
per annum determined by the Administrative Agent pursuant to the following
formula:

 

LIBOR Rate =   

LIBOR Base Rate

1.00 – Eurocurrency Reserve Percentage

  

Where,

“LIBOR Base Rate” means, for such Interest Period, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) (the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBOR Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the LIBOR Rate Loan being made, continued
or converted by Bank of America and with a term equivalent to such Interest
Period would be offered by Bank of America-London Branch (or other Bank of
America branch or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

For any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America-London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London interbank Eurodollar market at their request at the date and time of
determination.

If the LIBOR Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

 

-33-



--------------------------------------------------------------------------------

“LIBOR Rate Loans”. Loans bearing interest calculated by reference to the LIBOR
Rate.

“LIBOR Screen Rate”. See definition of LIBOR Base Rate.

“LIBOR Successor Rate”. See §6.4.

“LIBOR Successor Rate Conforming Changes”. With respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien”. Any mortgage, deed of trust, security interest, hypothec, pledge,
hypothecation, assignment, attachment, deposit arrangement, encumbrance, lien
(statutory, judgment or otherwise), a mandate (“mandaat”/“mandat”) to create a
mortgage or pledge over business assets or other security agreement or
preferential arrangement of any kind or nature whatsoever (including
“voorrecht”/“privilege”, any conditional sale or other title retention
agreement, any Capitalized Lease, any Government Grant, or any financing lease
involving substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition”. See §6.18.7.

“Loan Documents”. Collectively, this Credit Agreement, the Collateral Documents,
the Notes, the Letter of Credit Applications, the Letters of Credit, the Fee
Letter and any Instruments of Adherence (Guaranty) executed in connection
herewith, and any amendments to the foregoing including pursuant to Amendment
No. 1, Amendment No. 2 and Amendment No. 3.

“Loan Party”. Any Borrower or Guarantor.

“Loan Request”. See §2.6(a).

“Loans”. Collectively, the Domestic Revolving Loans, the European Loans, the
Domestic Term Loan, the Swingline Loans, the Canadian Revolving Loans, the UK
Term Loans, the UK Revolving Loans, the Incremental Term Loans and Incremental
Revolving Loans.

“Management Determination”. See §7.1(g).

“Mandatory Cost”. With respect to any period, the percentage rate per annum
determined in accordance with Schedule 1.1(c).

“Manufactured (Mobile) Homes”. §8.27(b).

“Material Acquisition”. A Permitted Acquisition with an aggregate Purchase Price
greater than $500,000,000.

 

-34-



--------------------------------------------------------------------------------

“Material Adverse Effect”. With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):

(a)    material adverse effect on the business, properties, financial condition,
assets, operations or income of the Borrowers and their Restricted Subsidiaries,
taken as a whole; or

(b)    a material adverse effect on the rights, remedies or benefits available
to any Agent or any Lender under any Loan Document.

“Material Foreign Subsidiary”. Each Foreign Subsidiary that is not an Immaterial
Foreign Subsidiary.

“Maturity Date”. The date that is the fifth anniversary of the Restatement
Effective Date, or such earlier date as the Obligations become due and payable
pursuant to the terms of this Credit Agreement.

“Maximum Drawing Amount”. The sum of the maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letters of Credit, as such
aggregate amount may be reduced from time to time pursuant to the terms of the
Letters of Credit.

“Maximum Incremental Facilities Amount”. See §6.18.1.

“Minimum Extension Condition”. See §6.19(b).

“Minor Permitted Acquisition”. An acquisition or series of related acquisitions
by any Borrower or any Restricted Subsidiary of any Borrower (with the proceeds
of a capital contribution from such Borrower or otherwise) of any other Person,
or of any business, division or operating unit of any other Person (whether by
way of merger or a purchase of assets or Capital Stock) for which the Purchase
Price is less than $75,000,000.

“Moody’s”. See definition of Cash Equivalents.

“Mortgage”. An agreement, including, but not limited to, a mortgage, deed of
trust, debenture, hypothec, deed to secure debt, leasehold mortgage, leasehold
deed to secure debt, leasehold deed of trust or any other document, creating and
evidencing a Lien on Mortgaged Property, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local
law or as shall be customary under applicable local law, in each case as the
same may be amended, amended and restated, supplemented, assigned or otherwise
modified from time to time in form and substance reasonably acceptable to the
Administrative Agent.

“Mortgaged Property”. Each real property identified as a Mortgaged Property on
Schedule IV attached hereto. For the avoidance of doubt, at no time shall
Mortgaged Property include any Buildings or Manufactured (Mobile) Homes.

“Multiemployer Plan”. Any multiemployer plan (as defined in §4001(a)(3) of
ERISA) to which GWI or any ERISA Affiliate makes, is obligated to make, or
during the preceding five plan years has made or been obligated to make,
contributions.

“Multiple Employer Plan”. A Pension Plan which has two or more contributing
sponsors (one of which is GWI or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in §4063 of ERISA.

 

-35-



--------------------------------------------------------------------------------

“Net Assets”. See §7.1(g).

“Net Cash Proceeds”.

(a)    With respect to any Disposition by any Loan Party or any of its
Restricted Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition (including any cash and
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Disposition, any insurance proceeds or
condemnation awards in respect of such Disposition actually received by or paid
to or for the account of any Loan Party or any of their Restricted Subsidiaries)
over (ii) the sum of (A) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness that is secured by the asset
subject to such Disposition and required to be repaid in connection with such
Disposition (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees, commissions and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by such Borrower or such Restricted Subsidiary in connection
with such Disposition, (C) Taxes (or distributions for Taxes pursuant to §10.4)
paid or reasonably estimated to be payable in connection therewith and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrowers or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (D);
provided that, if no Default or Event of Default has occurred and is continuing,
on the date of receipt of such proceeds, the Applicable Borrower or any
Restricted Subsidiary may state, in a written certificate delivered to the
Administrative Agent following receipt of any such proceeds, the Applicable
Borrower’s or such Restricted Subsidiary’s intention to use, or to commit to
use, any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Applicable
Borrower and the Restricted Subsidiaries or to make investments in one or a
series of related or unrelated Permitted Acquisitions or Investments permitted
by §10.3 or make other Capital Expenditures, in each case, within twelve months
of such receipt, and such portion of such proceeds shall not constitute Net Cash
Proceeds except to the extent (A) not so used within such twelve-month period or
(B) if committed to be used within such twelve-month period, not so used within
18 months of such receipt); provided further that no such net cash proceeds in
any calendar year shall constitute Net Cash Proceeds under this clause (a) until
the aggregate amount of all such net cash proceeds shall exceed $125,000,000
(and then only with respect to the amount in excess of $125,000,000); provided
that (x) if the Total Leverage Ratio (calculated on a pro forma basis after
giving effect to such Disposition and the application of any applicable Net Cash
Proceeds thereof) at the time of any Disposition is greater than 3.50 to 1.00,
then the prepayment of Term Loans pursuant to §4.2(c) shall only be required to
the extent necessary to make the Total Leverage Ratio (calculated on a pro forma
basis after giving effect to such Disposition and the application of any
applicable Net Cash Proceeds thereof) less than or equal to 3.50 to 1.00, (y) if
the Total Leverage Ratio (calculated on a pro forma basis after giving effect to
such Disposition and the application of any applicable Net Cash Proceeds
thereof) at the time of any Disposition is greater than 2.50 to 1.00 but less
than or equal to 3.50 to 1.00, then the prepayment of Term Loans pursuant to
§4.2(c) shall only be required to the extent necessary to make the Total
Leverage Ratio (calculated on a pro forma

 

-36-



--------------------------------------------------------------------------------

basis after giving effect to such Disposition and the application of any
applicable Net Cash Proceeds thereof) less than or equal to the Total Leverage
Ratio as of the last day of the immediately preceding Test Period and (z) in any
event, no prepayment of Term Loans pursuant to §4.2(c) shall be required if the
Total Leverage Ratio (calculated on a pro forma basis after giving effect to
such Disposition and the application of any applicable Net Cash Proceeds
thereof) at the time of any Disposition is less than or equal to 2.50 to 1.00;
and

(b)    with respect to the sale or issuance of any equity interest by any Loan
Party or any of its Restricted Subsidiaries, or the incurrence or issuance of
any Indebtedness by any Loan Party or any of its Restricted Subsidiaries, the
excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence, issuance or other obtaining over (B) the
investment banking fees, discounts, issuance costs, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by any Loan Party
or such Restricted Subsidiary in connection with such incurrence, issuance or
other obtaining.

“New Subsidiary”. See definition of Consolidated EBITDA.

“No Undisclosed Information Representation”. A representation that such Person
is not in possession of any material non-public information that has not been
disclosed to investors or has not otherwise been disseminated in a manner making
it available to investors generally, in each case within the meaning of
Regulation FD, prior to such time, with respect to GWI or its Affiliates, or the
securities of any of the foregoing.

“Non-Cash Charges”. (a) Any non-cash impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non-cash
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of purchase accounting, (e) the
non-cash impact of accounting changes or restatements, (f) all non-cash expenses
in connection with Hedging Agreements incurred in the ordinary course of
business and (g) other non-cash charges (provided, in each case, that if any
non-cash charges or items that represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense”. Any non-cash expenses and costs that result
from the issuance of stock-based awards, partnership interest-based awards and
similar incentive-based compensation awards or arrangements.

“Non-Cash Compensation Liabilities”. Any liabilities recorded in connection with
stock-based awards, partnership interest-based awards and similar incentive
based compensation awards or arrangements.

“Non-Extension Notice Date”. See §5.1.2(b).

“Non-Guarantor Subsidiary”. Each Unrestricted Subsidiary and any Subsidiary that
is not a Loan Party.

“Note Record”. The grid attached to a Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by any Lender
with respect to any Loan referred to in such Note.

 

-37-



--------------------------------------------------------------------------------

“Notes”. Collectively, the Domestic Notes, the European Notes, the Canadian
Revolving Notes and the UK Notes.

“Obligations”. Collectively or individually, as the context requires, the U.S.
Obligations and the Foreign Obligations.

“OFAC”. See §8.25.

“OID”. See §6.18.3(v).

“Original Credit Agreement”. See recitals.

“Other Designated Subsidiary Commitments”. The Revolving Credit Commitments of
any Other Designated Subsidiary Lenders.

“Other Designated Subsidiary Lenders”. The Designated Subsidiary Lenders with
respect to any Designated Subsidiary Commitment created prior to any applicable
date of Designation, acting in their role as Lenders of Loans to such applicable
Designated Subsidiary and any other Person who becomes an assignee of any rights
and obligations of any Other Designated Subsidiary Lender pursuant to §20.

“Other Revolving Loan Commitments”. One or more tranche revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loan Lender”. A Lender of Other Revolving Loans.

“Other Revolving Loans”. One or more tranche of Revolving Loans that result from
a Refinancing Amendment.

“Other Term Loan Commitments”. One or more tranche of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loan Lender”. A Lender of Other Term Loans.

“Other Term Loans”. One or more tranche of Term Loans that result from a
Refinancing Amendment.

“Other Taxes”. All present or future stamp or documentary Taxes or any other
excise or property Taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document; provided, that Other Taxes in respect of any UK Loan shall
not include any stamp duty, registration or similar Taxes payable in respect of
an assignment or transfer of any rights of any UK Lender under a UK Loan.

“Outstanding” or “outstanding”. With respect to the Loans, the aggregate unpaid
principal thereof as of the date of determination.

“Pari Passu Intercreditor Agreement”. An intercreditor agreement substantially
in the form of Exhibit I.

“Participant”. See §20.4(a).

“Participant Register”. See §20.4(b).

 

-38-



--------------------------------------------------------------------------------

“Participating Member State”. Each state so described in any EMU Legislation.

“Patriot Act”. See §8.25.

“Payment Event of Default”. See §6.10.

“PBGC”. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

“Pension Plan”. A Plan that is either covered by Title IV of ERISA or is subject
to the minimum funding standards under §§412 and 430 of the Code or §302 of
ERISA.

“Perfection Certificate Supplement”. A certificate supplement in the form of
Exhibit G-2 or any other form approved by the Administrative Agent.

“Perfection Certificates”. Certificates in the form of Exhibit G-1 or any other
form approved by the Administrative Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Permitted Acquisition(s)”. See §10.5.2(c).

“Permitted Debt Conditions”. As to any Indebtedness, such applicable
Indebtedness (i) is not scheduled to mature prior to the Maturity Date and does
not have a shorter Weighted Average Life to Maturity than the Term Loans
outstanding on the Restatement Effective Date, (ii) has covenants no more
restrictive (taken as a whole) than those set forth in this Credit Agreement as
determined in good faith by GWI.

“Permitted Factoring Assets”. Accounts receivable (whether constituting
accounts, payment intangibles, other general intangibles, chattel paper or
instruments) originated by a Borrower or any Subsidiary thereof in the ordinary
course of business from the sale of goods or provision of services, together
with any security (including insurance) or guaranties related thereto and the
rights to the proceeds thereof.

“Permitted Factoring Transaction”. One or more receivables purchase facilities
entered into, on the one hand, by a Borrower and/or one or more subsidiaries,
and, on the other hand, a third-party purchaser with respect to Permitted
Factoring Assets, which receivables purchase facilities are nonrecourse to any
Borrower or any Subsidiary (other than customary limited recourse, indemnity and
repurchase obligations typical for transactions of such type).

“Permitted First Lien Indebtedness”. Any Indebtedness in the form of one or more
series of senior secured notes of the Loan Parties that (i) is secured by the
Collateral on a pari passu basis to the liens securing the Obligations and is
not secured by any property or assets of the Loan Parties or any Restricted
Subsidiary other than the Collateral, (ii) meets the Permitted Debt Conditions
and (iii) such Indebtedness is not at any time guaranteed by any Subsidiaries
other than Subsidiaries that are Guarantors. The holders of such Indebtedness
(or their representative) and the Administrative Agent shall be party to the
Pari Passu Intercreditor Agreement.

“Permitted First Priority Refinancing Debt”. Any secured Indebtedness incurred
by a Borrower in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of GWI, the Borrowers
or any Restricted

 

-39-



--------------------------------------------------------------------------------

Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(iv) such Indebtedness in the form of notes shall not contain any mandatory
prepayment provisions (other than related to customary asset sale and change of
control offers or events of default) that could result in prepayments of such
notes prior to the Indebtedness being refinanced, (v) the other term and
conditions of such Permitted First Priority Refinancing Debt (excluding pricing,
interest rate margin, rate floors, discounts, fees and prepayment or redemption
provisions) are not materially more favorable (when taken as a whole) to the
lenders or investors providing such Permitted First Priority Refinancing Debt
than the terms of the Indebtedness being refinanced, (vi) the holders of such
Indebtedness (or their representative) and the Administrative Agent shall be
party to the Pari Passu Intercreditor Agreement and (vii) such Indebtedness
meets the requirements of clause (i) of the definition of “Permitted Debt
Conditions”.

“Permitted Liens”. Liens permitted by §10.2.

“Permitted Preferred Stock”. Any Qualified Capital Stock of GWI issued on or
after the Restatement Effective Date with an aggregate liquidation preference of
not more than $500,000,000 and a dividend rate of not more than 10.0% per annum.

“Permitted Second Lien Indebtedness”. Any Indebtedness of the Loan Parties that
(i) is secured by the Collateral on a second priority (or other junior priority)
basis to the liens securing the Obligations and is not secured by any property
or assets of the Loan Parties or any Restricted Subsidiary other than the
Collateral, (ii) meets the Permitted Debt Conditions and (iii) such Indebtedness
is not at any time guaranteed by any Subsidiaries other than Subsidiaries that
are Guarantors. The holders of such Indebtedness (or their representative) and
the Administrative Agent shall be party to the Second Lien Intercreditor
Agreement.

“Permitted Second Priority Refinancing Debt”. Any secured Indebtedness incurred
by a Borrower in the form of one or more series of second lien (or other junior
lien) secured notes or second lien (or other junior lien) secured loans;
provided that (i) such Indebtedness is secured by the Collateral on a second
priority (or other junior priority) basis to the liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of GWI, the Borrowers or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
is not at any time guaranteed by any Subsidiaries other than Subsidiaries that
are Guarantors, (iv) such Indebtedness in the form of notes shall not contain
any mandatory prepayment provisions (other than related to customary asset sale
and change of control offers or events of default) that could result in
prepayments of such notes prior to the Indebtedness being refinanced, (v) the
other term and conditions of such Permitted Second Priority Refinancing Debt
(excluding pricing, interest rate margin, rate floors, discounts, fees and
prepayment or redemption provisions) are not materially more favorable (when
taken as a whole) to the lenders or investors providing such Permitted Second
Priority Refinancing Debt than the terms of the Indebtedness being refinanced,
(vi) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to the Second Lien Intercreditor Agreement
and (vii) such Indebtedness meets the requirements of clause (i) of the
definition of “Permitted Debt Conditions”.

“Permitted Unsecured Indebtedness”. Any unsecured Indebtedness of the Loan
Parties that (i) meets the Permitted Debt Conditions and (ii) such Indebtedness
is not at any time guaranteed by any Subsidiaries other than Subsidiaries that
are Guarantors.

“Permitted Unsecured Refinancing Debt”. Any unsecured Indebtedness incurred by a
Borrower in the form of one or more series of senior unsecured notes or loans;
provided that (i) such Indebtedness

 

-40-



--------------------------------------------------------------------------------

constitutes Credit Agreement Refinancing Indebtedness, (ii) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, (iii) such Indebtedness in the form of notes shall not contain any
mandatory prepayment provisions (other than related to customary asset sale and
change of control offers or events of default) that could result in prepayments
of such notes prior to the Indebtedness being refinanced, (iv) the other term
and conditions of such Permitted Unsecured Refinancing Debt (excluding pricing,
interest rate margin, rate floors, discounts, fees and prepayment or redemption
provisions) are not materially more favorable (when taken as a whole) to the
lenders or investors providing such Permitted Unsecured Refinancing Debt than
the terms of the Indebtedness being refinanced and (v) such Indebtedness meets
the requirements of clause (i) of the definition of “Permitted Debt Conditions”.

“Person”. Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, unincorporated association, business, or
other legal entity, and any government or any governmental agency or political
subdivision thereof.

“Plan”. An employee benefit plan within the meaning of §3(3) of ERISA (excluding
a Multiemployer Plan), maintained for employees of GWI or any ERISA Affiliate or
to which GWI or any ERISA Affiliate is required to contribute on behalf of any
of its employees or has any liability, actual or contingent.

“Platform”. See §9.4.

“PPSA”. In relation to the Canadian Borrower or any Canadian Guarantor or if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the laws of Canada or any
province or territory thereof, the Personal Property Security Act (Ontario),
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by a
Personal Property Security Act as in effect in a province or territory in Canada
other than the Province of Ontario or the Province of Québec, “PPSA” means the
Personal Property Security Act as in effect from time to time in such other
province or territory, as applicable, for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

“Preferred Equity”. As applied to the Capital Stock of any Person, means Capital
Stock of such Person (other than common Capital Stock of such Person) of any
class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to shares of Capital
Stock of any other class of such Person.

“primary obligation”. See definition of “Indebtedness”.

“primary obligor”. See definition of “Indebtedness”.

“Primary Syndication”. The initial placement by Bank of America of
participations in the Facilities, such placement occurring prior to the
expiration of 60 Business Days after the Restatement Effective Date.

“Protesting Lender”. See §6.23(b).

“PTE”. A prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

-41-



--------------------------------------------------------------------------------

“Public Lender”. See §9.4.

“Purchase Price”. With respect to any Permitted Acquisition, all consideration
(other than consideration in the form of Capital Stock of any Borrower or any
Restricted Subsidiary) payable by any of the Borrowers or any of their
Restricted Subsidiaries in connection with such Permitted Acquisition,
including, without limitation, cash payments, the principal amount of any
promissory notes issued by any of the Borrowers or any of their Restricted
Subsidiaries, any amounts payable by any of the Borrowers or any of their
Restricted Subsidiaries in consideration for any non-compete covenant, deferred
purchase price, earn-out or similar payment and the amount of any Indebtedness
assumed by any of the Borrowers or any of their Restricted Subsidiaries.

“Purchasing Lender”. See §31(c).

“Qualified Capital Stock”. Any Preferred Equity of GWI so long as the terms of
any such Preferred Equity (and the terms of any Capital Stock into which such
Preferred Equity is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof) (x) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
prior to the Maturity Date other than as a result of customary asset sale and
change of control offers and (y) contain covenants that are not, taken as a
whole, materially more restrictive than the covenants of this Agreement.

“Qualified ECP Guarantor”. In respect of any Swap Obligation, each Guarantor
that, at the time the relevant Guaranty (or grant of the relevant security
interest, as applicable) becomes or would become effective with respect to such
Swap Obligation, has total assets exceeding $10,000,000 or otherwise constitutes
an “eligible contract participant” under the Commodity Exchange Act and which
may cause another person to qualify as an “eligible contract participant” with
respect to such Swap Obligation at such time by entering into a keepwell
pursuant to § 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Lender” With respect to the UK Borrower, (i) a UK Lender which is
beneficially entitled to interest payable to that Lender in respect of a UK Loan
and is: (A) a Lender: (1) which is a bank (as defined for the purpose of section
879 of the ITA) making an advance under a UK Loan and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the CTA; or (2)in respect of an advance made under a
UK Loan by a person that was a bank (as defined for the purpose of section 879
of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or is a bank that would be within the charge to
corporation tax as respects the payments of interest a part from section 18A of
the CTA; or (B) a Lender which is: (1) a company resident in the United Kingdom
for United Kingdom tax purposes; (2) a partnership each member of which is:
(a) a company so resident in the United Kingdom; or (b) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; (3) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or (C) a Treaty Lender; or (ii) a UK Lender which is a
building society (as defined for the purpose of section 880 of the ITA) making
an advance under a UK Loan.

“Railcare”. Railcare Inc., a corporation constituted under the laws of Ontario,
Canada.

 

-42-



--------------------------------------------------------------------------------

“RailInvest”. RailInvest Holding Company Limited, a company incorporated and
registered in England and Wales with company number 6522978 whose registered
office is at 3rd Floor, The Podium, One Eversholt Street, London NW1 2FL.

“Railtex”. Railtex Canada, Inc., a corporation constituted under the laws of
Ontario, Canada.

“Rate Adjustment Period”. See definition of “Applicable Margin”.

“RCRA”. See §8.15(a).

“Real Estate”. All real property at any time owned, leased (as lessee or
sublessee) or otherwise held by any of the Borrowers or any of their Restricted
Subsidiaries.

“Reallocation”. A transfer by the Applicable Borrower of a portion of the
Aggregate Domestic Revolving Loan Commitments or all or a portion of the
Aggregate Canadian Revolving Loan Commitments or all or a portion of the
Aggregate European Commitments or all or a portion of the Aggregate UK Revolving
Loan Commitments or all or a portion of any Aggregate Designated Subsidiary
Commitments in accordance with §2.10.

“receivables”. See §10.5.3.

“Recording Tax States”. Alabama, Florida, Kansas, Maryland, Minnesota, New York,
Virginia and the District of Columbia.

“Refinanced Debt”. See definition of “Credit Agreement Refinancing
Indebtedness”.

“Refinancing Amendment”. An amendment to this Credit Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by (a) each of the Borrowers, (b) the Administrative Agent, (c) each
Other Term Loan Lender and Other Revolving Loan Lender, as applicable, and
(d) each then existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with §6.20.

“Reimbursement Obligation”. Each Borrower’s obligation to reimburse the Issuing
Lender and the Applicable Lenders on account of any drawing under any Letter of
Credit as provided in §5.1.4.

“Related Parties”. With respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Released Foreign Guarantors”. See §16.11.

“Released Foreign Guarantor Collateral”. See §16.11.

“Replacement Lender”. See §6.11.

“Reportable Event”. Any of the events set forth in §4043(c) of ERISA or the
regulations thereunder, other than events for which the 30-day notice period has
been waived.

“Required Canadian Lenders”. As of any date, any two or more Canadian Lenders
holding in the aggregate more than fifty percent (50%) of the outstanding
principal amount of the Aggregate Canadian Revolving Loan Commitments or, if the
commitment of each Canadian Lender to make Canadian Revolving Loans and the
obligation of the Issuing Lender to issue or extend Letters of Credit have been
terminated pursuant to §14.2, any combination of Canadian Lenders holding in the
aggregate more than

 

-43-



--------------------------------------------------------------------------------

50% of the Total Canadian Revolver Exposure (with the aggregate amount of each
Canadian Lender’s risk participation and funded participation in Letter of
Credit Obligations and Swingline Loans, as applicable, being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Aggregate Canadian Revolving Loan Commitments held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Canadian Lenders.

“Required Designated Subsidiary Lenders”. As of any date, with respect to any
applicable Designated Subsidiary any two or more Designated Subsidiary Lenders
holding in the aggregate more than fifty percent (50%) of the outstanding
principal amount of the Designated Subsidiary Term Loan and the Aggregate
Designated Subsidiary Commitments or, if the commitment of each applicable
Designated Subsidiary Lender to make Designated Subsidiary Revolving Loans and
the obligation of the Issuing Lender to issue or extend Letters of Credit have
been terminated pursuant to §14.2, any combination of Designated Subsidiary
Lenders with respect to such Designated Subsidiary holding in the aggregate more
than 50% of the principal amount of the Designated Subsidiary Term Loans
outstanding and the Total Designated Subsidiary Revolver Exposure (with the
aggregate amount of each Designated Subsidiary Lender’s risk participation and
funded participation in Letter of Credit Obligations and Swingline Loans, as
applicable, being deemed “held” by such Lender for purposes of this definition)
with respect to such Designated Subsidiary; provided that the Commitment of, and
the portion of the Aggregate Designated Subsidiary Commitments held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Designated Subsidiary Lenders with respect to such
Designated Subsidiary.

“Required Domestic Lenders”. As of any date, any two or more Domestic Lenders
holding in the aggregate more than fifty percent (50%) of the outstanding
principal amount of the Domestic Term Loan and the Aggregate Domestic Revolving
Loan Commitments or, if the commitment of each Domestic Lender to make Domestic
Revolving Loans and the obligation of the Issuing Lender to issue or extend
Letters of Credit have been terminated pursuant to §14.2, any combination of
Domestic Lenders holding in the aggregate more than 50% of the principal amount
of the Domestic Term Loan outstanding and the Total Domestic Revolver Exposure
(with the aggregate amount of each Domestic Lender’s risk participation and
funded participation in Letter of Credit Obligations and Swingline Loans, as
applicable, being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Aggregate Domestic
Revolving Loan Commitments held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Domestic Lenders.

“Required European Lenders”. As of any date, any two or more European Lenders
holding more than fifty percent (50%) of the Aggregate European Commitments or,
if the commitment of each European Lender to make European Loans and the
obligation of the Issuing Lender to issue or extend Letters of Credit have been
terminated pursuant to §14.2, any combination of European Lenders holding in the
aggregate more than 50% of the Total European Exposure (with the aggregate
amount of each European Lender’s risk participation and funded participation in
Letter of Credit Obligations and Swingline Loans, as applicable, being deemed
“held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Aggregate European Commitments held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required European Lenders.

“Required Guarantor Jurisdictions”. (i) The United States, any state thereof and
the District of Columbia, (ii) Canada and any province or territory thereof,
(iii) England and Wales and (iv) any other jurisdiction as may be agreed to by
GWI and the Administrative Agent from time to time.

 

-44-



--------------------------------------------------------------------------------

“Required Lenders”. As of any date, any two or more Lenders holding in the
aggregate more than fifty percent (50%) of the outstanding principal amounts of
the Term Loans and the Total Commitments or, if the commitment of each Lender to
make Loans and the obligation of the Issuing Lender to issue or extend Letters
of Credit have been terminated pursuant to §14.2, any combination of Lenders
holding in the aggregate more than 50% of the Total Exposure (with the aggregate
amount of each Lender’s risk participation and funded participation in Letter of
Credit Obligations and Swingline Loans, as applicable, being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Commitments held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required UK Lenders”. As of any date, any two or more UK Lenders holding in the
aggregate more than fifty percent (50%) of the outstanding principal amount of
the UK Term Loan and the Aggregate UK Revolving Loan Commitments or, if the
commitment of each UK Lender to make UK Revolving Loans and the obligation of
the Issuing Lender to issue or extend Letters of Credit have been terminated
pursuant to §14.2, any combination of UK Lenders holding in the aggregate more
than 50% of the principal amount of the UK Term Loan outstanding and the Total
UK Revolver Exposure (with the aggregate amount of each UK Lender’s risk
participation and funded participation in Letter of Credit Obligations and
Swingline Loans, as applicable, being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Aggregate UK Revolving Loan Commitments held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required UK
Lenders.

“Restatement Effective Date”. June 5, 2018.

“Restricted Payments”. In relation to the Borrowers and their Restricted
Subsidiaries, any (a) Distribution or (b) derivatives or other transactions with
any financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrowers or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any Capital Stock of the Borrowers or such Restricted
Subsidiary.

“Restricted Subsidiaries”. Any Subsidiary which is not an Unrestricted
Subsidiary. The Borrowers shall not have the right to change the status of an
Unrestricted Subsidiary to a Restricted Subsidiary unless (a) such Unrestricted
Subsidiary becomes a Guarantor hereunder or (b) such Unrestricted Subsidiary
would fit within the exception set forth in the last sentence of §9.14(a). The
Borrowers shall not have the right to change the status of a Restricted
Subsidiary to an Unrestricted Subsidiary without the consent of the Required
Lenders.

“Revaluation Date”. (a) With respect to any Revolving Loan, each of the
following: (i) each date of a borrowing of an Applicable Offered Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of an
Applicable Offered Rate Loan denominated in an Alternative Currency pursuant to
§2.8.2, and (iii) such additional dates as the Applicable Agent shall determine
or the Required Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Applicable Agent or the Issuing
Lender shall determine or the Required Lenders shall require.

“Revolving Lender”. At any time, any Lender that has a Revolving Loan Commitment
at such time.

 

-45-



--------------------------------------------------------------------------------

“Revolving Loan Commitments”. Domestic Revolving Loan Commitments, Canadian
Revolving Loan Commitments, European Commitments, UK Revolving Loan Commitments,
Incremental Revolving Loan Commitments, if any, and Extended Revolving Loan
Commitments, if any.

“Revolving Loan Facility”. At any time, the aggregate amount of the Revolving
Lenders’ Revolving Loan Commitments at such time.

“Revolving Loans”. Domestic Revolving Loans, Canadian Revolving Loans, European
Loans and UK Revolving Loans.

“RP”. See preamble.

“RPMRR”. The Register of Personal and Movable Real Rights (Quebec).

“S&P”. See definition of Cash Equivalents.

“Same Day Funds”. With respect to disbursement and payments (a) in Dollars,
immediately available funds, and (b) in Canadian Dollars or Euro, same day or
other funds as may be determined by the Applicable Agent or the Issuing Lender,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Canadian Dollars or
Euro.

“Scheduled Unavailability Date”. See §3.4(e)(ii).

“Second Lien Intercreditor Agreement”. An intercreditor agreement substantially
in the form of Exhibit J.

“Secured Cash Management Agreement”. Any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedging Agreement”. Any Hedging Agreement that is entered into by and
between any Loan Party and any Hedge Bank.

“Secured Parties”. Collectively, the Agents, the Lenders, the Issuing Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to §16.1, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

“Security Agreements”. Collectively, the U.S. Security Agreement, Canadian
Security Agreement, the UK Pledge Agreements and the Dutch Security Agreements.

“September 2015 Share Repurchase Program”. The authorization by the Board of
Directors of GWI on September 29, 2015 to repurchase up to $300,000,000 of GWI’s
Class A Common Stock.

“Senior Managing Agents”. See preamble.

“Senior Secured Leverage Ratio”. For any Test Period, the ratio of
(a) Consolidated Funded Debt that is secured by a Lien minus, if the specified
Senior Secured Leverage Ratio level against which the Senior Secured Leverage
Ratio is being tested is 3.75 to 1.00 or less, cash and Cash Equivalents (in
each case, free and clear of all liens, other than Liens permitted pursuant to
§10.2), excluding cash and Cash Equivalents that are listed as “restricted” on
the consolidated balance sheet of GWI and its Restricted Subsidiaries to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
then most recently ended for which financial statements have been delivered
pursuant to §9.4.

 

-46-



--------------------------------------------------------------------------------

“SPC”. See §20.7.

“Specified Collateral Jurisdictions”. (i) Each jurisdiction of organization of a
Borrower and (ii) the Required Guarantor Jurisdictions.

“Specified Guarantor”. Any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to §7.8).

“Specified Representations”. The representations set forth in §§8.1.2, 8.5.2,
8.1.3, 8.11, 8.14 (the fourth sentence only), 8.25 and 8.27.

“Specified Voluntary Prepayment”. Any prepayment of Term Loans (and, to the
extent the Revolving Loan Commitments or Incremental Revolving Loan Commitments
are reduced in a corresponding amount pursuant to §4.3, Revolving Loans or
Incremental Revolving Loans) made pursuant to §20.8.

“Spot Rate”. For a currency, the rate determined by the Applicable Agent or the
Issuing Lender, as applicable, as conclusively ascertained absent manifest error
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (New York
time) on the date three Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Applicable Agent or the Issuing
Lender may obtain such spot rate from another financial institution designated
by the Applicable Agent or the Issuing Lender if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Stated Liabilities”. The recorded liabilities (including contingent or
subordinated liabilities that would be recorded in accordance with GAAP) of GWI
and its Subsidiaries taken as a whole, as of the Restatement Effective Date
after giving effect to the consummation of the transactions contemplated herein,
determined in accordance with GAAP consistently applied.

“STB”. The Surface Transportation Board or any governmental authority(ies) which
succeeds to the function or duties of the Surface Transportation Board or any
portion thereof.

“Subsidiary”. Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a subsidiary or subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.

“Swap”. Any agreement, contract, or transaction that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Obligation”. With respect to any Person, any obligation to pay or perform
under any Swap.

“Swingline Expiry Date”. The date which is five (5) Business Days prior to the
Maturity Date.

“Swingline Exposure”. At any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Commitment Percentage of the total Swingline Exposure
at such time.

 

-47-



--------------------------------------------------------------------------------

“Swingline Lenders”. The Domestic Swingline Lender, the European Swingline
Lender, the Canadian Swingline Lender and the UK Swingline Lender.

“Swingline Loan”. Any Domestic Swingline Loan, Canadian Swingline Loan, European
Swingline Loan or UK Swingline Loan, as the context requires.

“Swingline Loan Request”. See §2.7.2.

“TARGET Day”. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Confirmation”. A confirmation by a Lender that the Person beneficially
entitled to interest payable to that Lender in respect of an advance under a UK
Loan is either: (i) a company resident in the United Kingdom for United Kingdom
tax purposes; (ii) a partnership each member of which is: (A) a company so
resident in the United Kingdom; or (B) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or (ii) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

“Tax Deduction”. A deduction or withholding required by any taxing authority of
the United Kingdom for or on account of Tax from a payment under a UK Loan but
excluding any such deduction or withholding pursuant to FATCA.

“Taxes”. Any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Lender”. At any time, any Lender that holds Term Loans at such time.

“Term Loans”. Collectively, the Domestic Term Loans, the UK Term Loans and the
Incremental Term Loans, if any.

“Test Period”. Each consecutive four fiscal quarter period.

“Total Canadian Revolver Exposure”. At any time, the Dollar Equivalent of the
sum of the outstanding Canadian Revolving Loans and the Canadian Swingline
Loans.

“Total Designated Subsidiary Exposure”. At any time, the Dollar Equivalent of
the sum of the outstanding Designated Subsidiary Revolving Loans.

“Total Commitment”. The sum of the Aggregate Domestic Revolving Loan
Commitments, the Aggregate Canadian Revolving Loan Commitments, the Aggregate
European Commitments, the Aggregate UK Revolving Loan Commitments and the
Aggregate Designated Subsidiary Commitments, as in effect from time to time.

 

-48-



--------------------------------------------------------------------------------

“Total Domestic Revolver Exposure”. At any time, the sum of the outstanding
Domestic Revolving Loans, the Letter of Credit Obligations and the Domestic
Swingline Loans.

“Total European Exposure”. At any time, the Dollar Equivalent of the sum of the
outstanding European Loans and the European Swingline Loans.

“Total Exposure”. At any time, the sum of the Total Domestic Revolver Exposure,
the Total European Exposure, the Total Canadian Revolver Exposure and the Dollar
Equivalent of the outstanding principal amount of the Term Loans.

“Total Leverage Ratio”. As of any date of determination, the ratio of
(a) Consolidated Funded Debt on such date minus (other than for the purpose of
the definition of Applicable Margin), specified Total Leverage Ratio level
against which the Total Leverage Ratio is being tested is 3.75 to 1.00 or less,
cash and Cash Equivalents (in each case, free and clear of all liens, other than
Liens permitted pursuant to §10.2), excluding cash and Cash Equivalents that are
listed as “restricted” on the consolidated balance sheet of GWI and its
Restricted Subsidiaries to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters then most recently ended for which financial
statements have been delivered pursuant to §9.4.

“Total UK Revolver Exposure”. At any time, the Dollar Equivalent of the sum of
the outstanding UK Revolving Loans and the UK Swingline Loans.

“Treaty”. See definition of “Treaty State”.

“Treaty Lender”. A Lender which: (i) is treated as a resident of a Treaty State
for the purposes of the Treaty; (ii) does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the UK Loan is effectively connected; and (iii) meets all other
considerations in the Treaty for full exemption from Tax imposed by the
jurisdiction of incorporation of the UK Borrower on interest except that for
this purpose it shall be assumed that the following are satisfied: (A) any
condition which relates (expressly or by implication) to there not being a
special relationship between the UK Borrower and a Lender or between both of
them and another Person, or to the amounts or terms of any UK Loan or the Loan
Documents or to any other matter that is outside the exclusive control of that
Lender; and (B) any necessary procedural formalities.

“Treaty State”. A jurisdiction having a double taxation agreement (a “Treaty”)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

“Type”. (a) As to any Domestic Loan, its nature as a Base Rate Loan or a LIBOR
Rate Loan, (b) as to any Canadian Revolving Loan, its nature as a Canadian Base
Rate Loan or an Applicable Offered Rate Loan or (c) as to any European Loan, its
nature as an Applicable Offered Rate Loan.

“UCC”. The Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

-49-



--------------------------------------------------------------------------------

“UK Agent”. With respect to local funding procedures described herein, Bank of
America in its capacity as UK Agent under any of the Loan Documents, and with
respect to any other provisions set forth herein, Bank of America, and in each
case, any successor UK Agent.

“UK Agent’s Office”. With respect to GBP, Bank of America’s address and, as
appropriate, account as set forth on Schedule 21 (as may be updated from time to
time with notice to the UK Borrower) with respect to such currency, or such
other address or account with respect to such currency as the UK Agent may from
time to time notify the UK Borrower and the Lenders, which office may include
any Affiliate of the UK Agent or any domestic or foreign branch of the UK Agent
or such Affiliate. Unless the context otherwise requires each reference to the
UK Agent shall include its applicable UK Agent’s Office.

“UK Borrower”. See preamble.

“UK Guarantors”. The Subsidiaries of GWI listed on Schedule I as “UK Guarantors”
and any other Restricted Subsidiary organized under the laws of England and
Wales that has executed an Instrument of Adherence (Guaranty) in accordance with
§9.14.

“UK Lenders”. The Lenders listed on Schedule II, acting in their role as lenders
of the UK Loans and any other Person who becomes an assignee of any rights and
obligations of a UK Lender pursuant to §20.

“UK Loan Parties”. The UK Borrower and the UK Guarantors.

“UK Loans”. Collectively, the UK Term Loans and the UK Revolving Loans.

“UK Non-Bank Lender”. (i) Where a Lender becomes a Lender in respect of a UK
Loan on or before the Restatement Effective Date, a Lender listed on schedule
§6.12(g) as being a UK Non-Bank Lender; and (ii) where a Lender becomes a Lender
in respect of a UK Loan after the Restatement Effective Date, a Lender which
gives a Tax Confirmation on the same day that it executes the Assignment and
Assumption on becoming a party.

“UK Notes”. Collectively, the UK Term Notes and the UK Revolving Notes.

“UK Obligations”. All indebtedness, obligations and liabilities of the UK
Borrower to the UK Lenders, the UK Swingline Lender, the Issuing Lender, any
Hedge Bank and the Administrative Agent, individually or collectively at any
time existing (a) under or in respect of or in connection with any of the UK
Notes, Letters of Credit or Letter of Credit Applications in respect of the UK
Borrower, or UK Loans or UK Swingline Loans made, or Reimbursement Obligations
incurred and including any interest thereon, UK Revolving Loan Commitment Fees
or other fees or expenses in respect thereof, (b) under any Hedging Agreement
between the UK Borrower and any Hedge Bank, and (c) under the Loan Documents.

“UK Overnight Rate”. For any day, the rate of interest per annum equal to the
higher of (i) the rate of interest per annum at which overnight deposits in GBP,
in an amount approximately equal to the amount with respect to which such rate
is being determined, would be offered for such day by Bank of America-London
Branch to major banks in the local market or other applicable offshore interbank
market, and (ii) the cost of funds to Bank of America-London Branch with respect
to such amount for such day, expressed as a rate of interest per annum.

“UK Overnight Rate Loan”. A UK Loan that bears interest at the UK Overnight
Rate.

 

-50-



--------------------------------------------------------------------------------

“UK Pension Scheme”. The Freightliners Share Cost Section of the Railways
Pension Scheme.

“UK Pension Scheme Contribution Notice”. A contribution notice issued by the UK
Pensions Regulator under section 38 or section 47 of the Pensions Act 2004 of
the United Kingdom.

“UK Pension Scheme Financial Support Direction”. A financial support direction
issued by the Pensions Regulator under section 43 of the Pensions Act 2004.

“UK Pensions Regulator”. The body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 of the United Kingdom.

“UK Pledge Agreements”. Collectively, each share pledge agreement governed by
the laws of England and Wales, in form reasonably satisfactory to the
Administrative Agent (together with any supplements or amendments thereto).

“UK Register”. See §20.3(e).

“UK Revolving Loan Commitment”. As to each UK Lender, its obligation to make UK
Revolving Loans or to participate in UK Swingline Loans to the UK Borrower
pursuant to §2.1 in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such UK Lender’s name on
Schedule II, as such Schedule may be updated from time to time pursuant to
§§2.10. 6.23(a) or 20, or in the Assignment and Assumption pursuant to which a
UK Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Credit Agreement.

“UK Revolving Loan Commitment Fee”. See §2.2(e).

“UK Revolving Loans”. The revolving credit loans made or to be made by the UK
Lenders to the UK Borrower pursuant to §2.1.

“UK Revolving Notes”. See §2.4.

“UK Swingline Lender”. Bank of America Merrill Lynch International Limited in
its capacity as lender of UK Swingline Loans hereunder.

“UK Swingline Loan”. Any loan made by the UK Swingline Lender to the UK Borrower
pursuant to §2.7.1.

“UK Swingline Sublimit”. $20,000,000. The UK Swingline Sublimit is part of, and
not in addition to, the Aggregate UK Revolving Loan Commitments.

“UK Term Loans”. See §3.1(c). For the avoidance of doubt, the aggregate amount
of the UK Term Loans on the Business Day following the Restatement Effective
Date is £272,932,331.00.

“UK Term Notes”. See §3.2(d).

“Unpaid Reimbursement Obligation”. Any Reimbursement Obligation for which GWI
does not reimburse the Issuing Lender and the Applicable Lenders on the date
specified in, and in accordance with, §5.3.

“Unrestricted Subsidiaries”. The Subsidiaries of the Borrowers as reflected in
Schedule 8.16(a). The Borrowers shall not have the right to change the status of
an Unrestricted Subsidiary to a Restricted

 

-51-



--------------------------------------------------------------------------------

Subsidiary unless such Subsidiary (a) is a U.S., Canadian, European or UK
Subsidiary of a Borrower or Restricted Subsidiary and (b)(i) shall become a
Guarantor or (ii) fits within the exception set forth in the second to last
sentence of §9.14(a).

“U.S. Collateral”. Collectively, all of the property pledged or granted as
collateral pursuant to the U.S. Security Agreement, the Mortgaged Property of
the U.S. Loan Parties and all other property of whatever kind and nature subject
or purported to be subject from time to time to a Lien under the U.S. Security
Agreement or any other Collateral Document governed by the laws of a State of
the United States of America.

“U.S. Guaranteed Obligations”. See §7.1(a).

“U.S. Guarantors”. See preamble.

“U.S. Loan Party”. Collectively, the Domestic Borrowers and the U.S. Guarantors.

“U.S. Obligations”. All indebtedness, obligations (including the Designated
Domestic Subsidiary Obligations) and liabilities of any U.S. Loan Party to the
Domestic Lenders (including the Domestic Swingline Lender and the Issuing
Lender) and the Administrative Agent individually or collectively at any time
existing and to any Hedge Bank and Cash Management Bank (a) under or in respect
of or in connection with any of the Domestic Notes, Letters of Credit or Letter
of Credit Applications in respect of the Domestic Borrowers, or Domestic Loans
or Domestic Swingline Loans made, or Reimbursement Obligations incurred and
including any interest thereon, Domestic Revolving Loan Commitment Fees or other
fees or expenses in respect thereof, (b) under any Secured Hedging Agreement
between any U.S. Loan Party and any Hedge Bank, (c) under the Loan Documents and
(d) in respect of any Secured Cash Management Agreement between a Cash
Management Bank as counterparty and any U.S. Loan Party. U.S. Obligations shall
in no event include any Excluded Swap Obligations.

“U.S. Security Agreement”. The security agreement, in substantially the form of
Exhibit H-1 (together with each other security agreement and security agreement
supplement delivered pursuant to §§9.14 or 9.16).

“U.S. Tax Compliance Certificate”. See §6.12(e)(ii)(B)(III).

“Voting Stock”. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

“Weighted Average Life to Maturity”. When applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Western Labrador”. Western Labrador Rail Services Inc., a corporation
constituted under the laws of Newfoundland and Labrador, Canada.

“Western Labrador (2013)”. Western Labrador Railway (2013) Inc., a corporation
constituted under the laws of Newfoundland and Labrador, Canada.

 

-52-



--------------------------------------------------------------------------------

“Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”. For the period from the Restatement Effective Date
through the Maturity Date, GWI and its Subsidiaries taken as a whole will have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
Identified Contingent Liabilities) otherwise become due and payable, in light of
business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.

“Write-Down and Conversion Powers”. With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Rules of Interpretation.

(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.

(b)    The singular includes the plural and the plural includes the singular.

(c)    A reference to any law includes any amendment or modification to such
law.

(d)    A reference to any Person includes its permitted successors and permitted
assigns.

(e)    The words “include”, “includes” and “including” are not limiting.

(f)    All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the UCC as in effect in the
State of New York, have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the UCC.

(g)    Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

(h)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

(i)    Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including”.

(j)    Where it relates to a Dutch entity, a reference to:

(i)    the words “authorized by all necessary corporate or other proceedings”
where applicable, includes:

(A)    any action required to comply with the Dutch Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

 

-53-



--------------------------------------------------------------------------------

(B)    obtaining an unconditional positive advice (advies) from any competent
works council(s);

(ii)    a liquidation, insolvency or reorganisation includes a Dutch entity
being declared bankrupt (failliet verklaard) or dissolved (ontbonden);

(iii)    a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;

(iv)    insolvency includes a bankruptcy, moratorium and emergency regulation
(noodregeling);

(v)    a trustee includes a curator;

(vi)    a custodian includes a bewindvoerder;

(vii)    an attachment includes a beslag; and

(viii)    a subsidiary includes a dochtermaatschappij as defined in Article
2:24a of the Dutch Civil Code.

(k)    A “security interest” includes, in respect of a European Borrower or in
connection with any security in the Netherlands, a retention of title
arrangement (eigendomsvoorbehoud), privilege (voorrecht) a right of retention
(recht van retentie), a right to reclaim goods (recht van reclame) and in
general any right in rem (beperkt recht) created for the purpose of granting
security (goederenrechtelijke zekerheid).

(l)    This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.

(m)    This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrowers and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other
Loan Documents are not intended to be construed against any party merely on
account of such party’s involvement in the preparation of such documents.

(n)    [Reserved].

(o)    For purposes of any assets, liabilities or entities located in the
Province of Québec and for all other purposes pursuant to which the
interpretation or construction of this Credit Agreement may be subject to the
laws of the Province of Québec or a court or tribunal exercising jurisdiction in
the Province of Québec, (i) “personal property” shall include “movable
property”, (ii) “real property” or “real estate” shall include “immovable
property”, (iii) “tangible property” or “tangible assets” shall include
“corporeal property”, (iv) “intangible property” or “intangible assets” shall
include “incorporeal property”, (v) “security interest”, “mortgage” and “lien”
shall include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (vi) all references to filing, perfection, priority, remedies,
registering or recording under the UCC or a PPSA shall include publication under
the Civil Code of Québec, (vii) all references to “perfection” or of a
“perfected” lien or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties,
(viii) any “right of offset”, “right of set-off” or similar expression shall
include a “right of compensation”, (ix) “goods” shall include “corporeal movable

 

-54-



--------------------------------------------------------------------------------

property” other than chattel paper, documents of title, instruments, money and
securities, (x) an “agent” shall include a “mandatary”, (xi) “construction
liens” shall include “legal hypothecs”, (xii) “joint and several” shall include
“solidary”, (xiii) “gross negligence or willful misconduct” shall be deemed to
be “intentional or gross fault”, (xiv) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”, (xv) “easement” shall include
“servitude”, (xvi) “priority” shall include “prior claim”, (xvii) “survey” shall
include “certificate of location and plan”, (xviii) “state” shall include
“province”, (xix) “fee simple title” shall include “absolute ownership”, (xx)
“accounts” shall include “claims” and (xxi) “deposit account” or “bank account”
shall include a “financial account” (as defined in the Civil Code of Quebec)
maintained by a bank. The parties hereto confirm that it is their wish that this
Credit Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.

(p)    With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document, any reference to
“Bank of America Merrill Lynch International Limited” is a reference to its
successor in title Bank of America Merrill Lynch International Designated
Activity Company (including, without limitation, its branches) pursuant to and
with effect from the merger between Bank of America Merrill Lynch International
Limited and Bank of America Merrill Lynch International Designated Activity
Company that takes effect in accordance with Chapter II, Title II of Directive
(EU) 2017/1132 (which repeals and codifies the Cross-Border Mergers Directive
(2005/56/EC)) as implemented in the United Kingdom and Ireland. Notwithstanding
anything to the contrary in any Loan Document, a transfer of rights and
obligations from Bank of America Merrill Lynch International Limited to Bank of
America Merrill Lynch International Designated Activity Company pursuant to such
merger shall be permitted.

1.3    Accounting Terms.

(a)    Accounting terms not otherwise defined herein have the meanings assigned
to them by generally accepted accounting principles applied on a consistent
basis by the accounting entity to which they refer. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of GWI
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either a
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.4    GWI as Agent of Borrowers and Guarantors. Each Borrower and Guarantor
agrees (a) that all requests made, notices received and other actions taken by
GWI on behalf of the Borrowers and/or Guarantors pursuant this Credit Agreement
are made as agent for each such Borrower or Guarantor and (b) that GWI may
accept service of process on its behalf.

 

-55-



--------------------------------------------------------------------------------

1.5    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of borrowings of Loans, Letter of Credit Borrowings
and Outstanding amount of the Loans denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the Issuing Lender, as applicable.

(b)    Wherever in this Credit Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Applicable Offered Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
borrowing, Applicable Offered Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Dollar Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the Issuing Lender, as the case may be.

1.6    Additional Alternative Currencies.

(a)    GWI may from time to time request that Letters of Credit be issued and/or
that Applicable Offered Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request, such request shall be subject to the approval of the
Administrative Agent and the Issuing Lender; and in the case of any such request
with respect to the making of Applicable Offered Rate Loans, such request shall
be subject to the approval of the Administrative Agent and the Applicable
Lenders providing such Applicable Offered Rate Loans (or any applicable
commitments therefor).

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., five Business Days prior to the date of the desired Letter of Credit
Borrowing or date of borrowing of Loans, as applicable, (or such other time or
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the Issuing Lender, in its or their
sole discretion). In the case of any such request pertaining to Applicable
Offered Rate Loans, the Administrative Agent shall promptly notify each
Applicable Lender providing such Applicable Offered Rate Loans (or any
applicable commitments therefor) thereof; and in the case of any such request,
the Administrative Agent shall promptly notify the Issuing Lender thereof. Each
Applicable Lender (in the case of any such request pertaining to Applicable
Offered Rate Loans (or any applicable commitments therefor)) and the Issuing
Lender (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Applicable Offered Rate Loans or issuance of Letters of Credit in such
requested currency.

(c)    Any failure by an Applicable Lender or the Issuing Lender, as the case
may be, to respond to such request within the time period specified in the
preceding clause shall be deemed to be a refusal by such Applicable Lender or
the Issuing Lender to permit Applicable Offered Rate Loans or

 

-56-



--------------------------------------------------------------------------------

Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all Applicable Lenders consent to making Applicable Offered Rate Loans
(or any applicable commitments therefor) in such requested currency, the
Administrative Agent shall so notify GWI and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any applicable borrowings of Applicable Offered Rate Loans; and if the
Administrative Agent and the Issuing Lender consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
GWI and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this §1.6, the Administrative Agent shall promptly so
notify GWI.

2.    THE REVOLVING CREDIT FACILITIES.

2.1    Commitment to Lend. Subject to the terms and conditions set forth in this
Credit Agreement, each of the Applicable Lenders severally agrees on the
Restatement Effective Date to lend (a) to the Domestic Borrowers in Dollars,
(b) to the European Borrowers in Euro, (c) to the Canadian Borrower in Canadian
Dollars, (d) [Reserved], (e) to the UK Borrower in GBP and/or (f) to each
applicable Designated Subsidiary, if any, in such currency (including any
Alternative Currency) as may be specified in each applicable Designated
Subsidiary Joinder, and such Borrower may borrow, repay, and reborrow from time
to time between the Restatement Effective Date and the Maturity Date upon notice
by such Borrower to the Applicable Agent given in accordance with §2.6, such
sums as are requested by such Borrower up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Lender’s Commitment, minus the amount of such Lender’s
Commitment Percentage of the Letter of Credit Obligations in respect of such
Borrower; provided, (A) that the Total Domestic Revolver Exposure (after giving
effect to all amounts requested) does not exceed the Aggregate Domestic
Revolving Loan Commitments, (B) the Total European Exposure (after giving effect
to all amounts requested) does not exceed the Aggregate European Commitments,
(C) the Total Canadian Revolver Exposure (after giving effect to all amounts
requested) does not exceed the Aggregate Canadian Revolving Loan Commitments,
(D) [Reserved], (E) the Total UK Revolver Exposure does not exceed the Aggregate
UK Revolving Loan Commitments and (F) the Total Designated Subsidiary Exposure
does not exceed the Aggregate Designated Subsidiary Commitments. The Loans under
this §2.1 shall be made pro rata in accordance with each Lender’s Commitment
Percentage. Subject to §2.10, the Domestic Revolving Loan Commitments, the
Canadian Revolving Loan Commitments, the European Commitments, the UK Revolving
Loan Commitments and the applicable Designated Subsidiary Commitments, if any,
shall only be available to the Domestic Borrowers, the Canadian Borrower, the
European Borrowers, the UK Borrower and each applicable Designated Subsidiary,
respectively, and if unused by such Borrower, will not be available to any other
Borrower. Each request for a Loan hereunder shall constitute a representation
and warranty by the Applicable Borrower that the conditions set forth in §13
(subject, in the case of any Loans borrowed pursuant to §6.18 in connection with
a Permitted Acquisition, to the provisions of §6.18) have been satisfied on the
date of such request. Notwithstanding the foregoing, any Cashless Option
Revolving Lender as defined in and in accordance with Amendment No. 3 shall not
actually make a loan on the Restatement Effective Date but shall be deemed to
have exchanged its outstanding Revolving Loans (if any) under and as defined in
the Existing Credit Agreement in accordance with Amendment No. 3.

2.2    Commitment Fee.

(a)    The Domestic Borrowers, jointly and severally, hereby agree to pay to the
Administrative Agent for the accounts of the Domestic Lenders in accordance with
their respective Commitment Percentages, a commitment fee in Dollars (the
“Domestic Revolving Loan Commitment Fee”) at the applicable Commitment Fee Rate
per annum on the actual daily amount during each calendar quarter or

 

-57-



--------------------------------------------------------------------------------

portion thereof from the Restatement Effective Date to the Maturity Date by
which the Aggregate Domestic Revolving Loan Commitments exceed the Total
Domestic Revolver Exposure (excluding the outstanding principal amount of the
Domestic Swingline Loans).

(b)    The European Borrowers hereby agrees to pay to the European Agent for the
accounts of the European Lenders in accordance with their respective Commitment
Percentages, a commitment fee in Dollars (the “European Commitment Fee”) at the
applicable Commitment Fee Rate per annum on the actual daily amount during each
calendar quarter or portion thereof from the Restatement Effective Date to the
Maturity Date by which the Aggregate European Commitments exceed the Total
European Exposure (excluding the outstanding principal amount of the European
Swingline Loans).

(c)    The Canadian Borrower hereby agrees to pay to the Canadian Agent for the
accounts of the Canadian Lenders in accordance with their respective Commitment
Percentages, a commitment fee in Dollars (the “Canadian Revolving Loan
Commitment Fee”) at the applicable Commitment Fee Rate per annum on the actual
daily amount during each calendar quarter or portion thereof from the
Restatement Effective Date to the Maturity Date by which the Aggregate Canadian
Revolving Loan Commitments exceed the Total Canadian Revolver Exposure
(excluding the outstanding principal amount of the Canadian Swingline Loans).

(d)    [Reserved].

(e)    The UK Borrower hereby agrees to pay to the UK Agent for the accounts of
the UK Lenders in accordance with their respective Commitment Percentages, a
commitment fee in Dollars (the “UK Revolving Loan Commitment Fee”) at the
applicable Commitment Fee Rate per annum on the actual daily amount during each
calendar quarter or portion thereof from the Restatement Effective Date to the
Maturity Date by which the Aggregate UK Revolving Loan Commitments exceed the
Total UK Revolver Exposure (excluding the outstanding principal amount of the UK
Swingline Loans).

(f)    The Commitment Fees shall be payable quarterly in arrears within three
(3) days of the last day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the Restatement
Effective Date, with a final payment on the Maturity Date or any earlier date on
which the applicable Commitments shall terminate.

(g)    The foregoing Commitment Fees are subject to adjustment as provided in
§6.17(a)(iii).

2.3    Reduction of Applicable Commitments. Each Borrower shall have the right
at any time and from time to time upon three (3) Business Days prior written
notice to the Applicable Agent to reduce by $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or to terminate entirely the applicable Commitment,
whereupon the applicable Commitments of the Lenders shall be reduced pro rata in
accordance with their respective Commitment Percentages of the amount specified
in such notice or, as the case may be, terminated. Promptly after receiving any
notice of such Borrower delivered pursuant to this §2.3, the Applicable Agent
will notify the Applicable Lenders of the substance thereof. No reduction or
termination of the applicable Commitments may be reinstated.

2.4    Evidence of Debt. The Loans made pursuant to §2.1 by each Applicable
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Applicable Agent in the ordinary course of business. The
accounts or records maintained by the Agents and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower hereunder to pay any amount owing with respect to the applicable
Obligations. In the event of any conflict between the accounts and records
maintained

 

-58-



--------------------------------------------------------------------------------

by any Lender and the accounts and records of the Applicable Agent in respect of
such matters, the accounts and records of the Applicable Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Applicable Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a promissory note (a) in the case of
the Domestic Borrowers, in substantially the form of Exhibit A-1 (each, a
“Domestic Revolving Note”), (b) in the case of the European Borrowers, in
substantially the form of Exhibit A-2 (each, a “European Note”), (c) [Reserved],
(d) in the case of the Canadian Borrower, in substantially the form of
Exhibit A-4 (each, a “Canadian Revolving Note”) and (e) in the case of the UK
Borrower, in substantially the form of Exhibit A-5 (each, a “UK Revolving
Note”), in each case dated as of the Restatement Effective Date (or other such
date on which a Lender may become a party hereto in accordance with §20) and
completed with appropriate insertions. Each such Note shall be payable to the
order of the Applicable Lender and shall evidence such Lender’s applicable Loans
in addition to such accounts or records. Each such Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.5    Interest on the Revolving Loans. Except as otherwise provided in §6.10:

(a)    Each Domestic Revolving Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at a rate per annum equal to (i) the Base
Rate plus the Applicable Margin with respect to Base Rate Loans as in effect
from time to time or (ii) the LIBOR Rate determined for such Interest Period
plus the Applicable Margin with respect to LIBOR Rate Loans as in effect from
time to time.

(b)    Each Canadian Revolving Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at a rate per annum equal to (i) the
Canadian Base Rate plus the Applicable Margin with respect to Canadian Base Rate
Loans as in effect from time to time or (ii) the Applicable Offered Rate
determined for such Interest Period plus the Applicable Margin with respect to
Applicable Offered Rate Loans as in effect from time to time.

(c)    Each European Loan and UK Revolving Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto at a rate per annum equal to the
Applicable Offered Rate, as applicable, determined for such Interest Period plus
the Applicable Margin with respect to Applicable Offered Rate Loans as in effect
from time to time.

(d)    Each Borrower promises to pay interest on the outstanding amount of its
applicable Loans on each Interest Payment Date with respect thereto.

(e)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers and their Restricted Subsidiaries or for
any other reason, the Borrowers or the Lenders determine that (i) the Total
Leverage Ratio as calculated by the Borrowers as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, each Borrower shall immediately be
obligated to pay to the Applicable Agent for the account of the Applicable
Lenders or the Issuing Lender, as the case may be, promptly on demand by the
Administrative Agent or any other Applicable Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by any Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest

 

-59-



--------------------------------------------------------------------------------

and fees actually paid for such period. This paragraph shall not limit the
rights of any Agent, any Lender or the Issuing Lender, as the case may be, under
§§5.10, 6.10, or 14. Each Borrower’s obligations under this paragraph shall
survive the termination of the Total Commitment and the repayment of all other
Obligations hereunder.

2.6    Requests for Loans.

(a)    The Domestic Borrowers shall give to the Administrative Agent written
notice in the form of Exhibit C-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent (or
telephonic notice confirmed in a writing by a Loan Request) of each Domestic
Revolving Loan requested hereunder (a “Loan Request”) not later than (i) 2:00
p.m. (New York time) one (1) Business Day prior to any Drawdown Date of any Base
Rate Loan or (ii) 2:00 p.m. (New York time) three (3) Business Days prior to any
Drawdown Date of any LIBOR Rate Loan. Each Loan Request shall be in a minimum
aggregate amount of $500,000 or an integral multiple thereof.

(b)    The European Borrowers shall give to the European Agent a Loan Request of
each European Loan requested hereunder not later than 12:00 noon (New York time)
three (3) Business Days prior to any Drawdown Date of any Applicable Offered
Rate Loan.

(c)    The Canadian Borrower shall give to the Canadian Agent a Loan Request of
each Canadian Revolving Loan requested hereunder not later than (i) 11:00 a.m.
(New York time) one (1) Business Day prior to any Drawdown Date of any Canadian
Base Rate Loan or (ii) 12:00 noon (New York time) three (3) Business Days prior
to any Drawdown Date of any Applicable Offered Rate Loan.

(d)    [Reserved].

(e)    The UK Borrower shall give to the Administrative Agent (with a copy to
Bank of America London Branch) a Loan Request of each UK Revolving Loan
requested hereunder not later than 2:00 p.m. (New York time) three (3) Business
Days prior to any Drawdown Date of any Applicable Offered Rate Loan.

(f)    Each Loan Request shall specify (i) the principal amount of the
applicable Loan requested, (ii) the proposed Drawdown Date of such Loan,
(iii) the Interest Period for such Loan and (iv) the Type, if applicable, of
such Loan. Promptly upon receipt of any such notice (but in any event on the
same day such Loan Request is received by the Applicable Agent), the Applicable
Agent shall notify each of the Applicable Lenders thereof. Each such Loan
Request shall be irrevocable and binding on the Applicable Borrower and shall
obligate the Applicable Borrower to accept the requested Loan on the proposed
Drawdown Date thereof.

2.7    The Swinglines.

2.7.1. Swingline Loans.

(a)    Subject to the terms and conditions hereinafter set forth, upon notice by
the Domestic Borrowers made to the Domestic Swingline Lender in accordance with
§2.7.2, the Domestic Swingline Lender agrees to lend to such Domestic Borrowers
Domestic Swingline Loans in Dollars on any Business Day prior to the Swingline
Expiry Date in an aggregate principal amount not to exceed the Domestic
Swingline Sublimit. Each Domestic Swingline Loan shall be in a minimum amount
equal to $500,000 or a multiple of $100,000 in excess thereof. The Domestic
Swingline Loans are being made for the administrative convenience of the
Domestic Borrowers, the Domestic Swingline Lender and the Lenders.

 

-60-



--------------------------------------------------------------------------------

(b)    Subject to the terms and conditions hereinafter set forth, upon notice by
the European Borrowers made to the European Swingline Lender in accordance with
§2.7.2, the European Swingline Lender agrees to lend to the European Borrowers
European Swingline Loans in Euro on any Business Day prior to the Swingline
Expiry Date in an aggregate principal amount not to exceed the European
Swingline Sublimit. Each European Swingline Loan shall be in a minimum amount
equal to the Euro Equivalent of $500,000 or a multiple of the Euro Equivalent of
$100,000 in excess thereof. The European Swingline Loans are being made for the
administrative convenience of the European Borrowers, the European Swingline
Lender and the Lenders.

(c)    Subject to the terms and conditions hereinafter set forth, upon notice by
the Canadian Borrower made to the Canadian Swingline Lender in accordance with
§2.7.2, the Canadian Swingline Lender agrees to lend to the Canadian Borrower
Canadian Swingline Loans in Canadian Dollars on any Business Day prior to the
Swingline Expiry Date in an aggregate principal amount not to exceed the
Canadian Swingline Sublimit. Each Canadian Swingline Loan shall be in a minimum
amount equal to the Canadian Dollar Equivalent of $500,000 or a multiple of the
Canadian Dollar Equivalent of $100,000 in excess thereof. The Canadian Swingline
Loans are being made for the administrative convenience of the Canadian
Borrower, the Canadian Swingline Lender and the Lenders.

(d)    [Reserved].

(e)    Subject to the terms and conditions hereinafter set forth, upon notice by
the UK Borrower made to the UK Swingline Lender in accordance with §2.7.2, the
UK Swingline Lender agrees to lend to the UK Borrower UK Swingline Loans in GBP
on any Business Day prior to the Swingline Expiry Date in an aggregate principal
amount not to exceed the UK Swingline Sublimit. Each UK Swingline Loan shall be
in a minimum amount equal to the Dollar Equivalent of $500,000 or a multiple of
the Dollar Equivalent of $100,000 in excess thereof. The UK Swingline Loans are
being made for the administrative convenience of the UK Borrower, the UK
Swingline Lender and the Lenders.

(f)    Notwithstanding any other provisions of this Credit Agreement (i) in
addition to the limits set forth in clauses (a) through (e) above, at no time
shall (1) the Total Domestic Revolver Exposure exceed the Aggregate Domestic
Revolving Loan Commitments at such time, (2) the Total Canadian Revolver
Exposure exceed the Aggregate Canadian Revolving Loan Commitments at such time,
(3) the Total European Exposure exceed the Aggregate European Commitments at
such time, (4) [Reserved] and (5) the Total UK Revolver Exposure exceed the
Aggregate UK Revolving Loan Commitments at such time and (ii) the Applicable
Swingline Lender shall not advance any Swingline Loans after it has received
notice from any Lender or any Agent that a Default or Event of Default has
occurred and is continuing and stating that no new Swingline Loans are to be
made until such Default or Event of Default has been cured or waived in
accordance with the provisions of this Credit Agreement. Within the foregoing
limits and subject to the terms and conditions set forth herein, each Borrower
may borrow, prepay and reborrow Domestic Swingline Loans, European Swingline
Loans, Canadian Swingline Loans or UK Swingline Loans, as applicable.

2.7.2. Request for Swingline Loans. To request a Swingline Loan, the Applicable
Borrower shall send to the Administrative Agent and the Applicable Swingline
Lender written notice in the form of Exhibit C-2 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) (a “Swingline Loan Request”) (or, in the case of a
Domestic Borrower, telephonic notice confirmed in a writing by a Swingline Loan
Request) of each Swingline Loan requested hereunder not later than 1:00 p.m.
(New York time), in respect of a Domestic Borrower or Canadian Borrower, or
11:00 a.m. (London time), in respect of the European Borrowers or UK Borrower,
on the proposed Drawdown Date of any Swingline Loan. Each such Swingline Loan
Request shall set forth the principal amount of

 

-61-



--------------------------------------------------------------------------------

the proposed Swingline Loan and the Drawdown Date of such Swingline Loan. Each
Swingline Loan Request shall be binding on the Applicable Borrower and shall
obligate the Applicable Borrower to borrow the Swingline Loan from the
Applicable Swingline Lender on the proposed Drawdown Date thereof. The
Administrative Agent will promptly advise the Applicable Swingline Lender of any
such notice received from any Borrower. Upon satisfaction of the applicable
conditions set forth in this Credit Agreement, on the proposed Drawdown Date the
Applicable Swingline Lender shall make the Swingline Loan available to the
Applicable Borrower no later than 3:00 p.m. (New York time), in respect of a
Domestic Borrower or Canadian Borrower, or 3:00 p.m. (London time), in respect
of the European Borrowers or UK Borrower, on the proposed Drawdown Date by
crediting the amount of the Swingline Loan to the general deposit account of the
Applicable Borrower maintained with the Applicable Swingline Lender or such
other deposit account as indicated by the Applicable Borrower in the Swingline
Loan Request.

2.7.3. Borrowings to Repay Swingline Loans. Each Borrower absolutely,
irrevocably and unconditionally promises to pay in full the outstanding
principal balance of all applicable Swingline Loans advanced to it on the
earlier to occur of (i)(A) in the case of a Domestic Borrower, the date fifteen
(15) Business Days after such Loan is made and (B) in the case of each other
Borrower, the date ninety (90) Business Days after such Loan is made and
(ii) the Swingline Expiry Date. Each Borrower may prepay the Swingline Loans at
any time without penalty or premium. In addition, in the event the outstanding
principal balance of any Swingline Loan remains unpaid when due, the Applicable
Swingline Lender may, on any Business Day, in its sole discretion, demand
repayment of the (i) Domestic Swingline Loans by the Domestic Borrowers, and the
Administrative Agent shall give notice to the Domestic Lenders that the
outstanding Domestic Swingline Loans shall be funded with a borrowing of
Domestic Revolving Loans, in which case each of the Domestic Lenders shall make
Domestic Revolving Loans constituting Base Rate Loans to the Domestic Borrowers,
on the next succeeding Business Day following such notice, in an amount equal to
such Lender’s Commitment Percentage of the aggregate amount of all Domestic
Swingline Loans outstanding to the Domestic Borrowers, (ii) Canadian Swingline
Loans by the Canadian Borrower, and the Canadian Agent shall give notice to the
Canadian Lenders that the outstanding Canadian Swingline Loans shall be funded
with a borrowing of Canadian Revolving Loans, in which case each of the Canadian
Lenders shall make Canadian Revolving Loans constituting Canadian Base Rate
Loans to the Canadian Borrower, on the next succeeding Business Day following
such notice, in an amount equal to such Canadian Lender’s Commitment Percentage
of the aggregate amount of all Canadian Swingline Loans outstanding to the
Canadian Borrower, (iii) European Swingline Loans by the European Borrowers, and
the European Agent shall give notice to the European Lenders that the
outstanding European Swingline Loans shall be funded with a borrowing of
European Loans, in which case each of the European Lenders shall make European
Loans constituting Euro Base Rate Loans to the European Borrowers, three
Business Days following such notice, in an amount equal to such European
Lender’s Commitment Percentage of the aggregate amount of all European Swingline
Loans outstanding to the European Borrowers or (iv) UK Swingline Loans by the UK
Borrower, and the Administrative Agent shall give notice to the UK Lenders that
the outstanding UK Swingline Loans shall be funded with a borrowing of UK
Revolving Loans, in which case each of the UK Lenders shall make UK Revolving
Loans constituting UK Overnight Rate Loans to the UK Borrower, three Business
Days following such notice, in an amount equal to such UK Lender’s Commitment
Percentage of the aggregate amount of all UK Swingline Loans outstanding to the
UK Borrower. The proceeds thereof shall be applied directly to the Applicable
Swingline Lender to repay such Swingline Lender for such outstanding Swingline
Loans. Each Applicable Lender hereby absolutely, unconditionally and irrevocably
agrees to make such applicable Loans upon one Business Days’ notice as set forth
above, notwithstanding (a) that the amount of such applicable Loan may not
comply with the applicable minimums otherwise required hereunder, (b) the
failure of any Borrower to meet the conditions set forth in §§12 or 13, (c) the
occurrence or continuance of a Default or an Event of Default hereunder, (d) the
date of such applicable Loan, and (e) the amount of, or termination of, the
Aggregate Domestic Revolving Loan Commitments, the Aggregate

 

-62-



--------------------------------------------------------------------------------

Canadian Revolving Loan Commitments, the Aggregate European Commitments or the
Aggregate UK Revolving Loan Commitments, as the case may be, at such time. In
the event that it is impracticable for such applicable Loan to be made for any
reason on the date otherwise required above (including as a result of the
commencement of a proceeding under the Bankruptcy Code of the United States in
respect of any of the Borrowers or any of the Restricted Subsidiaries), then
each Applicable Lender hereby agrees that it shall forthwith purchase (as of the
date such applicable Loan would have been made, but adjusted for any payments
received from the Applicable Borrower on or after such date and prior to such
purchase) from the Applicable Swingline Lender, and the Applicable Swingline
Lender shall sell to each Applicable Lender, such participations in the
Swingline Loans (including all accrued and unpaid interest thereon) outstanding
as shall be necessary to cause the Applicable Lenders to share in such Swingline
Loans pro rata based on their respective applicable Commitment Percentages
(without regard to any termination of the Total Commitment hereunder) by making
available to the Applicable Swingline Lender an amount equal to such Lender’s
participation in such Swingline Loans; provided that (x) all interest payable on
such Swingline Loans shall be for the account of the Applicable Swingline Lender
as a funding and administrative fee until the date as of which the respective
participation is purchased, and (y) at the time any purchase of such
participation is actually made, the purchasing Lender shall be required to pay
the Applicable Swingline Lender interest on the principal amount of the
participation so purchased for each day from and including the date such
applicable Loan would otherwise have been made until the date of payment for
such participation at the rate of interest in effect applicable to Applicable
Floating Rate Loans during such period.

2.7.4. Evidence of Swingline Loan Obligations. Each Swingline Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Applicable Borrower to such Swingline Lender resulting
from each Swingline Loan made by such Swingline Lender, including the amounts of
principal and interest payable and paid to such Swingline Lender from time to
time hereunder. The outstanding amount of the Swingline Loans set forth on such
accounts shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Applicable Swingline Lender, but the failure to record, or any
error in so recording, any such amount on such accounts shall not limit or
otherwise affect the actual amount of the obligations of the Applicable Borrower
hereunder to make payments of principal of or interest on the Swingline Loans
when due.

2.7.5. Interest on Swingline Loans.

(a)    Except as otherwise provided in §6.10, each Domestic Swingline Loan shall
bear interest from the Drawdown Date thereof until repaid in full or converted
into a Domestic Revolving Loan at the rate per annum equal to the Base Rate plus
the Applicable Margin as in effect from time to time. Domestic Swingline Loans
may not be converted into LIBOR Rate Loans. The Domestic Borrowers promise to
pay interest on the outstanding amount of its Domestic Swingline Loans on each
Interest Payment Date with respect thereto.

(b)    Except as otherwise provided in §6.10, each European Swingline Loan shall
bear interest from the Drawdown Date thereof until repaid in full or converted
into a European Loan at the rate per annum equal to the Euro Base Rate plus the
Applicable Margin as in effect from time to time. European Swingline Loans may
not be converted into Applicable Offered Rate Loans. The European Borrowers
promise to pay interest on the outstanding amount of its European Swingline
Loans on each Interest Payment Date with respect thereto.

(c)    Except as otherwise provided in §6.10, each Canadian Swingline Loan shall
bear interest from the Drawdown Date thereof until repaid in full or converted
into a Canadian Revolving Loan at the rate per annum equal to the Canadian Base
Rate plus the Applicable Margin as in effect from time to time. Canadian
Swingline Loans may not be converted into Applicable Offered Rate Loans. The
Canadian Borrower promises to pay interest on the outstanding amount of its
Canadian Swingline Loans on each Interest Payment Date with respect thereto.

 

-63-



--------------------------------------------------------------------------------

(d)    [Reserved].

(e)    Except as otherwise provided in §6.10, each UK Swingline Loan shall bear
interest from the Drawdown Date thereof until repaid in full or converted into a
UK Revolving Loan at the rate per annum equal to the UK Overnight Rate plus the
Applicable Margin as in effect from time to time. UK Swingline Loans may not be
converted into Applicable Offered Rate Loans. The UK Borrower promises to pay
interest on the outstanding amount of its UK Swingline Loans on each Interest
Payment Date with respect thereto.

2.7.6. Provisions Related to Incremental Revolving Loan Commitments and Extended
Revolving Loan Commitments. If the maturity date shall have occurred in respect
of any tranche of Revolving Loan Commitments at a time when another tranche or
tranches of Revolving Loan Commitments is or are in effect with a longer
maturity date, then on the earliest occurring maturity date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such maturity date); provided, however, that if on the occurrence
of such earliest maturity date (after giving effect to any repayments of
Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in §5.1.6), there shall exist sufficient unutilized Extended
Revolving Loan Commitments or Incremental Revolving Loan Commitments so that the
respective outstanding Swingline Loans could be incurred pursuant to the
Extended Revolving Loan Commitments or Incremental Revolving Loan Commitments
which will remain in effect after the occurrence of such maturity date, then
there shall be an automatic adjustment on such date of the participations in
such Swingline Loans and same shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Loan Commitments or Incremental
Revolving Loan Commitments in effect on such date, and such Swingline Loans
shall not be so required to be repaid in full on such earliest maturity date.

2.8    Borrowers’ Conversion Options; Continuation of Loans.

2.8.1. Conversion to Different Type of Domestic Revolving Loan or Canadian
Revolving Loan. Any Borrower may elect from time to time to convert any
outstanding Domestic Revolving Loan or Canadian Revolving Loan, as the case may
be, to a Domestic Revolving Loan or Canadian Revolving Loan, as the case may be,
of another Type, provided that (a) with respect to any such conversion of an
Applicable Offered Rate Loan to an Applicable Floating Rate Loan, the Applicable
Borrower shall give the Administrative Agent at least one (1) Business Day prior
written notice of such election; (b) with respect to any such conversion of an
Applicable Floating Rate Loan to an Applicable Offered Rate Loan, the Applicable
Borrower shall give the Administrative Agent at least three (3) Business Days
prior written notice of such election; (c) with respect to any such conversion
of an Applicable Offered Rate Loan to an Applicable Floating Rate Loan, such
conversion shall only be made on the last day of the Interest Period with
respect thereto or if made on a day other than the last day of the Interest
Period with respect thereto, the Borrowers shall be responsible for any
applicable breakage costs incurred pursuant to §6.9; (d) no Applicable Floating
Rate Loan may be converted into an Applicable Offered Rate Loan when a Payment
Event of Default or an Event of Default under §14.1(g) or (h) has occurred and
is continuing; and (e) no more than fifteen (15) Applicable Offered Rate Loans
having different Interest Periods may be outstanding at any time. On the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its applicable
Lending Office. All or any part of outstanding Domestic Revolving Loans or
Canadian Revolving Loans of any Type may be converted into a Domestic Revolving
Loan or Canadian Revolving Loan of another Type as provided herein, provided
that any partial conversion shall be in an aggregate principal amount of
$500,000 or a whole multiple thereof. Each Conversion Request relating to the
conversion of a Domestic Revolving Loan or Canadian Revolving Loan to an
Applicable Offered Rate Loan shall be irrevocable by the Applicable Borrower.

 

-64-



--------------------------------------------------------------------------------

2.8.2. Continuation of Type of Loan. Any Domestic Revolving Loan, European Loan,
Canadian Revolving Loan, UK Revolving Loan or Designated Subsidiary Revolving
Loan of any Type may be continued by the Applicable Borrower as a Domestic
Revolving Loan, European Loan, Canadian Revolving Loan, UK Revolving Loan or
Designated Subsidiary Revolving Loan, respectively, of the same Type upon the
expiration of any Interest Period with respect thereto by compliance by such
Borrower with the notice provisions contained in §2.8.1; provided that no
Applicable Offered Rate Loan may be continued as such when a Payment Event of
Default or an Event of Default under §14.1(g) or (h) has occurred and is
continuing, but shall be automatically converted (a) in the case of the Domestic
Borrowers, to a Base Rate Loan, (b) in the case of the Canadian Borrower, to a
Canadian Base Rate Loan, or (c) in the case of the European Borrowers, the UK
Borrower or any Designated Subsidiary Borrower, to a one month Applicable
Offered Rate Loan, in each case on the last day of the first Interest Period
relating thereto ending during the continuance of such an Event of Default of
which officers of the Administrative Agent active upon the Applicable Borrower’s
account have actual knowledge. In the event that the Applicable Borrower fails
to provide any such notice with respect to the continuation of any Applicable
Offered Rate Loan as such, then such Applicable Offered Rate Loan shall be
automatically continued with an Interest Period of one month on the last day of
the first Interest Period relating thereto. The Applicable Agent shall notify
the Applicable Lenders promptly when any such automatic continuation
contemplated by this §2.8.2 is scheduled to occur.

2.8.3. Applicable Offered Rate Loans.

(a)    Any conversion by any Borrower to or from Applicable Offered Rate Loans
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of all Applicable Offered
Rate Loans having the same Interest Period shall not be less than $500,000 or a
whole multiple of $500,000.

(b)    If any Borrower wishes to request Applicable Offered Rate Loans having an
Interest Period other than 1, 2, 3 or 6 months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Applicable Agent not later than 11:00 a.m. (local time), four (4) Business Days
prior to the requested date of such borrowing, conversion or continuation of
Applicable Offered Rate Loans denominated in Dollars, Canadian Dollars, Euro,
GBP or any other Alternative Currency, as applicable, whereupon the Applicable
Agent shall give prompt notice to the Applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m. (local time), three (3) Business Days before the
requested date of such borrowing, conversion or continuation of Applicable
Offered Rate Loans denominated in Dollars, Canadian Dollars, Euro, GBP or any
other Alternative Currency, as applicable, the Applicable Agent shall notify the
Applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Applicable Lenders.

2.9    Funds for Loans.

2.9.1. Funding Procedures. Not later than 2:00 p.m. (New York time), with
respect to the Domestic Borrowers or the Canadian Borrower, or 1:00 p.m. (London
time), or with respect to the European Borrowers or UK Borrower, on the proposed
Drawdown Date of any Domestic Revolving Loan, European Loan, Canadian Revolving
Loan or UK Revolving Loan, each of the Applicable Lenders will make available to
the Applicable Agent at the Applicable Agent’s Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of such Loans made or
to be made on such

 

-65-



--------------------------------------------------------------------------------

date. Upon receipt from each Applicable Lender of such amount, and upon receipt
of the documents required by §§12 (with respect to such Loans to be made on the
Closing Date) and 13 and the satisfaction of the other conditions set forth
herein, to the extent applicable, the Applicable Agent will make available to
the Applicable Borrower the aggregate amount of such Loans made available to the
Applicable Agent by the Applicable Lenders. The failure or refusal of any
Applicable Lender to make available to the Applicable Agent at the aforesaid
time and place on any Drawdown Date the amount of its Commitment Percentage of
the requested Loans shall not relieve any other Applicable Lender from its
several obligation hereunder to make available to the Applicable Agent the
amount of such other Applicable Lender’s Commitment Percentage of any requested
Loans. In the event that the Applicable Agent becomes aware of any Applicable
Lender’s failure to make available the amount of its Commitment Percentage of
any requested Loan, the Applicable Agent shall notify the Applicable Borrower of
the identity of such Lender and the amount such Lender has not made available to
the Applicable Agent.

2.9.2. Advances by Applicable Agent. The Applicable Agent may, unless notified
to the contrary by any Applicable Lender prior to a Drawdown Date of a Domestic
Revolving Loan, European Loan, Canadian Revolving Loan or UK Revolving Loan
assume that such Lender has made available to the Applicable Agent on such
Drawdown Date the amount of such Lender’s Commitment Percentage of the Loans to
be made on such Drawdown Date, and the Applicable Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Applicable
Borrower a corresponding amount. If any Applicable Lender makes available to the
Applicable Agent such amount on a date after such Drawdown Date, such Applicable
Lender shall pay to the Applicable Agent on demand an amount equal to the
product of (a) the average computed for the period referred to in clause
(c) below, of the greater of the Federal Funds Rate and a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation (including, in the case of amounts owed to the Canadian Agent, the
Bank of Canada Rate), plus any administrative, processing or similar fees
customarily charged by the Applicable Agent in connection with the foregoing,
times (b) the amount of such Lender’s Commitment Percentage of such Loans, times
(c) a fraction, the numerator of which is the number of days that shall have
elapsed from and including such Drawdown Date to the date on which the amount of
such Applicable Lender’s Commitment Percentage of such Loans shall become
immediately available to the Applicable Agent, and the denominator of which is
360. A statement of the Applicable Agent submitted to such Applicable Lender
with respect to any amounts owing under this paragraph shall be prima facie
evidence of the amount due and owing to the Applicable Agent by such Lender. If
the amount of such Lender’s Commitment Percentage of such Loans is not made
available to the Applicable Agent by such Lender within three (3) Business Days
following such Drawdown Date, the Applicable Agent shall be entitled to recover
such amount from the Applicable Borrower on demand, with interest thereon at the
rate per annum applicable to the applicable Loans made on such Drawdown Date.

2.9.3. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Credit Agreement to the contrary, each Lender shall be
entitled to fund and maintain its funding of all or any part of such Lender’s
Loans in any manner such Lender deems to be appropriate (including funding such
Loans through a foreign branch or Affiliate of such Lender, so long as such
funding does not adversely affect the Borrowers).

2.10    Reallocation of Commitments.

(a)    Subject to the conditions set forth in this §2.10, the Borrowers shall
have the right once during each fiscal quarter upon five (5) Business Days prior
written notice to the Administrative Agent to (i) increase the Aggregate
Domestic Revolving Loan Commitments by reducing and reallocating by an
equivalent amount all or a portion of the Aggregate Canadian Revolving Loan
Commitments and/or the Aggregate European Commitments and/or the Aggregate UK
Revolving Loan Commitments and/or any Aggregate Designated Subsidiary
Commitments to the Aggregate Domestic Revolving Loan

 

-66-



--------------------------------------------------------------------------------

Commitments, (ii) increase the Aggregate Canadian Revolving Loan Commitments by
reducing and reallocating by an equivalent amount a portion of the Aggregate
Domestic Revolving Loan Commitments to the Aggregate Canadian Revolving Loan
Commitments, (iii) increase the Aggregate European Commitments by reducing and
reallocating by an equivalent amount a portion of the Aggregate Domestic
Revolving Loan Commitments to the Aggregate European Commitments, (iv)
[Reserved], (v) increase the Aggregate UK Revolving Loan Commitments by reducing
or reallocating by an equivalent amount a portion of the Aggregate Domestic
Revolving Loan Commitments to the Aggregate UK Revolving Loan Commitments and/or
(vi) increase the Aggregate Designated Subsidiary Commitments by reducing or
reallocating by an equivalent amount a portion of the Aggregate Domestic
Revolving Loan Commitments to the Aggregate Designated Subsidiary Commitments;
provided that any such increase shall not be an amount less than $5,000,000.

(b)    Any Reallocation pursuant to this §2.10 shall be subject to the following
conditions:

(i)    Each Reallocation of applicable Commitment amounts shall be made only
between the offices or Affiliates of Applicable Lenders such that the sum of all
the applicable Commitments of each Applicable Lender and its Affiliates shall
not be increased or decreased as a result of any Reallocation. Each Applicable
Lender, on behalf of itself and its Affiliates, hereby undertakes to comply with
the lending obligations arising pursuant to any Reallocation of Commitments.

(ii)    Each increase in (A) the Aggregate Domestic Revolving Loan Commitments
shall be offset by a corresponding and equivalent reduction in one or more of
the Aggregate Canadian Revolving Loan Commitments, Aggregate European
Commitments and Aggregate UK Revolving Loan Commitments, and (B) the Aggregate
Canadian Revolving Loan Commitments, Aggregate European Commitments, Aggregate
UK Revolving Loan Commitments and any Aggregate Designated Subsidiary
Commitments, as the case may be, shall be offset by a corresponding and
equivalent reduction in the Aggregate Domestic Revolving Loan Commitments, such
that the Total Commitment in effect immediately before a Reallocation shall be
equal to the Total Commitment immediately after, and after giving effect to,
such Reallocation.

(iii)    No Reallocation shall increase the Aggregate Foreign Currency Revolving
Loan Commitments in excess of $500,000,000 (as any of the same may be increased
pursuant to §6).

(iv)    No Reallocation shall result in (A) any Domestic Lender having a
positive Canadian Revolving Loan Commitment, European Commitment, UK Revolving
Loan Commitment or any Designated Subsidiary Commitment if such Domestic Lender,
or its Affiliate, did not have such positive Canadian Revolving Loan Commitment,
European Commitment, UK Revolving Loan Commitment or applicable Designated
Subsidiary Commitment on the Restatement Effective Date or acquire such
applicable Commitment by assignment or by operation of §6.23 after the
Restatement Effective Date, or (B) any European Lender having a positive
Canadian Revolving Loan Commitment, UK Revolving Loan Commitment or any
Designated Subsidiary Commitment if such European Lender, or its Affiliate, did
not have such positive Canadian Revolving Loan Commitment, UK Revolving Loan
Commitment or applicable Designated Subsidiary Commitment on the Restatement
Effective Date or acquire such applicable Commitment by assignment or by
operation of §6.23 after the Restatement Effective Date, or (C) any Canadian
Lender having a positive European Commitment, UK Revolving Loan Commitment or
any Designated Subsidiary Commitment if such Canadian Lender, or its Affiliate,
did not have such positive European Commitment, UK Revolving Loan Commitment or
applicable Designated Subsidiary Commitment on the

 

-67-



--------------------------------------------------------------------------------

Restatement Effective Date or acquire such applicable Commitment by assignment
or by operation of §6.23 after the Restatement Effective Date, (D) any UK Lender
having a positive European Commitment, Canadian Revolving Loan Commitment or any
Designated Subsidiary Commitment if such UK Lender, or its Affiliate, did not
have such positive European Commitment, Canadian Revolving Loan Commitment or
applicable Designated Subsidiary Commitment on the Restatement Effective Date or
acquire such applicable Commitments by assignment or by operation of §6.23 after
the Restatement Effective Date or (E) any Designated Subsidiary Lender having a
positive European Commitment, Canadian Revolving Loan Commitment or UK Revolving
Loan Commitment if such Designated Subsidiary Lender, or its Affiliate, did not
have such positive European Commitment, Canadian Revolving Loan Commitment or UK
Revolving Loan Commitment on the Restatement Effective Date or acquire such
applicable Commitments by assignment or by operation of §6.23 after the
Restatement Effective Date.

(v)    Subject to §2.10(b)(iv), each Reallocation shall be made pro rata among
the Lenders whose Applicable Commitments are being reallocated from one
Applicable Commitment to another, but shall not cause the Applicable Commitments
of any other Lenders to change (but will result in a change in Commitment
Percentages).

(vi)    Subject to §§6.6 and 6.7, in no event shall (A) the Aggregate Domestic
Revolving Loan Commitments be reduced to an amount less than the greater of (x)
$125,000,000 and (y) the Total Domestic Revolver Exposure, (B) the Aggregate
Canadian Revolving Loan Commitments be reduced to an amount less than the Total
Canadian Revolver Exposure, (C) the Aggregate European Commitments be reduced to
an amount less than the Total European Exposure, (D) [Reserved], (E) the
Aggregate UK Revolving Loan Commitments be reduced to an amount less than the
Total UK Revolver Exposure or (F) any Aggregate Designated Subsidiary
Commitments be reduced to an amount less than the applicable Total Designated
Subsidiary Exposure.

(vii)    No reallocation shall increase the Designated Subsidiary Commitments to
an amount that would exceed the amount permitted by §6.23(a)(iii).

(viii)    GWI shall obtain the written consent of each Lender which is proposed
and will hold Designated Subsidiary Commitments, which consent of each Lender
shall not be unreasonably withheld (it being understood that a Lender shall be
deemed to have acted reasonably in withholding its consent if (A) it is unlawful
for such Lender to make Loans under this Agreement to the “Designated
Subsidiary,” (B) such Lender cannot or has not determined that it is lawful to
do so, (C) the making of a Loan to “Designated Subsidiary” might subject such
Lender to adverse tax consequences, (D) such Lender is required or has
determined that it is prudent to register or file in the jurisdiction of
formation or organization of the Designated Subsidiary and it does not wish to
do so or (E) that such Lender is restricted by operational or administrative
procedures or other applicable internal policies from extending credit under
this Agreement to Persons in the jurisdiction in which such Subsidiary is
located).

(c)    The Applicable Agent shall (i) notify each of the Lenders promptly after
receiving any notice of a Reallocation delivered by the Applicable Borrower
pursuant to this §2.10 and (ii) promptly upon the effectiveness of any such
Reallocation, distribute to each Lender an updated Schedule II hereto,
reflecting the changes in the respective Applicable Commitments of the Lenders.

2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans

 

-68-



--------------------------------------------------------------------------------

made by it, or the participations in Letter of Credit Obligations or in
Swingline Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent and any other Applicable Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in Letter of Credit Obligations and applicable Swingline Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b)    the provisions of this §2.11 shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Credit Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in §6.16, or (z) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in Letter of Credit Obligations or Swingline Loans to any
assignee or participant, other than to any Borrower or any Subsidiary thereof
(as to which the provisions of this §2.11 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

3.    THE TERM LOANS.

3.1    Commitment to Lend.

(a)    Subject to the terms and conditions set forth in this Credit Agreement,
each Domestic Lender, severally and not jointly, agrees to lend Dollars to GWI
on the Restatement Effective Date in the amount of such Lender’s Commitment
Percentage set forth on Schedule II (the “Domestic Term Loans”); provided that
any Cashless Option Domestic Term Lender as defined in and in accordance with
Amendment No. 3 shall not actually make a loan on the Restatement Effective Date
but shall be deemed to have exchanged its Domestic Term Loan under and as
defined in the Existing Credit Agreement in accordance with Amendment No. 3.

(b)    [Reserved].

(c)    Subject to the terms and conditions set forth in this Credit Agreement,
each UK Lender, severally and not jointly, agrees to lend GBP to the UK Borrower
on the Restatement Effective Date in the amount of such Lender’s Commitment
Percentage set forth on Schedule II (the “UK Term Loans”); provided that any
Cashless Option UK Term Lender as defined in and in accordance with Amendment
No. 3 shall not actually make a loan on the Restatement Effective Date but shall
be deemed to have exchanged its UK Term Loan under and as defined in the
Existing Credit Agreement in accordance with Amendment No. 3.

 

-69-



--------------------------------------------------------------------------------

3.2    Term Notes.

(a)    The Domestic Term Loan made by each Domestic Term Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Domestic Lender shall be
conclusive absent manifest error of the amount, Type and Class of the Domestic
Term Loans made by the Domestic Lenders to GWI and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of GWI hereunder to pay any amount
owing with respect to the applicable Obligations. In the event of any conflict
between the accounts and records maintained by any Domestic Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Domestic Lender made through the
Administrative Agent, GWI shall execute and deliver to such Lender (through the
Administrative Agent) in the case of a Domestic Term Loan, a promissory note in
substantially the form of Exhibit B-1 (a “Domestic Term Note”) dated as of the
Restatement Effective Date (or such other date on which a Lender may become a
party hereto in accordance with §20) and completed with appropriate insertions.
Each such Note shall be payable to the order of such Lender and shall evidence
such Lender’s applicable Term Loans in addition to such accounts or records.
Each such Lender may attach schedules to its Note and endorse thereon the date,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b)    [Reserved].

(c)    [Reserved].

(d)    The UK Term Loan made by each UK Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each UK Lender shall be conclusive absent manifest
error of the amount, Type and Class of the UK Term Loan made by the UK Lenders
to the UK Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the UK Borrower hereunder to pay any amount owing with respect
to the UK Obligations. In the event of any conflict between the accounts and
records maintained by any UK Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any UK Lender made through the Administrative Agent, the UK Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note in substantially the form of Exhibit B-4 (a “UK Term Note”),
dated as of the Restatement Effective Date (or such other date on which a Lender
may become a party hereto in accordance with §20) and completed with appropriate
insertions. Each such Note shall be payable to the order of such Lender and
shall evidence such Lender’s applicable UK Term Loans in addition to such
accounts or records. Each such Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

 

-70-



--------------------------------------------------------------------------------

3.3    Schedule of Installment Payments of Principal of the Term Loans.

3.3.1. Domestic Term Loan Installment Payments. GWI promises to pay to the
Administrative Agent for the account of the Domestic Term Lenders, in accordance
with their respective Commitment Percentages, the principal amount of the
Domestic Term Loans in quarterly installments as set forth below:

 

Payment Date

  

Principal Amount of

Each Quarterly Installment

September 30, 2018 – the end of the last quarter prior to the Maturity Date of
the Domestic Term Loans

   $17,787,500.00

Maturity Date of the Domestic Term Loans

   The remaining amount of the Domestic Term Loans

Installments on the Domestic Term Loans shall be due and payable on the last
Business Day of each quarter after the Restatement Effective Date, commencing on
September 30, 2018, with a final payment on the Maturity Date of the Domestic
Term Loans.

3.3.2. [Reserved].

3.3.3. [Reserved].

3.3.4. UK Term Loan Installment Payments. The UK Borrower promises to pay to the
Administrative Agent for the account of the UK Lenders holding UK Term Loans, in
accordance with their respective Commitment Percentages, the principal amount of
the UK Term Loans in quarterly installments as set forth below:

 

Payment Date

  

Principal Amount of

Each Quarterly Installment

September 30, 2018 – the end of the last quarter prior to the Maturity Date of
the UK Term Loans

   £3,411,654.14

Maturity Date of the UK Term Loans

   The remaining amount of the UK Term Loans

Installments on the UK Term Loan shall be due and payable on the last Business
Day of each quarter after the Restatement Effective Date, commencing on
September 30, 2018, with a final payment on the Maturity Date of the UK Term
Loans.

3.4    Interest on the Term Loans.

(a)    Except as otherwise provided in §6.10, the Domestic Term Loans shall bear
interest for each day during each Interest Period at a rate per annum equal to
(i) the Base Rate plus the Applicable Margin with respect to Base Rate Loans
that are Domestic Term Loans as in effect from time to time or (ii) the LIBOR
Rate determined for such Interest Period plus the Applicable Margin with respect
to LIBOR Rate Loans that are Domestic Term Loans as in effect from time to time.
Interest shall be payable on each Interest Payment Date with respect thereto and
on the Maturity Date for the Domestic Term Loans. GWI promises to pay interest
on the Domestic Term Loans from the Restatement Effective Date until the
Maturity Date for Domestic Term Loans in accordance with the provisions of this
§3.4.

(b)    [Reserved].

(c)    [Reserved].

(d)    Except as otherwise provided in §6.10, the UK Term Loans shall bear
interest for each day during each Interest Period at a rate per annum equal to
the Applicable Offered Rate that are UK Term Loans determined for such Interest
Period plus the Applicable Margin with respect to Applicable

 

-71-



--------------------------------------------------------------------------------

Offered Rate Loans that are UK Term Loans as in effect from time to time.
Interest shall be payable on each Interest Payment Date with respect thereto and
on the Maturity Date for UK Term Loans. The UK Borrower promises to pay interest
on the UK Term Loans from the Restatement Effective Date until the Maturity Date
for UK Term Loans in accordance with the provisions of this §3.4.

(e)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

3.5    Notification of Term Loans.

(a)    GWI shall notify the Administrative Agent, such notice to be irrevocable,
by 2:00 p.m. (New York time) at least three (3) Business Days prior to the
Drawdown Date of the Interest Period for the Domestic Term Loans if all or any
portion of the Domestic Term Loans are to bear interest at the LIBOR Rate. With
respect to the Domestic Term Loan, the provisions of §2.8 shall apply mutatis
mutandis with respect to all or any portion of the Domestic Term Loans so that
GWI may have the same interest rate options with respect to all or any portion
of the Domestic Term Loans as it would be entitled to with respect to the
Domestic Revolving Loans.

(b)    [Reserved].

(c)    [Reserved].

(d)    The UK Borrower shall notify the Administrative Agent (with a copy to
Bank of America London Branch), by 2:00 p.m. (New York time) at least three
(3) Business Days prior to the Drawdown Date of the UK Term Loans of the
Interest Period for the UK Term Loans.

3.6    Interest Periods. No Interest Period relating to any Term Loan or any
portion thereof bearing interest at the Applicable Offered Rate shall extend
beyond the date on which the regularly scheduled installment payments of the
principal of such Term Loan is to be made, unless a portion of such Term Loan at
least equal to such installment payments has an Interest Period ending on such
date.

4.    MANDATORY REPAYMENT OF LOANS.

4.1    Maturity of Loans. The Loans shall be absolutely due and payable on the
Maturity Date applicable to such Loans. Each Borrower hereby promises to pay to
the Applicable Agent for the pro rata accounts of the Applicable Lenders all of
the applicable outstanding Loans, together with any and all accrued and unpaid
interest thereon on the Maturity Date applicable to such Loans.

4.2    Mandatory Repayments of Loans.

(a)    If at any time for any reason the Total Domestic Revolver Exposure
exceeds the Aggregate Domestic Revolving Loan Commitments, the Dollar Equivalent
of the Total European Exposure exceeds the Aggregate European Commitments, the
Dollar Equivalent of the Total Canadian Revolver Exposure exceeds the Aggregate
Canadian Revolving Loan Commitments, the Dollar Equivalent of the Total UK
Revolver Exposure exceeds the Aggregate UK Revolving Loan Commitments or the
Dollar Equivalent of any Total Designated Subsidiary Exposure exceeds the
applicable Aggregate Designated Subsidiary Commitments, then the Applicable
Borrower shall immediately pay the amount of such excess to the Applicable Agent
for the respective accounts of the Applicable Lenders.

(b)    [Reserved].

 

-72-



--------------------------------------------------------------------------------

(c)    If any Loan Party or any of its Restricted Subsidiaries Disposes of any
property, including, but not limited to, the Capital Stock of any Subsidiary
(other than any Disposition of any property permitted by §10.5.3(a), (b), (f) or
(g)), which results in the realization by such Person of Net Cash Proceeds, the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to 100%
of such Net Cash Proceeds within one day of receipt thereof by such Person (such
prepayments pursuant to this clause (c) to be applied as set forth in clause
(f) below).

(d)    [Reserved].

(e)    Upon the incurrence or issuance by any Loan Party or any of its
Restricted Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to §10.1 (other than Credit
Agreement Refinancing Indebtedness)), the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom within one day of receipt thereof by such Loan Party or such
Restricted Subsidiary (such prepayments pursuant to this clause (e) to be
applied as set forth in clause (f) below).

(f)    Each prepayment of Term Loans pursuant to the foregoing provisions of
this §4.2 shall be accompanied by any applicable breakage costs incurred
pursuant to §6.9 and applied ratably to all Classes of Term Loans and to the
principal repayment installments thereof in direct order of maturity for the
first four principal installments after the repayment and thereafter pro rata to
the remaining principal payments.

4.3    Optional Repayments of Loans.

4.3.1. Domestic Revolving Loans. The Domestic Borrowers shall have the right, at
their election, to repay the outstanding amount of the Domestic Revolving Loans,
as a whole or in part, at any time without penalty or premium, provided that any
full or partial prepayment of the outstanding amount of any Domestic Revolving
Loan that is a LIBOR Rate Loan pursuant to this §4.3.1 made on a day other than
the last day of the Interest Period relating thereto shall be subject to
compliance with §6.9. The Domestic Borrowers shall give the Administrative
Agent, no later than 10:00 a.m., New York time, at least (a) one (1) Business
Day prior written notice (in a form reasonably acceptable to the Administrative
Agent) of any proposed prepayment of a Domestic Revolving Loan that is a Base
Rate Loan pursuant to this §4.3.1, and (b) two (2) Business Days prior written
notice of any proposed prepayment of a Domestic Revolving Loan that is a LIBOR
Rate Loan pursuant to this §4.3.1, in each case specifying the proposed date of
prepayment of such Domestic Revolving Loan and the principal amount to be paid.
Each such partial prepayment of the Domestic Revolving Loan shall be in an
integral multiple of $500,000 and shall be applied by the Administrative Agent,
in the absence of instruction by the Domestic Borrowers, first to the principal
of Base Rate Loans and then to the principal of LIBOR Rate Loans. Each partial
prepayment shall be allocated among the Domestic Lenders in accordance with such
Lender’s Commitment Percentage.

4.3.2. European Loans. The European Borrowers shall have the right, at its
election, to repay the outstanding amount of the European Loans, as a whole or
in part, at any time without penalty or premium, provided that any full or
partial prepayment of the outstanding amount of any European Loan pursuant to
this §4.3.2 made on a day other than the last day of the Interest Period
relating thereto shall be subject to compliance with §6.9. The European
Borrowers shall give the European Agent, no later than 12:00 noon, London time,
at least five (5) Business Days prior written notice (in a form reasonably
acceptable to the Administrative Agent) of any proposed prepayment of such
European Loan pursuant to this §4.3.2, specifying the proposed date of
prepayment of such European Loan and the principal amount to be paid. Each such
partial prepayment of the European Loan shall be in an integral multiple of
EUR500,000. Each partial prepayment shall be allocated among the European
Lenders in accordance with such Lender’s Commitment Percentage.

 

-73-



--------------------------------------------------------------------------------

4.3.3. Canadian Revolving Loans. The Canadian Borrower shall have the right, at
its election, to repay the outstanding amount of the Canadian Revolving Loans,
as a whole or in part, at any time without penalty or premium, provided that any
full or partial prepayment of the outstanding amount of any Canadian Revolving
Loan pursuant to this §4.3.3 made on a day other than the last day of the
Interest Period relating thereto shall be subject to compliance with §6.9. The
Canadian Borrower shall give the Administrative Agent, no later than 12:00 noon,
New York time, at least two (2) Business Days prior written notice (in a form
reasonably acceptable to the Administrative Agent) of any proposed prepayment of
such Canadian Revolving Loan pursuant to this §4.3.3, specifying the proposed
date of prepayment of such Canadian Revolving Loan and the principal amount to
be paid. Each such partial prepayment of the Canadian Revolving Loan shall be in
an integral multiple of Cdn. $500,000. Each partial prepayment shall be
allocated among the Canadian Lenders in accordance with such Lender’s Commitment
Percentage.

4.3.4. [Reserved].

4.3.5. Domestic Term Loans. GWI shall have the right at any time to prepay the
Domestic Term Loans on or before the Maturity Date of the Domestic Term Loans,
as a whole, or in part, upon not less than two (2) Business Days prior written
notice (in a form reasonably acceptable to the Administrative Agent) to the
Administrative Agent, without premium or penalty, provided that subject to
compliance with §6.9, (a) each partial prepayment shall be in an integral
multiple of $500,000, (b) any full or partial portion of the Domestic Term Loans
bearing interest at the LIBOR Rate may be prepaid pursuant to this §4.3.5 on a
day other than the last day of the Interest Period relating thereto, and
(c) each partial prepayment shall be allocated among the Domestic Term Lenders
in accordance with such Lender’s Commitment Percentage. Any prepayment of
principal of the Domestic Term Loans shall include all interest accrued to the
date of prepayment and shall be applied as directed by GWI. No amount repaid
with respect to the Domestic Term Loans may be reborrowed.

4.3.6. [Reserved].

4.3.7. [Reserved].

4.3.8. UK Revolving Loans. The UK Borrower shall have the right, at its
election, to repay the outstanding amount of the UK Revolving Loans, as a whole
or in part, at any time without penalty or premium, provided that any full or
partial prepayment of the outstanding amount of any UK Revolving Loan pursuant
to this §4.3.8 made on a day other than the last day of the Interest Period
relating thereto shall be subject to compliance with §6.9. The UK Borrower shall
give the Administrative Agent (with a copy to Bank of America), no later than
12:00 noon, New York time, at least five (5) Business Days prior written notice
(in a form reasonably acceptable to the Administrative Agent) of any proposed
prepayment of such UK Revolving Loan pursuant to this §4.3.8, specifying the
proposed date of prepayment of such UK Revolving Loan and the principal amount
to be paid. Each such partial prepayment of the UK Revolving Loan shall be in an
integral multiple of £500,000. Each partial prepayment shall be allocated among
the UK Lenders in accordance with such Lender’s Commitment Percentage.

4.3.9. UK Term Loans. The UK Borrower shall have the right at any time to prepay
the UK Term Loans on or before the Maturity Date of the UK Term Loans, as a
whole, or in part, upon not less than five (5) Business Days prior written
notice (in a form reasonably acceptable to the Administrative Agent) to the
Administrative Agent (with a copy to the UK Agent), without premium or penalty,
provided that subject to compliance with §6.9, (a) each partial prepayment shall
be in an integral multiple of

 

-74-



--------------------------------------------------------------------------------

£500,000, (b) any full or partial portion of the UK Term Loans bearing interest
at the Applicable Offered Rate may be prepaid pursuant to this §4.3.9 on a day
other than the last day of the Interest Period relating thereto, and (c) each
partial prepayment shall be allocated among the UK Lenders in accordance with
such Lender’s Commitment Percentage. Any prepayment of principal of the UK Term
Loans shall include all interest accrued to the date of prepayment and shall be
applied as directed by GWI. No amount repaid with respect to the UK Term Loans
may be reborrowed.

5.    LETTERS OF CREDIT.

5.1    Letter of Credit Commitments.

5.1.1. Commitment to Issue Letters of Credit.

(a)    Subject to the terms and conditions hereof and the execution and delivery
by GWI of a letter of credit application on the Issuing Lender’s customary form
(a “Letter of Credit Application”), the Issuing Lender on behalf of the
Applicable Lenders and in reliance upon the agreement of the Applicable Lenders
set forth in §5.1.4 and upon the representations and warranties of GWI contained
herein, agrees, in its individual capacity, to issue and extend for the account
of GWI (to support obligations of GWI, any other Borrower or any Subsidiaries of
GWI; provided that unless the Aus Qualified Intercompany Loan is outstanding, no
letter of credit shall be issued for the account of the Aus JV or its
Subsidiaries) one or more standby or documentary letters of credit
(individually, a “Letter of Credit”), in such form as may be requested from time
to time by GWI and agreed to by the Issuing Lender; provided, however, that,
after giving effect to such request, (i) the outstanding Letter of Credit
Obligations to support obligations of the Domestic Borrowers and Subsidiaries
organized under the laws of any political subdivision of the United States do
not exceed $30,000,000, (ii) the outstanding Letter of Credit Obligations to
support obligations of the European Borrowers and Subsidiaries organized or
incorporated under the laws of the European Union or any other country in Europe
do not exceed $15,000,000, (iii) the outstanding Letter of Credit Obligations to
support obligations of the Canadian Borrower and Subsidiaries organized under
the laws of Canada or any province thereof do not exceed $15,000,000, (iv)
[Reserved], (v) the outstanding Letter of Credit Obligations to support
obligations of the UK Borrower and Subsidiaries organized or incorporated under
the laws of England and Wales do not exceed $25,000,000, (vi) the total
outstanding Letter of Credit Obligations do not exceed $45,000,000, and
(vii) the Total Domestic Revolver Exposure shall not exceed the Aggregate
Domestic Revolving Loan Commitments. Notwithstanding any other provisions of
this Credit Agreement, the Issuing Lender shall not issue or extend a Letter of
Credit after it has received notice from any Lender or any Agent that a Default
or Event of Default has occurred and stating that no Letters of Credit are to be
issued or extended until such Default or Event of Default has been cured or
waived in accordance with the provisions of this Credit Agreement.

(b)    The Issuing Lender shall not be under any obligation to issue any Letter
of Credit if:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
date hereof and which the Issuing Lender in good faith deems material to it;

 

-75-



--------------------------------------------------------------------------------

(ii)    the issuance of such Letter of Credit would violate (A) any laws or
(B) one or more policies of the Issuing Lender applicable to letters of credit
generally; provided that such policies have been disclosed to GWI prior to its
request for the issuance of such Letter of Credit;

(iii)    except as otherwise agreed by the Issuing Lender, such Letter of Credit
is in an initial face amount less than $50,000;

(iv)    such Letter of Credit is to be denominated in a currency other than
Dollars, Euro, Canadian Dollars, GBP or any other Alternative Currency, as the
case may be;

(v)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(vi)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrowers
or such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to §6.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letter of Credit Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(c)    The Issuing Lender shall act on behalf of the Applicable Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the benefits and immunities
(A) provided to the Agents in §16 with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Agents” as used in §16 included the Issuing
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Issuing Lender.

5.1.2. Letter of Credit Applications.

(a)    Each Letter of Credit shall be issued upon the request of GWI (for itself
or on behalf of any other Borrower or Subsidiary) delivered to the Issuing
Lender (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by an authorized officer
of GWI. Such Letter of Credit Application must be received by the Issuing Lender
and the Administrative Agent not later than 11:00 a.m. (New York time) at least
two Business Days (or such later date and time as the Administrative Agent and
the Issuing Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Issuing Lender: (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the Issuing Lender may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Lender (w) the Letter of Credit to be amended;
(x) the proposed date of amendment thereof (which shall be a Business Day); (y)
the nature of the proposed amendment; and (z) such other matters as the Issuing
Lender may require. Additionally, GWI shall furnish to the Issuing Lender and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Lender or the Administrative Agent may require. Unless

 

-76-



--------------------------------------------------------------------------------

the Issuing Lender has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions in §13 shall not then be satisfied, then,
subject to the terms and conditions hereof, the Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of GWI (to support
obligations of GWI, any other Borrower or any Subsidiaries of GWI) or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Issuing Lender’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Applicable Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Lender a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Commitment Percentage times the amount of such
Letter of Credit.

(b)    If GWI so requests in any applicable Letter of Credit Application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Lender to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, GWI shall not be required to make a specific request to the Issuing
Lender for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Lender to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Issuing Lender shall not permit any such extension if (A) the
Issuing Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions §5.1.1(b) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or GWI that one or more of the applicable conditions specified
in §13 is not then satisfied, and in each such case directing the Issuing Lender
not to permit such extension.

(c)    Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from GWI and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from any Lender, any Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
§13 shall not then be satisfied, then, subject to the terms and conditions
hereof, the Issuing Lender shall, on the requested date, issue a Letter of
Credit for the account of GWI (to support obligations of GWI, any other Borrower
or any Subsidiaries of GWI) or enter into the applicable amendment, as the case
may be, in each case in accordance with the Issuing Lender’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Applicable Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Lender a risk participation in such Letter
of Credit in an amount equal to the product of Lender’s applicable Commitment
Percentage times the amount of such Letter of Credit.

5.1.3. Terms of Letters of Credit. Each Letter of Credit issued or extended
hereunder shall, among other things, (a) subject to §5.1.2(b) and clause
(b) hereof, have a term of not more than one (1) year from the date of issuance
or extension thereof, and (b) have an expiry date no later than the date which
is seven (7) days prior to the Maturity Date. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

-77-



--------------------------------------------------------------------------------

5.1.4. Reimbursement Obligations of Lenders. Each Applicable Lender severally
agrees that it shall be absolutely liable, without regard to the occurrence of
any Default or Event of Default or any other condition precedent whatsoever, to
the extent of such Lender’s applicable Commitment Percentage, to reimburse the
Issuing Lender in Dollars on demand for the amount of each draft paid by the
Issuing Lender under each applicable Letter of Credit to the extent that such
amount is not reimbursed by GWI pursuant to §5.3 (such agreement for a Lender
being called herein the “Letter of Credit Participation” of such Lender).

5.1.5. Participations of Lenders. Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in GWI’s
Reimbursement Obligation under §5.3 in an amount equal to such payment. Each
Applicable Lender shall share in accordance with its participating interest in
any interest which accrues pursuant to §5.3.

5.1.6. Provisions Related to Incremental Revolving Credit Commitments and
Extended Revolving Credit Commitments. If the maturity date in respect of any
tranche of Revolving Loan Commitments occurs prior to the expiration of any
Letter of Credit, then (i) if one or more other tranches of Revolving Loan
Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to §§5.1.4 and 5.1.5) under (and ratably participated
in by Lenders pursuant to) the Revolving Loan Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Loan Commitments thereunder at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrowers shall Cash Collateralize any
such Letter of Credit in accordance with §6.16. Commencing with the maturity
date of any tranche of Revolving Loan Commitments, the sublimit for Letters of
Credit shall be agreed with the Lenders under the extended, refinanced or
incremental tranches.

5.2    [Reserved].

5.3    Letter of Credit Payments.

(a)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Lender shall notify GWI
and the Administrative Agent thereof. GWI shall reimburse the Issuing Lender
through the Administrative Agent in an amount equal to the amount of such
drawing not later than (A) 1:00 p.m. (New York time) on the date of any payment
by the Issuing Lender under a Letter of Credit (each such date, an “Honor
Date”), to the extent the Administrative Agent has delivered notice to GWI of
such payment prior to 11:00 a.m. (New York time) on the Honor Date, or (B) 1:00
p.m. (New York time) on the Business Day immediately following the day that the
Administrative Agent has delivered notice to GWI, to the extent such notice is
not delivered to GWI prior to 11:00 a.m. (New York time) on the Honor Date. In
the case of a Letter of Credit denominated in an Alternative Currency, GWI shall
reimburse the Issuing Lender in such Alternative Currency, unless (A) the
Issuing Lender (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, GWI shall have notified the Issuing Lender
promptly following receipt of the notice of drawing that GWI will reimburse the
Issuing Lender in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
Issuing Lender shall notify GWI of the Dollar Equivalent of the amount of the
drawing promptly following the determination

 

-78-



--------------------------------------------------------------------------------

thereof. If GWI fails to so reimburse the Issuing Lender by the time set forth
in the second sentence of this §5.3(a) (the “Letter of Credit Borrowing Date”),
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the Unpaid Reimbursement Obligation, which amount, for the
avoidance of doubt, shall include interest on such Unpaid Reimbursement
Obligation commencing on the Honor Date, and the amount of such Lender’s
Commitment Percentage thereof. In such event, GWI shall be deemed to have
requested a Base Rate Loan to be disbursed on the Letter of Credit Borrowing
Date in an amount equal to the Unpaid Reimbursement Obligation, without regard
to the minimum and multiples specified in §2.6 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Total
Commitment and the conditions set forth in §13 (other than the delivery of a
Loan Request). Any notice given by the Issuing Lender or the Administrative
Agent pursuant to this §5.3(a) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(b)    Each Lender shall upon any notice pursuant to §5.3(a) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the Issuing Lender at the Administrative
Agent’s Office in an amount equal to its Commitment Percentage of the Unpaid
Reimbursement Obligation not later than 2:00 p.m. (New York time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of §5.3(c), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to GWI in such amount. The
Administrative Agent shall remit the funds so received to the Issuing Lender.

(c)    With respect to any Unpaid Reimbursement Obligation that is not fully
refinanced by a Base Rate Loan because the conditions set forth in §13 cannot be
satisfied or for any other reason, GWI shall be deemed to have incurred from the
Issuing Lender a Letter of Credit Borrowing in the amount of the Unpaid
Reimbursement Obligation that is not so refinanced, which Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the default rate specified in §6.10. In such event, each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to this §5.3 shall be deemed payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a Letter
of Credit Advance from such Lender in satisfaction of its participation
obligation under this §5.3.

(d)    Until each Lender funds its Base Rate Loan or Letter of Credit Advance
pursuant to this §5.3 to reimburse the Issuing Lender for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Commitment Percentage
of such amount shall be solely for the account of the Issuing Lender.

(e)    Each Lender’s obligation to make Base Rate Loans or Letter of Credit
Advance to reimburse the Issuing Lender for amounts drawn under Letters of
Credit, as contemplated by this §5.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Lender, GWI or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default or Event of Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Base Rate
Loans pursuant to this §5.3 is subject to the conditions set forth in §13 (other
than delivery by GWI of a Loan Request). No such making of a Letter of Credit
Advance shall relieve or otherwise impair the obligation of GWI to reimburse the
Issuing Lender for the amount of any payment made by the Issuing Lender under
any Letter of Credit, together with interest as provided herein.

(f)    If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this §5.3 by the time specified in
§5.3(b), then, without limiting the other provisions of this Credit

 

-79-



--------------------------------------------------------------------------------

Agreement, the Issuing Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Lender at a rate per
annum equal to the greater of the Federal Funds Rate (or the Bank of Canada Rate
in the case of amounts owed to the Canadian Agent) and a rate determined by the
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Issuing Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Base Rate Loan included in the relevant borrowing or
Letter of Credit Advance in respect of the relevant Letter of Credit Borrowing,
as the case may be. A certificate of the Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (f) shall be conclusive absent manifest error.

5.4    Obligations Absolute. The obligation of GWI to reimburse the Issuing
Lender for each drawing under each Letter of Credit issued in respect of GWI or
any of its Subsidiaries and to repay each Letter of Credit Borrowing with
respect thereto shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances (other than in the case of gross negligence or willful misconduct
of the Issuing Lender), including the following:

(a)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Loan Document;

(b)    the existence of any claim, counterclaim, setoff, defense or other right
that GWI may have at any time against any beneficiary or any transferee of such
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or

(d)    any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit; any payment by
the Issuing Lender under such Letter of Credit against presentation of a draft
or certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver, administrator or
other representative of or successor to any beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any Debtor Relief Law; or

(e)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, GWI.

GWI shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with GWI’s instructions or other irregularity, GWI will immediately notify the
Issuing Lender. GWI shall be conclusively deemed to have waived any such claim
against the Issuing Lender and its correspondents unless such notice is given as
aforesaid.

 

-80-



--------------------------------------------------------------------------------

5.5    Role of Issuing Lender. Each Applicable Lender and GWI agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Applicable Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Applicable
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. GWI hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude GWI’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the Issuing Lender, the Agents, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Issuing Lender, shall be liable or responsible for any of the matters
described in clauses (a) through (e) of §5.4; provided, however, that anything
in such clauses to the contrary notwithstanding, GWI may have a claim against
the Issuing Lender, and the Issuing Lender may be liable to GWI, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by GWI which GWI proves were caused by the Issuing Lender’s
willful misconduct or gross negligence or the Issuing Lender’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

5.6    Addition of an Issuing Lender. The Borrower may add an Issuing Lender
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and with the agreement of such new Issuing
Lender, whereupon such new Issuing Lender shall be granted the rights, powers
and duties of an Issuing Lender hereunder, and the term “Issuing Lender” shall
include such new Issuing Lender upon the effectiveness of such appointment or
such other date as may be agreed by the Borrower and such Issuing Lender. The
acceptance of any appointment as an Issuing Lender hereunder shall be evidenced
by an agreement entered into by such new Issuing Lender, in a form reasonably
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, such new issuer of Letters of Credit shall
become an “Issuing Lender” hereunder.

5.7    Applicability of International Standby Practices and Uniform Customs.
Unless otherwise expressly agreed by the Issuing Lender and GWI when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the International Standby Practices shall apply to
each standby Letter of Credit and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

5.8    Letter of Credit Amounts. Unless otherwise specified herein the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

-81-



--------------------------------------------------------------------------------

5.9    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, GWI shall be obligated to reimburse the
Issuing Lender hereunder for any and all drawings under such Letter of Credit.
GWI hereby acknowledges that the issuance of Letters of Credit for the account
of Subsidiaries inures to the benefit of GWI, and GWI’s business derives
substantial benefits from the businesses of such Subsidiaries.

5.10    Letter of Credit Fee. GWI shall, on the first day of each calendar
quarter for the immediately preceding calendar quarter, pay a fee (in each case,
a “Letter of Credit Fee”) to the Administrative Agent in respect of each Letter
of Credit at a rate per annum equal to the Applicable Margin with respect to
Letters of Credit multiplied by the face amount of such Letter of Credit. Such
Letter of Credit Fee shall be allocated pro rata (according to the applicable
Commitment Percentages) to each Applicable Lender. In addition, GWI shall pay to
the Administrative Agent, for the account of the Issuing Lender, (a) a fee at a
rate per annum equal to one-eighth of one percent (0.125%) computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit (to be determined in accordance with §5.8) on a quarterly basis in
arrears, such fee shall be due and payable on the first Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (b) standard issuance, extension, processing, negotiating, amendment
and administration fees, as determined in accordance with the Issuing Lender’s
or the Administrative Agent’s customary fees and charges for similar facilities,
such fees to be payable at such time or times as such charges are customarily
made by the Issuing Lender; provided, however, any Letter of Credit Fees or fees
payable pursuant to clauses (a) and (b) of this §5.10 otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Lender pursuant to this §5.10 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Commitment Percentages allocable to such Letter
of Credit pursuant to §6.17(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.

5.11    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

5.12    Letter of Credit Reports. For so long as any Letter of Credit issued by
an Issuing Lender (other than Bank of America) is outstanding, such Issuing
Lender shall deliver to the Administrative Agent a report in the form of Exhibit
P hereto (appropriately completed with the information for every outstanding
Letter of Credit issued by such Issuing Lender) on the last Business Day of each
calendar month and on each date there is a change to the information set forth
on such report. The Administrative Agent shall deliver to the Lenders on a
quarterly basis a report of all outstanding Letters of Credit.

6.    CERTAIN GENERAL PROVISIONS.

6.1    Fees. In addition to the fees described in §2.2, the Borrowers shall pay
(x) to MLPF&S, J.P. Morgan Securities LLC, Citigroup Global Markets, Inc. and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter and (y) to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

-82-



--------------------------------------------------------------------------------

6.2    Funds for Payments.

6.2.1. Payments to Agents.

(a)    The Administrative Agent shall debit an account of the Domestic Borrowers
with the Administrative Agent for all (i) interest payments when due as provided
in §§2.5 and 3.4 with respect to the Domestic Notes or otherwise due hereunder,
(ii) Domestic Revolving Loan Commitment Fees when due as provided in §2.2, and
(iii) Letter of Credit Fees when due as provided in §5.10. The failure of the
Administrative Agent to debit such account as provided herein with respect to
any such payments shall not constitute a waiver of any payment due hereunder.
All payments of principal, Reimbursement Obligations and any other amounts due
hereunder or under any of the other Loan Documents in respect of the Domestic
Notes shall be made to the Administrative Agent, for the respective accounts of
the Domestic Lenders and the Administrative Agent, at the Administrative Agent’s
Office, in each case in immediately available funds without setoff or
counterclaim or other deduction. All payments received by the Administrative
Agent after 3:00 p.m. New York time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Domestic Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)    The Canadian Agent shall debit an account of the Canadian Borrower with
the Canadian Agent for all (i) interest payments when due as provided in §§2.5
and 3.4 with respect to the Canadian Revolving Notes or otherwise due hereunder,
(ii) Canadian Revolving Loan Commitment Fees when due as provided in §2.2, and
(iii) Letter of Credit Fees when due as provided in §5.10. The failure of the
Canadian Agent to debit such account as provided herein with respect to any such
payments shall not constitute a waiver of any payment due hereunder. All
payments of principal and any other amounts due hereunder or under any of the
other Loan Documents in respect to the Canadian Revolving Notes shall be made to
the Canadian Agent, for the respective accounts of the Canadian Lenders and the
Canadian Agent, at the Canadian Agent’s Office, in each case in immediately
available funds. All payments received by the Canadian Agent after 3:00 p.m. New
York time shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Canadian Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(c)    The European Agent shall debit an account of the European Borrowers with
the European Agent for all (i) interest payments when due as provided in §2.5
with respect to the European Notes or otherwise due hereunder (ii) European
Commitment Fees when due as provided in §2.2, and (iii) Letter of Credit Fees
when due as provided in §5.10. The failure of the European Agent to debit such
account as provided herein with respect to any such payments shall not
constitute a waiver of any payment due hereunder. All payments of principal and
any other amounts due hereunder or under any of the other Loan Documents in
respect to the European Notes shall be made to the European Agent, for the
respective accounts of the European Lenders and the European Agent, at the
European Agent’s Office, in each case in immediately available funds. All
payments received by the European Agent after 3:00 p.m., London time, shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the European
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

-83-



--------------------------------------------------------------------------------

(d)    [Reserved].

(e)    The UK Agent shall debit an account of the UK Borrower with the UK Agent
for all (i) interest payments when due as provided in §§2.5 and 3.4 with respect
to the UK Revolving Notes or otherwise due hereunder, (ii) UK Revolving Loan
Commitment Fees when due as provided in §2.2, and (iii) Letter of Credit Fees
when due as provided in §5.10. The failure of the UK Agent to debit such account
as provided herein with respect to any such payments shall not constitute a
waiver of any payment due hereunder. All payments of principal and any other
amounts due hereunder or under any of the other Loan Documents in respect to the
UK Revolving Notes shall be made to the UK Agent, for the respective accounts of
the UK Lenders and the UK Agent, at the UK Agent’s Office, in each case in
immediately available funds. All payments received by the UK Agent after 3:00
p.m. London time shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the UK Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

6.2.2. Currency Matters.

(a)    Subject to §5.3(a), Dollars are the currency of account and payment for
each and every sum at any time due from the Domestic Borrowers hereunder.

(b)    Subject to §5.3(a), Canadian Dollars, Euro, Euro, GBP and any applicable
Designated Subsidiary Alternative Currency are the currency of account and
payment for each and every sum at any time due from the Canadian Borrower,
European Borrowers, UK Borrower and, with respect to each applicable Designated
Subsidiary Alternative Currency, each applicable Designated Subsidiary,
respectively, hereunder; provided that:

(i)    each payment in respect of costs, expenses and indemnities shall be made
in the currency in which the same were incurred; and

(ii)    any amount expressed to be payable in a currency other than Canadian
Dollars, Euro or GBP or any other Alternative Currency, as applicable, shall be
paid in that other currency.

(c)    No payment to any Agent or any Lender (whether under any judgment or
court order or otherwise) shall discharge the obligation or liability in respect
of which it was made unless and until such Agent or such other Lender shall have
received payment in full in the currency in which such obligation or liability
was incurred, and to the extent that the amount of any such payment shall, on
actual conversion into such currency, fall short of such obligation or liability
actual or contingent expressed in that currency, the Borrowers shall indemnify
and reimburse such Agent or such other Lender, as the case may be, with respect
to the amount of the shortfall, with such indemnity surviving the termination of
this Credit Agreement and any legal proceeding, judgment or court order pursuant
to which the original payment was made which resulted in the shortfall.

(d)    If, for the purpose of obtaining judgment in any court or obtaining an
order enforcing a judgment, it becomes necessary to convert any amount due under
this Credit Agreement in Dollars or in any other currency (hereinafter in this
§6.2.2 called the “first currency”) into any other currency (hereinafter in this
§6.2.2 called the “second currency”), then the conversion shall be made at the
Spot Rate at the Applicable Agent’s close of business on the Business Day next
preceding the day on which the final judgment is given or (as the case may be)
the final order is made. Any payment made to any Agent or any Lender pursuant to
this Credit Agreement in the second currency shall constitute a discharge of the

 

-84-



--------------------------------------------------------------------------------

obligations of the Borrowers to pay to such Agent and the Lenders any amount
originally due to such Agent and the Lenders in the first currency under this
Credit Agreement only to the extent of the amount of the first currency which
such Agent and each of the Lenders is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with such
Agent’s and such Lender’s normal banking procedures, with the amount of such
second currency so received. If the amount of the first currency falls short of
the amount originally due to any Agent and the Lenders in the first currency
under this Credit Agreement, the Borrowers hereby jointly and severally agree
that they will indemnify the Agents and each of the Lenders against and save
Agents and each of the Lenders harmless from any shortfall so arising. This
indemnity shall constitute a joint and several obligation of the Borrowers
separate and independent from the other obligations contained in this Credit
Agreement, shall give rise to a separate and independent cause of action and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum or sums in respect of amounts due to any Agent or any
Lender under this Credit Agreement or under any such judgment or order. Any such
shortfall shall be deemed to constitute a loss suffered by such Agent and each
such Lender, as the case may be, and the Borrowers shall not be entitled to
require any proof or evidence of any actual loss. The covenant contained in this
§6.2.2 shall survive the payment in full of all of the other obligations of the
Borrowers under this Credit Agreement.

(e)    For all purposes of this Credit Agreement, the amount in one currency
which shall be equivalent on any particular date to a specified amount in
another currency shall be that amount (as conclusively ascertained by the
Applicable Agent) in the first currency which is or could be purchased by the
Applicable Agent (in accordance with its normal banking practices) with such
specified amount in the second currency in any recognized Eurocurrency Interbank
Market selected by the Applicable Agent in good faith for delivery on such date
at the Spot Rate on such date.

6.3    Computations.

(a)    All computations of interest for Applicable Floating Rate Loans
(including Applicable Floating Rate Loans determined by reference to the
Applicable Offered Rate) shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be based on a year of 365 or 366 days, and, as the case
may be, paid for the actual number of days elapsed, or, in the case of interest
in respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Except as otherwise provided in the definition of the term “Interest Period”
with respect to Applicable Offered Rate Loans, whenever a payment hereunder or
under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to §6.2.1, bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. The outstanding amount of the Loans as reflected on the applicable Note
Records from time to time shall be considered correct and binding on the
Applicable Borrower unless within five (5) Business Days after receipt of any
notice by the Applicable Agent or Applicable Lender of such outstanding amount,
such Agent or such Lender shall notify the Applicable Borrower to the contrary.
All interest will be calculated using the nominal rate method and not the
effective rate method and the deemed reinvestment principle shall not apply to
such calculations.

(b)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a

 

-85-



--------------------------------------------------------------------------------

yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields. The Canadian Borrower and each Canadian Guarantor
hereby irrevocably agrees not to plead or assert, whether by way of defense or
otherwise, in any proceeding relating to this Agreement and the other Loan
Documents, that the interest payable under this Agreement and the calculation
thereof has not been adequately disclosed to it, whether pursuant to section 4
of the Interest Act (Canada) or any other applicable law or legal principle.

6.4    Inability to Determine Applicable Offered Rate.

(a)    (i) If the Required Lenders determine that for any reason in connection
with any request for an Applicable Offered Rate Loan or a conversion to or
continuation thereof that (a) deposits (whether in Dollars, Canadian Dollars,
Euro, GBP or any other Alternative Currency) are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Applicable Offered Rate Loan, (b) adequate
and reasonable means do not exist for determining the Applicable Offered Rate
for any requested Interest Period with respect to a proposed Applicable Offered
Rate Loan (whether in Dollars, Canadian Dollars, Euro, GBP or any other
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, or (c) the Applicable Offered Rate for any requested Interest Period with
respect to a proposed Applicable Offered Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan or (ii) if no LIBOR
Successor Rate has been determined and the circumstances under clause (b)(i)
below exists or the Scheduled Unavailability Date has occurred (as applicable),
in each case of clauses (a)(i) or (a)(ii) hereof, the Applicable Agent will
promptly so notify the Borrowers and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Applicable Offered Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Applicable Offered Rate component of the Base Rate,
the utilization of the Applicable Offered Rate component in determining the Base
Rate shall be suspended, in each case until the Applicable Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a borrowing of,
conversion to or continuation of Applicable Offered Rate Loans or, failing that,
will be deemed to have converted such request into a request for a borrowing of
Applicable Floating Rate Loans in the amount specified therein.

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

-86-



--------------------------------------------------------------------------------

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

6.5    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Applicable Offered Rate, or to
determine or charge interest rates based upon the Applicable Offered Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Applicable Agent, (i) any obligation of such Lender to make or
continue Applicable Offered Rate Loans or to convert Applicable Floating Rate
Loans to Applicable Offered Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Applicable
Offered Rate Loans the interest rate on which is determined by reference to the
Applicable Offered Rate component of the Base Rate, the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Applicable Agent without reference to the Applicable Offered
Rate component of the Base Rate, in each case until such Lender notifies the
Applicable Agent and the Borrowers that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Applicable Agent),
prepay or, if applicable, convert all Applicable Offered Rate Loans of such
Lender to Applicable Floating Rate Loans (the interest rate on which Applicable
Floating Rate Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Applicable Agent without reference to the Applicable
Offered Rate component of the Applicable Floating Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Applicable Offered Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Applicable Offered Rate Loans
and (y) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Applicable Offered Rate, the Applicable
Agent shall during the period of such suspension compute the Applicable Floating
Rate applicable to such Lender without reference to the Applicable Offered Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Applicable Offered Rate. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

6.6    Additional Costs, Etc. If any Change in Law shall:

(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Applicable Offered
Rate) or the Issuing Lender;

 

-87-



--------------------------------------------------------------------------------

(b)    subject any Lender, any Swingline Lender or the Issuing Lender to any Tax
of any kind whatsoever with respect to this Credit Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Applicable Offered Rate
Loan made by it (except for Indemnified Taxes or Other Taxes covered by §6.12
and any Excluded Taxes);

(c)    impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Applicable Offered Rate Loans made by such Lender or any Letter of Credit or
participation therein (other than Taxes); or

(d)    result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Applicable Offered Rate Loans;

and the result of any of the foregoing shall be to increase the cost to such
Lender by an amount that such Lender deems to be material, of making or
maintaining any Loan the interest on which is determined by reference to the
Applicable Offered Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Issuing Lender by an amount
that such Lender or the Issuing Lender, as the case may be, deems to be
material, of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender by an amount that such Lender or the Issuing
Lender, as the case may be, deems to be material, hereunder (whether of
principal, interest or any other amount) then, and in each such case, the
Applicable Borrower will, within ten (10) Business Days after such Borrower’s
receipt of a written request (setting forth a reasonably detailed explanation as
to the reason for any additional amounts payable pursuant to this §6.6 and
certifying that at such time such Lender has generally assessed such amounts on
a non-discriminatory basis against borrowers under agreements having provisions
similar to this §6.6) made by such Lender or such Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Lender
or such Agent such additional amounts as will be sufficient to compensate such
Lender or such Agent for such additional cost, reduction, payment or foregone
interest or Reimbursement Obligation or other sum; provided that the Applicable
Borrower shall not be required to compensate a Lender pursuant to this §6.6 for
any amounts incurred more than six months prior to the date that such Lender
notifies such Borrower of such Lender’s intention to claim compensation
therefor; and provided further that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. With respect to any existing
Lender as of the date a Person becomes a Designated Subsidiary hereunder, if the
cost to any such Lender of making or maintaining any Loan to or of issuing or
maintaining any Letter of Credit for the account of a Designated Subsidiary is
increased, or the amount of any sum received or receivable by any such Lender
(or its applicable Lending Office) is reduced by an amount deemed by such Lender
to be material, by reason of the fact such Designated Subsidiary is
incorporated, organized, engaged in business or otherwise resides for the
applicable Tax or other purposes in, a jurisdiction outside the United States,
then such additional cost or reduction shall be deemed for purposes of this §6.6
to be the result of a Change in Law occurring on the date such Person becomes a
Designated Subsidiary hereunder.

6.7    Capital Adequacy. If any Lender or the Issuing Lender determines that any
Change in Law affecting such Lender or the Issuing Lender or any Lending Office
of such Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which

 

-88-



--------------------------------------------------------------------------------

such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
liquidity and adequacy), by an amount deemed by such Lender or the Issuing
Lender, as applicable, to be material, then from time to time the Borrowers will
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.

6.8    Certificate. A certificate setting forth any additional amounts payable
pursuant to §§6.6 or 6.7 and a brief explanation of such amounts which are due,
submitted by any Lender or any Agent to the Borrowers, shall be conclusive,
absent manifest error, that such amounts are due and owing.

6.9    Compensation for Losses. Upon demand of any Lender (with a copy to the
each Agent) from time to time, the Applicable Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than an Applicable Floating Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Applicable Floating Rate Loan on the date or in the amount notified by
such Borrower; or

(c)    any assignment of an Applicable Offered Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by such
Borrower pursuant to §20.2;

(d)    excluding any loss of anticipated profits but including any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

For purposes of calculating amounts payable by the Applicable Borrower to the
Lenders under this §6.9, each Lender shall be deemed to have funded each
Applicable Offered Rate Loan made by it at the Applicable Offered Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Applicable Offered Rate Loan was in fact so funded.

6.10    Interest After Default. During the continuance of an Event of Default,
pursuant to §§14.1(a) or 14.1(b) (a “Payment Event of Default”), (i) the overdue
principal shall bear interest at a rate per annum equal to two percent (2%)
above the rate of interest then applicable thereto (or, if no rate of interest
is then applicable thereto, the Applicable Floating Rate) and (ii) (to the
extent permitted by applicable law), overdue interest on the Loans and all other
amounts payable hereunder that are overdue or under any of the other Loan
Documents shall bear interest at a rate per annum equal to the Applicable
Floating Rate plus the Applicable Margin applicable to Applicable Floating Rate
for Revolving Loans plus two percent (2%) above rate of interest then applicable
thereto, in each case, until such Payment Event of Default has been cured or
remedied or until such amount shall be paid in full (after as well as before
judgment).

6.11    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon a Borrower for (or if a Borrower is otherwise required to pay)
amounts pursuant to §§6.6, 6.7 or 6.12, (b) is unable to make or maintain
Applicable Offered Rate Loans as a result of a condition described in §6.4

 

-89-



--------------------------------------------------------------------------------

or (c) becomes a Defaulting Lender or if any other circumstance exists under §27
that gives a Borrower the right to replace a Lender as a party hereto, such
Borrower within ninety (90) days of receipt of such demand, notice (or the
occurrence of such other event causing such Borrower to be required to pay such
compensation or causing §6.4 to be applicable), or default, as the case may be,
may, by notice in writing to the Administrative Agent and such Affected Lender,
(i) request that the Affected Lender assign all of its Loans and Commitments to
a replacement lender reasonably satisfactory to the Administrative Agent and
such Borrower (the “Replacement Lender”); (ii) request the non-Affected Lenders
to acquire and assume all of the Affected Lender’s Loans and applicable
Commitments, as provided herein, but none of such Lenders shall be under an
obligation to do so; or (iii) designate a Replacement Lender approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed.
If any satisfactory Replacement Lender shall be obtained, and/or if any one or
more of the non-Affected Lenders shall agree to acquire and assume all of the
Affected Lender’s Loans and applicable Commitments, then such Affected Lender
shall assign, in accordance with §20, all of its applicable Commitments, Loans,
Letter of Credit Participations, and other rights and obligations under this
Credit Agreement and all other Loan Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (A) such assignment shall be without recourse,
representation or warranty and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such Replacement Lender and/or
non-Affected Lenders, as the case may be, (B) prior to any such assignment, the
Borrowers shall have paid to such Affected Lender all amounts properly demanded
and unreimbursed under §§6.6, 6.7 or 6.12 and (C) the Applicable Borrower shall
be responsible for any fees or other amounts payable in connection with such
assignment to the extent that such Affected Lender would have been required to
pay such fees and other amounts in connection with such assignment. Upon the
effective date of such assignment, the Applicable Borrower shall issue
replacement Notes, if applicable, to such Replacement Lender and/or non-Affected
Lenders, as the case may be, and such institution shall become a “Lender” for
all purposes under this Credit Agreement and the other Loan Documents.

6.12    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.

(ii)    If any applicable withholding agent shall be required by applicable laws
to withhold or deduct any Taxes from any payment, then (A) the applicable
withholding agent shall withhold or make such deductions; (B) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable laws; and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this §6.12) each Applicable Agent or Lender, as the case may be receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable laws.

 

-90-



--------------------------------------------------------------------------------

(c)    Tax Indemnifications.

(i)    Without limiting the provisions of subsection (a) or (b) above, each Loan
Party shall, and does hereby, indemnify and hold harmless each Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this §6.12) paid by such Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Loan Party shall also, and does hereby, indemnify each Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or an Issuing Lender for any reason fails to pay
indefeasibly to such Agent as required by clause (ii) of this subsection (other
than any amounts owing as a result of the gross negligence or willful misconduct
of such Agent). A reasonably detailed certificate as to the amount of any such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Lender (with a copy to the Applicable Agent), or by the Applicable Agent on its
own behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive
absent manifest error. Any claim against any Loan Party pursuant to this clause
(c) must be made within 180 days of the payment by the Agent or the Lender to
which such claim relates.

(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each Issuing Lender shall, and does hereby, indemnify each Loan Party
and each Agent, and shall make payment in respect thereof within 10 days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Loan Parties or the Agents)
incurred by or asserted against any Loan Party or any Agent by any Governmental
Authority as a result of the failure by such Lender or such Issuing Lender, as
the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or such
Issuing Lender, as the case may be, to such Loan Party or such Agent pursuant to
subsection (e). Each Lender and each Issuing Lender hereby authorizes the
Applicable Agent to set off and apply any and all amounts at any time owing to
such Lender or such Issuing Lender, as the case may be, under this Credit
Agreement or any other Loan Document against any amount due to such Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of any Agent, any assignment of rights by, or the
replacement of, a Lender or an Issuing Lender, the termination of the Total
Commitment and the repayment, satisfaction or discharge of all other
Obligations.

(d)    Evidence of Payments. As soon as practicable, after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this §6.12, GWI
shall deliver to the Applicable Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by laws to report such payment or other evidence of such
payment reasonably satisfactory to the Applicable Agent.

(e)    Status of Lenders; Tax Documentation.

(i)    Each Lender shall deliver to the Borrowers and to the Agents, at the time
or times prescribed by applicable Laws or when reasonably requested by any
Borrower or any Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the Governmental Authorities of any
jurisdiction and such other reasonably requested information as will permit such
Borrower or such Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by any
Loan Party

 

-91-



--------------------------------------------------------------------------------

hereunder or under any other Loan Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
Each Lender shall, whenever a lapse in time or change in circumstances renders
such documentation (including any specific documents required to be delivered
below in §6.12(e)(ii)) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Borrowers and the Agents updated or other appropriate
documentation (including any new documentation reasonably requested by any
Borrower or any Agent) or promptly notify the Borrowers and the Agents in
writing of its inability to do so.

(ii)    Without limiting the generality of the foregoing:

(A)    any Domestic Lender that is a “United States person” within the meaning
of §7701(a)(30) of the Code shall deliver to the Domestic Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding;

(B)    each Domestic Lender that is a Foreign Lender and that is entitled under
the Code or any applicable treaty to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Domestic Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Credit
Agreement (and from time to time thereafter upon the request of any Domestic
Borrower or the Administrative Agent), whichever of the following is applicable:

(I)    executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(II)    executed originals of Internal Revenue Service Form W-8ECI,

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit L to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Domestic Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (any such certificate a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form W-8BEN
or W-8BEN-E, as applicable,

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY of the Foreign Lender,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate,
substantially in the form of Exhibit I, Internal Revenue Service Form W-9,
and/or other certification documents from each beneficial owner that would be
required under this §6.12(e) if such beneficial owner were a Domestic Lender, as
applicable; provided that if the Foreign Lender is a partnership for United
States federal income tax purposes and one or more direct or indirect partners
of such Foreign Lender are claiming the exemption for portfolio interest, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I on behalf of such direct or indirect partner; and

 

-92-



--------------------------------------------------------------------------------

(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Domestic Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(C)    if any payment in respect of an Obligation made to any Lender under any
Loan Documents would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the applicable
Borrower(s) and the Administrative Agent (and any other requesting Agent(s)) at
the time or times prescribed by Law and at such time or times reasonably
requested by any applicable Borrower(s) or Agent(s) such documentation
prescribed by applicable Law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by any applicable Borrower(s) or Agent(s) as may be necessary for such
Borrower(s) and the Agent(s) to comply with their obligations under FATCA, to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA or determine the amount, if any, to deduct and withhold
from such payment. Solely for purposes of this §6.12(e)(ii)(C), “FATCA” shall
include any amendments made to FATCA after the date of this Credit Agreement.

(iii)    Notwithstanding any other provision of this §6.12(e), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver. Each Lender shall take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable laws of any jurisdiction that any Loan Party
or any Applicable Agent make any withholding or deduction for Taxes from amounts
payable to such Lender.

(iv)    For purposes of FATCA, the Administrative Agent shall treat (and the
Lenders hereby authorize Administrative Agent to treat) this Agreement (together
with any loans or other extensions of credit pursuant thereto) as not qualifying
as “grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall any Agent or any Lender have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Agent or any Lender receives and retains a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this §6.12, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this §6.12 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses and
Taxes incurred by such Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
such Agent or such Lender, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require any Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to a Loan Party or any other Person. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to any Loan
Party pursuant to this paragraph (f) the payment

 

-93-



--------------------------------------------------------------------------------

of which would place the Administrative Agent or such Lender in a less favorable
net after-Tax position than the Administrative Agent or such Lender would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid.

(g)    U.K. Tax Matters. The provisions of §6.12(a) and (c) shall not apply, and
instead the provisions of this §6.12(g) shall apply, with respect to any
withholding or deduction on account of United Kingdom Taxes imposed on amounts
payable to a UK Lender with respect to any UK Loan.

(i)    [Reserved].

(ii)    Tax Gross-up.

(A)    Each Loan Party shall make all payments to be made by it in respect of
any UK Loan without any Tax Deduction, unless a Tax Deduction is required by
law.

(B)    The UK Borrower shall promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the UK Agent accordingly. Similarly, a UK Lender shall notify
the UK Agent on becoming so aware in respect of a payment payable to that UK
Lender. If the UK Agent receives such notification from a UK Lender it shall
notify the UK Borrower.

(C)    If a Tax Deduction is required by law to be made by a Loan Party or any
Agent in respect of any UK Loan, the amount of the payment due from that Loan
Party shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

(D)    A payment shall not be increased under paragraph (C) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(I)    the payment could have been made to the relevant UK Lender without a Tax
Deduction if the UK Lender had been a Qualifying Lender, but on that date that
UK Lender is not or has ceased to be a Qualifying Lender other than as a result
of any change after the date it became a UK Lender under this Credit Agreement
in (or in the interpretation, administration, or application of) any law or
Treaty or any published practice or published concession of any relevant taxing
authority; or

(II)    the relevant UK Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender and:

1.    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Loan Party making the payment a
certified copy of that Direction; and

2.    the payment could have been made to the UK Lender without any Tax
Deduction if that Direction had not been made; or

 

-94-



--------------------------------------------------------------------------------

(III)    the relevant UK Lender is a Qualifying Lender solely by virtue of
clause (i)(B) of the definition of Qualifying Lender and:

1.    the relevant UK Lender has not given a Tax Confirmation to the UK
Borrower; and

2.    the payment could have been made to the UK Lender without any Tax
Deduction if the UK Lender had given a Tax Confirmation to the UK Borrower, on
the basis that the Tax Confirmation would have enabled the UK Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

(IV)    the relevant UK Lender is a Treaty Lender and the UK Borrower is able to
demonstrate that the payment could have been made to the UK Lender without the
Tax Deduction had that UK Lender complied with its obligations under
paragraph (G) or (H) (as applicable) below.

(E)    If a Loan Party is required to make a Tax Deduction in respect of any UK
Loan, that Loan Party shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

(F)    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Loan Party making that Tax
Deduction shall deliver to the UK Agent for the Finance Party entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(G)    

(I)    Subject to paragraph (II) below, a Treaty Lender and each Loan Party
which makes a payment in respect of any UK Loan to which that Treaty Lender is
entitled shall co-operate in completing any procedural formalities necessary for
that Loan Party to obtain authorization to make that payment without a Tax
Deduction.

(II)    

1.    A Treaty Lender which becomes a Lender in respect of a UK Loan on or
before the Restatement Effective Date that holds a passport under the H.M.
Revenue & Customs DT Treaty Passport scheme, and which wishes that scheme to
apply to this Credit Agreement, hereby confirms its scheme reference number and
its jurisdiction of tax residence opposite its name on Schedule 6.12(g); and

2.    a Lender that is an assignee under an Assignment and Assumption and that
is a Treaty Lender that holds a passport under the H.M. Revenue & Customs DT
Treaty Passport scheme, and which wishes that scheme to apply to this Credit
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in such Assignment and Assumption,

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (I) above.

 

-95-



--------------------------------------------------------------------------------

(H)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (G)(II) above and:

(I)    the UK Borrower making a payment to that UK Lender has not made a
Borrower DTTP Filing in respect of that Lender; or

(II)    the UK Borrower making a payment to that UK Lender has made a Borrower
DTTP Filing in respect of that Lender but:

 

  1. that Borrower DTTP Filing has been rejected by H.M. Revenue & Customs; or

 

  2. HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the Borrower DTTP Filing,

and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that Loan Party to obtain authorization to
make that payment without a Tax Deduction.

(I)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (G)(II) above, no
Loan Party shall make a Borrower DTTP Filing or file any other form relating to
the H.M. Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Commitment(s) or its participation in any UK Loan unless the Lender otherwise
agrees.

(J)    The UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver
a copy of that filing to the UK Agent for delivery to the relevant Lender.

(K)    A UK Non-Bank Lender which becomes a Lender in respect of a UK Loan on or
before the Restatement Effective Date gives a Tax Confirmation to the relevant
Loan Party by entering into this Credit Agreement.

(L)    A UK Non-Bank Lender shall promptly notify the UK Borrower and the UK
Agent if there is any change in the position from that set out in the Tax
Confirmation.

(iii)    Lender status confirmation.

Each Lender which becomes a Lender in respect of any UK Loan after the
Restatement Effective Date shall indicate, in writing on the same day as the
execution of the Assignment and Assumption which it executes on becoming a
party, and for the benefit of the UK Agent and without liability to any Loan
Party, which of the following categories it falls in:

(A)    not a Qualifying Lender;

(B)    a Qualifying Lender (other than a Treaty Lender); or

(C)    a Treaty Lender.

If such a Lender which becomes Lender in respect of any UK Loan after the
Restatement Effective Date fails to indicate its status in accordance with this
6.12(g)(iii) then such Lender shall be treated for the purposes of this §6.12(g)
(including by each Loan Party) as if it is not a Qualifying Lender

 

-96-



--------------------------------------------------------------------------------

until such time as it notifies the UK Agent which category applies (and the UK
Agent, upon receipt of such notification, shall inform the UK Borrower). For the
avoidance of doubt, an Assignment and Assumption shall not be invalidated by any
failure of a Lender to comply with this 6.12(g)(iii).

(iv)    Tax Indemnity.

The UK Borrower shall (within 10 days of demand therefor) pay to a Finance Party
an amount equal to the loss, liability or cost which such Finance Party
determines will be or has been (directly or indirectly) suffered by such Finance
Party for or on account of any Tax imposed by any taxing authority of the United
Kingdom in respect of a UK Loan. Notwithstanding the foregoing, this (iv) shall
not apply:

(A)    with respect to any Tax assessed on any Finance Party:

(I)    under the law of the jurisdiction in which such Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Finance Party is treated as resident for Tax purposes; or

(II)    under the law of the jurisdiction in which such Lender’s Lending Office
is located in respect of amounts received or receivable in that jurisdiction;

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Finance Party; or

(B)    to the extent a loss, liability or cost:

(I)    is compensated for by an increased payment under (ii) (Tax Gross-up),
above; or

(II)    would have been compensated for by an increased payment under (ii) (Tax
gross-up), above, but was not so compensated solely because one of the
exclusions in (ii)(D) applied.

A Finance Party making, or intending to make, a claim under this (iv) shall
promptly notify the UK Agent of the event which will give, or has given, rise to
the claim, following which the UK Agent shall notify the UK Borrower.

(v)    Assignee Lenders.

A UK Lender that becomes a party to this Credit Agreement (or designates a new
Lending Office) in respect of a UK Loan after the Restatement Effective Date
shall not be entitled to receive any greater payment pursuant to §6.12(g)(ii)
(Tax Gross-up) or §6.12(g)(iv) (Tax Indemnity) in respect of such UK Loan than
the applicable assignor Lender (or the UK Lender prior to the designation of
such new Lending Office) would have been entitled to receive with respect to
such UK Loan, except to the extent such UK Loan is assigned to such UK Lender
(or the designation of such new Lending Office is made) with the UK Borrower’s
prior written consent (not to be unreasonably withheld or delayed); provided
that this §6.12(g)(v) (Assignee Lenders) shall not apply to a Treaty Lender that
has included a confirmation of its scheme reference number and its jurisdiction
of tax residence in accordance with §6.12(g)(ii)(G)(2) if the UK Borrower making
the payment has not made a Borrower DTTP Filing in respect of that Treaty
Lender; provided, further, that this §6.12(g)(v) (Assignee Lenders) shall apply
in

 

-97-



--------------------------------------------------------------------------------

respect of the first Interest Payment Date after the relevant assignment if that
Treaty Lender did not provide such confirmation of its scheme reference number
and its jurisdiction of tax residence at least 3 Business Days before that first
Interest Payment Date.

(h)    Each Lender hereby authorizes each Agent to deliver to the Loan Parties
and to any successor Agent and any documentation provided by such Lender to such
Agent pursuant to §6.12(e) or §6.12(g).

(i)    General. The agreements in this §6.12 shall survive the termination of
this Credit Agreement and the payment of the Loans and all other amounts payable
hereunder. For the avoidance of doubt, the term “Lender” for purposes of this
§6.12 includes any Swingline Lender and the Issuing Lender.

6.13    Interest Limitation. Notwithstanding any other term of this Credit
Agreement or any Note or any other document referred to herein or therein, the
maximum amount of interest which may be charged to or collected from any Person
liable hereunder or under any Note by any Lender shall be absolutely limited to,
and shall in no event exceed, the maximum amount of interest which could
lawfully be charged or collected under applicable law (including, to the extent
applicable, the provisions of §5197 of the Revised Statutes of the United States
of America, as amended, 12 U.S.C. §85, as amended and the Criminal Code
(Canada)), so that the maximum of all amounts constituting interest under
applicable law, however computed, shall never exceed as to any Person liable
therefor such lawful maximum, and any term of this Credit Agreement or any other
Loan Document referred to herein or therein which could be construed as
providing for interest in excess of such lawful maximum shall be and hereby is
made expressly subject to and modified by the provisions of this paragraph.

6.14    Subordination Agreements of the Borrowers.

(a)    Each of the Borrowers hereby agrees that the payment of any amounts due
with respect to the indebtedness owing by any other Borrower to such Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations of
such Borrower as set forth in the following sentence. If such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, upon
the occurrence and during the continuance of an Event of Default and before
payment in full in cash of the Obligations, such amounts shall be collected,
enforced, received by such Borrower as trustee for the Agents and be paid over
to the Applicable Agent for the pro rata accounts of the Secured Parties to be
applied to repay (or be held as security for the repayment of) the applicable
Obligations pursuant to this Credit Agreement and the Collateral Documents.

(b)    The payment of any amounts due with respect to any indebtedness of the
Borrowers for money borrowed or credit received now or hereafter owed to the
Guarantors is hereby subordinated to the prior payment in full in cash of all of
the Obligations as set forth in the following sentence. If any Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness, upon
the occurrence and during the continuance of an Event of Default and while any
Obligations are still outstanding, such amounts shall be collected, enforced and
received by such Guarantor as trustee for the Secured Parties and the Agents and
be paid over to the Agents, for the benefit of the Secured Parties and the
Applicable Agent on account of the Obligations without affecting in any manner
the liability of such Guarantor under the other provisions hereof.

(c)    The provisions of this §6.14 are made for the benefit of the Agents and
the other Secured Parties and their successors and assigns, and may be enforced
in good faith by them from time to time against any Borrower as often as the
occasion therefor may arise and without requirement on the part of any Agent or
the Lenders first to marshal any of their claims or to exercise any of their
rights against any

 

-98-



--------------------------------------------------------------------------------

other Borrower or to exhaust any remedies available to them against any other
Borrower or to resort to any other source or means of obtaining payment of any
of the Obligations hereunder or to elect any other remedy. The provisions of
this §6.14 shall remain in effect until all of the Obligations (other than
contingent obligations for which no claim has been asserted) shall have been
paid in full in cash. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or the other Secured Parties upon the insolvency,
bankruptcy or reorganization of any Borrower or is repaid in good faith
settlement of a pending or threatened avoidance claim, or otherwise, the
provisions of this §6.14 will forthwith be reinstated in effect, as though such
payment had not been made.

6.15    Indirect Tax.

(a)    All payments to be made by a Borrower or a Guarantor under or in
connection with any Loan Document have been calculated without regard to
Indirect Tax. If all or part of any such payment is the consideration for a
taxable supply or chargeable with Indirect Tax and the relevant Lender is
required to account to any Governmental Authority for such Indirect Tax then,
when such Borrower or Guarantor makes the payment:

(i)    it must pay to the Administrative Agent for the account of the relevant
Lender(s) an additional amount equal to that payment (or part) multiplied by the
appropriate rate of Indirect Tax; and

(ii)    such Lender(s) will promptly provide to such Borrower or Guarantor a Tax
invoice, assessment or reassessment complying with the relevant law relating to
such Indirect Tax, following which the Administrative Agent shall promptly
provide the same to such Borrower or Guarantor.

(b)    In the event that a Loan Document requires a Borrower or a Guarantor to
reimburse a Lender for any costs or expenses, such Borrower or Guarantor shall
also at the same time pay and indemnify such Lender against all Indirect Tax
incurred by such Lender in respect of the costs or expenses save to the extent
that such Lender (or any other person in the same group as such Lender for such
Indirect Tax purposes) is entitled to repayment or credit in respect of the
Indirect Tax. Such Lender will promptly provide to the Applicable Borrower or
Guarantor a Tax invoice, assessment or reassessment complying with the relevant
law relating to such Indirect Tax.

6.16    Cash Collateral.

(a)    Upon the request of any Agent or the Issuing Lender (i) if the Issuing
Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in a Letter of Credit Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit
Obligation for any reason remains outstanding, the Applicable Borrower (or GWI,
on such Borrower’s behalf) shall, in each case, immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of any
Agent, the Issuing Lender or any Swingline Lender, the Borrowers shall deliver
to such Agent Cash Collateral in an amount sufficient to cover all Fronting
Exposure (after giving effect to §6.17(a)(iv) and any Cash Collateral provided
by the Defaulting Lender).

(b)    All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America. The Borrowers, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Agents, for the benefit of each Secured Party, and agrees to maintain, a first
priority

 

-99-



--------------------------------------------------------------------------------

security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to §6.16(c). If at any time any Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Agents as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Applicable Borrower (or GWI, on such Borrower’s behalf) or
the relevant Defaulting Lender will, promptly upon demand by any Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c)    Notwithstanding anything to the contrary contained in this Credit
Agreement, Cash Collateral provided under any of this §6.16 or §§5, 6.17 or 14.2
in respect of Letters of Credit or Swingline Loans shall be held and applied to
the satisfaction of the specific Letter of Credit Obligations, Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

6.17    Defaulting Lenders.

(a)    Notwithstanding anything to the contrary contained in this Credit
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Credit Agreement shall be restricted as
set forth in §27.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Applicable Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to §14 or otherwise, and including
any amounts made available to the Applicable Agent by that Defaulting Lender
pursuant to §15), shall be applied at such time or times as may be determined by
the Applicable Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to any Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Lender
or any Swingline Lender hereunder; third, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Credit Agreement, as determined by the Applicable Agent;
fourth, if so determined by the Applicable Agent and the Borrowers, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
fifth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
any Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or any Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers or
any Subsidiaries thereof pursuant to any Secured Hedging Agreement with such
Defaulting Lender or any affiliate thereof as certified to the Applicable Agent
(with a copy to such Defaulting Lender) by an authorized officer of GWI prior to
the date of such payment; seventh so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of

 

-100-



--------------------------------------------------------------------------------

Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in §13 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Letter of
Credit Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Letter of Credit Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this §6.17(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii)    That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to §2.2 for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §5.10.

(iv)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to §§2.7 and 5.5, the “Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding amount of the Loans, Swingline Exposure and Letter of Credit
Obligations of that Lender. Subject to §37, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(b)    If the Borrowers, the Administrative Agent, Swingline Lenders and the
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to §6.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

6.18    Incremental Facilities.

6.18.1. Borrower Request. After the Restatement Effective Date, any Borrower
(including any Designated Subsidiary) may by written notice to the
Administrative Agent elect to request (x) prior to the Maturity Date for the
Revolving Loans, an increase to any of the existing Revolving Loan Commitments

 

-101-



--------------------------------------------------------------------------------

(each, an “Incremental Revolving Loan Commitment”) and/or (y) the establishment
of one or more new term loan commitments (each, an “Incremental Term
Commitment”, which, for the avoidance of doubt, will exclude the increase in
Term Loans on the Restatement Effective Date), by an amount (such amount, the
“Maximum Incremental Facilities Amount”) equal to the sum of (i) the greater of
(x) an aggregate amount not to exceed $650,000,000 (of which, up to $300,000,000
can be incurred in the form of Incremental Revolving Loan Commitments) and (y)
100% of Consolidated EBITDA for the four (4) consecutive fiscal quarters then
most recently ended for which financial statements have been delivered pursuant
to §9.4, plus (ii) an additional amount if, after giving effect to the
incurrence of such additional amount, the Senior Secured Leverage Ratio is less
than or equal to 3.50:1.00 (assuming (x) in the case of Incremental Revolving
Loan Commitments, that such Incremental Revolving Loan Commitments are fully
drawn and (y) the net cash proceeds of any borrowings pursuant to Incremental
Commitments shall not be netted in calculating the Senior Secured Leverage
Ratio) ; provided that if at the time of any such incurrence or issuance, there
is capacity under the foregoing clause (ii), then such capacity shall be deemed
to be utilized pursuant to clause (ii) prior to utilizing any capacity available
to the Borrowers under the foregoing clause (i). Each such notice shall specify
(i) the date (each, an “Increase Effective Date”) on which the Applicable
Borrower proposes that the Incremental Commitments shall be effective, which
shall be a date not less than five Business Days, or such sooner date as the
Administrative Agent, in its sole discretion may agree, after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Eligible Assignee to whom the Applicable Borrower proposes any portion of
such Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Commitments set forth above).

6.18.2. Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that (except as otherwise provided in
§6.18.7):

(i)    (x) to the extent that such Incremental Commitments are incurred in
connection with a Permitted Acquisition or other similar Investment, no Event of
Default under §14.1(a), (b), (g) and (h) shall have occurred and be continuing
or (y) otherwise, no Default shall have occurred and be continuing or would
result from the borrowings to be made on the Increase Effective Date;

(ii)     (x) to the extent that such Incremental Commitments are incurred in
connection with a Permitted Acquisition or other similar Investment, the
Specified Representations shall be true and correct in all material respects on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, or
(y) otherwise, the representations and warranties contained in §8 and the other
Loan Documents shall be true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this clause (y), the representations and warranties
contained in §8.4.1 shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b), respectively, of §9.4;

(iii)    to the extent that such Incremental Commitments are not incurred in
connection with a Permitted Acquisition or other similar Investment, on a pro
forma basis (assuming, in the case of Incremental Revolving Loan Commitments,
that such Incremental Revolving Loan Commitments are fully drawn), the Borrowers
shall be in compliance with each of the covenants set forth in §11 as of the end
of the latest fiscal quarter for which internal financial statements are
available; and

 

-102-



--------------------------------------------------------------------------------

(iv)    the Borrowers shall make any breakage payments in connection with any
adjustment of Revolving Loans pursuant to §6.9.

6.18.3. Terms of Incremental Loans and Commitments. The terms and provisions of
Loans made pursuant to Incremental Commitments shall be as follows:

(i)    the terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, substantially similar to
the Domestic Term Loans (it being understood that Incremental Term Loans may be
a part of the Domestic Term Loans) and to the extent that the terms and
provisions of Incremental Term Loans are not substantially similar to the
Domestic Term Loans (except to the extent permitted by clause (iii), (iv), (v)
or (vi) below) they shall be reasonably satisfactory to the Administrative
Agent; provided that in any event the Incremental Term Loans must comply with
clauses (iii), (iv) and (v) below;

(ii)    the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be substantially similar to the Revolving Loans;

(iii)    the Weighted Average Life to Maturity of any Incremental Term Loans
shall be no shorter than (x) in the case of Incremental Term Loans comprised of
Domestic Term Loans the earliest maturing tranche of Domestic Term Loans and
(y) in the case of Incremental Term Loans comprised of Term Loans the earliest
maturing tranche of Term Loans;

(iv)    the maturity date of Incremental Term Loans shall be no earlier than the
Maturity Date of the Domestic Term Loans;

(v)    the Applicable Margin for Incremental Term Loans shall be determined by
the Applicable Borrower and the Lenders of the Incremental Term Loans; and

(vi)    each tranche of Incremental Loans may be secured by either a pari passu
or junior lien on the Collateral securing the Loans of such Borrower; provided
that (i) if the liens securing such Incremental Loans are junior to the liens
securing the Term Loans made on the Restatement Effective Date, they will be
subject to the Second Lien Intercreditor Agreement and (ii) such Incremental
Loans shall not at any time be guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors.

GWI will be entitled to seek commitments in respect of any tranche of
Incremental Loans from existing Lenders or from additional banks, financial
institutions and other institutional lenders with the consent of the
Administrative Agent to the extent required by §20.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by GWI, the Applicable Borrower, the Administrative
Agent and each Lender making any such Incremental Commitment, in form and
substance reasonably satisfactory to each of the parties thereto.
Notwithstanding the provisions of §7.1, the Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Credit Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
§6.18. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans or Term Loans shall be deemed,
unless the context otherwise requires, to include references to Revolving Loans
made pursuant to Incremental Revolving Loan Commitments and Incremental Term
Loans that are Term Loans, respectively, made pursuant to this Credit Agreement.
This §6.18 shall supersede any provisions in §§2.11 or 27 to the contrary.

 

-103-



--------------------------------------------------------------------------------

6.18.4. Adjustment of Revolving Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving Loan
Commitments, then each Revolving Lender that is acquiring an Incremental
Revolving Loan Commitment on the Increase Effective Date shall make a Revolving
Loan, the proceeds of which will be used to prepay the Revolving Loans of the
other Revolving Lenders immediately prior to such Increase Effective Date, so
that, after giving effect thereto, the Revolving Loans outstanding are held by
the Revolving Lenders pro rata in accordance with their Revolving Loan
Commitments after giving effect to such Incremental Revolving Loan Commitments.
If there is a new borrowing of Revolving Loans on such Increase Effective Date,
the Revolving Lenders after giving effect to such Increase Effective Date shall
make such Revolving Loans in accordance with §2.1.

6.18.5. Making of New Term Loans. On any Increase Effective Date on which
Incremental Term Loans are to be made or new Commitments for Term Loans are to
become effective, subject to the satisfaction of the foregoing terms and
conditions, each applicable Lender holding a Commitment to make such Incremental
Term Loans shall make a Term Loan to the Applicable Borrower in an amount equal
to its new Commitment.

6.18.6. Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranties and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder and in accordance with the applicable
Loan Documents. The Loan Parties shall take any actions reasonably required by
the Administrative Agent to ensure and/or demonstrate that the Liens and
security interests granted by the Collateral Documents continue to be perfected
under the UCC or otherwise after giving effect to the establishment of any such
class of Term Loans or any such new Commitments.

6.18.7. Limited Condition Acquisition. Notwithstanding anything to the contrary
in this Agreement, in connection with any Permitted Acquisition or other similar
Investment that is not conditioned on the availability of, or on obtaining,
third-party financing (a “Limited Condition Acquisition”), for purposes of
determining compliance with the conditions to such Permitted Acquisition or
other similar Investment and the availability of Indebtedness (other than in
respect of any Revolving Loans) that is to be used to finance such Permitted
Acquisition or other similar Investment in accordance with this §6.18.7, then
the following provisions shall apply:

(i)    any condition to such Limited Condition Acquisition or such Indebtedness
that requires that no Default or Event of Default shall have occurred and be
continuing at the time of such Acquisition or the incurrence of such
Indebtedness, shall be satisfied if (i) no Event of Default under any of
§14.1(a), (b), (g) and (h) shall have occurred and be continuing both before and
after giving effect to such Limited Condition Acquisition and any Indebtedness
incurred in connection therewith (including such additional Indebtedness) and
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of execution of the definitive agreement governing such Limited Condition
Acquisition;

(ii)    any condition to such Limited Condition Acquisition or such Indebtedness
that the representations and warranties in this Agreement and the other Loan
Documents shall be true and correct at the time of such Limited Condition
Acquisition or the incurrence of such

 

-104-



--------------------------------------------------------------------------------

Indebtedness shall be satisfied if (I) the representations and warranties in the
Loan Documents are true and correct in all material respects at the time of the
execution of the definitive agreement governing such Limited Condition
Acquisition (unless such representation relates to an earlier date, in which
case it shall have been true and correct in all material respects as of such
earlier date) and (II) the Specified Representations shall be true and correct
after giving effect to such Limited Condition Acquisition and any Indebtedness
incurred in connection therewith; and

(iii)    any condition to such Limited Condition Acquisition or such
Indebtedness relating to pro forma compliance with any financial covenants or
incurrence ratio shall be determined solely as of the date that the definitive
documentation relating to such Permitted Acquisition or other similar Investment
is entered into by a Borrower or any Restricted Subsidiary and treating such
Indebtedness as incurred for purposes of all calculations hereunder and
thereafter; provided that the foregoing provisions shall apply with similar
effect during the pendency of multiple Limited Condition Acquisitions such that
each of the possible scenarios is separately tested.

6.19    Extension Offers.

(a)    Notwithstanding anything to the contrary in this Credit Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrowers to all Lenders of Term Loans with a like maturity date or
Revolving Loans Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Loan Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrowers are
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Loan Commitments
and otherwise modify the terms of such Term Loans and/or Revolving Loan
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Loan Commitments (and related outstandings)
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension”, and each group of Term Loans or Revolving Loan
Commitments, as applicable, in each case as so extended (any such commitment so
extended, an “Extended Revolving Loan Commitment”), as well as the original Term
Loans and the original Revolving Loan Commitments (in each case not so
extended), being a “Facility”; any Extended Term Loans shall constitute a
separate Term Loan Facility (an “Extended Term Loan Facility”) from the portion
of the applicable Term Loan Facility not being extended, and any Extended
Revolving Loan Commitments shall constitute a separate Revolving Loan Facility
(an “Extended Revolving Loan Facility”) from the portion of the Revolving Loan
Facility not being extended), so long as the following terms are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by GWI and set forth in the relevant Extension Offer), the
Revolving Loan Commitment of any Lender that agrees to an Extension with respect
to such Revolving Loan Commitment (an “Extending Revolving Loan Lender”)
extended pursuant to an Extension (an “Extended Revolving Loan”), and the
related outstandings, shall be a Revolving Loan Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Loan Commitments (and related outstandings); provided that (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Revolving Loan Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non-extending Revolving Loan Commitments
and (C) repayment made in connection with a permanent repayment and termination
of commitments) of Loans with respect to Extended Revolving Loan Commitments
after the applicable Extension shall be made on a pro rata basis with all other
Revolving Loan Commitments, (2) subject to the provisions of §§2.7.6 and 5.1.6
to the extent dealing with

 

-105-



--------------------------------------------------------------------------------

Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exists Revolving Loan Commitments with a longer maturity date,
all Swing Line Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Commitments in accordance with their percentage of the
Revolving Loan Commitments (and except as provided in §§2.7.6 and 5.1.6, without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Loans with respect to, and termination of,
Extended Revolving Loan Commitments after the date of the applicable Extension
date shall be made on a pro rata basis with all other Revolving Loan
Commitments, except that the Borrowers shall be permitted to permanently repay
and terminate commitments of any Revolving Loan Facility on a better than a pro
rata basis as compared to any other Revolving Loan Facility with a later
maturity date than such Revolving Loan Facility and (4) assignments and
participations of Extended Revolving Loan Commitments and Extended Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to existing Revolving Loan Commitments and Revolving Loans and (5) at
no time shall there be Revolving Loan Commitments hereunder (including Extended
Revolving Loan Commitments) which have more than three different maturity dates
(unless otherwise agreed by the Administrative Agent), (iii) except as to
interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (v), (vi) and (vii), be determined between the
Applicable Borrower and set forth in the relevant Extension Offer), the Term
Loans of any Term Lender that agrees to an Extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Term Loan Facility subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the Term Loan Facility with the latest maturity date of each
applicable Class of Term Loans, (v) the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer, (vii) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Loan Commitments, as the case may be, in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Loan Commitments,
as the case may be, offered to be extended by the Applicable Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer, with any
allocated amounts in excess of any applicable Lender’s actual holdings of record
to be reallocated pro rata across the remaining Lenders of the applicable
Class of Term Loans or Revolving Loans who have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing and (ix) the Extension Offer may be subject to such additional
conditions (including the waiver of such conditions) as the Borrower in its
discretion shall determine.

(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this §6.19, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of §4 and (ii) no Extension Offer is
required to be in any minimum amount or any minimum increment, provided that the
Applicable Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Loan Commitments (as applicable) of any or all applicable Facilities
be tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this §6.19 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Credit Commitments on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Credit Agreement (including, without limitation, §§2.11 and 4)
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this §6.19.

 

-106-



--------------------------------------------------------------------------------

(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the applicable Issuing
Lender and applicable Swingline Lender. All Extended Term Loans, Extended
Revolving Credit Commitments and all obligations in respect thereof shall be
Obligations under this Credit Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Credit Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Credit Agreement and the other Loan Documents with the
Borrowers as may be necessary in order to establish new Facilities or
sub-Facilities in respect of Revolving Loan Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
with the establishment of such new Facilities or sub-Facilities, in each case on
terms consistent with this §6.19. In addition, if so provided in such amendment
and with the consent of each Issuing Lender, participations in Letters of Credit
expiring on or after the maturity date in respect of the Revolving Loan Facility
not being extended shall be re-allocated from Lenders holding Revolving Loan
Commitments not being extended to Lenders holding Extended Revolving Loan
Commitments in accordance with the terms of such amendment. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties (at
their expense) may at the request of the Administrative Agent amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Facility with the latest maturity date so that such
maturity date is extended to such later maturity date (or such later date as may
be advised by local counsel to the Administrative Agent).

(d)    In connection with any Extension, GWI shall provide the Administrative
Agent at least five Business Days (or such shorter period as may be agreed by
the Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including, without limitation, regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this §6.19. No Lender shall be under any obligation
to accept any Extension Offer under this §6.19.

6.20    Refinancing Amendments.

(a)    At any time after the Closing Date, the Borrowers may obtain, from any
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving Loan
Commitments) then outstanding under this Credit Agreement (which for purposes of
this clause (a) will be deemed to include any then outstanding Other Term Loans
or Other Revolving Loans), in the form of Other Term Loans, Other Term Loan
Commitments, Other Revolving Loans or Other Revolving Loan Commitments pursuant
to a Refinancing Amendment; provided that, notwithstanding anything to the
contrary in this §6.20 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Loan
Commitments (and related outstandings), (B) repayments required upon the
maturity date of Other Revolving Loan Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Loan Commitments
after the date of obtaining any Other Revolving Loan Commitments shall be made
on a pro rata basis with all other Revolving Loan Commitments, (2) subject to
the provisions of §§2.7.6 and 5.1.6 to the extent dealing with Swingline Loans
and Letters of Credit which mature or expire

 

-107-



--------------------------------------------------------------------------------

after a maturity date of Revolving Loans all Swingline Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Revolving
Loan Commitments in accordance with their percentage of the Revolving Loan
Commitments (and except as provided in §§2.7.6 and 5.1.6, without giving effect
to changes thereto on an earlier maturity date with respect to Swingline Loans
and Letters of Credit theretofore incurred or issued), (3) the permanent
repayment of Revolving Loans with respect to, and termination of, Other
Revolving Loan Commitments after the date of obtaining any Other Revolving Loan
Commitments shall be made on not less than a pro rata basis with all other
Revolving Loan Commitments and (4) assignments and participations of Other
Revolving Loan Commitments and Other Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Loan
Commitments and Revolving Loans. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in §13, and to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of customary legal
opinions. Each issuance of Credit Agreement Refinancing Indebtedness under this
§6.20 shall be in an aggregate principal amount that is (x) not less than
$5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(b)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Credit
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other Term
Loan Commitments, Other Revolving Loans and/or Other Revolving Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Credit Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this §6.20.
This §6.20 shall supersede any provisions in §2.11 and §27 to the contrary.

6.21    Payments Generally; Administrative Agent’s Clawback.

6.21.1. General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. (New York time) on the date specified herein. The
Administrative Agent will promptly distribute to each Applicable Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York time) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

6.21.2. Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Applicable Offered Rate Loans (or, in the case
of any borrowing of Applicable Floating Rate Loans, prior to 12:00 noon on the
date of such borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with §2.6 (or, in the case of a borrowing of Applicable Floating Rate
Loans, that such Lender has made such share available in

 

-108-



--------------------------------------------------------------------------------

accordance with and at the time required by §2.6) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on inter-bank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Applicable
Floating Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

6.21.3. Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Applicable Lenders or the Issuing Lenders hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Lenders, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Applicable Lenders or Issuing Lenders, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Applicable Lender or the Issuing
Lenders, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this §6.21.3 shall be conclusive, absent manifest
error.

6.21.4. Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this §6, and such funds are not made
available to the Borrowers by the Administrative Agent because the conditions
set forth in §§12 and 13, as applicable, are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

6.21.5. Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to §5.1.4 are several and not joint. The failure
of any Lender to fund its Commitment, to fund any such participation or to make
any payment under §5.1.4 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so fund its
Commitment, to purchase its participation or to make its payment under §5.1.4.

 

-109-



--------------------------------------------------------------------------------

6.21.6. Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

6.22    Parallel Debt.

(a)    Each European Loan Party hereby irrevocably and unconditionally
undertakes to pay to the Administrative Agent (for the purpose of this §6.22 in
its capacity as “collateral agent”) amounts equal to any amounts owing from time
to time by that European Loan Party to any Secured Party under any Loan Document
as and when those amounts are due.

(b)    Each European Loan Party and the Administrative Agent acknowledge that
the obligations of each European Loan Party under this paragraph (b) are several
and are separate and independent from, and shall not in any way limit or affect,
the corresponding obligations of that European Loan Party to any Secured Party
under any Loan Document (its “Corresponding Debt”) nor shall the amounts for
which each European Loan Party is liable under paragraph (a) (its “Parallel
Debt”) be limited or affected in any way by its Corresponding Debt provided
that:

(i)    the Parallel Debt of each European Loan Party shall be decreased to the
extent that its Corresponding Debt has been paid to a Secured Party (and such
Secured Party is entitled to retain such payment) or (in the case of guarantee
obligations) discharged;

(ii)    the Corresponding Debt of each European Loan Party shall be decreased to
the extent that its Parallel Debt has been paid to a Secured Party (and such
Secured Party is entitled to retain such payment) or (in the case of guarantee
obligations) discharged; and

(iii)    the amount of the Parallel Debt of a European Loan Party shall at all
times be equal to the amount of its Corresponding Debt.

(c)    For the purpose of this §6.22, the Administrative Agent acts in its own
name and not as a trustee, and its claims in respect of the Parallel Debt shall
not be held on trust. Unless expressly provided to the contrary in any
Collateral Document, the security interest granted under the Collateral
Documents to the Administrative Agent to secure the Parallel Debt is granted to
the Administrative Agent in its capacity as creditor of the Parallel Debt and
shall not be held on trust.

(d)    All monies received or recovered by the Administrative Agent pursuant to
this Clause, and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt,
shall be applied in accordance with this Credit Agreement.

(e)    Without limiting or affecting the Administrative Agent’s rights against
the European Loan Parties (whether under this §6.22 or under any other provision
of the Loan Documents), each European Loan Party acknowledges that:

(i)    nothing in this §6.22 shall impose any obligation on the Administrative
Agent to advance any sum to any European Loan Party or otherwise under any Loan
Document, except in its capacity as Lender; and

(ii)    for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
Commitment other than those which it has in its capacity as a Lender.

 

-110-



--------------------------------------------------------------------------------

(f)    Each European Loan Party’s parallel obligation under this §6.22
constitutes a single and separate obligation from any other debt of each
European Loan Party under the Loan Documents.

6.23    Designated Subsidiaries.

(a)    GWI may at any time and from time to time designate any Subsidiary (other
than the Aus JV and its Subsidiaries) as a Designated Subsidiary (each such
designation a “Designation”) by delivering an Election to Participate to the
Administrative Agent. Each such Election to Participate shall indicate
(x) whether such Designated Subsidiary intends to (1) borrow Term Loans pursuant
to the provisions of §6.18 or (2) establish Revolving Loan Commitments pursuant
to the provisions of §6.18 or (3) otherwise establish Designated Subsidiary
Commitments to such Designated Subsidiary, which shall be offset by a
corresponding and equivalent reduction as designated by GWI in one or more of
the Aggregate Canadian Revolving Loan Commitments, Aggregate European
Commitments, Aggregate UK Revolving Loan Commitments and Aggregate Other
Designated Subsidiary Commitments such that the Total Commitment in effect
immediately before such Designation shall be equal to the Total Commitment
immediately after, and after giving effect to, such Designation (including after
giving effect to any increase of commitments pursuant to §6.18 entered into in
connection with such Designation) (each such adjustment pursuant to this
§6.23(a), a “Commitment Adjustment”); provided that each such Commitment
Adjustment pursuant to a Designation shall be subject to the following
conditions: (i) reallocation of Applicable Commitment amounts shall be made only
between the offices or Affiliates of Applicable Lenders such that the sum of all
the applicable Commitments of each Applicable Lender and its Affiliates shall
not be increased or decreased as a result of any such reallocation, (ii) no
Designation shall increase the Aggregate Foreign Currency Revolving Loan
Commitments in excess of $500,000,000, (iii) the total Designated Subsidiary
Commitments and Term Loans to a Designated Subsidiary shall not exceed
$75,000,000, (iv) each reallocation shall be made pro rata among the Lenders
whose Applicable Commitments are being reallocated from one Applicable
Commitment to another, but shall not cause the Applicable Commitments of any
other Lenders to change (but will result in a change in Commitment Percentages),
(v) in no event shall (A) the Aggregate Domestic Revolving Loan Commitments be
reduced to an amount less than the greater of (x) $125,000,000 and (y) the Total
Domestic Revolver Exposure; (B) the Aggregate Canadian Revolving Loan
Commitments be reduced to an amount less than the Total Canadian Revolver
Exposure; (C) the Aggregate European Commitments be reduced to an amount less
than the Total European Exposure; (D) [Reserved]; or (E) the Aggregate UK
Revolving Loan Commitments be reduced to an amount less than the Total UK
Revolver Exposure and (y) shall indicate the currencies the Loans to be made to
the Designated Subsidiary shall be denominated (such currency, a “Designated
Subsidiary Alternative Currency”); provided that such currencies shall be an
Alternative Currency. Each such Election to Participate shall be duly executed
on behalf of such Subsidiary and GWI in such number of copies as the
Administrative Agent may request.

(b)    If at any time a Borrower (other than GWI) no longer is a subsidiary of
GWI, GWI shall cause to be delivered to the Administrative Agent an Election to
Terminate terminating the status of such Subsidiary as a Borrower. The delivery
of an Election to Terminate shall not affect any obligation of a Borrower
theretofore incurred or any guaranties of such obligations. The Administrative
Agent shall promptly give notice to the Lenders of the receipt of any Election
to Participate or Election to Terminate.

(c)    Notwithstanding the foregoing, with respect to any Designated Subsidiary,
GWI shall obtain the written consent of the Administrative Agent and each Lender
who is proposed and will hold Designated Subsidiary Commitments or who will make
Designated Subsidiary Term Loans, as applicable, which consent of each Lender
shall not be unreasonably withheld (it being understood that a Lender shall be
deemed to have acted reasonably in withholding its consent if (i) it is unlawful
for such Lender to make Loans under this Agreement to the proposed “Designated
Subsidiary,” (ii) such Lender cannot or has not determined that it is lawful to
do so, (iii) the making of a Loan to the proposed

 

-111-



--------------------------------------------------------------------------------

“Designated Subsidiary” might subject such Lender to adverse tax consequences or
adversely affect any Guaranty or Collateral with respect to any Loan, (iv) such
Lender is required or has determined that it is prudent to register or file in
the jurisdiction of formation or organization of the proposed Designated
Subsidiary and it does not wish to do so or (v) that such Lender is restricted
by operational or administrative procedures or other applicable internal
policies from extending credit under this Agreement to Persons in the
jurisdiction in which such Subsidiary is located).

(d)    Any Lender that does not consent to such proposed Designated Subsidiary
as provided in §6.23(c) within 10 Business Days of receipt of such Election to
Participate shall be a “Protesting Lender”. With respect to each Protesting
Lender, GWI shall, effective on or before the date that such Designated
Subsidiary shall have the right to borrow under this Agreement, either
(A) replace such Protesting Lender with respect to their proposed Designated
Subsidiary Commitments or proposed Designated Subsidiary Term Loans, as
applicable, with Lenders willing (in their sole discretion) to increase their
Designated Subsidiary Commitments or make Designated Subsidiary Term Loans, as
applicable, or other financial institutions willing (in their sole discretion)
to become Lenders and extend Designated Subsidiary Commitments, (B) notify the
Administrative Agent and such Protesting Lender that the Designated Subsidiary
Commitments or Designated Subsidiary Term Loans, as applicable, of such
Protesting Lender shall be terminated or shall not be made, as applicable;
provided that such Protesting Lender shall have received payment of an amount
equal to the outstanding principal amount of its outstanding Loans, accrued
interest thereon, accrued fees and all other amounts payable to it repaid by the
Borrowers or (C) cancel its request to designate such Designated Subsidiary as a
“Designated Subsidiary”.

(e)    Each Lender may, at its option, make any Loan available to any Designated
Foreign Subsidiary by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of such Designated Foreign Subsidiary to repay such
Loan in accordance with the terms of this Agreement.

(f)    The designation of a Designated Subsidiary shall be effected by a joinder
agreement (the “Designated Subsidiary Joinder”) executed by GWI, the Designated
Subsidiary, the Administrative Agent and each Lender holding any Designation
Subsidiary Commitment (such Lenders, “Designated Subsidiary Lenders”), in form
and substance reasonably satisfactory to each of the parties thereto; provided,
that if the applicable Designated Subsidiary is organized or incorporated in or
under the laws of, or for applicable Tax purposes is resident of or treated as
engaged in a trade or business in, any jurisdiction other than a jurisdiction in
or under the laws of which at least one of the then-existing Borrowers is
organized or incorporated on the date the applicable Election to Participate is
delivered to the Administrative Agent, such Designated Subsidiary Joinder shall
incorporate an amendment of this Agreement (including, without limitation, §§
2.9, 6.12 and the definition of “Excluded Taxes”) as mutually agreed by the
Administrative Agent, such Designated Subsidiary and each such Lender.
Notwithstanding the provisions of §27, the Designated Subsidiary Joinder may,
without the consent of any other Lenders, effect such amendments to this Credit
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this §6.23 (including any such changes as may be required in §2.9 ). In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans or Term Loans, as applicable, shall be deemed,
unless the context otherwise requires, to include references to Designated
Subsidiary Revolving Loans or Designated Subsidiary Term Loans, as applicable,
made to any Designated Subsidiaries. This §6.23 shall supersede any provisions
in §§2.11 or 27 to the contrary.

 

-112-



--------------------------------------------------------------------------------

7.    GUARANTY.

7.1    Guaranty.

(a)    As an inducement to the Lenders to make the applicable Loans and the
Issuing Lender to issue the Letters of Credit (where applicable) available to
the Borrowers, (i) each of the U.S. Guarantors and each of the Domestic
Borrowers (solely with respect to the Obligations of the other Domestic
Borrowers, and the Foreign Borrowers) hereby unconditionally and irrevocably
guarantee (A) the full punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations of the Borrowers now or hereafter
existing whether for principal, interest, fees, expenses or otherwise, and
(B) the strict performance and observance by the Borrowers of all agreements,
warranties and covenants applicable to the Borrowers in the Loan Documents (such
Obligations collectively being hereafter referred to as the Domestic Borrowers’
and the U.S. Guarantors’ “U.S. Guaranteed Obligations”); and (ii) to the fullest
extent permitted by applicable law, each of the Foreign Borrowers (solely with
respect to the Obligations of the other Foreign Borrowers) and each of the
Foreign Guarantors hereby unconditionally and irrevocably guarantee (x) the full
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of the Foreign Obligations, and (y) the strict performance and
observance by each of the Foreign Borrowers of all agreements, warranties and
covenants applicable to each Foreign Borrower in the Loan Documents (such
obligations collectively being referred to as the Foreign Guarantors’ “Foreign
Guaranteed Obligations”).

(b)    Notwithstanding anything set forth in this Credit Agreement or any other
Loan Document to the contrary, (i) no Foreign Loan Party shall at any time be
liable, directly or indirectly, for any portion of the U.S. Obligations,
including, without limitation, the principal of the Domestic Loans or any
interest thereon or fees payable with respect thereto (and the U.S. Loan Parties
are solely liable for such Obligations) and (ii) the European Borrowers’
liability shall be limited to the extent required to comply with restrictions on
financial assistance in Section 2:98c of the Dutch Civil Code.

7.2    Guarantors Agreement to Pay Enforcement Costs, Etc. To the extent the
Guarantors are permitted to do so by applicable law, each of the Guarantors
guarantees that its Guaranteed Obligations will be paid strictly in accordance
with the terms hereof, regardless of (a) any law, regulation, order, decree or
directive (whether or not having the force of law) or any interpretation thereof
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of any Lender or any Agent with respect thereto, including, without
limitation, any law, regulation, order, decree or directive or interpretation
thereof that purports to require or permit the satisfaction of any Guaranteed
Obligation other than strictly in accordance with the terms of this Credit
Agreement (such as by the tender of a currency other than as provided in §6.2.2
or that restricts the procurement of such currency by the Borrowers or the
Guarantors), or (b) any agreement, whether or not signed by or on behalf of any
Agent or the Lenders, in connection with the restructuring or rescheduling of
public or private obligations in any Borrower’s country, whether or not such
agreement is stated to cause or permit the discharge of the Obligations prior to
the final payment in full of the Obligations in the currency required by §6.2.2
in strict accordance with this Credit Agreement. The liability of each Guarantor
with regard to its Guaranteed Obligations shall be absolute and unconditional
irrespective of:

(i)    any change in the time, manner or place of payment of, or in any other
term of, all or any of its Guaranteed Obligations or any other amendment or
waiver of or any consent to departure from this Credit Agreement or any other
Loan Document;

(ii)    any release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of its Guaranteed Obligations;

 

-113-



--------------------------------------------------------------------------------

(iii)    any change in ownership of the Borrowers;

(iv)    any non-perfection or release of collateral securing the Guaranteed
Obligations;

(v)    any acceptance of any partial payment(s) from any Borrower or any other
Guarantor; or

(vi)    any setoff, defense, counterclaim or other circumstance whatsoever (in
any case, whether based on contract, tort or any other theory) which might
otherwise constitute a legal or equitable defense available to, or a discharge
of (other than by payment in full in cash), any of the Borrowers or a Guarantor
in respect of its Obligations under any Loan Document.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any Guaranteed Obligation is rescinded or must
otherwise be returned by the Lenders or any Agent upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.

7.3    Effectiveness; Enforcement. This Guaranty shall be effective and shall be
deemed to be made with respect to each Loan made and each Letter of Credit
issued as of the time it is made or issued, as applicable. No invalidity,
irregularity or unenforceability by reason of any bankruptcy or similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect any liability of any Borrower, and no defect in or
insufficiency or want of powers of any Borrower or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against this Guaranty. This Guaranty is a continuing guaranty and shall
(a) survive any termination of this Credit Agreement, and (b) remain in full
force and effect until all Commitments have expired, all outstanding Letters of
Credit have expired, matured or otherwise been terminated, and all Guaranteed
Obligations and all other amounts payable hereunder have been performed and paid
in full in cash or otherwise satisfied. This Guaranty is made for the benefit of
the Agents and the Lenders and their successors and assigns, and may be enforced
from time to time as often as occasion therefor may arise and without
requirement on the part of any Agent or any Lender first to exercise any rights
against the Borrowers, or to resort to any other source or means of obtaining
payment of any of the said obligations or to elect any other remedy.

7.4    Waivers. Except as otherwise specifically provided in any of the Loan
Documents, each of the Guarantors hereby waives promptness, diligence, protest,
notice of protest, all suretyship defenses, the benefit of discussion, the
benefit of division, notice of acceptance and any other notice with respect to
any of its Guaranteed Obligations and this Guaranty or any right to insist that
any Agent first exhaust any right or take any action against any Borrower, or
any other Person. Each of the Guarantors also irrevocably waives, to the fullest
extent permitted by law, all defenses which at any time may be available to it
in respect of its Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.

7.5    Expenses. Each of the Guarantors hereby promises to reimburse (a) the
Agents for all reasonable and documented out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of this Guaranty,
this Credit Agreement and the other Loan Documents to which such Guarantor is a
party, or any amendment, modification, approval, consent or waiver hereof or
thereof, and (b) the Agents and the Lenders and their respective Affiliates for
all reasonable and documented out-of-pocket fees and disbursements (including
reasonable attorneys’ fees for (1) one primary counsel for all Indemnified
Persons, taken as a whole, (2) one regulatory counsel, with respect to each
appropriate jurisdiction and (3) local counsel for the Agents and Lenders taken
as a whole as may be deemed necessary (unless there is an actual or perceived
conflict of interest or the availability of different claims or defenses in
which case such affected Persons, taken as a whole, may retain one conflicts
counsel)), incurred or expended in connection with the enforcement of its
Guaranteed Obligations (whether or not legal proceedings are instituted).

 

-114-



--------------------------------------------------------------------------------

7.6    Concerning Joint and Several Liability of the Guarantors.

(a)    To the fullest extent permitted by applicable law and subject to §7.1(b),
each of the Guarantors hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
Applicable Borrowers, with respect to the payment and performance of all of its
Guaranteed Obligations (including, without limitation, any Guaranteed
Obligations arising under this §7), it being the intention of the parties hereto
that (i) the U.S. Obligations shall be the joint and several Guaranteed
Obligations of the U.S. Guarantors and, solely in its capacity as a Guarantor of
the U.S. Guaranteed Obligations under this §7, the Domestic Borrowers; and
(ii) the Foreign Obligations shall be the joint and several Obligations of all
Guarantors without preferences or distribution among them.

(b)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of its Obligations as and when due or to perform any of its
Obligations in accordance with the terms thereof, then in each such event, to
the fullest extent permitted by applicable law, the applicable co-Guarantors
will make such payment with respect to, or perform, such Guaranteed Obligations.

(c)    To the fullest extent permitted by applicable law, the Guaranteed
Obligations of each Guarantor under the provisions of this §7 constitute full
recourse obligations of such Guarantor enforceable against such Guarantor to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstance
whatsoever.

(d)    Except as otherwise expressly provided in this Credit Agreement, each of
the Guarantors hereby waives notice of acceptance of its joint and several
liability, notice of any Loans made or Letters of Credit issued under this
Credit Agreement, notice of any action at any time taken or omitted by any Agent
or any Lender under or in respect of any of the Guaranteed Obligations, and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Credit Agreement and
this Guaranty. Each of the Guarantors hereby assents to, and waives notice of,
any extension or postponement of the time for the payment of any of the
Guaranteed Obligations, the acceptance of any payment of any of the Guaranteed
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by any Agent or the Lenders at any time or times
in respect of any Default or Event of Default by any of the Borrowers or the
Guarantors in the performance or satisfaction of any term, covenant, condition
or provision of this Credit Agreement, any and all other indulgences whatsoever
by any Agent or the Lenders in respect of any of the Guaranteed Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Guaranteed Obligations or the addition,
substitution or release, in whole or in part, of any of the Borrowers or any
other Guarantor. Without limiting the generality of the foregoing, each of the
Guarantors assents to any other action or delay in acting or failure to act on
the part of the Lenders or any Agent with respect to the failure by any of the
Borrowers or any other Guarantor to comply with its respective Obligations or
Guaranteed Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this §7, afford grounds for terminating, discharging or relieving any
Guarantor, in whole or in part, from any of the Guaranteed Obligations under
this §7, it being the intention of the Guarantors that, so long as any of the
Guaranteed Obligations hereunder remain unsatisfied, the Guaranteed Obligations
of each of the Guarantors under this §7 shall not be discharged except by
performance and then only to the extent of such performance. The Guaranteed
Obligations of each of the Guarantors under this §7 shall not be

 

-115-



--------------------------------------------------------------------------------

diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction, receivership, administration or
similar proceeding with respect to any of the Borrowers or the Guarantors or the
Lenders or any Agent. The joint and several liability of each of the Guarantors
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, sale or contribution of all assets and liabilities of a
company (“universalité/algemeenheid”) or of a branch of activities or other
consolidation, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of the Borrowers or the
Guarantors, the Lenders or any Agent.

(e)    The U.S. Guarantors, each Domestic Borrower (solely in its capacity as a
Guarantor of the U.S. Guaranteed Obligations under this §7) and each of the
Foreign Guarantors and each of the Foreign Borrowers (solely in their capacity
as Guarantors of the Foreign Guaranteed Obligations), shall be liable under the
Guaranty under this §7 only for the maximum amount of such liabilities that can
be incurred under applicable law without rendering this Credit Agreement, as it
relates to the guaranty under this §7, voidable under applicable law relating to
fraudulent conveyance, fraudulent transfer and corporate financial assistance,
and not for any greater amount. Accordingly, if any obligation under any
provision of the guaranty under this §7 shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Guarantors, the Agents and the Lenders that any balance of the
obligation created by such provision and all other obligations of the Guarantors
under this §7 to the Lenders or any Agent shall remain valid and enforceable,
and that all sums not in excess of those permitted under applicable law shall
remain fully collectible by the Lenders and the Agents from any Loan Party, as
the case may be.

(f)    To the extent any U.S. Guarantor or any Foreign Guarantor, as the case
may be, makes a payment hereunder in excess of the aggregate amount of the
benefit received by such Guarantor in respect of the extensions of credit under
the Credit Agreement (the “Benefit Amount”), then such Guarantor, after the
payment in full, in cash, of all of the Obligations, shall be entitled to
recover from the Applicable Borrowers and each other applicable Guarantor such
excess payment, pro rata, in accordance with the ratio of the Benefit Amount
received by each such other applicable Guarantor to the total Benefit Amount
received by all applicable Guarantors, and the right to such recovery shall be
deemed to be an asset and property of such Guarantor so funding; provided, that
each of the Guarantors hereby agrees that it will not enforce any of its rights
of contribution or subrogation against the other applicable Guarantors with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to any of the Lenders or any Agent with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been irrevocably paid in full in cash. Any
claim which any Guarantor may have against any other applicable Guarantor with
respect to any payments to the Lenders or any Agent hereunder or under any other
Loan Document are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, administration,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Guarantor, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other applicable Guarantor therefor.

(g)    Each of the Guarantors hereby agrees that the payment of any amounts due
with respect to the indebtedness owing by any Guarantor to any other Guarantor
or any Borrower is hereby subordinated to the prior payment in full in cash of
the Obligations as set forth in the following sentence. If such Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness, upon
the occurrence and during the continuance of an Event of Default and before
payment in full in cash of the Obligations, such amounts shall be collected,
enforced, received by such Guarantor as trustee for the Lenders and the Agents
and be paid over to the Applicable Agent, for the benefit of the Applicable
Lenders and the Applicable Agent, to be applied to repay (or be held as security
for the repayment of) the Obligations.

 

-116-



--------------------------------------------------------------------------------

(h)    The provisions of this §7 (other than §7.6(f), which is made for the
benefit of the Guarantors) are made for the benefit of the Agents and the
Lenders and their successors and assigns, and may be enforced in good faith by
them from time to time against the Guarantors as often as occasion therefor may
arise and without requirement on the part of the Agents or the Lenders first to
marshal any of their claims or to exercise any of their rights against the
Borrowers or the Guarantors or to exhaust any remedies available to them against
the Borrowers or the Guarantors or to resort to any other source or means of
obtaining payment of any of the obligations hereunder or to elect any other
remedy. The provisions of this §7 shall remain in effect until all of the
Guaranteed Obligations shall have been paid in full or otherwise fully satisfied
and the Commitments have expired and all outstanding Letters of Credit have
expired, matured or otherwise been terminated. If at any time, any payment, or
any part thereof, made in respect of any of the Guaranteed Obligations, is
rescinded or must otherwise be restored or returned by the Lenders or any Agent
upon the insolvency, bankruptcy or reorganization of any of the Borrowers or the
Guarantors, or otherwise, the provisions of this §7 will forthwith be reinstated
in effect, as though such payment had not been made.

Until the final payment and performance in full in cash of all of the
Obligations, no Guarantor shall exercise, and each Guarantor hereby waives any
rights such Guarantor may have against any of the Borrowers or any other
Guarantor arising as a result of payment by such Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, and will not
prove any claim in competition with any Agent or any Lender in respect of any
payment hereunder in any bankruptcy, insolvency or reorganization case or
proceedings of any nature; such Guarantor will not claim any setoff, recoupment
or counterclaim against the Borrowers or any of the other Guarantors in respect
of any liability of the Borrowers to such Guarantor; and such Guarantor waives
any benefit of and any right to participate in any collateral security which may
be held by any Agent or any Lender.

7.7    Indemnity. To the fullest extent permitted by applicable law, each of the
Guarantors, as a separate and additional liability, further undertakes and
agrees to indemnify and keep indemnified upon written demand (setting forth a
reasonably detailed explanation as to the reason for any additional amounts
payable pursuant to this §7.7) each of the Lenders and each Agent and any
Affiliates thereof (together and each separately in this §7.7 called the
“Creditors”) against any loss, damage, cost, charge or expense whatsoever that
the Creditors suffer by reason of, in connection with, or as a consequence of:

(a)    the non-payment of any of its Guaranteed Obligations or the
non-performance or non-observance of any of its Guaranteed Obligations;

(b)    the liability of any Applicable Borrower to pay the Guaranteed
Obligations to the Creditors or to perform the Guaranteed Obligations being
void, voidable or unenforceable in whole or in part, as a result of any lack of
capacity, power or authority or any improper exercise of power or authority on
the part of the Borrowers;

(c)    any Applicable Borrower becoming insolvent, including: (i) the amount of
any payment made to the Creditors which is void or voidable against any person;
and (ii) the amount of any interest (including capitalized interest) which does
not accrue from the date of insolvency or is not recoverable by reason of the
insolvency, and which would otherwise have been recoverable from the Guarantors
under this Credit Agreement; or

(d)    the Guaranteed Obligations being (or moneys which would have been
Guaranteed Obligations had they not been irrecoverable) not recoverable from the
Applicable

 

-117-



--------------------------------------------------------------------------------

Borrower in whole or in part and not recoverable from the Guarantors under the
guaranty in this §7 by reason of any other fact or circumstance whatsoever and
whether the transactions or any of them relating to such moneys have been void,
voidable or illegal or have been subsequently avoided and whether or not any of
the matters or facts relating thereto have been or ought to have been within the
knowledge of the Creditors;

provided that no Foreign Loan Party shall at any time be liable, directly or
indirectly, to any of the Creditors for any portion of the indemnification
obligations set forth in this §7.7 relating to the U.S. Guaranteed Obligations.

7.8    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Guarantor as may be needed by such Specified
Guarantor from time to time to honor all of its obligations under its Guaranty
and the other Loan Documents in respect of any Swap Obligation (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
that this Section constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified
Guarantor for all purposes of § 1a(18)(A)(v)(II) the Commodity Exchange Act.

8.    REPRESENTATIONS AND WARRANTIES.

On the Restatement Effective Date and on each date thereafter to the extent
required under §13, each of the Borrowers represents and warrants to the Lenders
and the Agents as follows:

8.1    Corporate Authority.

8.1.1. Incorporation; Good Standing. Each of the Borrowers and its Restricted
Subsidiaries (a) is a corporation, partnership or limited liability company or
other form of business entity duly organized, validly existing and, except in
respect of the European Borrowers, the UK Borrower and the UK Guarantors, in
good standing under the laws of its state, province or country of incorporation
or formation, (b) has all requisite corporate or other power to own its property
and conduct its business as now conducted and as presently contemplated and
(c) is in good standing as a foreign corporation (or similar business entity),
except in respect of the European Borrowers, the UK Borrower and the UK
Guarantors, and is duly authorized to do business in each jurisdiction where
such qualification is necessary except where a failure to be so qualified would
not have a Material Adverse Effect.

8.1.2. Authorization. The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any of the Borrowers or any of
their Restricted Subsidiaries is or is to become a party and the transactions
contemplated hereby and thereby (a) are within the corporate or other authority
of such Person, (b) have been duly authorized by all necessary corporate or
other proceedings, (c) do not and will not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
any such Person is subject or any judgment, order, writ, injunction, license or
permit applicable to any such Person unless such conflict, breach or
contravention would not have a Material Adverse Effect and (d) do not conflict
with any provision of the Governing Documents of, or any agreement or other
material instrument binding upon any such Person.

 

-118-



--------------------------------------------------------------------------------

8.1.3. Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which any of the Borrowers or any of their
Restricted Subsidiaries is or is to become a party will result in valid and
legally binding obligations of such Person enforceable against it in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by the effects of any Debtor Relief Laws (other than
the Canada Transportation Act) or, solely in respect of the European Borrowers,
the Debtor Relief Reservations, and except to the extent that (i) the exercise
of certain remedies under the Loan Documents may be subject to compliance with
the ICC Termination Act of 1995, as amended, and other applicable governmental
regulations and (ii) availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

8.2    Governmental Approvals. (i) The execution, delivery and performance by
each of the Borrowers and each of its Restricted Subsidiaries of this Credit
Agreement, the other Loan Documents to which any of the Borrowers or any of
their Restricted Subsidiaries is or is to become a party and the transactions
contemplated hereby and thereby, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (iv) the exercise by the Administrative Agent
or any other Secured Party of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents do
not require the approval, consent, order, authorization or license by, or giving
of notice to, or filing with, or taking of any other action with respect to, any
governmental agency or authority of any jurisdiction (including, without
limitation, the STB), or other fiscal, monetary or other authority, under any
provisions of any laws or governmental rules, regulations, orders, or decrees of
any jurisdiction or the central bank of any jurisdiction or other fiscal,
monetary or other authority, under any provision of any laws or governmental
rules, regulations, orders or decrees of any jurisdiction applicable to or
binding on any Borrower or any of their Restricted Subsidiaries except for
(a) the filing of UCC financing statements required by the Loan Documents,
(b) filings with the United States Patent and Trademark Office and the United
States Copyright Office as required by the Loan Documents, (c) recordation of
the Mortgages and other Liens granted under the Loan Documents, (d) the
registration of particulars of any Collateral Document entered into by an entity
registered in England and Wales at the Companies Registration Office of England
and Wales, (e) such as have been made or obtained and are in full force and
effect, (f) such other actions, consents, approvals, registrations or filings
with respect to which the failure to be obtained or made would not reasonably be
expected to have a Material Adverse Effect, (g) exercise of certain remedies
under the Loan Documents may be subject to compliance with the ICC Termination
Act of 1995, as amended and other applicable governmental regulations and
(h) filings or other actions listed on Schedule 8.2. A representation under this
§8.2 will not be incorrect or misleading if any Secured Party fails to take any
action or effect any filing, registration, recording, execution or notarization
which can only be taken or effected by it to enable a security interest (under
and for the purposes of the PPSA) to be perfected (other than by reason of the
fault or negligence of the Loan Parties).

8.3    Title to Properties; Leases. Except as indicated on Schedule 8.3, each of
the Borrowers and each of its Restricted Subsidiaries owns, leases or otherwise
holds all of the assets reflected in the consolidated and consolidating balance
sheets of GWI and its Restricted Subsidiaries as at December 31, 2014 or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no rights of
others, including any Mortgages, leases, conditional sales agreements, title
retention agreements, Liens or other encumbrances except Permitted Liens and the
rights of lessees and other parties lawfully in possession in the ordinary
course of business except where the failure to have such assets could not
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect.

 

-119-



--------------------------------------------------------------------------------

8.4    Financial Statements and Projections.

8.4.1. Financial Statements.

There has been furnished to each of the Lenders the consolidated balance sheet
of GWI and its Subsidiaries as of December 31, 2017, and consolidated statements
of income and cash flows of GWI and its Subsidiaries, in each case for the
fiscal year then ended, audited by PricewaterhouseCoopers LLP (the “GWI Audited
Financial Statements”). There has also been furnished to each of the Lenders the
consolidated balance sheet for GWI and its Subsidiaries as of March 31, 2018,
and the related consolidated statements of income and cash flows for GWI and its
Subsidiaries for the fiscal quarter then ended, setting forth in comparative
form the figures for the previous fiscal year (the “GWI Unaudited Financial
Statements” and, together with GWI Audited Financial Statements, the
“GWI Historical Financial Statements”). All such balance sheets, statements of
income, cash flow statements and financial statements and all financial
statements delivered pursuant to §§9.4(a) and (b) have been prepared in
accordance with GAAP and fairly present the financial condition of GWI and its
Subsidiaries as at the close of business on the dates thereof and the results of
operations for the fiscal year or other period then ended. There are no
contingent liabilities of GWI or its Subsidiaries as of such dates involving
material amounts, to the knowledge of the officers of GWI, which were not
disclosed in such balance sheet and statements and the notes related thereto.

8.4.2. Projections. The projections of GWI and its Subsidiaries including (a) on
an annual basis, consolidated balance sheets, income and cash flow statements of
GWI and its Subsidiaries, in each case for the period from December 31, 2018
through December 31, 2022 and (b) annual calculations of the covenants contained
in §11 for the 2018 through 2022 fiscal years, copies of which have been
delivered to each Lender (other than any Public Lender) are based upon
reasonable estimates and assumptions and have been prepared in good faith based
upon assumptions that GWI believed to be reasonable as of the Restatement
Effective Date and as of the date such projections were delivered to each Lender
(other than any Public Lender).

8.5    No Material Changes, Etc.; Solvency.

8.5.1. Changes. Since December 31, 2017 there has been no event or occurrence
which has had a Material Adverse Effect.

8.5.2. Solvency. After giving effect to the transactions occurring on the
Restatement Effective Date as contemplated herein, (i) the Fair Value of the
assets of GWI and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities, (ii) the Present Fair Salable
Value of the assets of GWI and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (iii) GWI and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iv) GWI and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

8.6    Franchises, Patents, Copyrights, Etc. Each of the Borrowers and each of
their Restricted Subsidiaries possesses all material franchises, patents,
copyrights, trademarks, trade names, licenses, permits, trade secrets and other
intangible rights and rights in respect of the foregoing, adequate for the
conduct of its business substantially as now conducted without, to the knowledge
of the officers of GWI, conflict with any rights of others.

8.7    Litigation. There are no actions, suits, proceedings or investigations of
any kind pending or threatened against any of the Borrowers or their Restricted
Subsidiaries before any court, tribunal or administrative agency or board
(a) that, if adversely determined, would have a Material Adverse Effect, or
(b) which question the validity of this Credit Agreement or any of the other
Loan Documents, or any action taken or to be taken pursuant hereto or thereto.

 

-120-



--------------------------------------------------------------------------------

8.8    Compliance with Other Instruments, Laws, Etc. None of the Borrowers or
any of their Restricted Subsidiaries is in violation of any provision of its
Governing Documents, or any agreement or instrument to which it may be subject
or by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could have a Material Adverse Effect.

8.9    Tax Status. Each of the Borrowers and their Restricted Subsidiaries
(a) has made, filed or duly extended all federal, state, provincial, local and
foreign income and all other material tax returns, reports and declarations
required by any jurisdiction to which any of them is subject, (b) has paid all
material Taxes and other government assessments and charges shown or determined
to be due on such returns, reports and declarations and all estimated Taxes in
connection with any extensions, except those Taxes being contested in good faith
and by appropriate proceedings, and (c) has set aside on their books provisions
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid Taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Borrowers know of no basis for any
such claim.

8.10    No Event of Default. No Default or Event of Default has occurred and is
continuing.

8.11    Investment Company Act. None of the Borrowers or any of their Restricted
Subsidiaries is, or is required to be registered as, an “investment company”, as
such term is defined in the Investment Company Act of 1940, as amended.

8.12    Certain Transactions. Except as set forth on Schedule 8.12 and except
for arm’s length transactions pursuant to which any of the Borrowers or any of
their Restricted Subsidiaries makes payments in the ordinary course of business
upon terms no less favorable than such Borrower or such Restricted Subsidiary
could obtain from third parties, none of the officers, directors, or employees
of any of the Borrowers or any of their Restricted Subsidiaries or other
Affiliates is presently a party to any transaction with any of the Borrowers or
any of their Restricted Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the best knowledge of such Person, any
corporation, partnership, trust or other entity in which any officer, director,
other Affiliates or any such employee has a substantial interest or is an
officer, director, trustee or partner.

8.13    ERISA and Employee Benefit Plan Compliance.

(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state laws except where failure to comply would not
reasonably be expected to cause a Material Adverse Effect or otherwise create a
Default or Event of Default hereunder. Each Plan that is intended to be
qualified has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
§401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under §501(a) of
the Code, or an application for such a letter is currently being processed by
(or within the time period permitted by law will be submitted to) the Internal
Revenue Service, and to the best knowledge of the Borrowers, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b)    There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority
with respect to any Plan that could

 

-121-



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. There has been no
non-exempt “prohibited transaction” (within the meaning of §406 of ERISA or
§4975(c) of the Code) or violation of the fiduciary responsibility rules of
ERISA with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c)    Except as would not have a Material Adverse Effect, (i) no ERISA Event
has occurred, and neither GWI nor any ERISA Affiliate is aware of any material
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event, (ii) GWI and its ERISA Affiliates have met all
applicable requirements regarding minimum required contributions under §§412 and
430 of the Code and §§302 and 303 of ERISA in respect of each Pension Plan, and
all applicable requirements regarding minimum required contributions under
§§412, 431 and 432 of the Code and §§304 and 305 of ERISA in respect of each
Multiemployer Plan, and no waiver of the minimum funding standards under §412(c)
of the Code or §302(c) of ERISA has been applied for or obtained; and
(iii) neither GWI nor any ERISA Affiliate has engaged in a transaction that
could be subject to §4069 or §4212(c) of ERISA.

(d)    To the extent applicable: (a) each Canadian Plan has been registered,
administered, funded and invested in all material respects in accordance with
its terms and applicable law; (b) subject to the terms of any applicable
collective agreements, the Canadian Borrower and the Canadian Guarantors may
amend or terminate, in whole or in part, each of their Canadian Plans;
(c) except as set forth in Schedule 8.13 as of the date hereof, neither the
aggregate going concern unfunded liability nor the aggregate solvency deficiency
in respect of all the Canadian Plans which are funded defined benefit pension
plans, determined pursuant to the actuarial assumptions and methodology utilized
in the most recent actuarial valuations therefor filed with the applicable
pension regulator, exceeds the Canadian Dollar Equivalent of $50,000,000; and
(d) the Canadian Borrower and Canadian Guarantors have delivered to the
Administrative Agent such valuations for any such funded Canadian Plan.

(e)    With respect to each employee benefits scheme or arrangement mandated by
a government other than the United States, the United Kingdom or Canada to which
any Borrower or any Subsidiary of any of them is subject (a “Foreign Government
Scheme or Arrangement”) and with respect to each employee benefit plan (within
the meaning of §3(3) of ERISA but not subject to ERISA) not subject to United
States or Canadian law or the law of England and Wales, maintained or
contributed to by any Borrower or any Subsidiary of any of them or with respect
to which any Borrower or any Subsidiary of any of them has any liability,
whether actual or contingent, including by reason of being affiliated with
another entity (a “Foreign Plan”):

(i)    any employer and employee contributions required of any Borrower or any
of their Subsidiaries by law or by the terms of any such Foreign Government
Scheme or Arrangement or any such Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices, except
where the failure to do so would not reasonably be expected to cause a Material
Adverse Effect or otherwise create a Default or Event of Default hereunder;

(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance, or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles and in accordance with
applicable law; and

 

-122-



--------------------------------------------------------------------------------

(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities except
where the failure to do so would not reasonably be expected to cause a Material
Adverse Effect or otherwise create a Default or Event of Default hereunder;

(f)    With respect to the UK Pension Scheme:

(i)    the UK Pension Scheme has been funded in accordance with Part III of the
Pensions Act 2004 of the United Kingdom (except where any failure to do so is
not reasonably likely to have a Material Adverse Effect), and no action or
omission has been taken by any Borrower or its Subsidiaries which has or is
reasonably likely to have a Material Adverse Effect; and

(ii)    the UK Pension Scheme has been registered and has been maintained in
good standing with applicable regulatory authorities except where the failure to
do so would not reasonably be expected to cause a Material Adverse Effect or
otherwise create a Default or Event of Default hereunder;

(g)    Except for the UK Pension Scheme, (i) none of the Borrowers nor any of
its Subsidiaries is an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004 of the United Kingdom) of an occupational pension scheme
established in the United Kingdom which is not a money purchase scheme (both
terms as defined in the Pension Schemes Act 1993 of the United Kingdom) and
(ii) none of the Borrowers nor any of its Subsidiaries is “connected” with or an
“associate” of (as those terms are used in sections 38 and 43 of the Pensions
Act 2004 of the United Kingdom) such an employer.

8.14    Use of Proceeds; Regulations U and X. The proceeds of the Loans on or
after the Restatement Effective Date shall be used (i) to pay fees and expenses
incurred in connection with Amendment No. 3, (ii) to refinance the loans under
the Existing Credit Agreement and (iii) for ongoing working capital and general
corporate purposes (including Permitted Acquisitions). The Borrowers will obtain
Letters of Credit solely for working capital, Capital Expenditures and general
corporate purposes. No portion of any Loan is to be used, and no portion of any
Letter of Credit is to be obtained, for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.

8.15    Environmental Compliance. The Borrowers have a reasonable system for
evaluating and managing environmental matters affecting them and their
Restricted Subsidiaries, including the past and present condition and usage of
the Real Estate and the operations conducted thereon and, based upon such
system, have concluded that:

(a)    except as set forth on Schedule 8.15, none of the Borrowers, none of
their Restricted Subsidiaries nor any operator of the Real Estate or any
operations thereon is in violation, or alleged violation, of any federal, state,
county, regional, local, foreign or provincial judgment, decree, directive
order, law, license, permit, rule, regulation, code or ordinance pertaining to
environmental matters, including, without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the federal Clean Water
Act, the federal Clean Air Act, the Toxic Substances Control Act, or any
Canadian, European Union, Dutch, UK, federal, provincial, state or local
statute, regulation, ordinance, order or decree relating to health, safety or
the environment or otherwise relating to protection or conservation of natural
or cultural sources, pollution or contamination of air, water or soil, waste or
chemical disposal, toxic, hazardous, poisonous, or dangerous substances or noise
or odor (“Environmental Laws”), which violation could have a Material Adverse
Effect;

 

-123-



--------------------------------------------------------------------------------

(b)    except as set forth in Schedule 8.15, none of the Borrowers nor any of
their Restricted Subsidiaries has received notice from any third party,
including, without limitation, any Canadian, European Union, Dutch, federal,
provincial, state or local governmental authority, (i) that any one of them has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any
hazardous waste, as defined by 42 U.S.C. §6903(5) or by any applicable
Environmental Laws, any hazardous substances as defined by 42 U.S.C. §9601(14)
or by any applicable Environmental Laws, any pollutant or contaminant as defined
by 42 U.S.C. §9601(33) or by any applicable Environmental Laws and any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by or forming the basis of liability under any Environmental Laws
(“Hazardous Substances”) which any one of them has generated, transported or
disposed of, or arranged for transport or disposal of has been found at any site
at which a federal, provincial, state or local agency or other third party has
conducted or has ordered that the Borrowers or any of their Restricted
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, or pursuant to any
Environmental Law, in each case which has or has the potential of having a
Material Adverse Effect;

(c)    except as set forth on Schedule 8.15: (i) to the best knowledge of each
Borrower, no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances which would have a
Material Adverse Effect, except for handling, processing or storage of Hazardous
Substances in accordance with applicable Environmental Laws; (ii) in the course
of any activities conducted by any Borrower, its Restricted Subsidiaries or
operators of its properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in accordance with applicable Environmental
Laws, except for generation or use of Hazardous Substances which would not have
a Material Adverse Effect; (iii) to the best knowledge of each Borrower, there
have been no releases (i.e. any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of any Borrower or its Restricted Subsidiaries,
which releases would have a Material Adverse Effect on the value of any of the
Real Estate or adjacent properties or the environment; (iv) to the best
knowledge of each Borrower, there have been no releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which would
have a Material Adverse Effect on the value of, the Real Estate; and (v) in
addition, to the best knowledge of each Borrower, except as would not have a
Material Adverse Effect: (1) any Hazardous Substances that have been generated
on any of the Real Estate located in the United States after the effective date
of RCRA and applicable regulations have been transported offsite only by
carriers having an identification number issued by the EPA (2) any Hazardous
Substances that have been generated by any Borrower or any of its Restricted
Subsidiaries on any of the Real Estate located in nations other than the United
States have been transported offsite in accordance with applicable Environmental
Laws, (3) all Hazardous Substances generated on any Real Estate have been
treated or disposed of at off-site locations only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws, and (4) all transporters and facilities referenced in clauses (1) through
(3) hereof have been and are operating in compliance with such permits and
applicable Environmental Laws; and

 

-124-



--------------------------------------------------------------------------------

(d)    except as listed on Schedule 8.15 and as would not have a Material
Adverse Effect, none of the Borrowers and their Restricted Subsidiaries, nor any
of the Real Estate, is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement by virtue of the transactions set forth herein
and contemplated hereby, or as a condition to the effectiveness of any other
transactions contemplated hereby.

8.16    Subsidiaries, Etc. Each of the Borrowers’ direct and indirect
Subsidiaries are as set forth on Schedule 8.16(a) and each Borrower holds the
ownership interests in each direct and indirect Subsidiary described on
Schedule 8.16(a). None of the Subsidiaries of the Borrowers has any other
Subsidiaries except as set forth on Schedule 8.16(a). Except as set forth on
Schedule 8.16(b), none of the Borrowers or any of their Subsidiaries is engaged
in any joint venture or partnership with any other Person.

8.17    Capitalization. The Borrowers and their Subsidiaries are the record and
beneficial owners of the issued and outstanding Capital Stock of the Persons
described in and in the manner set forth on Schedules 8.16(a) and (b), free and
clear of all Liens, other than Permitted Liens. All shares of such Capital Stock
have been validly issued, are outstanding, fully paid and nonassessable and no
options, warrants or other rights to subscribe to additional shares of the
Capital Stock of such Persons have been granted or exist.

8.18    Fiscal Year. Each of the Borrowers and their Restricted Subsidiaries has
a fiscal year which is twelve calendar months ending on December 31 of each
year.

8.19    Operation of Railroads. Each of the Borrowers is a rail carrier or is
primarily engaged in the business of providing management and administrative
services to rail carriers and other entities in the transportation business, and
holding Capital Stock of its Restricted Subsidiaries.

8.20    Disclosure.

(a)    No representation or warranty made by any of the Borrowers or any of
their Restricted Subsidiaries in any Loan Document to which it is a party and no
information furnished to any Agent or the Lenders by or on behalf of any of the
Borrowers or any of their Restricted Subsidiaries or any of its representatives
in connection with any aspect of the transactions contemplated by the Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made.

(b)    As of the Restatement Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

8.21    Registration or Stamp Tax. Neither this Credit Agreement nor any of the
other Loan Documents is subject to any registration or stamp tax or any other
similar or like taxes payable in any jurisdiction.

 

-125-



--------------------------------------------------------------------------------

8.22    Representations as to Foreign Obligors. Each Borrower and each Foreign
Loan Party represents and warrants to the Agents and the Lenders that:

(a)    Such Foreign Loan Party is subject to civil and commercial laws with
respect to its obligations under this Credit Agreement and the other Loan
Documents to which it is a party (collectively as to such Loan Party, the
“Applicable Foreign Loan Party Documents”), and the execution, delivery and
performance by such Foreign Loan Party of the Applicable Foreign Loan Party
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Foreign Loan Party nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.

(b)    The Applicable Foreign Loan Party Documents are in proper legal form
under the laws of the jurisdiction in which such Foreign Loan Party is organized
and existing for the enforcement thereof against such Foreign Loan Party under
the laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents that the Applicable Foreign Loan Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Loan Party is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Loan Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c)    As of the Restatement Effective Date, there is no tax, levy, impost,
duty, fee, assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which such Foreign Loan Party is organized and existing either (i) on or by
virtue of the execution or delivery of the Applicable Foreign Loan Party
Documents or (ii) on any payment to be made by such Foreign Loan Party pursuant
to the Applicable Foreign Loan Party Documents, except (x) for Canadian interest
withholding tax at the rate of 25% (unless such rate is reduced by an applicable
income tax treaty to which Canada is a party) on interest paid by the Canadian
Borrower in respect of Canadian Revolving Loans and the Canadian Swingline Loan
if the relevant Canadian Lender or the Canadian Swingline Lender (as applicable)
is not a resident of Canada or not deemed to be a resident of Canada and does
not deal at “arm’s length” with the Canadian Borrower or (y) as otherwise has
been disclosed to the Agents.

(d)    The execution, delivery and performance of the Applicable Foreign Loan
Party Documents executed by such Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

8.23    Trustee. No Borrower or Guarantor is entering into any Loan Document, or
holds any property, as a trustee.

 

-126-



--------------------------------------------------------------------------------

8.24    Code of Banking Practice. The Australian Code of Banking Practice does
not apply to the Loan Documents and the transactions thereunder.

8.25    OFAC, Patriot Act and FCPA. Each Loan Party and each of its Subsidiaries
is: (a) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof (the “Annex”);
(b) in compliance in all material respects with the requirements of the USA
Patriot Act Title III of 107 Public Law 56 (October 26, 2001) (the “Patriot
Act”) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and 150
offices, related to the subject matter of the Patriot Act, including Executive
Order 13224 effective September 24, 2001 and all other requirements contained in
the rules and regulations of the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”); (c) operated under policies, procedures and practices, if
any, that are in compliance with the Patriot Act; (d) not in receipt of any
notice from the Secretary of State or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (e) not listed as a
Specially Designated Terrorist (as defined in the Patriot Act) or as a “blocked”
person on any lists maintained by the OFAC pursuant to the Patriot Act or any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of the OFAC issued pursuant to the Patriot Act or
on any other list of terrorists or terrorist organizations maintained pursuant
to the Patriot Act; (f) not a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person; (g) not owned or controlled by or now
acting and or will be in the future act for or on behalf of any Person named in
the Annex or any other list promulgated under the Patriot Act or any other
Person who has been determined to be the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Credit
Agreement or any other Loan Document would be prohibited under U.S. law and
(h) not a Person included on Her Majesty’s Treasury’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List. No part of the proceeds
of the Loans will be used, directly or indirectly, (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or the UK Bribery Act 2010 or (ii) to the knowledge of each
Loan Party and its Subsidiaries, in violation of OFAC or the sanctions laws and
regulations of the United Kingdom.

8.26    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

8.27    Collateral Documents.

(a)    The U.S. Security Agreement creates (to the extent required hereby or by
the applicable Collateral Documents) valid and perfected first priority liens on
and/or security interests in all of the U.S. Collateral in favor of the Secured
Parties, to the extent set forth in and subject to the provisions hereof and of
the Collateral Documents (except as enforceability may be limited (x) by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally, (y) by the ICC
Termination Act of 1995, as amended and any other applicable governmental
regulations and (z) by general equitable principles (whether enforcement is
sought by proceedings in equity or law)), subject only to Permitted Liens and,
when (i) financing statements are filed in the offices specified on Schedule 6
to the Perfection Certificate and (ii) upon the taking of possession or control
by the Administrative Agent of the U.S. Collateral, with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the U.S.
Security Agreement) the Liens created by the U.S. Security Agreements shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in the U.S. Collateral (other than such U.S.

 

-127-



--------------------------------------------------------------------------------

Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens. The Canadian Security Agreement creates
(to the extent required hereby or by the applicable Collateral Documents) valid
and perfected first priority liens on and/or security interests in all of the
Collateral in favor of the Secured Parties, to the extent set forth in and
subject to the provisions of the Collateral Documents, subject only to Permitted
Liens and, when (i) financing statements and registrations are filed in the
offices specified on Schedule 6 to the Canadian Perfection Certificate and
(ii) upon the taking of possession or control by the Administrative Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Canadian Security Agreement) the Liens created by the
Canadian Security Agreements shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors in the
Collateral (other than such Collateral in which a security interest cannot be
perfected under the PPSA or the RPMRR), in each case subject to no Liens other
than Permitted Liens.

(b)    Each Mortgage when duly executed is effective to create, in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
law)), subject only to Permitted Liens or other Liens acceptable to the
Administrative Agent, and when the Mortgages are filed in the offices specified
on Schedule 6 to the Perfection Certificate, Canadian Perfection Certificate or
any supplement to the Perfection Certificate or Canadian Perfection Certificate
delivered on or prior to the date hereof (or, in the case of any Mortgage
executed and delivered on or prior to the date hereof in accordance with the
provisions of §§9.13, 9.14 or 9.16, when such Mortgage is filed in the offices
specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of §§9.13, 9.14 and 9.16), the Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Permitted Liens and Liens permitted by the Mortgage. None of the Mortgaged
Property upon which a Building or Manufactured (Mobile) Home is located is a
material real property or material to the operation of the Borrowers’ business.
A “Building” is defined by the Federal Emergency Management Agency in connection
with the National Flood Insurance Program to mean “a walled or roofed structure”
and a “Manufactured (Mobile) Home” is defined by the Federal Emergency
Management Agency in connection with the National Flood Insurance Program to
mean “a structure built on a permanent chassis, transported to its site in one
or more sections, and affixed to a permanent foundation”.

9.    AFFIRMATIVE COVENANTS OF THE BORROWERS.

From and after the Restatement Effective Date, each of the Borrowers covenants
and agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of
Credit or other Obligation (other than contingent obligations for which no claim
has been asserted) is outstanding or any Lender has any obligation to make any
Loans or the Issuing Lender has any obligation to issue or extend any Letters of
Credit:

9.1    Punctual Payment. Each of the Borrowers will duly and punctually pay or
cause to be paid the principal and interest on the Loans, all Reimbursement
Obligations, Letter of Credit Fees, Commitment Fees, Agent’s Fees and all other
amounts provided for in this Credit Agreement and the other Loan Documents to
which such Borrower or any of its Restricted Subsidiaries is a party, all in
accordance with the terms of this Credit Agreement and such other Loan
Documents.

 

-128-



--------------------------------------------------------------------------------

9.2    Maintenance of Office.

9.2.1. Domestic Borrowers and U.S. Guarantors. The Domestic Borrowers and the
U.S. Guarantors will maintain their chief executive office at Corporate
Headquarters, 20 West Avenue, Darien, CT 06820 or at such other place in the
United States of America as GWI shall designate, upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Domestic Borrowers and the U.S. Guarantors in respect of the Loan Documents to
which the Domestic Borrowers or any of the U.S. Guarantors is a party may be
given or made.

9.2.2. Canadian Borrower and Canadian Guarantors. The Canadian Borrower and each
of the Canadian Guarantors (other than Huron, Western Labrador, Western Labrador
(2013), Cape Breton, Railtex, Goderich and Railcare) will maintain their
domicile, chief executive office and registered office at 9001 Boul. De
l’Acadie, bureau 600, Montreal, Québec, H4N 3H5; each of Western Labrador
(2013) and Western Labrador will maintain its registered office at Suite 1100,
100 New Gower Street, PO Box 5038, St. John’s, Newfoundland and Labrador,
Canada, A1C 6K3; Cape Breton will maintain its registered office at 1959 Upper
Water Street, Suite 900, Halifax, Nova Scotia, B3J 3N2; each of Railtex,
Goderich, Huron and Railcare will maintain its registered office at 5300
Commerce Court West, 199 Bay Street, Toronto, Ontario, M5L 1B9 and Railcare will
maintain its chief executive office at 500 Sherman Avenue North, Unit 80,
Hamilton, Ontario, L8L 8J6; or at such other places in Canada as the Canadian
Borrower shall designate, upon prior written notice to the Administrative Agent,
where notices, presentations and demands to or upon the Canadian Borrower and
the Canadian Guarantors in respect of the Loan Documents to which the Canadian
Borrower or any of the Canadian Guarantors are party may be given or made.

9.2.3. European Borrowers and European Guarantors. Rotterdam Rail Feeding and
Euro Holdings will maintain their registered office at Albert Plesmanweg 63,
3088 GB Rotterdam, the Netherlands and Genesee & Wyoming C.V. will maintain its
registered office at 200 Meridian Centre, Suite 300, Rochester, New York, 14618
United States of America, or at such other places in the Netherlands or the
United States, as the European Borrowers or European Guarantors shall designate,
upon prior written notice to the Administrative Agent and the European Agent,
where notices, presentations and demands to or upon the European Borrowers and
the European Guarantors in respect of the Loan Documents to which the European
Borrowers or any of the European Guarantors are party may be given or made.

9.2.4. [Reserved].

9.2.5. UK Borrower and UK Guarantors. The UK Borrower and each of the UK
Guarantors will maintain their registered office at 3rd Floor, 90 Whitfield
Street, London, W1T 4EZ, United Kingdom, or at such other places in the United
Kingdom as the UK Borrower shall designate, upon prior written notice to the
Administrative Agent (with a copy to Bank of America), where notices,
presentations and demands to or upon the UK Borrower and the UK Guarantors in
respect of the Loan Documents to which the UK Borrower or any of the UK
Guarantors are party may be given or made.

9.3    Records and Accounts. Each Borrower will (a) keep, and cause each of its
Restricted Subsidiaries to keep, true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all Taxes (including income
Taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Restricted Subsidiaries, contingencies, and other
reserves.

 

-129-



--------------------------------------------------------------------------------

9.4    Financial Statements, Certificates and Information. The Borrowers will
deliver to the Administrative Agent:

(a)    as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrowers, the consolidated balance
sheets for GWI and its Subsidiaries, in each case as at the end of such fiscal
year, and the related consolidated statements of income and cash flow for GWI
and its Subsidiaries for the fiscal year then ended, each setting forth in
comparative form the figures for the previous fiscal year, and all such
consolidated statements to be in reasonable detail and prepared in accordance
with GAAP, and all such consolidated statements to be audited without
qualification by PriceWaterhouseCoopers LLP or by other internationally
recognized independent certified public accountants, together with (i) a written
statement from such accountants to the effect that they have read a copy of this
Credit Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default; provided that such accountants shall not be
liable to the Lenders for failure to obtain knowledge of any Default or Event of
Default and (ii) their accountants’ management letter, if any, relating to such
fiscal year;

(b)    as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters (and not
later than ninety (90) days after the end of the fourth fiscal quarter) of the
Borrowers, copies of the unaudited consolidated balance sheets for GWI and its
Subsidiaries, in each case as at the end of such fiscal quarter, and the related
unaudited consolidated statements of income and cash flow for GWI and its
Subsidiaries for the portion of the Borrowers’ fiscal year then elapsed, each
setting forth in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year, and all such consolidated statements to be
in reasonable detail and prepared in accordance with GAAP, as well as unaudited
supporting schedules, aggregated in a manner consistent with management’s
internal view of the business along with an explanation, if necessary, of any
material change in the form of presentation from historical reporting practices,
presenting the consolidating balance sheets and statements of income of GWI and
its Subsidiaries, together with a certification by the principal financial or
accounting officers of the Borrowers that the information contained in such
financial statements fairly present the financial position of the Borrowers and
their Subsidiaries on the date thereof (subject to year-end adjustments);

(c)    within ten (10) Business Days of the delivery of the financial statements
referred to in subsection (a) and subsection (b) above, an internally prepared
reconciliation of the financial statements of GWI and its Subsidiaries with the
financial condition and results of operations of GWI and its Restricted
Subsidiaries;

(d)    [Reserved];

(e)    within ten (10) Business Days of the delivery of the financial statements
referred to in subsection (a) and subsection (b) above, a statement certified by
the principal financial or accounting officers of the Borrowers in substantially
the form of Exhibit D (a “Compliance Certificate”) and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §11 and, in each case (if applicable), an explanation of any
material change in the form of presentation or calculation from historical
reporting practices;

(f)    [Reserved];

 

-130-



--------------------------------------------------------------------------------

(g)    no later than March 31 of each fiscal year of the Borrowers, the annual
budgets of the Borrowers and their Subsidiaries, including projected
consolidated balance sheets, in a form consistent with historical reporting
practices, for the end of such fiscal year and consolidated statements of income
and cash flow, in a form consistent with historical reporting practices, for
such fiscal year of the Borrowers;

(h)    from time to time such other financial data and information as any Agent
may reasonably request; and

(i)    notice of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, taken as a
whole.

The Borrowers hereby acknowledge that (i) the Administrative Agent and/or MLPF&S
will make available to Lenders and the Issuing Lender materials and/or
information provided by or on behalf of Borrowers hereunder (collectively,
“Borrowers Materials”) by posting Borrowers Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrowers or their securities) (each, a
“Public Lender”). Borrowers hereby agree (w) to use commercially reasonable
efforts to clearly and conspicuously mark “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
all Borrowers Materials that are to be made available to Public Lenders;
(x) that by marking Borrowers Materials “PUBLIC”, Borrowers shall be deemed to
have authorized each Agent, the Issuing Lender and the Lenders to treat such
Borrowers Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to
Borrowers or their securities for purposes of United States federal and state
securities laws; (y) that all Borrowers Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (z) that the Administrative Agent shall be entitled to treat any
Borrowers Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.

9.5    Notices.

9.5.1. Defaults. Each Borrower will promptly notify the Administrative Agent and
each of the Lenders in writing of the occurrence of any Default or Event of
Default of which it becomes aware. If any Person shall give any notice or take
any other action in respect of a claimed default (whether or not constituting an
Event of Default) under this Credit Agreement or any other note, evidence of
indebtedness, indenture or other obligation to which or with respect to which
any of the Borrowers or any of their Restricted Subsidiaries are parties or
obligors, whether as principal, guarantor, surety or otherwise, such Borrower
shall forthwith give written notice thereof to the Administrative Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

9.5.2. Environmental Events. Each Borrower will within fifteen (15) days of
becoming aware thereof, give notice in writing to the Administrative Agent and
each of the Lenders (a) of any violation of any Environmental Law that any of
the Borrowers or any of their Restricted Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, provincial, state or
local environmental agency and (b) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, provincial, state or local
environmental agency or board, that in the case of clause (a) or clause
(b) above, has the potential to have a Material Adverse Effect.

 

-131-



--------------------------------------------------------------------------------

9.5.3. Notice of Litigation and Judgments; Governmental Proceedings. Each
Borrower will, and will cause each of its Restricted Subsidiaries to, give
notice to the Administrative Agent and each of the Lenders in writing within
fifteen (15) days of becoming aware of any litigation or proceedings (including
any government proceedings) threatened in writing or any pending litigation and
proceedings (including any government proceedings) affecting any of the
Borrowers or any of their Restricted Subsidiaries or to which any of the
Borrowers or any of their Restricted Subsidiaries is or becomes a party
involving a claim against any of the Borrowers or any of their Restricted
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
on such Borrower and its Restricted Subsidiaries taken as a whole and stating
the nature and status of such litigation or proceedings. Each Borrower will, and
will cause each of its Restricted Subsidiaries to, give notice to the
Administrative Agent and each of the Lenders, in writing, in form and detail
reasonably satisfactory to the Administrative Agent, within ten (10) days of any
judgment not fully covered by insurance, final or otherwise, against any of the
Borrowers or any of their Restricted Subsidiaries in an amount in excess of
$100,000,000. Notice to the Administrative Agent and each of the Lenders shall
be deemed to have been given by each Borrower and any applicable Restricted
Subsidiary, and the requirements of this §9.5.3 shall be deemed to have been
satisfied, upon posting to (x) the website of GWI or (y) the Securities and
Exchange Commission’s Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”) of any press release, 8-K or quarterly or annual public filings
regarding any occurrence referred to in this §9.5.3.

9.5.4. Notification of Derailments. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, give notice to the Administrative Agent and each
of the Lenders in writing within five (5) days of becoming aware of any
derailments or other types of accidents which result (or could result) in the
incurrence of costs by the Borrowers and their Restricted Subsidiaries
reasonably estimated to be or exceed $100,000,000 and which could reasonably be
expected to have a Material Adverse Effect. GWI shall deliver to the
Administrative Agent and each of the Lenders all reports filed with the FRA
regarding any occurrence referred to in this §9.5.4. Each other Borrower shall
deliver to the Administrative Agent and each of the Lenders all reports filed
with relevant governmental authorities to which derailments or other types of
accidents relating to railway operations are obliged to be reported. Notice to
the Administrative Agent and each of the Lenders shall be deemed to have been
given by each Borrower and any applicable Restricted Subsidiary, and the
requirements of this §9.5.4 shall be deemed to have been satisfied, upon posting
to (x) the website of GWI or (y) EDGAR of any press release, 8-K or quarterly or
annual public filings regarding any occurrence referred to in this §9.5.4.

9.5.5. Notification of ERISA Event. Each Borrower will, on behalf of itself and
each of its Restricted Subsidiaries, provide to the Administrative Agent for
delivery to each of the Lenders: (i) promptly upon receipt thereof, copies of
any notices or documents issued (A) pursuant to §§101(f) and (j) of ERISA with
respect to any Pension Plan or (B) pursuant to §§101(f), (k) or (l) of ERISA
with respect to any Multiemployer Plan, that following written request of the
Administrative Agent to do so, any such Borrower or any ERISA Affiliate shall
request from any plan administrator or plan sponsor; (ii) following receipt or
issuance thereof, any material correspondence between such Borrower or any of
its Restricted Subsidiaries and the relevant authorities in respect of any
Canadian Plan or Foreign Plan, as the case may be, concerning liabilities or
potential liabilities that would reasonably be expected to exceed $100,000,000;
and (iii) promptly following the occurrence of an ERISA Event that would
reasonably be expected to cause liabilities or potential liabilities in excess
of $100,000,000, written notice thereof. Notice to the Administrative Agent and
each of the Lenders shall be deemed to have been given by each Borrower and any
applicable Restricted Subsidiary, and the requirements of this §9.5.5 shall be
deemed to have been satisfied, upon posting to (x) the website of GWI or
(y) EDGAR of any press release, 8-K or quarterly or annual public filings
regarding any occurrence referred to in this §9.5.5.

9.5.6. Notification of Change to Beneficial Ownership Certification. Each
Borrower will, on behalf of itself and each of its Restricted Subsidiaries,
provide to the Administrative Agent notice of any

 

-132-



--------------------------------------------------------------------------------

change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
Section C (Beneficial Ownership – Controlling Party) or Section D (Beneficial
Ownership – Equity Owners) of such certification.

9.6    Preservation of Existence; Maintenance of Properties. Each Borrower will
do or cause to be done all things necessary to preserve and keep in full force
and effect its legal existence, rights and franchises and those of its
Restricted Subsidiaries and will not, and will not cause or permit any of its
Restricted Subsidiaries to, convert to a limited liability company or a limited
liability partnership. Each Borrower (a) will cause all of its properties and
those of its Restricted Subsidiaries used or useful in the conduct of its
business or the business of their Restricted Subsidiaries to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment, (b) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
each Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, (c) will,
and will cause each of its Restricted Subsidiaries to, continue to engage
primarily in the businesses now conducted by them and in related businesses and
(d) will, and will cause each of its Restricted Subsidiaries to, maintain and
perfect all material security interests in its favor in the ordinary course of
business; provided that nothing in this §9.6 shall prevent any of the Borrowers
from discontinuing the operation and maintenance of any of its properties or any
of those of its Restricted Subsidiaries, including the existence of any
Restricted Subsidiary of any of the Borrowers or the conversions of any
Restricted Subsidiary of the Borrowers to a limited liability company or limited
liability partnership, if such discontinuance or conversion is, in the judgment
of such Borrower, desirable in the conduct of its or their business and that do
not in the aggregate have a Material Adverse Effect and, with respect to the
conversions of a Borrower or a Restricted Subsidiary to a limited liability
company or limited liability partnership, substantially simultaneously with such
conversion, such Borrower or Restricted Subsidiary shall have executed and
delivered to the Administrative Agent all documentation which the Administrative
Agent reasonably determines is necessary to continue such Borrower’s or such
Restricted Subsidiary’s obligations in respect of this Credit Agreement and the
other Loan Documents. Specifically, but not in limitation of the foregoing, the
Domestic Borrowers and each of the U.S. Guarantors will maintain such an
appropriate “FRA Class” rating on its railroad lines as is reasonable and
prudent in light of all the relevant facts and circumstances.

9.7    Insurance. Each Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain with financially sound and reputable insurers
insurance (including flood insurance on a Building or Manufactured (Mobile)
Home) with respect to their properties and business against such casualties and
contingencies as shall be in accordance with the general practices of businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, in such forms and for such periods as described on
Schedule 9.7 and as may be reasonable and prudent and all such insurance shall
(i) to the extent such insurance is obtainable after the Borrowers’ use of
commercially reasonable efforts, provide for not less than 30 days’ prior notice
by the insurer of such insurance to the Administrative Agent of termination,
lapse or cancellation of such insurance and (ii) name the Administrative Agent
as mortgagee (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance) or loss payee (in
the case of property insurance), as applicable.

9.8    Taxes. Each Borrower will, and will cause each of its Restricted
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged, all
material Taxes imposed upon it and its real properties, sales and activities, or
any part thereof, or upon the income or profits therefrom, as well as all claims
for labor, materials, or supplies that if unpaid might by law become a Lien or
charge upon any of its property in each case, except where (a) the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and (b) such Borrower or such Restricted Subsidiary shall have set
aside on its books adequate reserves (in the good faith judgment of management
of such Borrower or such

 

-133-



--------------------------------------------------------------------------------

Restricted Subsidiary) with respect thereto in accordance with GAAP; provided,
however, that each Borrower and each of their Restricted Subsidiaries will pay
all such Taxes forthwith upon the commencement of proceedings to foreclose any
Lien that may have attached as security therefor.

9.9    Inspection of Properties and Books, Etc.

9.9.1. General. Each Borrower shall permit the Lenders, through any Agent or any
of the Lenders’ other designated representatives, to visit and inspect any of
the properties of the Borrowers or any of their Restricted Subsidiaries, to
examine the books of account of the Borrowers and their Restricted Subsidiaries
(and to make copies thereof and extracts therefrom), and to discuss the affairs,
finances and accounts of the Borrowers and their Restricted Subsidiaries with,
and to be advised as to the same by, their officers, all upon prior written
notice (so long as no Event of Default has occurred and is continuing) and at
such reasonable times and intervals as any Agent or any Lender may reasonably
request.

9.9.2. Communications with Accountants. The Borrowers authorize each Agent and,
if accompanied by such Agent, the Lenders, to communicate directly with the
Borrowers’ independent certified public accountants and authorize such
accountants to disclose to each Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules, including
copies of any management letter with respect to the business, financial
condition and other affairs of the Borrowers or any of their Restricted
Subsidiaries. At the request of any Agent, the Borrowers shall deliver a letter
addressed to such accountants instructing them to comply with the provisions of
this §9.9.2.

9.10    Compliance with Laws, Contracts, Licenses, and Permits. Each Borrower
will, and will cause each of its Restricted Subsidiaries to, comply with (a) the
applicable laws and regulations wherever their business is conducted, including
all Environmental Laws, (b) the provisions of its Governing Documents, (c) all
material agreements and instruments by which they or any of their properties may
be bound and (d) all applicable decrees, orders, and judgments, where, with
respect to clauses (a), (c) and (d) only, failure to so comply could have a
Material Adverse Effect. If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrowers or any of their
Restricted Subsidiaries may fulfill any of their obligations hereunder or any of
the other Loan Documents to which such Borrower or such Restricted Subsidiary is
a party, such Borrower will, or (as the case may be) will cause such Restricted
Subsidiary to, immediately take or cause to be taken all reasonable steps within
the power of such Borrower or such Restricted Subsidiary to obtain such
authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.

9.11    [Reserved].

9.12    Use of Proceeds. Each Borrower will use the proceeds of the Loans and
each Borrower will obtain Letters of Credit solely for the purposes set forth in
§8.14.

9.13    Further Assurances. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, cooperate with the Lenders and each Agent and
execute such further instruments and documents as the Lenders or any Agent shall
reasonably request to carry out to their reasonable satisfaction the
transactions contemplated by this Credit Agreement and the other Loan Documents.

9.14    Additional Subsidiaries; Additional Collateral.

(a)    The Borrowers shall upon the creation, acquisition or designation after
the Restatement Effective Date of a new Restricted Subsidiary organized in a
Required Guarantor Jurisdiction, cause each

 

-134-



--------------------------------------------------------------------------------

such Restricted Subsidiary organized in a Required Guarantor Jurisdiction to
promptly (and in any event within 45 days of such creation, acquisition or
designation (as may be extended in the sole discretion of the Administrative
Agent)) execute and deliver to the Administrative Agent for the benefit of the
Lenders and Agents an Instrument of Adherence (Guaranty), in substantially the
form of Exhibit E or such other form as may be reasonably acceptable to the
Administrative Agent (and including, with respect to any Foreign Guarantors, any
applicable customary limitations as may be reasonably acceptable to the
Administrative Agent on the guarantee of such Foreign Guarantors) (an
“Instrument of Adherence (Guaranty)”), whereby such Restricted Subsidiary
organized in a Required Guarantor Jurisdiction becomes a party to the applicable
Loan Documents, provided that Foreign Subsidiaries will not execute a Guaranty
of U.S. Obligations; provided further that Restricted Subsidiaries will not
execute a Guaranty of U.S. Obligations if such Subsidiary is a CFC, a CFC Holdco
or a Subsidiary of a CFC; provided further that Restricted Subsidiaries will not
execute a Guaranty of U.S. Obligations or Foreign Obligations if (A) the
Guaranty of the U.S. Obligations or the Foreign Obligations, as applicable,
(i) would result in a legal impediment or a material adverse tax impact to GWI
and its Subsidiaries with respect to any such Guaranty as reasonably determined
by GWI, (ii) would result in a violation of a contractual obligation existing on
the Restatement Effective Date or (iii) would, in the case of any Foreign
Guarantor, violate any applicable laws to which such Foreign Guarantor is
subject (other than, except with respect to any Immaterial Foreign Subsidiary,
in connection with a Permitted Acquisition or a Minor Permitted Acquisition) or
(B) GWI and the Administrative Agent reasonably agree in writing that the cost
of providing such a Guaranty is excessive in relation to the value afforded
thereby. If reasonably requested by any Agent, the Borrowers shall deliver to
the Agents and the Lenders legal opinions in form and substance satisfactory to
the Agents opining as to the authorization, validity and enforceability of such
Instrument of Adherence (Guaranty) and the other documentation delivered in
connection therewith and as to such other matters as any Agent may reasonably
request. In addition, the Borrowers shall upon the acquisition or creation of
any new Subsidiary, promptly (and in any event within 45 days (as may be
extended in the sole discretion of the Administrative Agent)) notify the Lenders
thereof and provide the Agents and the Lenders with an updated Schedule I and
Schedule 8.16(a) to reflect the formation or acquisition of each new Subsidiary.
The Borrowers shall indicate on Schedule 8.16(a) whether the newly formed or
acquired Subsidiary is a Restricted Subsidiary or an Unrestricted Subsidiary
under this Credit Agreement and whether such Subsidiary is required to become a
Guarantor. Notwithstanding the other provisions of this §9.14, any Restricted
Subsidiary in which any of the Borrowers or any of the Restricted Subsidiaries
have collectively invested less than $1,000,000, and so long as such Restricted
Subsidiary shall not have (a) assets in excess of $1,000,000, (b) annual revenue
in excess of $1,000,000 or (c) liabilities in excess of $1,000,000, shall not be
required to become a party to the Guaranty. For the avoidance of doubt, any
Person placed in a voting trust substantially similar to the voting trust
entered into on the Closing Date shall not be deemed an acquisition of a new
Restricted Subsidiary for purposes of this §9.14 until such Person is released
from such voting trust.

(b)    Upon the execution and delivery to the Administrative Agent for the
benefit of the Lenders and Agents of an Instrument of Adherence (Guaranty) as
required by §9.14(a), an Election to Participate as provided by §6.23 with
respect to any Designated Subsidiary or such later date specified below, then
the Borrowers shall cause such Subsidiary (or the direct parent company of such
Subsidiary, as applicable), to the extent required below, at the Borrowers’
expense:

(i)    unless such Subsidiary is an Excluded Subsidiary, to furnish to the
Administrative Agent a description of the personal properties of such
Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(ii)    within 90 days (as may be extended in the sole discretion of the
Administrative Agent) after the execution and delivery to the Administrative
Agent for the benefit of the Lenders and Agents of an Instrument of Adherence
(Guaranty), cause such Subsidiary and, in the case of

 

-135-



--------------------------------------------------------------------------------

clause (B) below, each direct and indirect parent of such Subsidiary (if it has
not already done so) to (A) unless such Subsidiary is an Excluded Subsidiary, to
duly execute and deliver to the Administrative Agent applicable Security
Agreement supplements, Perfection Certificate (or Canadian Perfection
Certificate, as applicable), Intellectual Property Security Agreements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent, (B) unless such Subsidiary
is an Excluded Subsidiary, to deliver to the Administrative Agent all
certificates, if any, representing the Capital Stock in and of such Subsidiary,
and other instruments of the type specified in the relevant UK Pledge Agreement
or in §3.4 and §3.4 of the U.S. Security Agreement and Canadian Security
Agreement (as applicable) or any similar Collateral Document executed after the
date hereof (other than documents referred to in clause (c) below), in each case
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and (C) to the extent such Subsidiary
is (i) the UK Borrower, (ii) RailInvest or (iii) is a UK Subsidiary that is a
Material Foreign Subsidiary, duly execute and deliver to the Administrative
Agent a UK Pledge Agreement or other agreement pledging the Capital Stock of
such Subsidiary, in each case, in form and substance reasonably satisfactory to
the Administrative Agent and deliver to the Administrative Agent all
certificates, if any, representing the Capital Stock in and of such Subsidiary
and other instruments specified therein,

(iii)    unless such Subsidiary is an Excluded Subsidiary, within 90 days (as
may be extended in the sole discretion of the Administrative Agent) after the
execution and delivery to the Administrative Agent for the benefit of the
Lenders and Agents of an Instrument of Adherence (Guaranty), cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the filing of the UCC and
PPSA financing statements and RPMRR registrations, the giving of notices and the
endorsement of notices on title documents) may be necessary in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the assets purported to be subject to the Collateral
Documents, supplements to the Collateral Documents as required thereby,
Intellectual Property Security Agreements, Perfection Certificate (or Canadian
Perfection Certificate, as applicable) and security and pledge agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Obligations of such Subsidiary
or such parent, as the case may be, under the Loan Documents, and

(iv)    within 90 days (as may be extended in the sole discretion of the
Administrative Agent) after the execution and delivery to the Administrative
Agent for the benefit of the Lenders and Agents of an Instrument of Adherence
(Guaranty), cause such Subsidiary to deliver to the Administrative Agent, upon
the reasonable request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request;

 

-136-



--------------------------------------------------------------------------------

(c)    With respect to any acquired Collateral (other than Collateral that
becomes subject to a Collateral Document pursuant to the requirements of
§9.14(b)), upon the acquisition of any property which shall constitute
Collateral pursuant to the applicable Collateral Documents by any Loan Party
(other than Excluded Subsidiaries), if such property, in the reasonable judgment
of the Administrative Agent, shall not already be subject to a perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Borrowers shall, at the Borrowers’ expense:

(i)    concurrently with the next scheduled delivery of financial statements
pursuant to §9.4(a) or (b) for the fiscal quarter during which such new or
additional property was acquired, furnish to the Administrative Agent a
description of the property so acquired in detail reasonably satisfactory to the
Administrative Agent,

(ii)    within 90 days (or such longer period as the Administrative Agent may
agree in its sole discretion) after furnishing the information required by
§9.14(c)(i), cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent supplements to the Collateral Documents, Intellectual
Property Security Agreements and other security and pledge agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,

(iii)    within 90 days (or such longer period as the Administrative Agent may
agree in its sole discretion) after furnishing the information required by
§9.14(c)(i), cause the applicable Loan Party to take whatever action (including
the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties (except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law)), and

(iv)    within 90 days (or such longer period as the Administrative Agent may
agree in its sole discretion) after furnishing the information required by
§9.14(c)(i), cause the applicable Loan Party to deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to the matters contained in clauses (ii) and
(iii) above and as to such other matters as the Administrative Agent may
reasonably request;

provided that notwithstanding anything to the contrary herein or in the
applicable Collateral Documents (including §9.16 hereof), (A) control agreements
will not be required to perfect any Lien of the Administrative Agent in deposit,
securities and commodities accounts, (B) exercise of certain remedies under the
Loan Documents may be subject to compliance with the ICC Termination Act of
1995, as amended, and other applicable governmental regulations and (C) any
right, title or interest in any permit, license, agreement or contract shall be
excluded from the Collateral (x) to the extent and for so long as the grant of a
security interest in such permit, license, agreement or contract would cause a
default (which has not been waived or otherwise consented to) under such permit,
license, agreement or contract (after giving effect to §9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provisions) of any relevant jurisdiction or
any other applicable law or principles of equity) or (y) to the extent and for
so long as the grant of a security interest in such property or asset is
prohibited by any applicable law, requires a consent pursuant to any applicable
contract or lease or requires a consent not obtained of any governmental
authority pursuant to any applicable law, statute or regulation, and (D) no Loan
Party shall be required to take any action under the laws of any jurisdiction
other than a Specified Collateral Jurisdiction to create or perfect a security
interest in any Collateral.

(d)    At any time upon the reasonable request of the Administrative Agent, the
Loan Parties agree to promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary in obtaining substantially all the benefits

 

-137-



--------------------------------------------------------------------------------

of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, Mortgages, supplements to the Collateral Documents as required
thereby, Intellectual Property Security Agreements and other security and pledge
agreements.

(e)    Notwithstanding anything to the contrary herein or in the U.S. Security
Agreement (i) all Rail Equipment (as defined in the U.S. Security Agreement)
shall constitute Excluded Property (as defined in and for purposes of the U.S.
Security Agreement) and (ii) no Surface Transportation Board Filings (as defined
in the U.S. Security Agreement) shall be required in connection with the
acquisition or disposition of any Rail Equipment. For the avoidance of doubt,
the Loan Parties shall not be required pursuant to this Section 9.14 or pursuant
to Section 4.6 of the U.S. Security Agreement to notify the Administrative Agent
of the acquisition of Rail Equipment.

9.15    Notice to Dutch Central Bank. The European Borrowers will comply with
the notice requirements to the Dutch Central Bank pursuant to the Act on Foreign
Financial Relations 1994 (Wet financiële betrekkingen buitenland 1994) and
regulations promulgated thereunder and will provide the Administrative Agent
with a copy of any notice provided to the Dutch Central Bank contemporaneously
with the filing or mailing thereof.

9.16    Collateral Further Assurances.

(a)    The Borrowers will, promptly upon request by the Administrative Agent, or
the Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable law,
subject any Loan Party’s or any of its Restricted Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Restricted Subsidiaries is or is to be a party, and cause each of its Restricted
Subsidiaries to do so. Notwithstanding the foregoing, Mortgages shall not be
recorded in any Recording Tax State unless the Total Leverage Ratio for the last
four fiscal quarters at the end of which financial statements under §9.4 were
required to have been delivered rises above the then applicable Total Leverage
Ratio set forth in §11.1 minus 0.25 and the Administrative Agent shall have
provided notice of its intent to record such Mortgages at least five Business
Days in advance of such recording, at which point each Loan Party shall cause,
within 60 days of such notice, such Mortgages to be recorded.

(b)    Within 180 days of the Restatement Effective Date and the date of any
other amendment, amendment and restatement, modification or supplementation to
this Credit Agreement, the Borrowers shall, and shall cause each applicable Loan
Party to, deliver to the Administrative Agent the following (unless such period
is extended by the Administrative Agent in its reasonable discretion), either:

(i)    E-mail correspondence provided to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent, from local
counsel in the jurisdiction in which the Mortgaged Property is located
substantially to the effect that:

(A)    the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations (as defined in the Mortgage),
including the Obligations evidenced by this Credit Agreement, and the other Loan
Documents executed in connection therewith, for the benefit of the Secured
Parties; and

 

-138-



--------------------------------------------------------------------------------

(B)    no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the Lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, and the other Loan
Documents executed in connection therewith, for the benefit of the Secured
Parties; or

(ii)    such other documentation with respect to the Mortgaged Property, in each
case in form and substance reasonably acceptable to the Administrative Agent, as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties, including, without limitation:

(A)    an amendment to the existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

(B)    a favorable opinion, addressed to the Administrative Agent and the
Secured Parties, covering, among other things, the due authorization, execution,
delivery and enforceability of the applicable Mortgage as amended by the
Mortgage Amendment, and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; and

(C)    evidence of payment by the Borrowers of mortgage recording taxes, fees
and charges required to be paid in connection with the recording or filing of
the Mortgage Amendment referred to above.

9.17    Information Regarding Collateral. The Borrowers shall, and shall cause
each Restricted Subsidiary to provide (a) written notice to the Administrative
Agent within 30 days (or such longer period as the Administrative Agent may
agree in its sole discretion) of any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, registered
office or domicile and, in the case of the Canadian Borrower and each Canadian
Guarantor, in the location of any of its tangible personal property (if it will
be located out of the respective jurisdictions specified in the Canadian
Perfection Certificate), (iii) in any Loan Party’s identity or organizational
structure or (iv) in any Loan Party’s jurisdiction of organization (in each
case, including by merging or amalgamating with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), and to take all action reasonably satisfactory to the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral, if applicable, and (b) concurrently with the delivery of
financial statements pursuant to §9.4(a), deliver to the Administrative Agent a
Perfection Certificate Supplement.

 

-139-



--------------------------------------------------------------------------------

9.18    UK Pensions Matters.

(a)    The Borrowers shall, as soon as reasonably practicable, notify the
Administrative Agent of any investigation or proposed investigation by the
Pensions Regulator which threatens to, or is reasonably likely to, lead to the
issue of a UK Pension Scheme Financial Support Direction or a UK Pension Scheme
Contribution Notice to any Borrower or any of its Subsidiaries, unless such UK
Pension Scheme Financial Support Direction or UK Pension Scheme Contribution
Notice being issued could not reasonably be expected to have a Material Adverse
Effect. The Borrowers shall, as soon as reasonably practicable, notify the
Administrative Agent if any Borrower or any of its Subsidiaries receives a UK
Pension Scheme Financial Support Direction or a UK Pension Scheme Contribution
Notice from the UK Pensions Regulator, unless such UK Pension Scheme Financial
Support Direction or UK Pension Scheme Contribution Notice being issued could
not reasonably be expected to have a Material Adverse Effect.

(b)    The UK Borrower shall ensure that, in relation to all pension schemes
operated by or maintained for the benefit of any UK Loan Party, no action or
omission is taken by any UK Loan Party in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect.

(c)    Except for the UK Pension Scheme, the Borrowers shall ensure that no
Borrower, or Subsidiaries of a Borrower, is at any time: (i) an employer (for
the purposes of sections 38 to 51 of the Pensions Act 2004 of the United
Kingdom) of an occupational pension scheme established in the UK which is not a
money purchase scheme (both terms as defined in the Pension Schemes Act 1993 of
the United Kingdom), except as could not reasonably be expected to have a
Material Adverse Effect; or (ii) “connected” with or an “associate” of (as those
terms are used in sections 38 or 43 of the Pensions Act 2004 of the United
Kingdom) such an employer, except as could not (upon the issue of a UK Pension
Scheme Financial Support Direction or UK Pension Scheme Contribution Notice) be
reasonably expected to have a Material Adverse Effect.

10.    CERTAIN NEGATIVE COVENANTS OF THE BORROWERS.

From and after the Restatement Effective Date, each Borrower covenants and
agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of
Credit or other Obligation (other than contingent obligations for which no claim
has been asserted) is outstanding or any Lender has any obligation to make any
Loans or the Issuing Lender has any obligation to issue or extend any Letters of
Credit:

10.1    Restrictions on Indebtedness. The Borrowers will not, and will not
permit any of their Restricted Subsidiaries to, create, incur, assume, guarantee
or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a)    Indebtedness to the Lenders, the Issuing Lender and each Agent arising
under any of the Loan Documents (including, for the avoidance of doubt,
Incremental Loans and Extended Loans);

(b)    Indebtedness in respect of Taxes and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §9.8;

(c)    Indebtedness in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as execution is
not levied thereunder or in respect of which any Borrower or any of its
Restricted Subsidiaries shall at the time in good faith be prosecuting an appeal
or proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;

 

-140-



--------------------------------------------------------------------------------

(d)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(e)    Indebtedness of any of the Borrowers or any of their Restricted
Subsidiaries to any of the Borrowers or any of their other Restricted
Subsidiaries consisting of rights of reimbursement, contribution, subrogation
and the like in connection with the joint and several obligations of the
Borrowers and their Restricted Subsidiaries under the Loan Documents;

(f)    [Reserved];

(g)    Indebtedness existing on the Restatement Effective Date and listed and
described on Schedule 10.1, including any extensions or refinancings thereof on
substantially similar terms as the Indebtedness being refinanced and provided
that there is no increase in the amount thereof;

(h)    Indebtedness of any Loan Party to any other Loan Party, provided that the
aggregate amount of any Indebtedness of any Foreign Loan Party owed to any U.S.
Loan Party shall not exceed 15% of Consolidated Total Assets calculated on a pro
forma basis as of the end of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof;

(i)    Indebtedness of the Borrowers with respect to Hedging Agreements entered
into in the ordinary course of business and not for speculative purposes;
provided that such Hedging Agreements are not in respect of credit default swap
derivatives or equity derivatives;

(j)    Indebtedness in respect of performance, surety, statutory, insurance,
appeal or similar bonds obtained in the ordinary course of business, including
any guarantee thereof;

(k)    Indebtedness of the Borrowers or any of their Restricted Subsidiaries
incurred or assumed or in respect of guaranties of obligations in connection
with Permitted Acquisitions, in an amount not to exceed 20% of Consolidated
Total Assets calculated on a pro forma basis as of the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to §9.4(a) or 9.4(b) hereof,which permitted amount of Indebtedness shall be
reduced by any Indebtedness incurred pursuant to §10.1(m);

(l)    (1) if the Borrowers shall not have made a Financial Covenant Election,
unsecured Indebtedness of GWI or any Loan Party (including Indebtedness in
respect of term loans, public debt offerings and private placements); provided
that (w) Indebtedness incurred by Foreign Loan Parties pursuant to this clause
(l) shall not exceed 15% of Consolidated Total Assets calculated on a pro forma
basis as of the end of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof,
(x) such Indebtedness shall not have maturity dates prior to the Latest Maturity
Date, (y) such Indebtedness shall not have covenants and default and remedy
provisions that are more restrictive (taken as a whole) than those set forth in
this Credit Agreement determined in good faith by GWI and (z) at the time of
incurrence thereof, on a pro forma basis calculated as of the end of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to §9.4(a) or 9.4(b) hereof after giving effect to such Indebtedness
GWI and its Restricted Subsidiaries would be in compliance with the covenants
set forth in §11 as at the end of and for the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to §9.4(a) or 9.4(b)
hereof and (2) if the Borrowers shall have made a Financial Covenant Election,
so long as, on a pro forma basis after giving effect to any applicable
incurrence, GWI shall have a Total Leverage Ratio that is equal to or less than
4.50 to 1.00 after giving effect to such incurrence;

 

-141-



--------------------------------------------------------------------------------

(m)    other Indebtedness not included in the other provisions of this §10.1 in
an amount not to exceed 20% of Consolidated Total Assets calculated on a pro
forma basis as of the end of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof,
so long as at the time of incurrence thereof on a pro forma basis calculated as
of the end of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof, after
giving effect to such Indebtedness and the use of proceeds thereof, the
Borrowers would be in compliance with the covenants set forth in §11 which
permitted amount of Indebtedness shall be reduced by any Indebtedness incurred
or assumed pursuant to §10.1(k);

(n)    Indebtedness of any Loan Party to any Non-Guarantor Subsidiary; provided
that all such Indebtedness (i) does not exceed 7.5% of Consolidated Total Assets
calculated on a pro forma basis as of the end of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to §9.4(a)
or 9.4(b) hereof and (ii) shall be subordinated to the Obligations such that no
payments or demands in respect of such Indebtedness shall be made to the extent
an Event of Default exists or would result therefrom;

(o)    Indebtedness (if any) of any Loan Party arising in connection with
Permitted Factoring Transactions (i) from any guaranty (or joint and several
undertaking) of customary limited recourse, indemnity and repurchase obligations
typical for transactions of such type of any Loan Party of the obligations of
any other Loan Party or any Subsidiary thereof under such Permitted Factoring
Transaction and (ii) in the event that the sales of Permitted Factoring Assets
thereunder are ever recharacterized by a court as loans;

(p)    [Reserved];

(q)    [Reserved];

(r)    [Reserved];

(s)    Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt and Permitted Second Priority Refinancing Debt, in each case,
of a Loan Party;

(t)    Permitted Unsecured Indebtedness, Permitted First Lien Indebtedness and
Permitted Second Lien Indebtedness in an aggregate amount not to exceed the
Maximum Incremental Facilities Amount less the amount of all Incremental
Revolving Commitments and Incremental Term Loans effected at or prior to the
time of incurrence of such Permitted Unsecured Indebtedness, Permitted First
Lien Indebtedness and Permitted Second Lien Indebtedness pursuant to §6.18.1;
and

(u)    Indebtedness in respect of any equity of non-wholly-owned Subsidiaries
acquired pursuant to any Permitted Acquisition, Minor Permitted Acquisition or
other Investment permitted under §10.3.

10.2    Restrictions on Liens. Each Borrower will not, and will not permit any
of its Restricted Subsidiaries to, (i) create or incur or suffer to be created
or incurred or to exist any Lien upon any of their property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (ii) transfer any of such property or assets or the income or profits
therefrom for the

 

-142-



--------------------------------------------------------------------------------

purpose of subjecting the same to the payment of Indebtedness or performance of
any other obligation in priority to payment of its general creditors;
(iii) acquire, or agree (except where such agreement is not binding on such
Borrower or Restricted Subsidiary) or have a non-revocable option to acquire,
any property or assets upon conditional sale or other title retention or
purchase money security agreement, device or arrangement; or (iv) suffer to
exist for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority or
preference whatsoever over its general creditors; provided that such Borrower
and any of its Restricted Subsidiaries may create or incur or suffer to be
created or incurred or to exist:

(a)    Liens in favor of any Agent for the benefit of the Lenders, the Hedge
Banks, the Cash Management Banks and any Agent under the Loan Documents;

(b)    Liens for Taxes in respect of obligations not yet due or that are being
contested in good faith and by appropriate proceedings or Liens on properties to
secure claims for labor, material or supplies in respect of obligations not
overdue;

(c)    deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

(d)    Liens on properties in respect of judgments or awards, the Indebtedness
with respect to which is permitted by §10.1(c);

(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(f)    easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s Liens under leases or subleases to which any of the Borrowers or any of
their Restricted Subsidiaries is a party, and other minor Liens or encumbrances
none of which in the opinion of such Borrower interferes materially with the use
of the property affected in the ordinary conduct of the business of such
Borrower and its Restricted Subsidiaries, which defects do not individually or
in the aggregate have a materially adverse effect on the business of any of the
Borrowers individually or of the Borrowers and their Restricted Subsidiaries on
a consolidated basis;

(g)    Liens existing on the Restatement Effective Date and listed on
Schedule 10.2 and any extensions or renewals thereof; provided that the
principal amount secured thereby is not thereafter increased and no additional
assets become subject to such Lien;

(h)    other Liens not included in the other provisions of this §10.2 in respect
of Indebtedness in an amount not to exceed at the time of incurrence thereof 15%
of Consolidated Total Assets calculated on a pro forma basis calculated as of
the end of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to §9.4(a) or 9.4(b) hereof;

(i)    Liens consisting of deposits to secure Indebtedness permitted by
§10.1(j);

 

-143-



--------------------------------------------------------------------------------

(j)    Liens on the Capital Stock of any Unrestricted Subsidiary so long as such
Liens are otherwise non-recourse to the Borrowers and their Restricted
Subsidiaries;

(k)    [Reserved];

(l)    Liens securing Indebtedness assumed or incurred in connection with a
Permitted Acquisition pursuant to §10.1(k) in an amount not to exceed 15% of
Consolidated Total Assets calculated on a pro forma basis calculated as of the
end of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to §9.4(a) or 9.4(b) hereof; provided that (i) in
the case of assumed Liens, such Liens are not created, incurred or assumed in
anticipation of or in connection with such Permitted Acquisition, Minor
Permitted Acquisition or other Investment and (ii) in the case of assumed Liens,
such Liens are limited to all or part of the same property and other assets that
secured such Indebtedness to which such Liens relate;

(m)    in respect of the European Borrowers only, any Lien arising under clause
24 or 25 of the general terms and conditions (algemene voorwaarden) of any
member of the Dutch Bankers’ Association (Nederlandse Vereniging van Banken) or
any similar term applied by financial institutions in the Netherlands pursuant
to its general terms and conditions;

(n)    Liens solely on Permitted Factoring Assets sold in Permitted Factoring
Transactions;

(o)    Liens of the purchaser of Permitted Factoring Assets on any deposit
accounts utilized to only receive collections from account debtors being
financed pursuant to Permitted Factoring Transactions;

(p)    Liens granted in the ordinary course of business in connection with
Government Grants;

(q)    Liens provided for by one of the following transactions if the
transaction does not, in substance, secure payment or performance of an
obligation: (i) a transfer of an account or chattel paper, (ii) a commercial
consignment or, (iii) a PPS lease (each as defined in the PPSA);

(r)    Liens arising under conditional sale or other title retention arrangement
or arrangements having similar effect in respect of goods supplied to any
Borrower or any of its Restricted Subsidiaries in the ordinary course of trading
and on the supplier’s standard or usual terms and not arising as a result of any
default or omission by any Borrower or any of its Restricted Subsidiaries;

(s)    Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt and Permitted First Lien Indebtedness, in each case, subject to the Pari
Passu Intercreditor Agreement or (ii) Permitted Second Priority Refinancing Debt
and Permitted Second Lien Indebtedness, in each case, subject to the Second Lien
Intercreditor Agreement; and

(t)    every Lien or retention of title arrangement securing the unpaid balance
of purchase money for property acquired in the ordinary course of ordinary
business under an installment contract on the supplier’s standard terms where
such unpaid balance is not yet due.

Notwithstanding the provisions of this §10.2, none of the preceding exceptions
will apply to any Aus Intercompany Loan other than those set forth in clauses
(a), (b), (d), (k) or (p). Notwithstanding the provisions of this §10.2, each
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
create or incur or suffer to be created or incurred or to exist any consensual
Lien upon any Rail Equipment (as defined in the U.S. Security Agreement).

 

-144-



--------------------------------------------------------------------------------

10.3    Restrictions on Investments. Each Borrower will not, and will not permit
its Restricted Subsidiaries to, make or permit to exist or to remain outstanding
any Investment except the Borrowers and their Restricted Subsidiaries may make
or permit to exist or to remain outstanding:

(a)    Investments in Cash Equivalents;

(b)    Investments existing on the Restatement Effective Date and listed on
Schedule 10.3;

(c)    Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $1,500,000 in the aggregate at any time outstanding;

(d)    Investments by any of the Borrowers or any of their Restricted
Subsidiaries consisting of rights of reimbursement, contribution, subrogation
and the like in connection with the joint and several obligations of such
Restricted Subsidiaries under the Loan Documents;

(e)    Investments of any Loan Party in any Non-Guarantor Subsidiary; provided
that all such Investments pursuant to this §10.3(e) at the time made do not
exceed the greater of (x) $225,000,000 in the aggregate and (y) an unlimited
amount so long as (i) the Total Leverage Ratio on a pro forma basis calculated
as of the end of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof after giving
effect to such Investments and any borrowings incurred to make such Investments
is less than 3.50 to 1.00 and (ii) no Event of Default shall have occurred and
be continuing at the time such Investment is made or would result therefrom;

(f)    Investments made in connection with a Permitted Acquisition;

(g)    Investments made by (A) any Loan Party in any other Loan Party, (B) any
non-Loan Party in any Loan Party or (C) any non-Loan Party in any other non-Loan
Party, in each case to effect the Corporate Restructuring;

(h)    other Investments by the Borrowers and their Restricted Subsidiaries,
provided that (A) the aggregate amount of such Investments at the time made
shall not exceed (i) to the extent the pro forma Total Leverage Ratio exceeds
2.50 to 1.00, 5% of Consolidated Total Assets calculated as of the end of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to §9.4(a) or 9.4(b) hereof after giving effect to such
Investments, and (ii) to the extent the pro forma Total Leverage Ratio is less
than or equal to 2.50 to 1.00, an unlimited amount and (B) no Event of Default
shall have occurred and be continuing at the time such Investment is made or
would result therefrom;

(i)    Investments in the form of a guaranty (or joint and several undertaking)
by any Loan Party of the type described in Section 10.1(o);

(j)    Investments made by (A) any U.S. Loan Party in any other U.S. Loan Party,
(B) any Foreign Loan Party in any other Foreign Loan Party, (C) any non-Loan
Party in any Loan Party; or (D) any non-Loan Party in any other non-Loan Party;
provided that to the extent any Investments made pursuant to clause (C) are
intercompany loans, such Investments shall be subordinated to the Obligations
such that no payments or demands in respect of such Investments shall be made to
the extent an Event of Default exists or would result therefrom;

 

-145-



--------------------------------------------------------------------------------

(k)    [Reserved];

(l)    Investments in respect of Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes; and

(m)    any Aus Intercompany Loan.

10.4    Distributions and Restricted Payments. Each Borrower will not, and will
not permit any of its Restricted Subsidiaries to, declare or make any Restricted
Payments, provided, however, that (a) the Restricted Subsidiaries may make
Distributions to a Borrower or other Restricted Subsidiaries, (b) the Borrowers
may make the Investments permitted by §10.3(h), (i) and (k), (c) [Reserved], (d)
so long as no Default or Event of Default shall have occurred and be continuing,
and so long as none would result after giving effect thereto, GWI may pay
dividends on the Permitted Preferred Stock, (e) GWI may make other Restricted
Payments (i) if at the time of the making of such Restricted Payment the Total
Leverage Ratio on a pro forma basis calculated as of the end of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to §9.4(a) or 9.4(b) hereof after giving effect to such Restricted
Payments and any borrowings incurred to make such redemptions and payments is
less than or equal to 3.25 to 1.00 so long as no Default or Event of Default
shall have occurred and be continuing, and so long as none would result after
giving effect thereto (provided that if such Total Leverage Ratio is greater
than 3.25 to 1.00, the amount of such Restricted Payments occurring during the
period commencing on the Restatement Effective Date and ending on the Maturity
Date shall (x) not exceed $500,000,000 plus Restricted Payments pursuant to the
September 2015 Share Repurchase Program (as in effect on the date hereof) and
(y) only be permitted if, after giving pro forma effect to any such Restricted
Payment the aggregate amount of cash and Cash Equivalents of GWI and its
Restricted Subsidiaries (in each case, free and clear of all liens, other than
(i) Liens securing the Obligations and (ii) Liens permitted by §10.2(k), (m),
(p), (u) or (v) if such cash and Cash Equivalents subject to such Liens is
otherwise available), excluding cash and Cash Equivalents that are listed as
“restricted” on the consolidated balance sheet of GWI and its Restricted
Subsidiaries, plus the aggregate amount of unused Revolving Loan Commitments is
at least $100,000,000 (other than Revolving Loan Commitments that, if drawn,
would result in the Total Leverage Ratio or Senior Secured Leverage Ratio
exceeding the then-applicable levels of such ratios required under §11.1 and
§11.3), and (ii) in respect of Permitted Preferred Stock in an amount not to
exceed 100% of the net cash proceeds of any issuance of equity securities of GWI
after the Restatement Effective Date, (f) [Reserved], (g) [Reserved], (h) GWI
may make repurchases of Capital Stock (including Permitted Preferred Stock) in
GWI or any Restricted Subsidiary of GWI deemed to occur upon the exercise of
stock options or warrants if such Capital Stock represents a portion of the
exercise price of such options or warrants, (i) GWI may pay cash in lieu of any
issuance of fractional Capital Stock in connection with any redemption,
dividend, split or combination thereof, (j) [Reserved] and (k) GWI and its
Restricted Subsidiaries may make redemptions of (i) any Capital Stock or
(ii) any obligations relating to any Capital Stock having debt-like features
(such as mandatory cash-dividends, mandatory redemption provisions, or other
provisions which create monetary obligations on such Borrower payable in cash
during a period when Loans may be outstanding), in the case of each of
subclauses (i) and (ii), of non-wholly-owned Restricted Subsidiaries acquired
pursuant to any Minor Permitted Acquisition, Permitted Acquisition or Investment
permitted by §10.3.

 

-146-



--------------------------------------------------------------------------------

10.5    Merger, Permitted Acquisitions and Disposition of Assets.

10.5.1. Mergers. Each Borrower will not, and will not permit any of its
Restricted Subsidiaries to, consummate any merger, sale or contribution of all
assets and liabilities of a company (“universalité/algemeenheid”) or of a branch
of activities or other, amalgamation or consolidation other than (a) the merger,
sale or contribution of all assets and liabilities of a company
(“universalité/algemeenheid”) or of a branch of activities or other,
amalgamation or consolidation of (1) a Restricted Subsidiary of the Borrowers
into any other Restricted Subsidiary, (2) a Restricted Subsidiary of any
Borrower with and into such Borrower, or (3) two or more Restricted Subsidiaries
of the Borrowers with each other, (b) the Corporate Restructuring, (c) Permitted
Acquisitions, (d) Investments permitted by §10.3 or (e) Dispositions permitted
by §10.5.3.

10.5.2. Permitted Acquisitions. Each Borrower will not, and will not permit any
of its Restricted Subsidiaries to, effect any asset acquisition or stock
acquisition except:

(a)    the acquisition of assets in the ordinary course of business consistent
with past practices;

(b)    Capital Expenditures;

(c)    acquisitions by any Borrower or any Restricted Subsidiary of any Borrower
(with the proceeds of a capital contribution from such Borrower or otherwise) of
any other Person, or of any business, division or operating unit of any other
Person (whether by way of a purchase of assets or Capital Stock) (each such
acquisition satisfying all the conditions and requirements of this §10.5.2 being
referred to herein as a “Permitted Acquisition”); provided that:

(i)    [Reserved];

(ii)    GWI shall have demonstrated to the reasonable satisfaction of the
Administrative Agent (based on, among other things, operating and financial
projections and pro forma financial statements delivered to the Administrative
Agent and certified by the chief financial officer of GWI) that, after giving
pro forma effect to the Permitted Acquisition and the incurrence of any
Indebtedness in connection therewith, all covenants contained in §11 would have
been satisfied on a pro forma basis as at the end of and for the most recent
fiscal quarter, and will be satisfied on a pro forma basis for the next four
fiscal quarters ending after the date of such Permitted Acquisition;

(iii)    with respect to any such Permitted Acquisition:

(A)    GWI shall have delivered to the Administrative Agent reasonable (and, in
any event, fifteen (15) days) prior written notice of such Permitted
Acquisition, which notice shall provide the Administrative Agent with a
reasonably detailed description of the proposed acquisition, and shall include
true and complete copies of (to the extent available at such time but in any
event prior to the closing of any such Permitted Acquisition) all instruments
and agreements executed or delivered or to be executed or delivered by any
applicable Borrower or Restricted Subsidiaries in connection with such Permitted
Acquisition;

(B)    the business and assets so acquired shall be acquired by any applicable
Borrower or any Restricted Subsidiaries free and clear of all Liens

 

-147-



--------------------------------------------------------------------------------

(other than Permitted Liens) and Indebtedness (other than Indebtedness permitted
by §10.1 or otherwise consented to in writing by the Required Lenders) and the
business so acquired shall be substantially the same line of business as that
presently conducted by any applicable Borrower or any of its Restricted
Subsidiaries or lines of business reasonably related thereto;

(C)    in the case of any acquisition of Capital Stock, the acquired Person
shall become a Restricted Subsidiary of a Borrower (or of any existing
Restricted Subsidiary of such Borrower) or shall be merged with and into such
Borrower or any existing Restricted Subsidiary of such Borrower or shall be
designated as an Unrestricted Subsidiary by the Borrower; and, unless such
acquired Person fits within the exception set forth in the last sentence of
§9.14(a), such Borrower or any applicable Restricted Subsidiary (except as
permitted in accordance with §10.3 (other than §10.3(g))) and such acquired
Person shall have become a Guarantor hereunder if required by §9.14, and shall
have otherwise complied with the applicable provisions of §§9.14 and 9.16;
provided that (x) it is agreed and understood that any acquisition of Capital
Stock contemplated herein need not result in the issuer of such Capital Stock
becoming a wholly-owned Subsidiary of GWI or any of its Restricted Subsidiaries
and (y) any acquisition of a Person that is not a required to become a Guarantor
pursuant to §9.14 shall be permitted by §10.3 (other than §10.3(f));

(iv)    no Default or Event of Default (or, in the case of any Limited Condition
Acquisition, no Default or Event of Default shall have occurred and be
continuing at the time of execution of the definitive agreement governing such
Limited Condition Acquisition and no Event of Default under any of §14.1(a),
(b), (g) or (h)) shall exist immediately prior to such Permitted Acquisition or
would result from such Permitted Acquisition and provided, further, that if the
acquired Person is a Person whose shares, units or other equity interests are
listed on a recognized stock exchange or are otherwise publicly traded and such
Permitted Acquisition would result in a change in control of the acquired
Person, such Permitted Acquisition shall have been approved by the board of
directors of such Person prior to the making of such Permitted Acquisition; and

(v)    with respect to any Permitted Acquisition, any debt instruments or
preferred stock evidencing, governing or issued in connection with such
Permitted Acquisition shall be reasonably satisfactory to the Administrative
Agent and shall be permitted by this Credit Agreement;

(d)    any Corporate Restructuring;

(e)    any Minor Permitted Acquisition; provided that, in the case of any
acquisition of Capital Stock, (x) the acquired Person shall become a Restricted
Subsidiary of a Borrower (or of any existing Restricted Subsidiary of such
Borrower) or shall be merged with and into such Borrower or any existing
Restricted Subsidiary of such Borrower; and, unless such acquired Person fits
within the exception set forth in the last sentence of §9.14(a) or shall be
designated as an Unrestricted Subsidiary by the Borrower, such Borrower or the
applicable Restricted Subsidiary and such acquired Person shall have become a
Guarantor hereunder, and shall have otherwise complied with all the applicable
provisions of §§9.14 and 9.16; provided that it is agreed and understood that
any acquisition of Capital Stock contemplated herein need not result in the
issuer of such Capital Stock becoming a wholly-owned Subsidiary of GWI or any of
its Restricted Subsidiaries; and

 

-148-



--------------------------------------------------------------------------------

(f)    Investments permitted by §10.3.

For the avoidance of doubt, any Person placed in a voting trust substantially
similar to the voting trust entered into on the Closing Date shall not be deemed
an acquisition of a new Restricted Subsidiary for purposes of this §10.5.2 until
such Person is released from such voting trust.

10.5.3. Disposition of Assets. Each Borrower will not, and will not permit any
of its Restricted Subsidiaries to effect any Disposition, except:

(a)    any Disposition of assets by (i) any Loan Party to any other Loan Party,
(ii) any non-Loan Party to any Loan Party or (iii) any non-Loan Party to any
other non-Loan Party, in each case to effect the Corporate Restructuring;

(b)    the Disposition of assets in the ordinary course of business and sale
leasebacks to the extent permitted under §10.6;

(c)    other Dispositions; provided that (i) such Disposition is on an
arm’s-length basis (including for fair market value), (ii) not less than 75% of
the proceeds of such Disposition is in cash or Cash Equivalents, (iii) no
Default or Event of Default exists on the date of the signing of the definitive
documentation for such Disposition, (iv) at the time of such Disposition, on a
pro forma basis calculated as of the end of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to §9.4(a)
or 9.4(b) hereof after giving effect to such Disposition or sale GWI and its
Subsidiaries would be in compliance with the covenants set forth in §11 as at
the end of and for the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof and (v) if
such Disposition results in the realization of Net Cash Proceeds, the Borrowers
shall prepay the Terms Loans in accordance with the requirements of §4.2(c)
hereof;

(d)    the issuance, transfer or other Disposition of any Capital Stock in any
Subsidiary occurring substantially concurrently with any Permitted Acquisition,
Minor Permitted Acquisition or other Investment permitted by §10.3; provided
that after giving effect to the issuance, transfer or other Disposition such
entity shall be a Subsidiary (directly or indirectly) of GWI;

(e)    any Disposition involving factoring or any similar arrangement for the
disposal of any trade receivables (including book debts of a customer) for a
discount to their face value in an aggregate amount not to exceed $100,000,000;

(f)    the Disposition of assets to the extent constituting Investments
permitted by §10.3; provided that (i) such Disposition is on an arm’s-length
basis, (ii) no Default or Event of Default exists on the date of the signing of
the definitive documentation for such Disposition and (iii) at the time of such
Disposition, on a pro forma basis calculated as of the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to §9.4(a) or 9.4(b) hereof after giving effect to such Disposition or sale GWI
and its Subsidiaries would be in compliance with the covenants set forth in §11
as at the end of and for the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof;
and

(g)    Dispositions of Permitted Factoring Assets pursuant to Permitted
Factoring Transactions so long as the amount advanced (or received in the case
of a sale) at any time outstanding in respect of accounts receivable sold or
financed shall not exceed $100,000,000.

 

-149-



--------------------------------------------------------------------------------

10.6    Sale and Leaseback. After the Restatement Effective Date, each Borrower
will not, and will not permit any of its Restricted Subsidiaries to, enter into
any arrangement, directly or indirectly, whereby any of the Borrowers or any
Restricted Subsidiary of a Borrower shall sell or transfer any property owned by
it in order then or thereafter to lease such property or lease other property
that a Borrower or any Restricted Subsidiary of a Borrower intends to use for
substantially the same purpose as the property being sold or transferred,
provided that any Borrower or any of its Restricted Subsidiaries may enter into
such sale leaseback transactions to the extent that the aggregate net book value
(at the time of disposition thereof and after giving effect to the contemplated
disposition) of the assets sold in connection with all such sale leasebacks
shall not exceed 10% of Consolidated Total Assets in the aggregate for any
calendar year and 20% of Consolidated Total Assets during the period beginning
on the Restatement Effective Date and ending on the Maturity Date.

10.7    Compliance with Environmental Laws. Each Borrower will not, and will not
permit any of its Restricted Subsidiaries to, (a) use any of the Real Estate or
any portion thereof for the handling, processing, storage or disposal of
Hazardous Substances, except for the handling, processing, storage of Hazardous
Substances in compliance with all applicable Environmental Laws, (b) cause or
permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances, except in compliance
with all applicable Environmental Laws, (c) generate any Hazardous Substances on
any of the Real Estate, except in compliance with all applicable Environmental
Laws, (d) conduct any activity at any Real Estate or use any Real Estate in any
manner so as to cause a release (i.e. releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping) or threatened release of Hazardous Substances on, upon or
into the Real Estate or (e) otherwise conduct any activity at any Real Estate or
use any Real Estate in any manner that would violate any Environmental Law or
bring such Real Estate in violation of any Environmental Law, except, in each
case, as would not reasonably be expected to result in a Material Adverse
Effect.

10.8    [Reserved].

10.9    Business Activities. Each Borrower will not, and will not permit any of
its Restricted Subsidiaries to, engage directly or indirectly (whether through
Restricted Subsidiaries or otherwise) in any type of business not engaged in by
such Borrower or such Restricted Subsidiary on the Restatement Effective Date,
unless incidental or related to any type of business engaged in by such Borrower
or such Restricted Subsidiaries on such date.

10.10    Capitalization. Each Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, issue or sell any Capital Stock, grant
any options (other than under current option plans), warrants or other rights to
purchase any Capital Stock or in any way change the capitalization of any of its
Restricted Subsidiaries, in each case in such a manner as to cause such Borrower
to own directly or indirectly less than one hundred percent of the Capital
Stock, of each of its Restricted Subsidiaries (except as set forth in §8.17,
§10.5.2 or §10.5.3 or as may be permitted under §10.3). No Borrower or its
Restricted Subsidiaries will issue any Capital Stock having debt-like features
(such as mandatory cash dividends, mandatory redemption provisions or other
provisions which create monetary obligations on such Borrower payable in cash
during a period when Loans may be outstanding) other than (i) any Permitted
Preferred Stock (or any refinancings, refundings, renewals or extensions
thereof) and (ii) except to the extent such Capital Stock, if classified as
Indebtedness of such Borrower, would be permitted by §10.1 or as may be
contemplated by §§10.5.2, 10.5.3 or 10.3.

10.11    Fiscal Year. Each Borrower will not, and will not permit its Restricted
Subsidiaries to, change the date of the end of its or their fiscal year from
that set forth in §8.18.

 

-150-



--------------------------------------------------------------------------------

10.12    Restrictions on Negative Pledges and Upstream Limitations. The
Borrowers will not, nor will they permit any of their Restricted Subsidiaries
to, (a) enter into any agreement or arrangement (excluding this Credit Agreement
and the Loan Documents) prohibiting the creation or assumption of any Lien upon
its properties, revenues or assets whether now owned or hereafter acquired or
(b) enter into any agreement, contract or arrangement (excluding this Credit
Agreement and the other Loan Documents) restricting the ability of any U.S.
Guarantor or any Restricted Subsidiary of the Canadian Borrower, the European
Borrowers or the UK Borrower to (i) pay or make dividends or distributions in
cash or kind to the Domestic Borrowers (in the case of any U.S. Guarantor) or
the Canadian Borrower, the European Borrowers or the UK Borrower (in the case of
Restricted Subsidiaries of the Canadian Borrower, the European Borrowers or the
UK Borrower, respectively), (ii) make loans, advances or other payments of
whatsoever nature to the Domestic Borrowers (in the case of U.S. Guarantors) and
the Canadian Borrower, the European Borrowers, or the UK Borrower (in the case
of Restricted Subsidiaries of the Canadian Borrower, the European Borrowers or
the UK Borrower, respectively) or (iii) make transfers or distributions of all
or any part of its assets to the Domestic Borrowers (in the case of U.S.
Guarantors) and the Canadian Borrower, the European Borrowers or the UK Borrower
(in the case of Restricted Subsidiaries of the Canadian Borrower, the European
Borrowers or the UK Borrower, respectively); in each case other than
(i) restrictions on specific assets which assets are the subject of purchase
money security interests to the extent permitted under §10.2, (ii) customary
anti-assignment provisions contained in leases and licensing agreements entered
into by the Borrowers or such Subsidiary in the ordinary course of its business
and (iii) customary restrictions contained in the documentation relating to
financings permitted hereunder, provided that such restrictions shall not
restrict any Loan Party’s ability to grant Liens in favor of the Applicable
Agent pursuant to the Loan Documents.

10.13    Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage in any transaction with any
Affiliate (other than the Borrowers or any of their Restricted Subsidiaries)
(other than (i) for services as employees, officers and directors, (ii) equity
awards related to common stock to employees and directors pursuant to incentive
compensation plans involving not more than 25% of the common stock of such
Borrower and (iii) transactions pursuant to agreements listed on Schedule
10.13), including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any such
Affiliate or, to the knowledge of such Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business.

11.    FINANCIAL COVENANTS OF THE BORROWERS.

Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or other Obligation (other than
contingent obligations for which no claim has been asserted) is outstanding or
any Lender has any obligation to make any Loans or the Issuing Lender has any
obligation to issue or extend any Letters of Credit:

11.1    Total Leverage Ratio. Prior to any Financial Covenant Election, the
Borrowers will not permit the Total Leverage Ratio to exceed 4.50 to 1.00 as of
the last day of any fiscal quarter.

11.2    Interest Coverage Ratio. The Borrowers will not permit the Interest
Coverage Ratio to be less than 3.50 to 1.00 as of the last day of any fiscal
quarter.

11.3    Senior Secured Leverage Ratio.

 

-151-



--------------------------------------------------------------------------------

The Borrowers will not permit the Senior Secured Leverage Ratio as of the last
day of any fiscal quarter ending during the periods specified below to exceed
the corresponding ratio set forth below:

 

Period

   Maximum Senior
Secured
Leverage Ratio

Restatement Effective Date through June 30, 2019

   4.25 to 1.00

July 1, 2019 and thereafter

   4.00 to 1.00

; provided that (i) if the Borrowers consummate any Material Acquisition, the
Senior Secured Leverage Ratio provided in this §11.3 shall be tested at 4.50 to
1.00 for the applicable quarter following the date of such Material Acquisition
for the next four fiscal quarters; provided further such increase shall be
available to the Borrowers no more than two times prior to the Maturity Date
and, prior to the second usage of this clause (i) of this proviso, the covenant
in this §11.3 shall be tested at the levels provided in the chart above as of
the end of at least one fiscal quarter and (ii) upon a Financial Covenant
Election, the Senior Secured Leverage Ratio shall not exceed 4.00 to 1.00 as of
the last date of any fiscal quarter; provided that clause (i) above shall not
apply upon a Financial Covenant Election.

12.    [RESERVED].

13.    CONDITIONS TO ALL BORROWINGS AFTER THE CLOSING DATE.

The obligations of the Lenders to make any Loans and of the Issuing Lender to
issue or extend any Letter of Credit, after the Closing Date, shall also be
subject to the satisfaction of the following conditions precedent:

13.1    Representations True; No Event of Default. Each of the representations
and warranties of the Borrowers and their Subsidiaries contained in this Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Credit Agreement shall be true in all
material respects at and as of the time of the making of such Loan or the
issuance or extension of such Letter of Credit (except to the extent of changes
resulting from transactions contemplated or permitted by this Credit Agreement
and the other Loan Documents and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse to the
Agents and the Lenders, and to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing or result from such extension of
credit.

13.2    Borrowing Request. The Administrative Agent and, if applicable, the
applicable Issuing Lender, shall have received a Loan Request, Swingline Loan
Request or Letter of Credit Application, as the case may be, in accordance with
the requirements hereof.

13.3    Initial Borrowing of Designated Subsidiaries. The obligations of the
Lenders to make any Loans and of the Issuing Lender to issue or extend any
Letter of Credit, on the occasion of the first borrowing by or issuance of a
Letter of Credit for the account of each Designated Subsidiary shall be subject
to the satisfaction of the following conditions precedent in addition to those
conditions precedent contained in §§13.1 and 13.2:

(a)    receipt by the Administrative Agent of notice of the intention to
designate a Subsidiary as a Designated Subsidiary at least ten Business Days
prior to the delivery of the Election to Participate for such Designated
Subsidiary;

 

-152-



--------------------------------------------------------------------------------

(b)    receipt by the Administrative Agent of a fully executed Designated
Subsidiary Joinder;

(c)    receipt by the Administrative Agent of opinions of counsel for such
Designated Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, and covering such additional matters relating to the
transactions contemplated hereby as the Administrative Agent may reasonably
request;

(d)    receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Designated Subsidiary, the
corporate authority for and the validity of the Designated Subsidiary Joinder of
such Designated Subsidiary, this Agreement and, if applicable, the Notes of such
Designated Subsidiary, and any other matters relevant thereto, including receipt
at least three Business Day prior to the execution of the Designated Subsidiary
Joinder of customary documentation and other customary information required by
regulatory authorities under applicable “know your customer”, counter-terrorism
financing, economic and trade sanctions and anti-money laundering rules and
regulations (including the Patriot Act) requested by the Administrative Agent
within five Business Days following delivery of Election to Participate, in form
and substance reasonably satisfactory to the Administrative Agent;

(e)    receipt by the Administrative Agent of a certificate from an Authorized
Officer of such Designated Subsidiary attaching true and correct copies of
(i) corporate resolutions duly adopted by the board of directors, governing
board or other corporate governing body of such Designated Subsidiary approving
the Designated Subsidiary Joinder, the Credit Agreement and of all documents
evidencing other necessary corporate action and approvals, if any, with respect
to the Designated Subsidiary Joinder and the Credit Agreement, (ii) the by-laws,
operating agreement or other governing documents of such Designated Subsidiary,
(iii) if applicable, a certificate of good standing and certified charters or
other organizational documents from the secretary of state or other governing
body of the Designated Subsidiary’s jurisdiction of incorporation or
organization and (iv) incumbency certificates evidencing the identity, authority
and true signature of any Person authorized to execute Loan Documents on behalf
of such Designated Subsidiary; and

(f)    receipt by the Administrative Agent of a certificate from an Authorized
Officer of GWI stating that the representations and warranties of the Borrowers
and their Subsidiaries contained in this Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall be true in all material respects at
and as of such time (except to the extent of changes resulting from transactions
contemplated or permitted by this Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse to the Agents and the Lenders, and to the
extent that such representations and warranties relate expressly to an earlier
date).

14.    EVENTS OF DEFAULT; ACCELERATION; ETC.

14.1    Events of Default and Acceleration. Any of the following events shall
constitute an “Event of Default” or, if the giving of notice or the lapse of
time or both is required, then, prior to such notice or lapse of time, a
“Default”:

(a)    any Borrower shall fail to pay any principal of its Loans or any Borrower
shall fail to pay any Reimbursement Obligation when the same shall become due
and payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

 

-153-



--------------------------------------------------------------------------------

(b)    any Borrower shall fail to pay (i) any interest on its Loans, any
Commitment Fee, any Letter of Credit Fee, or any fees due under the Fee Letter,
when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment, and such failure shall continue for three (3) days; or (ii) any other
sums due hereunder or under any of the other Loan Documents, when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for thirty (30) days;

(c)    any of the Borrowers or any of their Restricted Subsidiaries shall fail
to comply with any of the covenants contained in §§9.1, 9.5.1, the first
sentence of §9.6, 9.12, 9.14, 10 or 11;

(d)    any of the Borrowers or any of their Restricted Subsidiaries shall fail
to perform any term, covenant or agreement contained herein or in any of the
other Loan Documents (other than those specified elsewhere in this §14.1) for
thirty (30) days after written notice of such failure has been given to the
Applicable Borrower by the Administrative Agent;

(e)    any representation or warranty of any of the Borrowers or any of their
Restricted Subsidiaries in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or deemed to have been made;

(f)    any of the Borrowers or any of their Restricted Subsidiaries shall fail
to pay when due, or within any applicable period of grace, any obligation in
excess of the aggregate amount of $100,000,000, for borrowed money or credit
received or in respect of any Capitalized Leases, or fail to observe or perform
any material term, covenant or agreement contained in any agreement by which it
is bound, evidencing or securing borrowed money or credit received or in respect
of any Capitalized Leases for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof;

(g)    any of the Borrowers and any of their Restricted Subsidiaries (other than
Immaterial Restricted Subsidiaries) shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator, administrator or
receiver of any of the Borrowers or any of their Restricted Subsidiaries (other
than Immaterial Restricted Subsidiaries) or of any substantial part of the
assets of any of the Borrowers or any of their Restricted Subsidiaries (other
than Immaterial Restricted Subsidiaries) or shall commence any case or other
proceeding relating to any of the Borrowers or any of their Restricted
Subsidiaries (other than Immaterial Restricted Subsidiaries) under any Debtor
Relief Law, or shall take any action to authorize or in furtherance of any of
the foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of the Borrowers or any
of their Restricted Subsidiaries (other than Immaterial Restricted Subsidiaries)
and the Borrowers or any of their Restricted Subsidiaries (other than Immaterial
Restricted Subsidiaries) shall indicate their approval thereof, consent thereto
or acquiescence therein or such petition or application shall not have been
dismissed within sixty (60) days following the filing thereof;

 

-154-



--------------------------------------------------------------------------------

(h)    a decree or order is entered appointing any such trustee, custodian,
liquidator, administrator or receiver or adjudicating any of the Borrowers or
any of their Restricted Subsidiaries (other than Immaterial Restricted
Subsidiaries) bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
of the Borrowers or any Restricted Subsidiary (other than Immaterial Restricted
Subsidiaries) of the Borrowers in an involuntary case under any Debtor Relief
Law as now or hereafter constituted;

(i)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any final judgment
against any of the Borrowers or any of their Restricted Subsidiaries that, with
other outstanding final judgments, undischarged, against any of the Borrowers or
any of their Restricted Subsidiaries exceeds in the aggregate $100,000,000;

(j)    if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Lenders, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any of
the Borrowers or any of their Restricted Subsidiaries party thereto or any of
their respective stockholders, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof;

(k)    (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which results or could reasonably be expected to result in liability under
Title IV of ERISA to the Pension Plan, the Multiemployer Plan and/or the PBGC in
an aggregate amount in excess of $100,000,000; or (ii) GWI or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
§4201 of ERISA under a Multiemployer Plan which results or could reasonably be
expected to result in liability in an aggregate amount in excess of
$100,000,000; or (iii) there is a failure of legal compliance with respect to
the UK Pensions Scheme or any Canadian Plan or Foreign Plan and such failure
results or could reasonably be expected to result in accelerated liability in an
aggregate amount in excess of $100,000,000 (or GBP 100,000,000 in the case of
the UK Pension Scheme); or (iv) a Canadian Plan or a Foreign Plan is terminated
and such termination results or could reasonably be expected to result in
accelerated liability in an aggregate amount in excess of $100,000,000 (or
GBP 100,000,000 in the case of the UK Pension Scheme); or (v) the UK Pensions
Regulator issues a UK Pension Scheme Financial Support Direction or a UK Pension
Scheme Contribution Notice to any Borrower or any of its Subsidiaries and the
aggregate of each accelerated liability of the Borrowers and their Subsidiaries
under or resulting from all Financial Support Directions and Contribution
Notices is in excess of GBP 100,000,000;

(l)    any of the Borrowers or any of their Restricted Subsidiaries (other than
Immaterial Restricted Subsidiaries) shall be enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting any material part of its business and such order shall continue
in effect for more than thirty (30) days;

(m)    there shall occur any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty, which in any such
case causes, for more than thirty (30) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of any
Borrower or any of its Restricted Subsidiaries if such event or circumstance is
not covered by business interruption insurance and would have a Material Adverse
Effect;

 

-155-



--------------------------------------------------------------------------------

(n)    there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any Borrower or
any of its Restricted Subsidiaries if such loss, suspension, revocation or
failure to renew would have a Material Adverse Effect;

(o)    any of the Borrowers or any of their Restricted Subsidiaries shall be
indicted for a state or federal crime, or any civil or criminal action shall
otherwise have been brought against any of the Borrowers or any of their
Restricted Subsidiaries, a punishment for which in any such case could include
the forfeiture of any assets of such Borrower or such Restricted Subsidiary
having a fair market value in excess of $100,000,000;

(p)     (i) any person or group of persons (within the meaning of §13 or 14 of
the Securities Exchange Act of 1934, as amended) other than Mortimer B. Fuller,
III, his interest in his father’s estate and any of his children or
grandchildren and any trust or other Person controlled by, and a majority of the
beneficial ownership interest of which is owned by, any of such individuals,
singly or jointly, shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under said
Act) of more than thirty-five percent (35%) of the outstanding shares of the
Capital Stock of GWI that is common stock, (ii) during any period of twelve
consecutive calendar months, individuals who were directors of GWI on the first
day of such period shall cease to constitute a majority of the board of
directors of GWI who were neither (x) nominated or approved by the Board of
directors of GWI nor (y) appointed by directors so nominated or approved,
(iii) any of the Borrowers shall at any time own directly or indirectly less
than 100% of the shares of the Capital Stock of each of their Restricted
Subsidiaries, as adjusted pursuant to any stock split, stock dividend or
recapitalization or reclassification of the capital of such Person, except as
(x) otherwise consented to by the Applicable Lenders, (y) permitted by §10.5,
and (z) otherwise described in §8.17 or (iv) any event shall occur which would
constitute a “Change of Control” as defined in any other Indebtedness in excess
of $100,000,000; or

(q)    any Guarantees (other than a Guarantee by an Immaterial Restricted
Subsidiary) or security interests in the Collateral, at any time after its
execution and delivery of the Loan Documents for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (except in accordance with
the terms of §16.11); or to create a valid and perfected first priority Lien on
the Collateral purported to be covered thereby (subject to the Liens permitted
by §10.2) or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of §7 or of any Collateral Document.

14.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
the Issuing Lender to issue, extend or renew Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

-156-



--------------------------------------------------------------------------------

(c)    require that the Borrowers Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then outstanding amount thereof); and

(d)    exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents;

provided, however, that upon the commencement of relief with respect to any
Borrower or any Restricted Subsidiary (other than an Immaterial Restricted
Subsidiary) under any Debtor Relief Law (whether upon the occurrence of an
actual or deemed entry of an order or otherwise), the obligation of each Lender
to make Loans and any obligation of the Issuing Lender to issue, extend or renew
any Letter of Credit shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the applicable Letter of Credit Obligations as aforesaid
shall automatically become effective, in each case without further act of any
Agent or any Lender.

14.3    Application of Funds.

(a)    After the exercise of remedies provided for in §14.2 (or after the Loans
have automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to §14.2), any amounts received on account of the U.S.
Obligations from any U.S. Loan Party shall, subject to the provisions of §§6.16
and 6.17, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the U.S. Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under §6) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the U.S. Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Domestic Lenders and the Issuing Lender (including
fees, charges and disbursements of counsel to the respective Domestic Lenders
and the Issuing Lender (including fees and time charges for attorneys who may be
employees of any Domestic Lender or the Issuing Lender) and amounts payable
under §6), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

Third, to payment of that portion of the U.S. Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other U.S. Obligations, ratably among the Domestic Lenders and
the Issuing Lender in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to (i) payment of that portion of the U.S. Obligations constituting
unpaid principal of the Loans and Letter of Credit Borrowings, obligations under
any Secured Hedging Agreements, and obligations under any Secured Cash
Management Agreements, and (ii) the Administrative Agent for the account of the
Issuing Lender, to Cash Collateralize that portion of Letter of Credit
Obligations of the Domestic Borrowers comprised of the aggregate undrawn amount
of Letters of Credit to the extent not otherwise Cash Collateralized by the
Domestic Borrowers pursuant to §6.16, in each case ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

 

-157-



--------------------------------------------------------------------------------

Fifth, to the payment of Foreign Obligations as provided in §14.3(b); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Domestic Borrowers or as otherwise required by Law.

Subject to §6.16, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

(b)    After the exercise of remedies provided for in §14.2 (or after the Loans
have automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to §14.2), any amounts received on account of the Foreign
Obligations from any Foreign Loan Party shall, subject to the provisions of
§§6.16 and 6.17, be applied by the applicable Agent in the following order:

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under §6) payable to
the Agents in their capacity as such;

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders with respect to such Foreign Obligations and
the Issuing Lender (including fees, charges and disbursements of counsel to the
such Lenders and the Issuing Lender (including fees and time charges for
attorneys who may be employees of such Lender or the Issuing Lender) and amounts
payable under §6), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, Letter of
Credit Borrowings and other Foreign Obligations, ratably among the Lenders with
respect to such Foreign Obligations and the Issuing Lender in proportion to the
respective amounts described in this clause Third payable to them; and

Fourth, to payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans and Letter of Credit Borrowings and obligations
under any Secured Hedging Agreements, ratably among the applicable Secured
Parties with respect to such Foreign Obligations and the Issuing Lender in
proportion to the respective amounts described in this clause Fourth held by
them;

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the Foreign Borrowers or as otherwise required by
Law.

Subject to §6.16, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to the Fourth clause above shall be applied
to satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in

 

-158-



--------------------------------------------------------------------------------

the order set forth above. Notwithstanding §14.3(a) and (b), Obligations arising
under Secured Cash Management Agreements and Secured Hedging Agreements shall be
excluded from the application described above (other than in the case of Secured
Cash Management Agreement and Secured Hedging Agreements with Cash Management
Banks and Hedge Banks listed on Schedules 1.1(a) and 1.1(b)) if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be. Each
Cash Management Bank or Hedge Bank not a party to this Credit Agreement that has
given the notice contemplated by the preceding sentence or is listed on
Schedules 1.1(a) and 1.1(b) shall be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of §16.1 for
itself and its Affiliates as if a “Lender” party hereto.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

15.    SETOFF.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Credit Agreement or any
other Loan Document to such Lender or the Issuing Lender, irrespective of
whether or not such Lender or the Issuing Lender shall have made any demand
under this Credit Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of §6.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this §15 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates may have. Each Lender and the Issuing
Lender agrees to notify the Borrowers and the Applicable Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Any amounts set
off pursuant to this §15 shall be distributed ratably in accordance with §31
among all of the Lenders by the Lender setting off such amount. If any Lender
fails to share such setoff ratably, the Applicable Agent shall have the right to
withhold such Lender’s share of any Borrower’s payments until each of the
Lenders shall have, in the aggregate, received a pro rata repayment.

16.    THE AGENTS.

16.1    Appointment and Authority.

(a)    Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Bank of America to act as agent and trustee on its behalf as the Administrative
Agent, the Canadian Agent and the

 

-159-



--------------------------------------------------------------------------------

European Agent hereunder and under the other Loan Documents and authorizes Bank
of America, in its capacity as Administrative Agent, the Canadian Agent and the
European Agent to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent, Canadian Agent and European Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this §16 are solely for the
benefit of the Agents, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

(b)    Each of the Canadian Lenders and the Issuing Lender hereby irrevocably
appoints Bank of America-Canada Branch to act as agent and trustee on its behalf
as the Canadian Agent hereunder and under the other Loan Documents and
authorizes Bank of America-Canada Branch, in its capacity as Canadian Agent, to
take such actions on its behalf and to exercise such powers as are delegated to
the Canadian Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

(c)    Each of the European Lenders and the Issuing Lender hereby irrevocably
appoints Bank of America to act as agent and trustee on its behalf as the
European Agent hereunder and under the other Loan Documents and authorizes Bank
of America, in its capacity as European Agent, to take such actions on its
behalf and to exercise such powers as are delegated to the European Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(d)    Each of the UK Lenders and the Issuing Lender hereby irrevocably appoints
Bank of America to act as agent and trustee on its behalf as the UK Agent
hereunder and under the other Loan Documents and authorizes Bank of America, in
its capacity as UK Agent, to take such actions on its behalf and to exercise
such powers as are delegated to the UK Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

(e)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the Issuing
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the Issuing Lender on their behalf for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to §16.5 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this §16, §17 and §18 (as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

16.2    Rights as a Lender. Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as such Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

-160-



--------------------------------------------------------------------------------

16.3    Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Applicable Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that such Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and

(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Applicable Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in §§14.3 and 27 or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrowers, a Lender or the Issuing Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Credit Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Credit Agreement, any other Loan Document
or any other agreement, instrument or document the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral or (vi) the satisfaction of
any condition set forth in §12 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

16.4    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, telephonic notice, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Lender, the Applicable
Agent may presume that such condition is satisfactory to such Lender or the
Issuing Lender unless such Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

-161-



--------------------------------------------------------------------------------

16.5    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this §16 shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as each Agent.

16.6    Resignation of Agents. Any Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrowers. Upon receipt
of any such notice of resignation, the Applicable Required Lenders shall have
the right, with GWI’s consent (so long as no Event of Default has occurred and
is continuing) to appoint a successor, which shall be a bank with an office in
the United States, Canada, the United Kingdom or the Netherlands or an Affiliate
of any such bank with an office in the United States, Canada, the United Kingdom
or the Netherlands. If no such successor shall have been so appointed by the
Applicable Required Lenders and shall have accepted such appointment within
30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Applicable Lenders and the Issuing Lender,
appoint a successor Agent, with the Applicable Borrower’s consent, meeting the
qualifications set forth above; provided that if the Applicable Agent shall
notify the Borrowers and the Applicable Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security as nominee until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Applicable Lender and the Issuing Lender directly,
until such time as the Applicable Required Lenders appoint a successor Agent as
provided for above in this §16.6. Upon the acceptance of a successor’s
appointment as an Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this §16.6). The fees payable
by the Applicable Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
§16 and §§17 and 18 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

Any resignation by Bank of America as Administrative Agent, Bank of
America-Canada Branch as Canadian Agent or Bank of America as European Agent
pursuant to this §16.6 shall also constitute its resignation as the Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent, Canadian Agent or European Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring

 

-162-



--------------------------------------------------------------------------------

Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the applicable
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit. Notwithstanding the foregoing, Bank of America, may resign as
European Agent upon 30 days’ notice without the consent of the Applicable
Required Lenders and the Borrowers.

16.7    Non-Reliance on Agents and Other Lenders. Each Lender and the Issuing
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Lender and the
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

16.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Co-Bookrunning Managers, Co-Lead Arrangers, Co-Syndication Agents,
Senior Managing Agents or Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Canadian Agent, the European Agent,
a Lender, a Swingline Lender or the Issuing Lender hereunder.

16.9    Agents May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, any Agent (irrespective of whether the principal of any Loan
or Letter of Credit Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether such Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations (other than Obligations under any Hedging Agreement or
in respect of any cash management services) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Agents (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Agents and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the Agents
under §§2.2, 5.10, 6.1 and 17) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

(c)    and any custodian, receiver, administrator, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Lender to make
such payments to the Agents and, in the event that any Agent shall consent to
the making of such payments directly to the Lenders and the Issuing Lender, to
pay to any Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due such Agent under §§6.1 and 17.

 

-163-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Lender to authorize any
Agent to vote in respect of the claim of any Lender or the Issuing Lender in any
such proceeding.

16.10    Closing Documentation, Etc. For purposes of determining compliance with
the conditions set forth in §12, each Lender that has executed this Credit
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by any
Agent or any Co-Lead Arranger to such Lender for consent, approval, acceptance
or satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent active upon the Borrowers’ account shall have received
notice from such Lender prior to the Closing Date specifying such Lender’s
objection thereto and such objection shall not have been withdrawn by notice to
the Administrative Agent to such effect on or prior to the Closing Date.

16.11    Guaranty and Collateral Matters. Each of the Lenders (including in its
capacity as a potential Cash Management Bank and a potential Hedge Bank) and the
Issuing Lender irrevocably authorize and direct the Applicable Agent, in
connection with a disposition permitted by §10.5.3, or pursuant to and in
accordance with §27,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Revolving Loan Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination or
cash collateralization in a manner satisfactory to the Issuing Lender hereunder
of all Letters of Credit, (ii) upon the sale, transfer or other disposition of
such property, whether or not a Disposition (including as part of or in
connection with any sale, transfer or disposition permitted hereunder), to any
Person other than another Loan Party (it being understood that to the extent any
such property is sold, transferred or disposed of from a U.S. Loan Party to a
Loan Party that is not a U.S. Loan Party, such property may no longer secure any
U.S. Obligations), (iii) that constitutes “Excluded Property” (as such term is
defined in the U.S. Security Agreement), or (iv) if approved, authorized or
ratified in writing in accordance with §27;

(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c)    to release or subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by §10.2(h).

On and as of the Restatement Effective Date (i) each Foreign Subsidiary listed
on Schedule 16.11(a) hereto (which for the avoidance of doubt, are all of the
Foreign Guarantors (other than Borrowers) organized in jurisdictions that are
not Required Guarantor Jurisdictions) (collectively, the “Released Foreign
Guarantors”) shall be automatically released and discharged from their
obligations under the Loan Documents (including the Guaranty), (ii) the Released
Foreign Guarantors shall cease to be Loan Parties, (iii) the Liens on the
Collateral granted to the Administrative Agent under the Collateral Documents by
the Released Foreign Guarantors shall be automatically released and discharged,
other than the Liens granted pursuant to the Collateral Documents governed by
applicable foreign law, which Liens will be released and discharged pursuant to
the documentation set forth on Schedule 16.11(b) (the

 

-164-



--------------------------------------------------------------------------------

“Released Foreign Guarantor Collateral”), (iv) the Administrative Agent shall
be, and hereby is, authorized to (x) deliver the release documents described on
Schedule 16.11(b) hereto to the Loan Parties and the Released Foreign Guarantors
and take such actions as are contemplated thereby and (y) execute and deliver
such additional releases, terminations and other documents (including amendments
to the Collateral Documents) and take such actions and make such filings (in
each applicable jurisdiction) as the Loan Parties may reasonably request to give
effect to the foregoing. On and as of the Restatement Effective Date, the
Administrative Agent is authorized to execute and deliver such documents and
take such actions as are reasonably requested by GWI to terminate the Surface
Transportation Board Filings previously made with respect to Rail Equipment (and
release the security interests evidenced thereby) pursuant to the U.S. Security
Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty. In each case as specified
in this §16.11, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this §16.11. Any release to be executed and delivered or
action to be taken by the Administrative Agent under this §16.11 (including,
without limitation, the Released Foreign Guarantors and the Released Foreign
Guarantor Collateral) shall be subject to prior delivery of a certificate of a
responsible officer of GWI certifying that such release to be given, or action
to be taken, by the Administrative Agent and the transaction giving rise to such
release is permitted by this Agreement and the other Loan Documents, and the
Administrative Agent may rely conclusively on such certificate, without
independent investigation.

16.12    Payments.

16.12.1. Payments to Agents. A payment by the Applicable Borrower to the
Applicable Agent hereunder or any of the other Loan Documents for the account of
any Applicable Lender shall constitute a payment to such Lender. Each Agent
agrees promptly to distribute to each Applicable Lender such Lender’s pro rata
share of payments received by such Agent for the account of such Lenders except
as otherwise expressly provided herein or in any of the other Loan Documents.

16.12.2. Distribution by Agents.

(a)    Unless the Applicable Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to such Agent
for the account of the Applicable Lenders or the Issuing Lender hereunder that
such Borrower will not make such payment, the Applicable Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Applicable Lenders or the
Issuing Lender, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Applicable Lenders
or the Issuing Lender, as the case may be, severally agrees to repay to the
Applicable Agent forthwith on demand the amount so distributed to such Lender or
the Issuing Lender, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at the greater of the
Federal Funds Rate and a rate determined by the Applicable Agent in accordance
with banking industry rules on interbank compensation. A notice of the
Applicable Agent to any Applicable Lender or Borrowers with respect to any
amount owing under this subsection (a) shall be conclusive, absent manifest
error.

 

-165-



--------------------------------------------------------------------------------

(b)    If a court of competent jurisdiction shall adjudge that any amount
received and distributed by any Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to such Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

16.13    Indemnity. To the extent not reimbursed by the Borrowers (and without
limiting their obligation to do so), the Lenders ratably agree hereby to
indemnify and hold harmless the Agents and their Affiliates (including any of
the officers, directors, employees, agents and attorneys-in-fact of any thereof)
(each, an “Indemnified Party”) from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which such Indemnified Party has not been reimbursed
by the Borrowers as required by §17), and liabilities of every nature and
character arising out of or related to this Credit Agreement, the Letters of
Credit or any of the other Loan Documents or the transactions contemplated or
evidenced hereby or thereby, or such Indemnified Party’s actions taken hereunder
or thereunder, except to the extent that any of the same shall be directly
caused by such Indemnified Party’s willful misconduct, gross negligence or, in
the absence of instruction or concurrence of the Required Lenders, breach of
contract as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

16.14    Withholding Taxes. To the extent required by any applicable Laws, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
§6.12, each Lender shall indemnify and hold harmless each Agent against, within
ten days after written demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for such Agent) incurred by or asserted against
such Agent as a result of the failure of the Agent to properly withhold any Tax
from amounts paid to or for the account of such Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes each Agent to set off and apply
any and all amounts at any time owing to such Lender under this Credit Agreement
or any other Loan Document against any amount due such Agent under this §16.14.
The agreements in this §16.14 shall survive the resignation and/or replacement
of any Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations. For the avoidance of doubt, the term “Lender” for
purposes of this §16.14 includes any Swingline Lender and the Issuing Lender.

16.15    Security in the Province of Québec. Without limiting the powers of the
Administrative Agent under this Credit Agreement and the Collateral Documents,
each Canadian Lender and the Administrative Agent acknowledges and agrees that
the Administrative Agent shall, for the purposes of holding any security granted
under the Collateral Documents pursuant to the laws of the Province of Québec to
secure payment of bonds or any similar instruments (collectively, in this
subsection, the “Bonds”), be the holder of an irrevocable power of attorney
(fondé de pouvoir) and be appointed as a hypothecary representative, within the
meaning of Article 2692 of the Civil Code of Québec (both before and after its
amendment on April 21, 2015), for all present and future Canadian Lenders as
well as holders and depositaries of the Bonds. Each of the Canadian Lenders and
the Administrative Agent constitutes, to the extent necessary, the
Administrative Agent as the holder of such irrevocable power of attorney (fondé
de pouvoir) and as a hypothecary representative in order to hold security
granted under the Collateral Documents in the Province of Québec to secure
payment of the Bonds. Each successor Canadian Lender and successor to the
Administrative Agent shall be deemed to have confirmed and ratified the
constitution of the Administrative Agent as the holder of such irrevocable power
of attorney (fondé de pouvoir) and as a hypothecary representative. Furthermore,
the Administrative Agent agrees to act in the capacity of the

 

-166-



--------------------------------------------------------------------------------

holder and depositary of the Bonds for the benefit of all present and future
Canadian Lenders. Notwithstanding the provisions of Section 32 of the Special
Powers of Legal Persons Act (Québec), the Administrative Agent may acquire and
be the holder of a Bond. The Canadian Borrower and each Canadian Guarantor
acknowledges that each of the Bonds executed by it constitutes a title of
indebtedness, as such term is used in Article 2692 of the Civil Code of Québec.
Notwithstanding the provisions of Section 22, the provisions of this subsection
shall be governed by the laws of the Province of Québec and the federal laws of
Canada applicable therein.

16.16    Lender ERISA Representation.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Co-Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
tosuch Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

-167-



--------------------------------------------------------------------------------

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Co-Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

(i)    none of the Administrative Agent, the Co-Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Co-Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)    The Administrative Agent and each Co-Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

17.    EXPENSES.

Each of the Borrowers agrees to pay (a) the reasonable fees, expenses and
disbursements of one primary counsel and any local counsel to any Agent incurred
in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the

 

-168-



--------------------------------------------------------------------------------

Obligations or pursuant to any terms of such Loan Document providing for such
cancellation, provided that such counsel shall provide the Borrowers with
invoices reflecting the expenses incurred in connection with the foregoing, and
(b) all reasonable out-of-pocket expenses, including reasonable legal,
consulting, accounting, appraisal and similar professional fees and charges
incurred by any Lender or any Agent (provided that legal expenses shall be
limited to (1) one primary counsel for all Indemnified Persons, taken as a
whole, (2) one regulatory counsel, with respect to each appropriate
jurisdiction, (3) local counsel for the Agents and Lenders taken as a whole as
may be deemed necessary and (4) in the event there is an actual or perceived
conflict of interest, taken as a whole, one conflicts counsel with respect to
each appropriate jurisdiction for such affected Persons) in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against any of the Borrowers or any of their Restricted Subsidiaries or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s or any Agent’s relationship with
the Borrowers or any of their Restricted Subsidiaries except in connection with
a claim that any of the Borrowers has against any of the Lenders or any Agent
and in which claim such Borrower is the prevailing party after entry of a final
nonappealable judgment or order. The covenants of this §17 shall survive payment
or satisfaction of all other Obligations.

18.    INDEMNIFICATION.

Each of the Borrowers agrees to indemnify and hold harmless each Agent, each
Co-Lead Arranger and the Lenders and each of their respective Affiliates and
their and their respective Affiliates’ respective directors, officers,
employees, agents and advisors or control persons (each, an “Indemnified
Person”) from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Credit
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by any of
the Borrowers or any of their Restricted Subsidiaries of the proceeds of any of
the Loans or Letters of Credit, (b) any of the Borrowers or any of their
Restricted Subsidiaries entering into or performing this Credit Agreement or any
of the other Loan Documents, or (c) with respect to the Borrowers and their
Restricted Subsidiaries and their respective Real Estate properties, assets and
operations, the violation of any Environmental Law, the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release or threatened
release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, natural resource damages, damage to property or diminution in property
value) or pursuant to any Environmental Law, in each case including, without
limitation, all reasonable fees and disbursements of counsel (provided that such
fees and disbursements of counsel shall be limited to (1) one primary counsel
for all Indemnified Persons, taken as a whole, (2) one regulatory counsel, with
respect to each appropriate jurisdiction, (3) local counsel for the Agents and
Lenders taken as a whole as may be deemed necessary and (4) in the event there
is an actual or perceived conflict of interest, taken as a whole, one conflicts
counsel with respect to each appropriate jurisdiction for such affected
Persons), in each case, incurred in connection with any such investigation,
litigation or other proceeding, other than direct, as opposed to special,
indirect, consequential or punitive, damages as a result as determined in a
final, nonappealable judgment by a court of competent jurisdiction of the
(i) bad faith, gross negligence or willful misconduct of such Indemnified
Person, (ii) material breach of the Loan Documents by such Indemnified Person or
(iii) any proceeding not arising from any act or omission by the Borrowers or
their affiliates that is brought by an Indemnified Person against any other
Indemnified Person (other than disputes involving claims against any Co-Lead
Arranger or the Administrative Agent in its capacity as such). In the event that
any claim is made against any Agent, any Co-Lead Arranger or any Lender for
which indemnity is provided under this §18, such Agent, such Co-Lead Arranger or
such Lender shall provide prompt notice to the Borrowers of any such claim not
otherwise known to the Borrowers, but the failure of such Agent, such Co-Lead
Arranger or such Lender to provide such notice shall not impair the

 

-169-



--------------------------------------------------------------------------------

liability of any Borrower with respect to its indemnification for such claim
except to the extent that such Borrower has been actually prejudiced by such
failure. In litigation, or the preparation therefor, the Lenders, each Co-Lead
Arranger and each Agent shall be entitled to select their own counsel and to
participate in the defense and the investigation of such claim, action or
proceeding and, in addition to the foregoing indemnity, the Borrowers agree to
pay promptly the reasonable fees and expenses of such counsel. If, and to the
extent that the obligations of the Borrowers under this §18 are unenforceable
for any reason, the Borrowers hereby agree to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law. The covenants contained in this §18 shall survive payment or
satisfaction in full of all other Obligations.

19.    SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of a Borrower or any of its Restricted Subsidiaries
pursuant hereto shall be deemed to have been relied upon by the Lenders and the
Agents, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lenders of any of the Loans and the
issuance or extension of any Letters of Credit, as herein contemplated, and
shall continue in full force and effect so long as any Letter of Credit or any
amount due under this Credit Agreement or the Notes or any of the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or the Issuing Lender has any obligation to issue or extend any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement. All statements contained in any certificate or other
paper delivered to any Lender or any Agent at any time by or on behalf of the
Borrowers or any of their Restricted Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Borrower or such Restricted Subsidiary
hereunder.

20.    SUCCESSORS AND ASSIGNS.

20.1    General Conditions. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender; provided that any Borrower
hereunder may assign or otherwise transfer its rights or obligations hereunder
(i) to the extent permitted by §10.5 hereof, (ii) in connection with any
Reallocation pursuant to §2.10 hereof, (iii) in connection with any conversion,
repayment or prepayment of Loans permitted hereunder or (iv) to any other
Borrower organized in the same jurisdiction as such assigning Borrower. No
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an assignee in accordance with the provisions of §20.2
or (b) by way of participation in accordance with the provisions of §20.4 or
(c) by way of pledge or assignment of a security interest subject to the
restrictions of §20.4(d) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in §20.4 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, any Indemnified
Person, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Credit Agreement or any of the other Loan
Documents.

 

-170-



--------------------------------------------------------------------------------

20.2    Assignments. Any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitments and the same portion of the Loans
at the time owing to it and its participating interest in the risk relating to
any Letters of Credit and Swingline Loans and all or the same portion of any
Term Loan owing it); provided that any such assignment shall be subject to the
following conditions:

(a)    Minimum Amounts.

(i)    in the case of an assignment of less than the entire remaining amount of
the assigning Lender’s Commitments and the Loans at the time owing to it or, in
the case of an assignment to a Lender or a Lender Affiliate, the aggregate
amount of the Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment (determined as of the date on which the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than (A) $5,000,000, in the case of Domestic Revolving
Loans, Canadian Revolving Loans, European Loans or UK Revolving Loans or (B)
$1,000,000, in the case of Domestic Term Loans or UK Term Loans, unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, GWI otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met under this clause; and

(ii)    in the case of European Loans and European Swingline Loans only, the
Loan of the assigning Lender subject to each such assignment shall not be
assigned to an assignee qualifying as forming part of the “public”, as such term
is construed and interpreted in accordance with Directive 2013/36/EU of the
European Parliament and of the Council of 26 June 2013 on access to the activity
of credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directives
2006/48/EC and 2006/49/EC and subsequent implementation in the Dutch Financial
Supervision Act (Wet op het financieel toezicht);

(b)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Loan or the Commitment assigned, except that this
clause (b) shall not apply to any Swingline Lender’s rights and obligations in
respect of Swingline Loans;

(c)    no Lender may make any assignment of all or a portion of its interests,
rights and obligations in any Canadian Revolving Loan to an assignee who is not
dealing at “arm’s length” with the Canadian Borrower (as such term is defined in
the Income Tax Act of Canada);

(d)    no consent shall be required for any assignment except to the extent
required by subsection (a)(i) of this §20.2 and, in addition:

(i)    the consent of GWI (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is (A) an
assignment of Commitments or Loan (other than Revolving Loan Commitments) to a
Lender, an Affiliate of a Lender or an Approved Fund or (B) an assignment of
Revolving Loan Commitments to a Revolving Lender, an Affiliate of a Revolving
Lender or an Approved Fund of a Revolving Lender; provided that GWI shall be
deemed to have consented to any such assignment with respect to any Term Loan
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof;

 

-171-



--------------------------------------------------------------------------------

(ii)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitments (other than Revolving Loan Commitments) if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender and (2) any Revolving Loan
Commitments if such assignment is to a Person that is not a Revolving Lender;

(iii)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(iv)    the consent of the Applicable Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Domestic Revolving Loans, Canadian Revolving Loans, European
Loans and UK Revolving Loans.

(e)    The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(f)    No such assignment shall be made (A) other than to the extent permitted
under §20.8, to a Borrower or any of the Borrowers’ Affiliates or Subsidiaries,
or (B) to any Defaulting Lender or any of its Affiliates or Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

(g)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of GWI and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §20.3, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning

 

-172-



--------------------------------------------------------------------------------

Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Credit
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Credit Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of §§6.6, 6.7, 6.9, 6.12, and 17 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Such
release shall not include any claims which the Borrowers may have against such
Lender arising prior to the date of such assignment. Any assignment or transfer
by a Lender of rights or obligations under this Credit Agreement that does not
comply with this §20.2 shall be treated for purposes of this Credit Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with §20.4.

20.3    Register.

(a)    The Administrative Agent, acting solely for this purpose as an agent of
the Domestic Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Domestic Lenders, and the Commitments of, and principal amounts
(and stated interest) of the Domestic Loans and Letter of Credit Obligations
owing to, the Domestic Lenders pursuant to the terms hereof from time to time
(the “Domestic Register”). The entries in the Domestic Register shall be
conclusive, and the Domestic Borrowers, the Administrative Agent and the
Domestic Lenders shall treat each Person whose name is recorded in the Domestic
Register pursuant to the terms hereof as a Domestic Lender hereunder for all
purposes of this Credit Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Domestic Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Domestic Register shall be available for
inspection by the Domestic Borrowers and any Domestic Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(b)    The European Agent, acting solely for this purpose as an agent of the
European Borrowers (and such agency being solely for tax purposes), shall
maintain at the European Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the European Lenders, and the Commitments of, and principal amounts (and stated
interest) of the European Loans and Letter of Credit Obligations owing to, each
European Lender pursuant to the terms hereof from time to time (the “European
Register”). The entries in the European Register shall be conclusive, and the
European Borrowers, the European Agent and the European Lenders shall treat each
Person whose name is recorded in the European Register pursuant to the terms
hereof as a European Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the European Agent shall
maintain on the European Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The European
Register shall be available for inspection by GWI or the European Borrowers and
any European Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(c)    [Reserved].

(d)    The Canadian Agent, acting solely for this purpose as an agent of the
Canadian Borrower (and such agency being solely for tax purposes), shall
maintain at the Canadian Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Canadian Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Canadian Revolving Loans and Letter of Credit Obligations owing
to, the Canadian Lenders pursuant to the terms hereof from time to time (the
“Canadian Register”). The entries in the Canadian Register shall be conclusive,
and the Canadian Borrower, the Canadian Agent and the Canadian Lenders shall
treat each Person whose name is recorded in the Canadian Register pursuant to
the terms hereof as a

 

-173-



--------------------------------------------------------------------------------

Canadian Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the Canadian Agent shall
maintain on the Canadian Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Canadian
Register shall be available for inspection by the Canadian Borrower and any
Canadian Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e)    The UK Agent, acting solely for this purpose as an agent of the UK
Borrower (and such agency being solely for tax purposes), shall maintain at the
UK Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the UK Lenders, and
the Commitments of, and principal amounts (and stated interest) of the UK Loans
and Letter of Credit Obligations owing to, each UK Lender pursuant to the terms
hereof from time to time (the “UK Register”). The entries in the UK Register
shall be conclusive, and the UK Borrower, the UK Agent and the UK Lender shall
treat each Person whose name is recorded in the UK Register pursuant to the
terms hereof as an UK Lender hereunder for all purposes of this Credit
Agreement, notwithstanding notice to the contrary. In addition, the UK Agent
shall maintain on the UK Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The UK Register
shall be available for inspection by GWI or the UK Borrower and any UK Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(f)    The Applicable Agent, acting solely for this purpose as an agent of any
applicable Designated Subsidiary (and such agency being solely for tax
purposes), shall maintain at the Applicable Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Designated Subsidiary Lenders with respect to any
applicable Designated Subsidiary, and the Commitments of, and principal amounts
(and stated interest) of the Designated Subsidiary Loans to such Designated
Subsidiary and Letter of Credit Obligations owing to, each Designated Subsidiary
Lender pursuant to the terms hereof from time to time (each a “Designated
Subsidiary Register”). The entries in each Designated Subsidiary Register shall
be conclusive, and the applicable Designated Subsidiary Borrower, the Applicable
Agent and the applicable Designated Subsidiary Lenders shall treat each Person
whose name is recorded in each applicable Designated Subsidiary Register
pursuant to the terms hereof as a Designated Subsidiary Lender to such
Designated Subsidiary hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the Applicable Agent shall
maintain on each applicable Designated Subsidiary Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. Each Designated Subsidiary Register shall be available for inspection by
GWI or each applicable Designated Subsidiary and any applicable Designated
Subsidiary Lender, at any reasonable time and from time to time upon reasonable
prior notice.

20.4    Participations.

(a)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers or any Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrowers or any of the Borrowers’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Obligations and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Agents, the Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.

 

-174-



--------------------------------------------------------------------------------

(b)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Credit Agreement or
any other Loan Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) or (b) of §27
that directly affects such Participant. Subject to subsection (c) of this §20.4,
the Borrowers agree that each Participant shall be entitled to the benefits of
§§6.6, 6.7, 6.9 and 6.12 (subject to the limitations and requirements of such
Sections and §6.11, it being understood that any documentation to be provided
pursuant to §6.12(e) shall be delivered to each applicable participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §20.2. To the extent permitted by applicable law, each
Participant also shall be entitled to the benefits of §15 as though it were a
Lender, provided such Participant agrees to be subject to §15 as though it were
a Lender. Each Lender that sells a participation shall (acting solely for this
purpose as a non-fiduciary agent of the Applicable Borrower) maintain a register
complying with the requirements of §§163(f), 871(h) and 881(c)(2) of the Code on
which is entered the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Credit Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the parties hereto shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement, notwithstanding notice to the contrary.

(c)    A Participant shall not be entitled to receive any greater payment under
§6.6, 6.7 or 6.12 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, except to the extent
the participation was sold with the Applicable Borrower’s prior written consent
(not to be unreasonably withheld or delayed).

(d)    Any Lender may at any time, without the consent of GWI or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Credit Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

20.5    Resignation as Issuing Lender After Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America, Bank of
America-Canada Branch or Bank of America-London Branch or any other Issuing
Lender assigns all of its Commitments and Loans pursuant to §20.2, Bank of
America, Bank of America-Canada Branch or Bank of America-London Branch or such
other Issuing Lender, as the case may be, may, (i) upon 30 days’ written notice
to the Borrowers and the Lenders, resign as Issuing Lender and/or (ii) upon 30
days’ written notice to the Borrowers, resign as Swingline Lender, Canadian
Swingline Lender, European Swingline Lender, or UK Swingline Lender or any such
other role, as the case may be. In the event of any such resignation as Issuing
Lender or any Swingline Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor Issuing Lender or Applicable Swingline Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America, Bank of
America-Canada Branch or Bank of America-London Branch or such other applicable
resigning Issuing Lender, as the case may be, as Issuing Lender or Swingline
Lender, as the case may be. If Bank of America or any other

 

-175-



--------------------------------------------------------------------------------

resigning Issuing Lender resigns as Issuing Lender, it shall retain all the
rights, powers, privileges and duties of the Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all Letter of Credit Obligations with respect
thereto. If Bank of America, Bank of America-Canada Branch or Bank of
America-London Branch or any other resigning Issuing Lender, as the case may be,
resigns as the Applicable Swingline Lender, it shall retain all the rights of
the Applicable Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Applicable Floating Rate
Loans or fund risk participations in outstanding Swingline Loans pursuant to
§2.7. Upon the appointment of a successor Issuing Lender and/or Applicable
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender or
Applicable Swingline Lender, as the case may be, and (b) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or such other applicable resigning Issuing
Lender to effectively assume the obligations of Bank of America or such other
applicable resigning Issuing Lender with respect to such Letters of Credit.

20.6    New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, to the extent applicable, the Applicable Agent shall (a) record the
information contained therein in the Applicable Register, and (b) give prompt
notice thereof to the Borrowers. Within five (5) Business Days after receipt of
such notice, the Borrowers, at their own expense, shall, upon the request of
such assignee made through the Applicable Agent, execute and deliver to the
Applicable Agent, in exchange for each surrendered Note, a new Note to the order
of such assignee in an amount equal to the amount assumed by such assignee
pursuant to such Assignment and Assumption and, if the assigning Lender has
retained some portion of its obligations hereunder, upon the request of such
assigning Lender made through the Applicable Agent, a new Note to the order of
the assigning Lender in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Assumption and shall otherwise be in substantially the form
of the assigned Notes. The surrendered Notes shall be cancelled and returned to
the Borrowers.

20.7    Special Purpose Funding Vehicle. Notwithstanding anything to the
contrary contained in this §20, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”) of such Granting Lender, identified
as such in writing from time to time delivered by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to a Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Credit Agreement, provided that (a) in
the case of any European Loan or European Swingline Loan only, the Loan to which
the option applies shall not be assigned to an assignee qualifying as forming
part of the “public”, as such term is construed and interpreted in accordance
with Directive 2013/36/EU of the European Parliament and of the Council of
26 June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC and subsequent
implementation in the Dutch Financial Supervision Act (Wet op het financieel
toezicht), (b) nothing herein shall constitute a commitment to make any Loan by
any SPC, (c) the Granting Lender’s obligations under this Credit Agreement shall
remain unchanged, (d) the Granting Lender should retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement and (e) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any expense reimbursement, indemnity or similar payment obligation

 

-176-



--------------------------------------------------------------------------------

under this Credit Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the later of (i) the
payment in full of all outstanding senior indebtedness of any SPC and (ii) the
Maturity Date, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States of America or any state thereof. In addition, notwithstanding
anything to the contrary contained in this §20.7, any SPC may (A) with notice
to, but (except as specified below) without the prior written consent of, the
Borrowers or any Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans (provided that, in the case of
any European Loan or European Swingline Loan only, the Loan to which the option
applies shall not be assigned to an assignee qualifying as forming part of the
“public”, as such term is construed and interpreted in accordance with Directive
2013/36/EU of the European Parliament and of the Council of 26 June 2013 on
access to the activity of credit institutions and the prudential supervision of
credit institutions and investment firms, amending Directive 2002/87/EC and
repealing Directives 2006/48/EC and 2006/49/EC and subsequent implementation in
the Dutch Financial Supervision Act (Wet op het financieel toezicht)) to its
Granting Lender or to any financial institutions (consented to by the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrowers, which consents shall not be unreasonably
withheld or delayed) providing liquidity and/or credit facilities to or for the
account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans and (B) disclose on a
confidential basis any non-public information relating to its Loans (other than
financial statements referred to in §§8.4 or 9.4) to any rating agency,
commercial paper dealer or provider of a surety, guarantee or credit or
liquidity enhancement to such SPC. In no event shall the Borrowers be obligated
to pay to an SPC that has made a Loan any greater amount than the Borrowers
would have been obligated to pay under this Credit Agreement if the Granting
Lender had made such Loan. An amendment to this §20.7 without the written
consent of an SPC shall be ineffective insofar as it alters the rights and
obligations of such SPC.

20.8    Assignment to GWI. Notwithstanding anything to the contrary contained
herein, any Lender may, at any time, assign all or a portion of its rights and
obligations under this Credit Agreement in respect of its Term Loans to GWI or
its Subsidiaries (a “Company Assignment”) through Dutch auction procedures open
to all applicable Lenders on a pro rata basis in accordance with customary
procedures to be agreed between GWI and the Administrative Agent (or other
applicable agent managing such auction); provided that:

(i)    any Term Loans acquired by GWI or any Subsidiary shall be retired and
cancelled promptly upon the acquisition thereof;

(ii)    no Default or Event of Default shall exist at the time of the Company
Assignment or result therefrom;

(iii)    on a pro forma basis, giving effect to the Company Assignment and all
associated transactions, the Borrowers shall be in compliance with each of the
covenants set forth in §11 as of the end of the latest fiscal quarter for which
internal financial statements are available;

(iv)    GWI shall affirm the No Undisclosed Information Representation as of the
time of the Company Assignment; and

(v)    no Revolving Loans shall be used to fund such Company Assignment.

 

-177-



--------------------------------------------------------------------------------

21.    NOTICES, ETC.

21.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(a)    if to any Loan Party, at Genesee & Wyoming Inc., Corporate Headquarters,
20 West Avenue, Darien, CT 06820, Attention: Timothy J. Gallagher, Chief
Financial Officer, or at such other address for notice as such Loan Party shall
last have furnished in writing to the Person giving the notice;

(b)    if to any Agent, at the address set forth on Schedule 21 or such other
address for notice as such Agent shall last have furnished in writing to the
Person giving the notice; and

(c)    if to any Lender, at such Lender’s address set forth on Schedule II, or
such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in §21.2, shall be effective as provided in such §21.2.

21.2    Electronic Communications.

(a)    Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, such as Intralinks) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to §5 if
such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent in writing that it is incapable of receiving notices under
such §5 by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
them, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS

 

-178-



--------------------------------------------------------------------------------

OF THE BORROWERS MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWERS MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWERS MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrowers Materials or
notices through the Platform, any other electronic platform or electronic
messaging services, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower, any Lender, the Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

21.3    Change of Address, Etc. Each of the Borrowers, the Agents, the Issuing
Lender and the Applicable Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by written
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
written notice to the Borrowers, the Applicable Agent, the Issuing Lender and
the Applicable Swingline Lender. In addition, each Lender agrees to notify the
Applicable Agent from time to time to ensure that the Applicable Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrowers Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or its securities for purposes of United States Federal or state
securities laws.

21.4    Reliance by Agents, Issuing Lender and Lenders. Each Agent, the Issuing
Lender and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Agents, the Issuing Lender, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower (other than in the case of
gross negligence or willful misconduct of such indemnified party). All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereby consents to such
recording.

22.    GOVERNING LAW.

THIS CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY LOAN
DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF

 

-179-



--------------------------------------------------------------------------------

NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
EACH OF THE LOAN PARTIES CONSENTS AND AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN WITH
RESPECT TO ACTIONS BY ANY AGENT OR ANY LENDER IN RESPECT OF RIGHTS UNDER ANY
COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO) MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK (LOCATED IN THE BOROUGH OF MANHATTAN) OR ANY
FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURT (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT OR ANY LENDER IN RESPECT
OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO) AND
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH LOAN PARTY IN
ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN §21. EACH OF THE LOAN PARTIES
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT. A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT MAY BE ENFORCED IN ANY OTHER COURTS TO WHOSE JURISDICTION YOU ARE OR
MAY BE SUBJECT BY SUIT UPON JUDGMENT.

23.    HEADINGS.

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

24.    COUNTERPARTS.

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery by electronic transmission by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.

25.    ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

26.    WAIVER OF JURY TRIAL, ETC.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN

 

-180-



--------------------------------------------------------------------------------

CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH OF THE LOAN
PARTIES HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THE PRECEDING SENTENCE, ANY SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES
AND WAIVES ALL SURETYSHIP DEFENSES GENERALLY. EACH OF THE BORROWERS
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR ANY
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR SUCH AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(b) ACKNOWLEDGES THAT THE AGENTS AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS BECAUSE OF, AMONG OTHER
THINGS, EACH OF THE LOAN PARTY’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.

Any consent or approval required or permitted by this Credit Agreement to be
given by the Lenders may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by any of the Borrowers or any
of their Restricted Subsidiaries of any terms of this Credit Agreement, the
other Loan Documents or such other instrument or the continuance of any Default
or Event of Default may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Borrowers, the written consent of the Required Lenders and
acknowledgement by the Administrative Agent; provided that for the avoidance of
doubt the Administrative Agent’s consent shall not be required unless
specifically provided for in this §27. Notwithstanding the foregoing, no
amendment, modification or waiver shall:

(a)    without the written consent of the Borrowers and each Lender directly
affected thereby:

(i)    reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Loans or the amount of the
Commitment Fee or Letter of Credit Fees;

(ii)    increase the amount of such Lender’s Commitment or extend the expiration
date of such Lender’s Commitment;

(iii)    postpone or extend the applicable Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Loans or
Reimbursement Obligations or any fees or other amounts payable to such Lender
(it being understood that (A) a waiver of the application of the default rate of
interest pursuant to §6.10 and (B) any vote to rescind any acceleration made
pursuant to §14.2 of amounts owing with respect to the Loans and other
Obligations shall require only the approval of the Required Lenders); and

(iv)     release all or substantially all the Guarantors from their guaranty
obligations under the Guaranty;

 

-181-



--------------------------------------------------------------------------------

(v)    release all or substantially all of the Collateral in any transaction or
series of related transactions;

(b)    without the written consent of all the Lenders, amend or waive (i) this
§27, the definition of “Required Lenders”, “Required Domestic Lenders”,
“Required European Lenders”, “Required Canadian Lenders”, “Required UK Lenders”
or “Required Designated Subsidiary Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender, (ii) §2.11, (iii)
§6.23, (iv) §14.3 or (v) §31;

(c)    without the written consent of each Agent, amend or waive §16, the amount
or time of payment of any fees payable pursuant to the Fee Letter or any other
provision applicable to such Agent;

(d)    without the written consent of each Swingline Lender, amend or waive any
provision applicable to any Swingline Lender; and

(e)    without the written consent of the Issuing Lender, amend or waive the
amount or time of payment of any Letter of Credit Fees or other fees payable for
the Issuing Lender’s account or any other provision applicable to the Issuing
Lender.

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of any Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto. No notice to or demand
upon the Borrowers shall entitle the Borrowers to other or further notice or
demand in similar or other circumstances.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with §6.11; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders, the Required Lenders, the Required Domestic Lenders, the Required
European Lenders, the Required Canadian Lenders, the Required UK Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders, the Required Lenders, the Required Domestic Lenders, the Required
European Lenders, the Required Canadian Lenders, the Required UK Lenders, the
applicable Required Designated Subsidiary Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

The Administrative Agent (in its sole discretion may, and shall, to the extent
required by any Loan Document) and any applicable Loan Party may enter into any
amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of Law.

 

-182-



--------------------------------------------------------------------------------

28.    SEVERABILITY.

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction. Without
limiting the foregoing provisions of this §28, if and to the extent that the
enforceability of any provisions in this Credit Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Issuing Lender or the Applicable Swingline Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

29.    TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

Each of the Agents, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Credit Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this §29, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Credit Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this §29 or (y) becomes available to any Agent, any Lender, the Issuing Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

For purposes of this §29, “Information” means all information received from the
Borrowers or any of their Subsidiaries relating to the Borrowers or any of their
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Agent, any Lender or the Issuing Lender on
a nonconfidential basis prior to disclosure by the Borrowers or any their
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this §29 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

30.    USA PATRIOT ACT.

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act and/or pursuant to applicable
“know your customer”, counter-terrorism financing, economic and trade sanctions
and anti-money laundering rules and regulations, it is required to obtain,
verify and record

 

-183-



--------------------------------------------------------------------------------

information that identifies the Loan Parties, which information includes the
name and address of each Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the Patriot Act and/or pursuant to applicable “know your
customer”, counter-terrorism financing, economic and trade sanctions and
anti-money laundering rules and regulations. Each Borrower shall promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer”, counter-terrorism financing, economic and trade sanctions and
anti-money laundering rules and regulations, including the Patriot Act.

31.    PARI PASSU TREATMENT.

(a)    Notwithstanding anything to the contrary set forth herein, the
Administrative Agent may and, upon the request of the Required Lenders, shall,
upon notice to each Lender, cause each payment or prepayment of principal and
interest received after the occurrence and during the continuance of an Event of
Default hereunder to be distributed pari passu among the Lenders, in accordance
with the aggregate outstanding principal amount of the Obligations owing to each
Lender divided by the aggregate outstanding principal amount of all Obligations.
Such notice shall also attach a schedule setting forth the aggregate outstanding
principal amount of all Obligations at such time including a breakdown of the
aggregate outstanding principal amount under each Commitment and any Domestic
Term Loan.

(b)    Following the occurrence and during the continuance of any Event of
Default, each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against any Borrower (pursuant to §15 or
otherwise), including a secured claim under §506 of the Bankruptcy Code of the
United States or other security or interest arising from or in lieu of, such
secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, obtain payment (voluntary or
involuntary) in respect of the Notes, Loans, Letters of Credit, Letter of Credit
Obligations and other Obligations held by it as a result of which the unpaid
principal portion of the Notes and the Obligations held by it shall be
proportionately less than the unpaid principal portion of the Notes and
Obligations held by any other Lender, it shall be deemed to have simultaneously
purchased from such other Lender a participation in the Notes and Obligations
held by such other Lender, so that the aggregate unpaid principal amount of the
Notes, Obligations and participations in Notes and Obligations held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of the Notes and Obligations then outstanding as the principal amount of the
Notes and other Obligations held by it prior to such exercise of banker’s lien,
setoff or counterclaim was to the principal amount of all Notes and other
Obligations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this §31 and the payment giving rise
thereto shall thereafter be recovered, such purchase or purchases or adjustments
shall be rescinded to the extent of such recovery and the purchase price or
prices or adjustments restored without interest.

(c)    Following the occurrence and during the continuance of any Event of
Default and unless and until the effectiveness of a transfer of Commitments
pursuant to §31(d), each Lender agrees that, upon notice from the Administrative
Agent to such Lender, which notice shall be provided upon the request of the
Required Lenders or may be provided by the Administrative Agent in its sole
discretion, such Lender shall be deemed to have purchased from each other Lender
a participation in the risk associated with the Notes and Obligations held by
each other Lender, so that the aggregate principal amount of the Notes and
Obligations held by each Lender shall be equivalent to such Lender’s Commitment
Percentage. Upon demand by the Administrative Agent, made at the request of the
Required Lenders, each Lender that has purchased such participation (a
“Purchasing Lender”) shall pay the amount of such participation to the
Applicable Agent for the account of each Lender whose

 

-184-



--------------------------------------------------------------------------------

outstanding Loans and participations in Letter of Credit Obligations exceed
their Commitment Percentages. Any such participation may, at the option of such
Purchasing Lender, be paid in Dollars, Canadian Dollars or Euros (the “Funding
Currency”), (in an amount equal to the then applicable Dollar Equivalent amount
of such participation) and such payment shall be converted by the Applicable
Agent at the exchange rate into the currency of the Loan or Letter of Credit
Obligation in which such participation is being purchased. The Borrowers agree
to indemnify each Purchasing Lender for any loss, cost or expense incurred by
such Purchasing Lender as a result of entering into any reasonable hedging
arrangements between the Funding Currency and the currency of the Loan or Letter
of Credit Obligation in which such participation is being purchased in
connection with the funding of such participation or as a result of any payment
on account of such participation in a currency other than that funded by the
Purchasing Lender.

(d)    Upon the written instruction of the Required Lenders, the Aggregate
European Commitments, the Aggregate Canadian Revolving Loan Commitments, the
Aggregate UK Revolving Loan Commitments and the Aggregate Designated Subsidiary
Commitments shall be immediately transferred by the Borrowers to the Aggregate
Domestic Revolving Loan Commitments; provided that (i) no such transfer of
Commitments shall occur until the date that is sixty (60) days after the date of
the acceleration of the Obligations pursuant to §14 and (ii) prior to requesting
any such transfer of Commitments, the Agents and the Lenders shall utilize their
reasonable best efforts to avoid the imposition of withholding tax liability on
any Domestic Borrower which would arise as a result of any such transfer of
Commitments (including, without limitation, to the extent useful, the use of
participations pursuant to §31(c) and the use of fronting banks in the United
Kingdom, the Netherlands and Canada). Upon the effectiveness of any such
transfer the outstanding European Loans, Canadian Revolving Loans, UK Revolving
Loans and Designated Subsidiary Revolving Loans shall be repaid with advances
made to the Domestic Borrowers under the Aggregate Domestic Revolving Loan
Commitments, advanced by the Lenders in such manner that after giving effect
thereto, the percentage of the outstanding Loans and Letter of Credit
Obligations of each Lender will equal such Lender’s Commitment Percentage of all
outstanding Loans and Letter of Credit Obligations.

(e)    Each Borrower expressly consents to the foregoing arrangements and agrees
that any Person holding such a participation in the Notes and the Obligations
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by such
Borrower to such Person as fully as if such Person had made a Loan directly to
such Borrower in the amount of such participation.

32.    NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers and the other Loan Parties
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Credit Agreement provided by the Administrative Agent, the Co-Lead
Arrangers, the Co-Syndication Agents, the Senior Managing Agents, the
Co-Documentation Agents and the Lenders are arm’s-length commercial transactions
between the each of the Borrowers and the other Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Co-Lead Arrangers, the Co-Syndication Agents, the Senior Managing Agents, the
Co-Documentation Agents and the Lenders, on the other hand, (B) each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrowers and the other Loan Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, Co-Lead Arrangers, the Co-Syndication Agents, the Senior Managing Agents,
the Co-Documentation Agents and each Lender is and has been acting solely as a
principal and, except as

 

-185-



--------------------------------------------------------------------------------

expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for each of the Borrowers
and the other Loan Parties or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, the Co-Lead Arrangers, the
Co-Syndication Agents, the Senior Managing Agents, the Co-Documentation Agents
nor any Lender has any obligation to each of the Borrowers and the other Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, Co-Lead Arrangers,
the Co-Syndication Agents, the Senior Managing Agents, the Co-Documentation
Agents and the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of each of
the Borrowers and the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Co-Lead Arrangers, the Co-Syndication
Agents, the Senior Managing Agents, the Co-Documentation Agents nor any Lender
has any obligation to disclose any of such interests to each of the Borrowers
and the other Loan Parties or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrowers and the other Loan Parties hereby
waive and release any claims that it may have against the Administrative Agent,
the Co-Lead Arrangers, the Co-Syndication Agents, the Senior Managing Agents,
the Co-Documentation Agents or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

33.    [Reserved].

34.    ATTORNEYS.

Each of the attorneys executing this Credit Agreement states that the attorney
has no notice of the revocation of the power of attorney appointing that
attorney.

35.    AMENDMENT AND RESTATEMENT.

(a)    The Loan Parties, the Agents, the Issuing Bank, the Swingline Lenders and
the Lenders hereby agree that upon the effectiveness of this Credit Agreement,
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended and restated in their entirety by the terms and conditions of this
Credit Agreement and the terms and provisions of the Existing Credit Agreement,
except as otherwise provided in this Credit Agreement (including, without
limitation, clause (b) of this §35), shall be superseded by this Credit
Agreement.

(b)    Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Credit Agreement, the Loan Parties shall be liable in
accordance with the terms and subject to the limitations set forth in the
Existing Credit Agreement to each Indemnified Person with respect to agreements
on their part under the Existing Credit Agreement to indemnify and hold harmless
such Indemnified Person from and against all claims, demands, liabilities,
damages, losses, costs, charges and expenses to which the Administrative Agent
and the Lenders may be subject arising in connection with the Existing Credit
Agreement. This Credit Agreement is given as a substitution of, and not as a
payment of, the obligations of the Loan Parties under the Existing Credit
Agreement and is not intended to constitute a novation of the Existing Credit
Agreement.

By execution of this Credit Agreement all parties hereto agree that, except as
expressly set forth in Section 16.11 with respect to the Released Foreign
Guarantors and the Released Foreign Guarantor Collateral, (i) all references to
the Existing Credit Agreement and the Loans and Commitments thereunder in the
relevant Security Agreements and the other Loan Documents will be construed as
references to this Credit Agreement and the continuation of the Loans and
Commitments hereunder, (ii) all obligations under the Guaranty and the
Collateral Documents are reaffirmed and remain in full force and effect on a

 

-186-



--------------------------------------------------------------------------------

continuous basis after giving effect to this Credit Agreement, subject to any
applicable limitations and conditions set forth therein and (iii) all security
interests and liens granted under the Collateral Documents are reaffirmed and
shall continue and secure the Obligations hereunder and the obligations of the
Guarantors under the Guaranty after giving effect to this Credit Agreement
subject to any applicable limitations and conditions set forth therein. After
giving effect to this Credit Agreement and the transactions contemplated hereby,
except as expressly set forth in Section 16.11 with respect to the Released
Foreign Guarantors (as defined in section 1(b) of Amendment No. 3) and the
Released Foreign Guarantor Collateral (as defined in section 1(b) of Amendment
No. 3), neither the modification of the Existing Credit Agreement effected
pursuant to this amendment and restatement nor the execution, delivery,
performance or effectiveness of this Credit Agreement (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Collateral
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or
(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens (except as specified in §9.16 with
respect to the Mortgages referred to therein). This Credit Agreement shall not
constitute a novation of the Existing Credit Agreement, Original Credit
Agreement, or any other Loan Documents.

36.    Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Requests,
Swingline Loan Requests, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

37.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge

 

-187-



--------------------------------------------------------------------------------

  institution that may be issued to it or otherwise conferred on it, and that
such shares or other instruments of ownership will be accepted by it in lieu of
any rights with respect to any such liability under this Agreement or any other
Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Page Intentionally Omitted]

 

-188-



--------------------------------------------------------------------------------

SCHEDULE I

GUARANTORS

U.S. GUARANTORS

ALABAMA & GULF COAST RAILWAY LLC

AN RAILWAY, L.L.C.

ARIZONA & CALIFORNIA RAILROAD COMPANY

ARIZONA EASTERN RAILWAY COMPANY

ARKANSAS LOUISIANA & MISSISSIPPI RAILROAD COMPANY

ARKANSAS MIDLAND RAILROAD COMPANY, INC.

ATLANTIC AND WESTERN RAILWAY, LIMITED PARTNERSHIP

ATLANTIC WESTERN TRANSPORTATION, INC.

ATLAS RAILROAD CONSTRUCTION, LLC

BAUXITE & NORTHERN RAILWAY COMPANY

BUFFALO & PITTSBURGH RAILROAD, INC.

CAGY INDUSTRIES, INC.

CALIFORNIA NORTHERN RAILROAD COMPANY

CASCADE AND COLUMBIA RIVER RAILROAD COMPANY

CENTRAL OREGON & PACIFIC RAILROAD, INC.

CENTRAL RAILROAD COMPANY OF INDIANAPOLIS

CHATTAHOOCHEE BAY RAILROAD, INC.

CHATTAHOOCHEE INDUSTRIAL RAILROAD

CHATTOOGA & CHICKAMAUGA RAILWAY CO.

CLINTON PROPERTIES, INC.

COLUMBUS & CHATTAHOOCHEE RAILROAD, INC.

COLUMBUS AND GREENVILLE RAILWAY COMPANY

COMMONWEALTH RAILWAY, INCORPORATED

CONECUH VALLEY RAILWAY, L.L.C.

CONNECTICUT SOUTHERN RAILROAD, INC.

CORPUS CHRISTI TERMINAL RAILROAD, INC.

DALLAS, GARLAND & NORTHEASTERN RAILROAD, INC.

DELPHOS TERMINAL COMPANY, INC.

EAST TENNESSEE RAILWAY, L.P.

EASTERN ALABAMA RAILWAY, LLC

EMONS INDUSTRIES, INC.

EMONS RAILROAD GROUP, INC.

EMONS TRANSPORTATION GROUP, INC.

FIRST COAST RAILROAD INC.

FORDYCE AND PRINCETON R.R. CO.

GALVESTON RAILROAD, L.P.

GENESEE & WYOMING RAILROAD SERVICES, INC.

GENESEE AND WYOMING RAILROAD COMPANY

GEORGIA CENTRAL RAILWAY, L.P.

GEORGIA SOUTHWESTERN RAILROAD, INC.

GOLDEN ISLES TERMINAL RAILROAD, INC.

GRANITE STATE TRANSLOADING INC.

GRIZZARD TRANSFER COMPANY, INC.



--------------------------------------------------------------------------------

GWI CANADA, INC.

GWI INTERNATIONAL LLC

GWI LEASING CORPORATION

GWI RAIL MANAGEMENT CORPORATION

HEART OF GEORGIA RAILROAD, INC.

HILTON & ALBANY RAILROAD, INC.

HURON AND EASTERN RAILWAY COMPANY, INC.

ILLINOIS & MIDLAND RAILROAD, INC.

INDIANA & OHIO RAIL CORP.

INDIANA & OHIO RAILWAY COMPANY

INDIANA SOUTHERN RAILROAD, LLC

KIAMICHI RAILROAD COMPANY L.L.C.

KWT RAILWAY, INC.

KYLE RAILROAD COMPANY

KYLE RAILWAYS, LLC

LITTLE ROCK & WESTERN RAILWAY, L.P.

LOUISIANA & DELTA RAILROAD, INC.

LUXAPALILA VALLEY RAILROAD, INC.

MAINE INTERMODAL TRANSPORTATION, INC.

MARQUETTE RAIL, LLC

MARYLAND MIDLAND RAILWAY, INC.

MERIDIAN & BIGBEE RAILROAD, L.L.C.

MID-MICHIGAN RAILROAD, INC.

MISSOURI & NORTHERN ARKANSAS RAILROAD COMPANY, INC.

NEW ENGLAND CENTRAL RAILROAD, INC.

NEW STATESRAIL HOLDINGS, LLC

NORTH CAROLINA & VIRGINIA RAILROAD COMPANY, LLC

OHIO AND PENNSYLVANIA RAILROAD COMPANY

OHIO CENTRAL RAILROAD, INC.

OHIO SOUTHERN RAILROAD, INC.

OLYMPIA & BELMORE RAILROAD, INC.

OTTER TAIL VALLEY RAILROAD COMPANY, INC.

PALM BEACH RAIL HOLDING, INC.

PAWNEE TRANSLOADING COMPANY, INC.

PHOENIX LOGISTICS LTD.

PLAINVIEW TERMINAL COMPANY

POINT COMFORT & NORTHERN RAILWAY COMPANY

PORTLAND & WESTERN RAILROAD, INC.

PROVIDENCE AND WORCESTER RAILROAD COMPANY

PUGET SOUND & PACIFIC RAILROAD

RAIL LINE HOLDINGS #1, INC.

RAIL LINK, INC.

RAIL PARTNERS, L.P.

RAIL SWITCHING SERVICES, LLC

RAIL TRANSPORTATION SOLUTIONS INC.

RAILAMERICA AUSTRALIA II, LLC

RAILAMERICA CONTRACT SWITCHING SERVICES, INC.

RAILAMERICA EQUIPMENT CORP.

RAILAMERICA HOLDING SERVICES, INC.

RAILAMERICA OPERATIONS SHARED SERVICES, INC.



--------------------------------------------------------------------------------

RAILAMERICA OPERATIONS SUPPORT GROUP, INC.

RAILAMERICA TRANSPORTATION CORP.

RAILAMERICA, INC.

RAILINK ACQUISITION, INC.

RAILROAD DISTRIBUTION SERVICES, INC.

RAILTEX DISTRIBUTION SERVICES, INC.

RAILTEX, INC.

RAPID CITY, PIERRE & EASTERN RAILROAD, INC.

RICEBORO SOUTHERN RAILWAY, LLC

ROCHESTER & SOUTHERN RAILROAD, INC.

ROCHESTER SWITCHING SERVICES INC.

ROCKDALE, SANDOW & SOUTHERN RAILROAD COMPANY

RP ACQUISITION COMPANY ONE

SALT LAKE CITY SOUTHERN RAILROAD COMPANY, INC.

SAN DIEGO & IMPERIAL VALLEY RAILROAD COMPANY, INC.

SAN JOAQUIN VALLEY RAILROAD CO.

SAN PEDRO TRAILS, INC.

SAVANNAH PORT TERMINAL RAILROAD, INC.

SOUTH BUFFALO RAILWAY COMPANY

SOUTH CAROLINA CENTRAL RAILROAD COMPANY, LLC

SOUTH EAST RAIL, INC.

ST. LAWRENCE & ATLANTIC RAILROAD COMPANY

STATESRAIL II RAILROAD, LLC

STATESRAIL, LLC

SUMMIT VIEW, INC.

SWKR OPERATING CO., INC.

TALLEYRAND TERMINAL RAILROAD COMPANY, INC.

TAZEWELL & PEORIA RAILROAD, INC.

THE ALIQUIPPA & OHIO RIVER RAILROAD CO.

THE BAY LINE RAILROAD, L.L.C.

THE CENTRAL RAILROAD COMPANY OF INDIANA

THE COLUMBUS & OHIO RIVER RAIL ROAD COMPANY

THE MAHONING VALLEY RAILWAY COMPANY

THE MASSENA TERMINAL RAILROAD COMPANY

THE PITTSBURGH & OHIO CENTRAL RAILROAD COMPANY

THE PRESCOTT AND NORTHWESTERN RAILROAD COMPANY

THE WARREN & TRUMBULL RAILROAD COMPANY

THE YOUNGSTOWN BELT RAILROAD COMPANY

THREE NOTCH RAILWAY, L.L.C.

TOLEDO, PEORIA & WESTERN RAILWAY CORP.

TOMAHAWK RAILWAY, LIMITED PARTNERSHIP

TRANSRAIL HOLDINGS, LLC

TRANSRAIL NORTH AMERICA, LLC

UTAH RAILWAY COMPANY

VALDOSTA RAILWAY, L.P.

VENTURA COUNTY RAILROAD COMPANY

WARREN & SALINE RIVER RAILROAD COMPANY

WELLSBORO & CORNING RAILROAD, LLC

WESTERN KENTUCKY RAILWAY, L.L.C.

WILLAMETTE & PACIFIC RAILROAD, INC.



--------------------------------------------------------------------------------

WILMINGTON TERMINAL RAILROAD, LIMITED PARTNERSHIP

WIREGRASS CENTRAL RAILWAY, L.L.C.

YORK RAIL LOGISTICS, INC.

YORK RAILWAY COMPANY

YOUNGSTOWN & AUSTINTOWN RAILROAD, INC.

CANADIAN GUARANTORS:

GENESEE & WYOMING CANADA INC.

HURON CENTRAL RAILWAY INC.

KÉRAIL INC.

ST. LAWRENCE & ATLANTIC RAILROAD (QUEBEC) INC.

MIRABEL RAILWAY INC.

SERVICES FERROVIAIRES DE L’ESTUAIRE INC.

WESTERN LABRADOR RAIL SERVICES INC.

WESTERN LABRADOR RAILWAY (2013) INC.

CAPE BRETON & CENTRAL NOVA SCOTIA RAILWAY LIMITED

GODERICH-EXETER RAILWAY COMPANY LIMITED

KNOB LAKE & TIMMINS RAILWAY COMPANY INC.

RAILINK CANADA LTD.

RAILTEX CANADA, INC.

TROIS-RIVIÈRES TRAILERS INC./REMORQUES TROIS-RIVIÈRES INC.

RAILCARE INC.

UK GUARANTORS:

GWI UK HOLDING LIMITED

FREIGHTLINER ACQUISITIONS LIMITED

FREIGHTLINER GROUP LIMITED

FREIGHTLINER HEAVY HAUL LIMITED

FREIGHTLINER LIMITED

FREIGHTLINER MAINTENANCE LIMITED

FREIGHTLINER MIDDLE EAST LIMITED

FREIGHTLINER RAILPORTS LIMITED

MANAGEMENT CONSORTIUM BID LIMITED

RAILINVEST ACQUISITIONS LIMITED

RAILINVEST HOLDING COMPANY LIMITED

UK BULK HANDLING SERVICES LTD

PENTALVER TRANSPORT LIMITED

PENTALVER CANNOCK LIMITED

EUROPEAN GUARANTOR

GENESEE & WYOMING C.V.



--------------------------------------------------------------------------------

SCHEDULE 4(b)

OPINIONS

 

    

Covered Parties

  

Jurisdiction

(i)    Loan Parties organized in Canada    Canada (Ontario, Quebec, Newfoundland
and Labrador and Nova Scotia) (ii)    U.S. Loan Parties    Alabama, Delaware,
Georgia, Mississippi, New York and Ohio (iii)    Loan Parties organized in the
Netherlands    Netherlands (iv)    UK Loan Parties    England & Wales



--------------------------------------------------------------------------------

SCHEDULE 16.11(a)

Released Foreign Guarantors

 

I. Belgium

 

  a. Belgium Rail Feeding BVBA

 

II. Germany

 

  a. ERS European Railways GmbH

 

  b. Freightliner DE GmbH

 

III. Poland

 

  a. Freightliner PL sp. z o o.

 

  b. Rail Services Europe sp. z o.o.

 

  c. Freightliner Maintenance Europe sp. z o.o.

 

  d. Koleje Wschodnie sp. z o.o.

 

IV. Netherlands

 

  a. GWI International B.V.

 

  b. Rail Feeding Solutions B.V.

 

V. Australia

 

  a. GWI International Pty Ltd (ACN 616 014 754)



--------------------------------------------------------------------------------

SCHEDULE 16.11(b)

Foreign Release Documents

 

I. Belgium

 

  a. A release agreement with respect to (i) the pledge created pursuant to the
receivables and bank account pledge agreement dated 1 October 2012 between,
among others, Belgium Rail Feeding BVBA as pledgor and Bank of America N.A. as
security agent and (ii) the pledge created pursuant to the share pledge
agreement dated 1 October 2012 between, among others, Rotterdam Rail Feeding
B.V. and GWI Holding B.V. as pledgors and Bank of America N.A. as security
agent.

 

II. Australia

 

  a. A deed of release in relation to each security interest granted by GWI
International Pty Ltd (ACN 616 014 754) (“GWII”) under the document entitled
“General Security Deed” dated 11 January 2017 between GWII (as Grantor) and Bank
of America, N.A. (as Secured Party).

 

  b. A deed of release in relation to each security interest granted by GWI
International B.V (“GWIBV”) under the document entitled “Specific Security Deed
dated” 11 January 2017 between GWIBV (as Grantor) and Bank of America, N.A. (as
Secured Party).

 

  c. A deed of release in relation to each security interest granted by GWIBV
and Euro Holdings under the document entitled “Specific Security Deed
(Partnership Interest)” dated on or about 1 October 2012 between GWIBV and Euro
Holdings (each as Grantor) and Bank of America N.A. (as Secured Party).

 

III. Netherlands

 

  a. A release of the first ranking rights of the pledge over bank accounts to
the extent granted by (i) GWI International B.V. and (ii) Rail Feedings
Solutions B.V. pursuant to a bank accounts pledge dated 1 October 2012 (the
“First Ranking Bank Accounts Pledge”). In respect of the rights of pledge
granted by the other pledgors under the First Ranking Bank Accounts Pledge,
these rights of pledge shall remain in place after the Restatement Effective
Date;

 

  b. A release of the first ranking rights of pledge over receivables to the
extent granted by (i) GWI International B.V. and (ii) Rail Feeding Solutions
B.V. pursuant to a receivables pledge dated 1 October 2012 (the “First Ranking
Receivables Pledge”). In respect of the rights of pledge granted by the other
pledgors under the First Ranking Receivables Pledge, these rights of pledge
shall remain in place after the Restatement Effective Date;



--------------------------------------------------------------------------------

  c. A release of the first ranking rights of pledge over movables to the extent
granted by (i) GWI International B.V. and (ii) Rail Feeding Solutions B.V.
pursuant to a movables pledge dated 1 October 2012 (the “First Ranking Movables
Pledge”). In respect of the rights of pledge granted by the other pledgors under
the First Ranking Movables Pledge, these rights of pledge shall remain in place
after the Restatement Effective Date;

 

  d. A release of the second ranking rights of the pledge over bank accounts to
the extent granted by (i) GWI International B.V. and (ii) Rail Feeding Solutions
B.V. pursuant to a bank accounts pledge dated 20 March 2015 (the “Second Ranking
Bank Accounts Pledge”). In respect of the rights of pledge granted by the other
pledgors under the Second Ranking Bank Accounts Pledge, these rights of pledge
shall remain in place after the Restatement Effective Date;

 

  e. A release of the second ranking rights of pledge over receivables to the
extent granted by (i) GWI International B.V. and (ii) Rail Feeding Solutions
B.V. pursuant to a receivables pledge dated 20 March 2015 (the “Second Ranking
Receivables Pledge”). In respect of the rights of pledge granted by the other
pledgors under the Second Ranking Receivables Pledge, these rights of pledge
shall remain in place after the Restatement Effective Date;

 

  f. A release of the second ranking rights of pledge over movables to the
extent granted by (i) GWI International B.V. and (ii) Rail Feeding Solutions
B.V. pursuant to a movables pledge dated 20 March 2015 (the “Second Ranking
Movables Pledge”). In respect of the rights of pledge granted by the other
pledgors under the Second Ranking Movables Pledge, these rights of pledge shall
remain in place after the Restatement Effective Date.

 

  g. A release of the first ranking deed of pledge of shares in the capital of
the GWI International B.V. between Euro Holdings as pledgor, the Administrative
Agent as pledgee and GWI International B.V. as company;

 

  h. A release of the first ranking deed of pledge of shares in the capital of
Rail Feeding Solutions B.V. between Euro Holdings as pledgor, the Administrative
Agent as pledgee and Rail Feedings Solutions B.V. as company;

 

  i. A release of the second ranking deed of pledge of shares in the capital of
GWI International B.V. between Euro Holdings as pledgor, the Administrative
Agent as pledgee and GWI International B.V. as company; and

 

  j. A release of the second ranking deed of pledge of shares in the capital of
the Rail Feeding Solutions B.V. between Euro Holdings as pledgor, the
Administrative Agent as pledgee and Rail Feeding Solutions B.V. as company.